



Exhibit 10.1


SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT


DATED AS OF AUGUST 4, 2020


AMONG


DENBURY RESOURCES INC.,
AS THE BORROWER AND A DEBTOR AND DEBTOR-IN-POSSESSION UNDER CHAPTER 11 OF THE
BANKRUPTCY CODE,


THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,
THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,


AND


JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT AND THE LETTER OF CREDIT ISSUER


_________________________________________________________




BANK OF AMERICA, N.A.
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION
AS CO-SYNDICATION AGENTS


AND


CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
COMERICA BANK,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
ROYAL BANK OF CANADA,
AND
ABN AMRO CAPITAL USA LLC
AS CO-DOCUMENTATION AGENTS


JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.
WELLS FARGO SECURITIES, LLC,
AND
CAPITAL ONE, NATIONAL ASSOCIATION
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS














--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
Page
SECTION 1.
Definitions
2


 
1.1
Defined Terms
2


 
1.2
Other Interpretive Provisions
42


 
1.3
Accounting Terms
43


 
1.4
Rounding
43


 
1.5
References to Agreements, Laws, Etc
43


 
1.6
Times of Day
44


 
1.7
Timing of Payment or Performance
44


 
1.8
Currency Equivalents Generally
44


 
1.9
Classification of Loans and Borrowings
44


 
1.10
Divisions
44


 
1.11
Interest Rates; LIBOR Notification
44


 
 
 
 
SECTION 2.
Amount and Terms of Credit
45


 
2.1
Commitments
45


 
2.2
Minimum Amount of Each Borrowing; Maximum Number of Borrowings
46


 
2.3
Notice of Borrowing
46


 
2.4
Disbursement of Funds
47


 
2.5
Repayment of DIP Loans; Evidence of Debt
48


 
2.6
Conversions and Continuations
48


 
2.7
Pro Rata Borrowings
49


 
2.8
Interest
49


 
2.9
Interest Periods
50


 
2.10
Increased Costs, Illegality, Etc
50


 
2.11
Break Funding Payments
52


 
2.12
Change of Lending Office
52


 
2.13
Notice of Certain Costs
52


 
2.14
Borrowing Base
52


 
2.15
Defaulting Lenders
54


 
2.16
Alternate Rate of Interest
56


 
2.17
Conversion
58


 
 
 
 
SECTION 3.
Letters of Credit
58


 
3.1
Letters of Credit
58


 
3.2
Letter of Credit Requests
59


 
3.3
Letter of Credit Participations
60


 
3.4
Agreement to Repay Letter of Credit Drawings
62


 
3.5
Increased Costs
63


 
3.6
New or Successor Letter of Credit Issuer
64


 
3.7
Role of Letter of Credit Issuer
65


 
3.8
Cash Collateral
65


 
3.9
Applicability of ISP
66


 
3.10
Conflict with Issuer Documents
66







i



--------------------------------------------------------------------------------





 
3.11
Letters of Credit Issued for Subsidiaries
66


 
 
 
 
SECTION 4.
Fees; Commitments
66


 
4.1
Fees
66


 
4.2
Voluntary Reduction of Commitments
67


 
4.3
Mandatory Termination or Reduction of Commitments
67


 
 
 
 
SECTION 5.
Payments
68


 
5.1
Voluntary Prepayments
68


 
5.2
Mandatory Prepayments
69


 
5.3
Method and Place of Payment
70


 
5.4
Net Payments
70


 
5.5
Computation of Interest and Fees
74


 
5.6
Limit on Rate of Interest
74


 
 
 
 
SECTION 6.
Conditions Precedent to Effectiveness and Deemed Funding of the Interim Roll-Up
Loans and Issuance of the Roll-Up Letters of Credit
75


 
6.1
Credit Documents
75


 
6.2
Lien Searches
75


 
6.3
Secretary’s Certificate Authorization of Proceedings of Each Credit Party;
Organizational Documents
75


 
6.4
Petition Date
76


 
6.5
Interim DIP Order
76


 
6.6
Fees and Expenses
76


 
6.7
Notice of Borrowing; Letter of Credit Request
76


 
6.8
No Default; Representations and Warranties;
76


 
6.9
Patriot Act
76


 
6.10
Projections
77


 
6.11
RSA
77


 
6.12
First Day Orders
77


 
6.13
DIP Budget
77


 
 
 
 
SECTION 7.
Conditions Precedent to All Credit Events
77


 
7.1
No Default; Representations and Warranties; Minimum Availability and Excess Cash
77


 
7.2
Notice of Borrowing; Letter of Credit Request
77


 
7.3
Bankruptcy Court Order
78


 
7.4
DIP Order
78


 
7.5
Specified Excess Cash Payment
78


 
 
 
 
SECTION 8.
Representations, Warranties and Agreements
78


 
8.1
Corporate Status
78


 
8.2
Corporate Power and Authority; Enforceability
78


 
8.3
No Violation
79


 
8.4
Litigation
79


 
8.5
Margin Regulations
79







ii



--------------------------------------------------------------------------------





 
8.6
Governmental Approvals
79


 
8.7
Investment Company Act
79


 
8.8
True and Complete Disclosure
79


 
8.9
Financial Condition; Financial Statements
80


 
8.10
Tax Matters
80


 
8.11
Compliance with ERISA
80


 
8.12
Subsidiaries
81


 
8.13
Environmental Laws
81


 
8.14
Properties
82


 
8.15
Insurance
82


 
8.16
Patriot Act
82


 
8.17
Hedge Agreements
82


 
8.18
Lien Priority; Liens Under the Security Documents
83


 
8.19
No Default; Requirements of Law
83


 
8.20
Direct Benefit
83


 
8.21
Sanctions Laws; Foreign Corrupt Practices Act
83


 
8.22
Commodity Exchange Act
83


 
8.23
Security Interests
83


 
8.24
Reorganization Matters
84


 
 
 
 
SECTION 9.
Affirmative Covenants
84


 
9.1
Information Covenants
84


 
9.2
Books, Records and Inspections
87


 
9.3
Maintenance of Insurance
88


 
9.4
Payment of Taxes
88


 
9.5
Consolidated Corporate Franchise
89


 
9.6
Compliance with Statutes, Regulations, Etc
89


 
9.7
ERISA
89


 
9.8
Maintenance of Properties
90


 
9.9
End of Fiscal Years; Fiscal Quarters
90


 
9.10
Use of Proceeds; DIP Budget
90


 
9.11
Further Assurances
91


 
9.12
Reserve Reports; Hedging Agreements
91


 
9.13
Title Information
92


 
9.14
Commodity Exchange Act Keepwell Provisions
92


 
9.15
Sanctions Laws and Regulations; Foreign Corrupt Practices Act
93


 
9.16
Deposit Accounts; Account Control Agreements
93


 
9.17
Lender Meetings
93


 
9.18
Case Milestones
93


 
9.19
Pleadings
94


 
9.20
Bankruptcy Related Matters
94


 
 
 
 
SECTION 10.
Negative Covenants
94


 
10.1
Limitation on Indebtedness
94


 
10.2
Limitation on Liens
96


 
10.3
Limitation on Fundamental Changes
98







iii



--------------------------------------------------------------------------------





 
10.4
Limitation on Sale of Assets
98


 
10.5
Limitation on Investments
100


 
10.6
Limitation on Restricted Payments
101


 
10.7
Limitations on Debt Payments and Amendments
103


 
10.8
Negative Pledge Agreements
103


 
10.9
Limitation on Subsidiary Distributions
104


 
10.10
Hedge Agreements
105


 
10.11
Financial Covenants
106


 
10.12
Transactions with Affiliates
106


 
10.13
Change in Business
107


 
10.14
Subsidiaries
107


 
10.15
Use of Proceeds
107


 
10.16
Chapter 11 Claims
108


 
10.17
Other Financings
108


 
10.18
Superpriority Claims
108


 
10.19
Amendments to Organizational Documents
108


 
 
 
 
SECTION 11.
Events of Default
108


 
11.1
Payments
108


 
11.2
Representations, Etc
109


 
11.3
Covenants
109


 
11.4
Default Under Other Agreements
109


 
11.5
ERISA
109


 
11.6
Guarantee
110


 
11.7
Security Documents
110


 
11.8
Judgments
110


 
11.9
Change of Control
110


 
11.10
Other Events of Default
110


 
11.11
Application of Proceeds
113


 
 
 
 
SECTION 12.
The Administrative Agent
113


 
12.1
Appointment
113


 
12.2
Delegation of Duties
114


 
12.3
Exculpatory Provisions
114


 
12.4
Reliance
114


 
12.5
Notice of Default
115


 
12.6
Non-Reliance on Administrative Agent and Other Lenders
115


 
12.7
Indemnification
115


 
12.8
Agent in Its Individual Capacity
116


 
12.9
Successor Agent
116


 
12.10
Withholding Tax
117


 
12.11
Security Documents and Guarantee
117


 
12.12
Right to Realize on Collateral and Enforce Guarantee
118


 
12.13
Credit Bidding
118


 
 
 
 
SECTION 13.
Miscellaneous
119







iv



--------------------------------------------------------------------------------





 
13.1
Amendments, Waivers and Releases
119


 
13.2
Notices
120


 
13.3
No Waiver; Cumulative Remedies
121


 
13.4
Survival of Representations and Warranties
121


 
13.5
Payment of Expenses; Indemnification
121


 
13.6
Successors and Assigns; Participations and Assignments
123


 
13.7
Replacements of Lenders under Certain Circumstances
126


 
13.8
Adjustments; Set-off
126


 
13.9
Counterparts
127


 
13.10
Severability
127


 
13.11
Integration
127


 
13.12
GOVERNING LAW
127


 
13.13
Submission to Jurisdiction; Waivers
128


 
13.14
Acknowledgments
128


 
13.15
WAIVERS OF JURY TRIAL
129


 
13.16
Confidentiality
129


 
13.17
Release of Collateral and Guarantee
130


 
13.18
USA PATRIOT Act
131


 
13.19
Payments Set Aside
131


 
13.20
Reinstatement
131


 
13.21
Disposition of Proceeds
131


 
13.22
Collateral Matters; Hedge Agreements
132


 
13.23
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
132


 
13.24
Acknowledgement Regarding Any Supported QFCs
132


 
13.25
Incorporation of DIP Order by Reference
133


 
13.26
Release
133


 
 
 
 
SECTION 14.
Collateral
134


 
14.1
Grant of Security Interest
134


 
14.2
Assignment of As-Extracted Collateral
135


 
14.3
Perfection of Security Interest
136


 
14.4
Right to Cure
136


 
14.5
The Administrative Agent’s and Lenders’ Rights, Duties, and Liabilities
137


 
14.6
Rights in Respect of Stock and Stock Equivalents
137


 
14.7
Remedies
138


 
 
 
 
SECTION 15.
Guarantee
140


 
15.1
Guarantee; Limitation of Liability
140


 
15.2
Guaranty Absolute
140


 
15.3
Waivers and Acknowledgments
141


 
15.4
Subrogation
141


 
15.5
Continuing Guaranty; Assignment
142


 
15.6
Guarantor Commodity Exchange Act Keepwell Provisions
142


 
 
 
 





v



--------------------------------------------------------------------------------





 
 
 
SCHEDULES
 
 
 
Schedule 1.1(a)


Commitments


Schedule 1.1(b)


Closing Date Subsidiary Guarantors


Schedule 1.1(c)


Pre-Petition Letters of Credit


Schedule 8.4


Litigation


Schedule 8.12


Subsidiaries


Schedule 8.17
Closing Date Hedge Agreements


Schedule 10.1
Closing Date Indebtedness


Schedule 10.2
Closing Date Liens




Schedule 10.4
Scheduled Dispositions


Schedule 10.5
Closing Date Investments


Schedule 10.8
Closing Date Negative Pledge Agreements


Schedule 10.12


Closing Date Affiliate Transactions


Schedule 13.2


Notice Addresses


 
 
 
EXHIBITS
 
 
 
 
Exhibit A




Form of Notice of Borrowing


Exhibit B




Form of Letter of Credit Request


Exhibit C




Form of Assignment and Acceptance


Exhibit D




Form of Promissory Note


Exhibit E-1




Form of U.S. Tax Compliance Certificate


Exhibit E-2




Form of U.S. Tax Compliance Certificate


Exhibit E-3




Form of U.S. Tax Compliance Certificate


Exhibit E-4




Form of U.S. Tax Compliance Certificate


Exhibit F




Exit Facility Term Sheet


Exhibit G




Closing Date DIP Budget









vi



--------------------------------------------------------------------------------






SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of
August 4, 2020, among DENBURY RESOURCES INC., a Delaware corporation (the
“Borrower”), each of the Guarantors from time to time party hereto, each of the
Borrower and the Guarantors as a debtor and debtor-in-possession under Chapter
11 of the Bankruptcy Code (as defined below), the banks, financial institutions
and other lending institutions from time to time parties as lenders hereto (each
a “Lender” and, collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent and the Letter of Credit Issuer (capitalized terms used but
not defined in this introductory paragraph or in the recitals below have the
meaning provided in Section 1.1).
WHEREAS, on July 30, 2020 (the “Petition Date”), the Borrower and its
Subsidiaries (as defined below) each commenced a voluntary case (each a “Chapter
11 Case”, and collectively, the “Chapter 11 Cases”) under Chapter 11 of Title 11
of the Bankruptcy Code, and the Chapter 11 Cases are being jointly administered
in the Bankruptcy Court (as defined below);
WHEREAS, from and after the Petition Date, the Borrower and its Subsidiaries
continue to operate their businesses and manage their properties as debtors and
debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
Code;
WHEREAS, prior to the Petition Date, financing was provided to the Borrower
pursuant to that certain Amended and Restated Credit Agreement dated as of
December 9, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the Petition Date, the “Pre-Petition Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Pre-Petition Lenders”), JPMorgan Chase Bank, N.A., in its capacity as
“Letter of Credit Issuer” (in such capacity, the “Pre-Petition Letter of Credit
Issuer”), and JPMorgan Chase Bank, N.A., as “Administrative Agent” for the
Pre-Petition Lenders (in such capacity, the “Pre-Petition Agent”), pursuant to
which the Pre-Petition Lenders extended “Loans” (as defined in the Pre-Petition
Credit Agreement), the Pre-Petition Letter of Credit Issuer issued “Letters of
Credit” (as defined in the Pre-Petition Credit Agreement) and made certain other
extension of credit to the Borrower;
WHEREAS, the Borrower has requested to obtain from the Lenders, and the Lenders
have agreed to provide, a post-petition debtor-in-possession credit facility
(including the extensions of credit made hereunder, the “DIP Facility”),
pursuant to which the Lenders have agreed to make available (or be deemed to
make available) to the Borrower revolving credit in an aggregate principal
amount not exceeding the Loan Limit (as defined below), consisting of
(a) revolving credit loans issued from time to time pursuant to Section 2.1(a),
(b) letters of credit issued from time to time pursuant to Section 3.1(a), (c) a
roll-up of pre-petition letters of credit under the Pre-Petition Credit
Agreement upon entry of the Interim DIP Order (as defined below) pursuant to
Section 3.1(a), and (d) a roll-up of pre-petition secured loans under the
Pre-Petition Credit Agreement upon entry of the Interim DIP Order and the Final
DIP Order (as defined below) pursuant to Section 2.1(b); and
WHEREAS, the relative priority of the DIP Facility with respect to the
Collateral (as defined below) granted to secure the Obligations (as defined
below) shall be as set forth in the DIP Order upon entry thereof by the
Bankruptcy Court and subject to the Carve Out (as defined below).
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:






1



--------------------------------------------------------------------------------





SECTION 1.Definitions
1.1Defined Terms.
(a)As used herein, the following terms shall have the meanings specified in this
Section 1.1 unless the context otherwise requires:
“ABR” when used in reference to any DIP Loan or Borrowing refers to whether such
DIP Loan, or the DIP Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
“Acceptable Plan” means a Chapter 11 Plan in form and substance satisfactory to
the Administrative Agent, the Pre-Petition Agent and the Credit Parties that
(a) provides for the termination of the unused commitments under the DIP
Facility and the Payment in Full of the Obligations (and, as applicable, the
Cash Collateralization (or other arrangements satisfactory to the Letter of
Credit Issuer and the Administrative Agent) of any Letters of Credit
Outstanding) upon the effective date of such plan, including as a result of the
DIP Debt Conversion (and subject to and consistent with the conditions set forth
in the Exit Credit Agreement), (b) provides that the effective date of such plan
shall occur by a date that is within the applicable Case Milestones,
(c) contains customary releases and other exculpatory provisions for the benefit
of the Administrative Agent, the Lenders, the Pre-Petition Agent, the
Pre-Petition Letter of Credit Issuer, the Pre-Petition Lenders and the Credit
Parties, (d) shall be in full force and effect and (e) shall not have been
modified, altered, amended or otherwise changed or supplemented without the
prior written consent of the Administrative Agent, the Pre-Petition Agent and
the Credit Parties (it being understood and agreed that the Chapter 11 Plan of
the Borrower and its Affiliates filed with the Bankruptcy Court as of July 30,
2020 is satisfactory to the Administrative Agent and the Pre-Petition Agent and
meets the requirements of clauses (a) through (d) of this definition).
“Account Control Agreement” means any control agreement which grants the
Administrative Agent “control” as defined in the Uniform Commercial Code in
effect in the applicable jurisdiction over the applicable Deposit Account,
Securities Account or Commodity Account and executed by the institutions
maintaining a Deposit Account, Securities Account or Commodity Account (as
applicable) in the name of the applicable Credit Parties, in each case, as
required by Section 9.16, in form and substance reasonably acceptable to the
Administrative Agent.
“Adjusted LIBO Rate” shall mean, with respect to any LIBOR DIP Loans for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that if the Adjusted LIBO
Rate as determined pursuant to the foregoing would be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement.
“Adjusted Total Commitment” shall mean, at any time, the Total Commitment less
the aggregate amount of Commitments of all Defaulting Lenders.
“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent appointed in accordance with
the provisions of Section 12.9.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.




2



--------------------------------------------------------------------------------





“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.
“Agreement” shall mean this Senior Secured Super Priority Debtor-in-Possession
Credit Agreement, as amended, restated, supplemented or otherwise modified from
time to time.
“Allowed Professional Fees” shall have the meaning provided in the DIP Order.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided, that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.16 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as so determined would be less than two percent
(2.0%), such rate shall be deemed to be two percent (2.0%) for purposes of this
Agreement.
“APMTG Claim” shall mean (a)  the matter APMTG Helium LLC v. Denbury Onshore,
LLC and Denbury Resources Inc. filed in the Ninth Judicial District in Sublette
County, Wyoming as Case # 8272, in which the trial court entered a final
judgment on March 11, 2019 awarding liquidated damages and interest thereon to
APMTG Helium LLC for the period beginning on the August 1, 2013 commencement
date in the contract at issue until the close of evidence on November 29, 2017
(with the exception of a 35-day period in 2014), and (b) the matter Denbury
Onshore, LLC and Denbury Resources Inc., as Appellants, v. APMTG Helium LLC, as
Appellee in the Supreme Court, State of Wyoming as Case S-19-0172, pursuant to
which Appellants are appealing the final judgment of the trial court.
“Applicable Margin” shall mean, for any day, with respect to any ABR DIP Loan or
LIBOR DIP Loan or Commitment Fee, as the case may be, the rate per annum set
forth in the grid below based upon the Borrowing Base Utilization Percentage in
effect on such day:




3



--------------------------------------------------------------------------------





Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
X ≤ 25%
> 25% X ≤50%
> 50% X ≤75%
> 75% X ≤90%
X > 90%
LIBOR DIP Loans
3.000%
3.250%
3.500%
3.750%
4.000%
ABR DIP Loans
2.000%
2.250%
2.500%
2.750%
3.000%
Commitment Fee Rate
0.500%
0.500%
0.500%
0.500%
0.500%

Each change in the Commitment Fee Rate or Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.
“Approved Counterparty” means, at any time and from time to time, (a) any Person
engaged in the business of writing Hedge Agreements for commodity, interest rate
or currency risk that has (or the credit support provider of such Person has),
at the time Borrower or any Subsidiary enters into a Hedge Agreement with such
Person, a long term senior unsecured debt credit rating of BBB+ or better from
S&P or Baa1 or better from Moody’s or (b) any Hedge Bank.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Approved Petroleum Engineers” shall mean (a) DeGolyer and MacNaughton,
(b) Netherland, Sewell & Associates, Inc., (c) Cawley, Gillespie & Associates,
Inc., (d) Ryder Scott Company, L.P., and (e) at the Borrower’s option, any other
independent petroleum engineers selected by the Borrower and reasonably
acceptable to the Administrative Agent.
“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit C or such other form as may be approved by
the Administrative Agent.
“Authorized Officer” shall mean as to any Person, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Accounting Officer,
the Chief Operating Officer, the Treasurer, the General Counsel, any Senior Vice
President, any Executive Vice President, any Vice President and any manager,
managing member or general partner, in each case, of such Person, and any other
senior officer designated as such in writing to the Administrative Agent by such
Person. Any document delivered hereunder that is signed by an Authorized Officer
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of the Borrower or any other Credit Party and such Authorized Officer shall
be conclusively presumed to have acted on behalf of such Person.
“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(b).
“Available Commitment” shall mean, at any time, (a) the Loan Limit at such time
minus (b) the aggregate Total Exposures of all Lenders at such time.
“Avoidance Actions” shall have the meaning provided in the DIP Order.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.




4



--------------------------------------------------------------------------------





“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, most recently
furnished to the Borrower by the Administrative Agent from time to time in
accordance with the terms of this Agreement and consistent with the bank price
deck used at such time by the Administrative Agent with respect to similar oil
and gas reserve-based credits for similarly situated borrowers.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” now and hereafter in effect, or any applicable successor statute.
“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of Texas, Houston Division, any appellate court having
jurisdiction over the Chapter 11 Cases from time to time, or any other court
having jurisdiction over the Chapter 11 Cases from time to time.
“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than one percent (1.0%),
the Benchmark Replacement will be deemed to be one percent (1.0%) for the
purposes of this Agreement; provided further that any such Benchmark Replacement
shall be administratively feasible as determined by the Administrative Agent in
its sole discretion.
“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time (for the avoidance
of doubt, such Benchmark Replacement Adjustment shall not be in the form of a
reduction to the Applicable Margin).
“Benchmark Replacement Conforming Changes” shall mean with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Alternate Base Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Administrative Agent
reasonably decides after consultation with the Borrower may be appropriate to
reflect the adoption and implementation




5



--------------------------------------------------------------------------------





of such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent reasonably decides after consultation with the Borrower is necessary in
connection with the administration of this Agreement).
“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the LIBO Rate:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or
(b)in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the LIBO Rate:
(c)a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(d)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Screen Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the LIBO
Screen Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Screen Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the LIBO Screen Rate, in each
case which states that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Screen Rate; and/or
(e)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Screen Rate announcing that the LIBO Screen
Rate is no longer representative.
“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.
“Benchmark Unavailability Period” shall mean if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to the LIBO
Rate and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has




6



--------------------------------------------------------------------------------





replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.16 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.16.
“Beneficial Ownership Certification” shall mean a certification from Borrower
regarding beneficial ownership as required by the Beneficial Ownership
Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Benefited Lender” shall have the meaning provided in Section 13.8(a).
“BHC Act Affiliate” shall mean, as to any Person, an “affiliate” (as such term
is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
Person.
“Board of Directors” shall mean, as to any Person, the board of directors or
other governing body of such Person, or if such Person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
“Borrower” shall have the meaning provided in the introductory paragraph hereto.
“Borrowing” shall mean the incurrence of one Type of DIP Loan on a given date
(or resulting from conversions on a given date) having, in the case of LIBOR DIP
Loans, the same Interest Period (provided that ABR DIP Loans incurred pursuant
to Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
DIP Loans).
“Borrowing Base” shall mean, at any time, the amount determined in accordance
with Section 2.14, as the same may be adjusted from time to time pursuant to the
provisions thereof.
“Borrowing Base Deficiency” shall mean an amount by which the Total Exposures of
all Lenders exceeds the Borrowing Base then in effect, and will occur if, at any
time, the aggregate Total Exposures of all Lenders exceeds the Borrowing Base
then in effect.
“Borrowing Base Properties” shall mean the Oil and Gas Properties of the Credit
Parties constituting Proved Reserves located within the geographic boundaries of
the United States of America (or the Outer Continental Shelf adjacent to the
United States of America) included in the Pre-Petition Reserve Report and
thereafter in the Reserve Report most recently delivered pursuant to Section
9.12; provided, that if the Borrowing Base then in effect was determined based
on a previously-delivered Reserve Report, then “Borrowing Base Properties” shall
also include Oil and Gas Properties of the Credit Parties constituting Proved
Reserves located within the geographic boundaries of the United States of
America (or the Outer Continental Shelf adjacent to the United States of
America) which were included in the Reserve Report for which the Borrowing Base
then in effect was established.
“Borrowing Base Utilization Percentage” shall mean, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the aggregate
Total Exposures of all Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.
“Budgeted Expenses” means expenses permitted to be paid by the Credit Parties in
accordance with the DIP Budget, subject to the Permitted Variances.
“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City or Dallas, Texas are authorized
or required by law to remain closed;




7



--------------------------------------------------------------------------------





provided that, when used in connection with (a) any interest rate settings as to
a LIBOR DIP Loan, (b) any fundings, disbursements, settlements and payments in
respect of any such LIBOR DIP Loan, or (c) any other dealings pursuant to this
Agreement in respect of any such LIBOR DIP Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in dollar deposits
in the London interbank market.
“Capital Expenditures” shall mean, for any period, the aggregate amount of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and its Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on a consolidated
statement of cash flows of the Borrower and its Subsidiaries.
“Capital Leases” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, capitalized or accounted for as a capital
lease or finance lease on the balance sheet of that Person.
“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.
“Carbon Dioxide Interests” shall mean all rights, titles, interests and estates
now or hereafter acquired in and to carbon dioxide (whether from natural or
anthropogenic sources), including, to the extent each of the following may be
related thereto, leases, fee interests, overriding royalty and royalty
interests, net profit interests and production payment interests, including any
reserved or residual interests of whatever nature.
“Carve Out” shall have the meaning provided in the DIP Order.
“Carve-Out Reserve” shall have the meaning provided in the DIP Order.
“Case Milestones” shall have the meaning provided in Section 9.18.
“Cash Collateralize” and “Cash Collateral” shall have the meanings provided in
Section 3.8(d).
“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Credit Parties in connection with cash management services for
collections, other Cash Management Services and for operating, payroll and trust
accounts of such Person, including automatic clearing house services, controlled
disbursement services, electronic funds transfer services, lockbox services,
stop payment services and wire transfer services.
“Cash Management Bank” shall mean any Person that (a) with respect to any Cash
Management Services entered into prior to the Closing Date that is in effect on
the Closing Date, any Pre-Petition Lender or an Affiliate of a Pre-Petition
Lender that is a Lender or an Affiliate of a Lender on the Closing Date and (b)
with respect to any Cash Management Services entered into on or after the
Closing Date, either (i) at the time it provides Cash Management Services or
(ii) at any time after it has provided any Cash Management Services, is a
Lender, the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent.
“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Subsidiary to any Cash Management Bank in connection with, or in respect of, any
Cash Management Services.




8



--------------------------------------------------------------------------------





“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services.
“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.
“Change in Law” shall mean the occurrence after the date of this Agreement (or,
with respect to any Lender, such later date on which such Lender becomes a party
to this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or the Letter of Credit Issuer (or,
for purposes of clauses (a)(ii) or (c) of Section 2.10, by any lending office of
such Lender or by such Lender’s or the Letter of Credit Issuer’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement (or, with respect to any Lender, such later date on which such
Lender becomes party to this Agreement); provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” shall mean and be deemed to have occurred if:
(a)any Person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act, but excluding any employee benefit plan of such Person,
entity or “group” and their respective Subsidiaries and any Person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan), shall at any time have acquired direct or indirect beneficial
ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of
voting power of the outstanding Voting Stock of the Borrower having more than
40% of the ordinary voting power for the election of directors of the Borrower;
or
(b)the failure of the Borrower to own, directly or indirectly, one hundred
percent (100%) of the issued and outstanding Stock of each Guarantor (except to
the extent 100% of the Stock of a Guarantor is Disposed of pursuant to a
transaction permitted by Section 10.3(a), (b) or (c) or Section 10.4(b), (i) or
(k) (as such clause relates to clause (b) or (i))); or
(c)the occurrence of any “Change of Control,” “Change in Control” or
substantially similar event under and as defined in the Second Lien Notes
Documents, the Senior Subordinated Notes Documents, or the Senior Convertible
Notes Documents but only to the extent the occurrence of any such event gives
rise to an obligation of any Credit Party to redeem, repay or repurchase, or
otherwise offer to redeem, repay or repurchase, all or any portion of the
Indebtedness thereunder.
“Chapter 11 Case” or “Chapter 11 Cases” shall have the meaning provided in the
recitals hereto.




9



--------------------------------------------------------------------------------





“Chapter 11 Plan” shall mean a plan of reorganization or liquidation filed in
any of the Chapter 11 Cases under Section 1121 of the Bankruptcy Code.
“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.
“Closing Date” shall mean August 4, 2020.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Co-Documentation Agents” shall mean Canadian Imperial Bank of Commerce, New
York Branch, Comerica Bank, Credit Suisse AG, Cayman Islands Branch, Royal Bank
of Canada and ABN AMRO Capital USA LLC, as co-documentation agents for the
Lenders under the DIP Facility.
“Collateral” shall have the meaning provided in Section 14.1.
“Commitment” shall mean, (a) with respect to each Lender listed on Schedule
1.1(a), the amount set forth opposite such Lender’s name on Schedule 1.1(a) as
such Lender’s “Commitment” and (b) in the case of any Lender that becomes a
Lender after the Closing Date, the amount specified as such Lender’s
“Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Commitment; in each case, as the same may be
changed from time to time pursuant to terms of this Agreement.
“Commitment Fee” shall have the meaning provided in Section 4.1(a).
“Commitment Fee Rate” shall mean, for any day, with respect to the Available
Commitment on any day, the applicable rate per annum set forth next to the row
heading “Commitment Fee Rate” in the definition of “Applicable Margin” and based
upon the Borrowing Base Utilization Percentage in effect on such day.
“Commitment Percentage” shall mean, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Commitment Percentage shall
be the percentage obtained by dividing (i) such Lender’s Total Exposure at such
time by (ii) the aggregate Total Exposures of all Lenders at such time.
“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.
“Compounded SOFR” shall mean the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(a)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(b)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and




10



--------------------------------------------------------------------------------





conventions for this rate that the Administrative Agent determines in its
reasonable discretion are substantially consistent with any evolving or
then-prevailing market convention for determining Compounded SOFR for U.S.
dollar-denominated syndicated credit facilities at such time;
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or clause (b)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Confidential Information” shall have the meaning provided in Section 13.16.
“Confirmation Order” shall have the meaning provided in Section 9.18(b).
“Consolidated Cash Balance” shall mean, at any time of determination, the
aggregate amount of all (a) cash, (b) cash equivalents and (c) any other
marketable securities, treasury bonds and bills, certificates of deposit,
investments in money market funds and commercial paper, in each case, held or
owned by (either directly or indirectly) any Credit Party as of such time.
“Contractual Requirement” shall have the meaning provided in Section 8.3.
“Conversion Date” shall mean the date upon which the conditions precedent to the
effectiveness of the Exit Credit Agreement shall have been satisfied or waived,
including the execution of the Exit Credit Agreement by the Administrative Agent
and the Borrower.
“Corresponding Tenor” shall mean with respect to a Benchmark Replacement a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Co-Syndication Agents” shall mean Bank of America, N.A. and Wells Fargo Bank,
National Association, as co-syndication agents for the Lenders under the DIP
Facility.
“Covered Entity” shall mean any of the following: (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning given to such term in Section 13.24.
“Credit Documents” shall mean this Agreement and the other Security Documents
and any promissory notes issued by the Borrower under this Agreement and any
other agreements executed by Credit Parties in connection with this Agreement
and expressly identified as “Credit Documents” therein.
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a DIP Loan (including the deemed funding of the Roll-Up Loans
as set forth in Section 2.1(b)) and the issuance, renewal or extension of a
Letter of Credit (including the deemed issuance of the Roll-Up Letters of Credit
as set forth in Section 3.1(a)).
“Credit Party” shall mean each of the Borrower and the Guarantors.
“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.




11



--------------------------------------------------------------------------------





“Default Rate” shall have the meaning provided in Section 2.8(c).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender shall be conclusive and binding absent manifest error and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.15(e))
upon delivery of written notice of such determination to the Borrower, the
Letter of Credit Issuer and each Lender.
“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.
“DIP Budget” shall mean a 13-week cash flow budget detailing the Credit Parties’
anticipated cash receipts and expenditures (including capital expenditures, debt
service, adequate protection payments, professional fees and expenses), as
amended, supplemented, or replaced from time to time in accordance with this
Agreement and the DIP Order, which budget (and any amendments thereto or
replacements thereof) shall be in form and substance acceptable to the
Administrative Agent. The DIP Budget in effect as of the Closing Date is
attached as Exhibit G hereto.
“DIP Budget Variance Report” means a variance report in form and detail
satisfactory to the Administrative Agent, which variance report shall (a) show,
for such Variance Test Period, actual results for the following items:
(i) receipts, (ii) operating disbursements and general and administrative
expenses, (iii) payroll and benefit expenses, (iv) professional fees and
expenses, (v) capital expenditures, (vi) debt service, (vii) adequate protection
payments, and (viii) net cash flow, (b) reconcile variances from values set
forth for such periods in the relevant DIP Budget on a line-by-line basis in
respect of expenses and disbursements only, and (c) include reasonably detailed
calculations demonstrating compliance with Section 10.11(c).
“DIP Cash Collateral” shall have the meaning given to the term “Cash Collateral”
in the DIP Order.
“DIP Debt Conversion” shall have the meaning provided in Section 2.17.
“DIP Facility” shall have the meaning provided in the recitals hereto.
“DIP Loans” shall mean the loans made by the Lenders from time to time pursuant
to Section 2.1(a), and including any Roll-Up Loans deemed funded pursuant to
Section 2.1(b).
“DIP Order” shall mean, collectively, the Interim DIP Order and, from and after
its entry by the Bankruptcy Court, the Final DIP Order.
“Disclosure Statement” shall have the meaning provided in Section 9.18(b).
“Disposition” shall have the meaning provided in Section 10.4.
“Dispose” and “Disposal” shall have correlative meanings.
“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable




12



--------------------------------------------------------------------------------





(other than solely for Stock or Stock Equivalents that is not Disqualified
Stock), other than as a result of a change of control or asset sale, pursuant to
a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than as a result of a change of control or asset sale to
the extent the terms of such Stock or Stock Equivalents provide that such Stock
or Stock Equivalents shall not be required to be repurchased or redeemed until
(a) the Termination Date has occurred, (b) the Total Commitment and each Letter
of Credit have terminated (unless such Letters of Credit have been
collateralized on terms and conditions reasonably satisfactory to the Letter of
Credit Issuer following the termination of the Total Commitment or other
arrangements reasonably satisfactory to the Letter of Credit Issuer have been
made) and the DIP Loans and Unpaid Drawings, together with interest, fees and
all other Obligations (other than Hedging Obligations under Secured Hedge
Agreements, Cash Management Obligations under Secured Cash Management
Agreements, and contingent indemnification obligations, in each case, not then
due and payable), are Paid in Full, or (c) such repurchase or redemption is
otherwise permitted by this Agreement (including as a result of a waiver
hereunder)), in whole or in part, in each case prior to the date that is 91 days
after the Maturity Date hereunder; provided that, if such Stock or Stock
Equivalents are issued to any plan for the benefit of employees of the Borrower
or its Subsidiaries or by any such plan to such employees, such Stock or Stock
Equivalents shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any Stock or Stock Equivalents held by any future, present or former employee,
director, manager or consultant of the Borrower, any of its Subsidiaries or any
of its direct or indirect parent companies or any other entity in which the
Borrower or a Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors of the Borrower, in each case pursuant to
any equity holders’ agreement, management equity plan or stock incentive plan or
any other management or employee benefit plan or agreement shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries.
“Distressed Person” shall have the meaning provided in the definition of
“Lender-Related Distress Event”.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.
“Drawing” shall have the meaning provided in Section 3.4(b).
“Early Opt-In Election” shall mean the occurrence of:
(a)(i) a determination by the Administrative Agent or (ii) a notification by the
Majority Lenders to the Administrative Agent (with a copy to the Borrower) that
the Majority Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.16 are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,
and
(b)(i) the election by the Administrative Agent or (ii) the election by the
Majority Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Majority Lenders of written
notice of such election to the Administrative Agent (with a copy to the
Borrower).
“EEA Financial Institution” shall mean (a) any institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this




13



--------------------------------------------------------------------------------





definition, or (c) any institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Engineering Reports” shall have the meaning provided in Section 2.14(c)(i).
“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
written demands, claims, liens, notices, including notice of noncompliance,
violation, potential responsibility, or investigation (other than internal
reports prepared by or on behalf of the Borrower or any of the Subsidiaries (a)
in the ordinary course of such Person’s business or (b) as required in
connection with a financing transaction or an acquisition or disposition of real
estate) or proceedings arising under or based upon any Environmental Law or any
permit issued, or any approval given, under any such Environmental Law
(hereinafter, “Claims”), including (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief relating to the presence,
Release or threatened Release of Hazardous Materials or arising from alleged
injury or threat of injury to health or safety (to the extent relating to human
exposure to Hazardous Materials) or the environment, including ambient air,
surface water, groundwater, land surface and subsurface strata and natural
resources such as wetlands.
“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, permit or approval now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including ambient air, surface water, groundwater, land surface
and subsurface strata and natural resources such as wetlands, or human health or
safety (to the extent relating to human exposure to Hazardous Materials) or any
Release or threatened Release of Hazardous Materials.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” shall have the meaning provided in Section 11.




14



--------------------------------------------------------------------------------





“Excess Cash” shall mean, at any time of determination, the difference, if
positive, between (a) the Consolidated Cash Balance of the Credit Parties as of
such time and (b) Excluded Cash of the Credit Parties as of such time.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into any other
currency (including Dollars), as set forth at approximately 11:00 a.m. (London
time) on such day on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed by the Administrative
Agent and the Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m., local time, on such date for the purchase of the relevant currency
for delivery two Business Days later.
“Excluded Accounts” shall mean, collectively, any Deposit Account which is used
as an escrow account or fiduciary or trust account and solely maintains cash and
cash equivalents made for the benefit of third parties (other than the Credit
Parties) to be used exclusively in the ordinary course of the Credit Parties’
business for royalty obligations, suspense payments, working interest payments,
plugging and abandonment, remediation, and similar payments owed or to be made
to such third parties (other than the Credit Parties).
“Excluded Assets” shall mean, collectively (a) any Building (as defined in the
applicable Flood Insurance Regulations) or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulations); provided that the Credit
Parties’ interests in all owned lands and Hydrocarbons situated under any such
Building or Manufactured (Mobile) Home are included in the definition of
“Collateral” and are encumbered by the Credit Documents; (b)(i) the Genesis
Pipeline Financing Lease Agreement, (ii) any interest, title and right that the
Credit Parties have to the Genesis Pipeline System, (iii) any proceeds received
at any time resulting from the sale or other disposition of all or part of the
Credit Parties’ interest, title and right to the Genesis Pipeline System, and
(iv) all rents, income or related fees or charges for transportation of carbon
dioxide or any other substance through the Genesis Pipeline System; provided
that, in the case of this clause (b), such assets shall be excluded solely to
the extent that the grant of a security interest therein is prohibited by, or
constitutes a breach or default under or results in the termination of or gives
rise to a right on the part of the parties thereto other than any Credit Party
to terminate (or materially modify) or requires any consent not obtained under,
the subject contract, license, agreement, instrument or other document, except
to the extent that the term in such contract, license, agreement, instrument or
other document providing for such prohibition, breach, default or right of
termination or modification or requiring such consent is ineffective under
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law, and such security interest and Lien shall attach
immediately and automatically upon such occurrence; (c) any Excluded Account;
(d) any Avoidance Action, other than, subject to and effective upon the Final
DIP Order Entry Date, all proceeds, products, rents, revenues and profits of the
Avoidance Action; and (e) any intent-to-use (ITU) United States trademark
application for which an amendment to allege use or statement of use has not
been filed under 15 U.S.C. §1051(c) or 15 U.S.C. §1051(d), respectively, or if
filed, has not been deemed in conformance with 15 U.S.C. §1051(a) or (c),
provided, that the grant and recordation of a security interest under this
Agreement against any such ITU application is merely a grant and recordation of
a security interest and shall not be deemed an assignment of any such ITU
application in violation of 15 U.S.C. §1060.




15



--------------------------------------------------------------------------------





“Excluded Cash” shall mean, at any time of determination, (a) any cash
collateral required to cash collateralize any Letter of Credit, (b) any cash or
cash equivalents constituting purchase price deposits made by or held by an
unaffiliated third party pursuant to a binding and enforceable purchase and sale
agreement with an unaffiliated third party containing customary provisions
regarding the payment and refunding of such deposits, (c) any cash or cash
equivalents for which any Credit Party has, in the ordinary course of business,
issued checks or initiated wires or ACH transfers in order to utilize such cash
or cash equivalents, (d) any cash or cash equivalents set aside to pay payroll,
payroll taxes, other taxes, employee wage and benefits payments, and trust and
fiduciary obligations or other similar obligations of the Credit Parties then
due and owing to third parties and for which the Credit Parties have issued
checks or initiated wires or ACH transfers (or, in their respective good faith
discretion, will issue checks or initiate wires or ACH wires within five (5)
Business Days in order to make such payments), (e) any cash or cash equivalents
set aside to pay royalty obligations, working interest obligations, production
payments, vendor payments, suspense payments, severance and ad valorem taxes of
the Credit Parties then due and owing to third parties and for which the Credit
Parties have issued checks or initiated wires or ACH transfers (or, in their
respective good faith discretion, will issue checks or initiate wires or ACH
wires within five (5) Business Days in order to make such payments) and (f) any
cash or cash equivalents in any escrow accounts or fiduciary or trust accounts
that are used exclusively in the ordinary course of the Credit Parties’ business
for plugging and abandonment, remediation, and similar obligations owed to third
parties.
“Excluded Hedge Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party with respect to, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Guarantee thereof or other
agreement or undertaking agreeing to guaranty, repay, indemnify or otherwise be
liable therefor) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty obligation or other liability of such Credit
Party or the grant of such security interest becomes or would become effective
with respect to such Swap Obligation or (b) in the case of a Swap Obligation
subject to a clearing requirement pursuant to section 2(h) of the Commodity
Exchange Act (or any successor provision thereto), because such Credit Party is
a “financial entity,” as defined in section 2(h)(7)(C)(i) of the Commodity
Exchange Act (or any successor provision thereto), at the time the guaranty
obligation or other liability of such Credit Party becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guaranty obligation or other liability or security interest
is or becomes illegal.
“Excluded Hedges” means Hedge Agreements that (i) are basis differential only
swaps for volumes of crude oil, natural gas and natural gas liquids included
under other Hedge Agreements permitted by Section 10.10(a) or (ii) are a hedge
of volumes of crude oil, natural gas or natural gas liquids by means of a put or
a price “floor” for which there exists no mark-to-market exposure to the
Borrower.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from any payment to be made
by or on account of any obligation of any Credit Party hereunder or under any
other Credit Document, (a) Taxes imposed on or measured by overall net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed on as a result of a Recipient being organized under the Requirements
of Law of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction (including any political
subdivision thereof) imposing such Tax or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, United States federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in any Loan or Commitment pursuant to a




16



--------------------------------------------------------------------------------





Requirement of Law in effect on the date on which (i) such Lender acquired such
interest in a Loan or Commitment (other than in the case of a Lender that is an
assignee pursuant to a request by the Borrower under Section 13.7), or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 5.4, amounts with respect to such Taxes were payable either
to such Lender’s assignee immediately before such Lender became a party thereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Lender’s failure to comply with Section 5.4(e) or (d) any
United States federal withholding Tax imposed under FATCA.
“Exit Credit Agreement” means the credit agreement to be entered into on the
Conversion Date as contemplated by the terms specified in the Exit Facility Term
Sheet.
“Exit Facility ISDA Schedule” shall have the meaning provided in the definition
of “Hedge Bank”.
“Exit Facility Term Sheet” means the term sheet in respect of the Exit Credit
Agreement attached hereto as Exhibit F.
“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as reasonably determined by the
Borrower.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future United States Treasury Regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into by the United States that implement
the foregoing.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any date that is a Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by it; provided that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” shall mean the website of the NYFRB
at http://www.newyorkfed.org, or any successor source.
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System of the United States (or any successor).
“Final DIP Order” shall mean a final order of the Bankruptcy Court in
substantially the form of the Interim DIP Order (with only such modifications
thereto as are necessary to convert the Interim DIP Order to a final order and
to authorize and approve the portion of the Roll-Up to be consummated on the
Final DIP Order Entry Date, as applicable, and such other modifications as are
satisfactory in form and substance to the Administrative Agent), which order
shall not have been vacated, reversed, modified or stayed, and as the same may
be amended, supplemented or modified from time to time after entry thereof




17



--------------------------------------------------------------------------------





in accordance with the terms hereof but only with the written consent of the
Administrative Agent and the Credit Parties.
“Final DIP Order Entry Date” shall mean the entry by, and approval of, the Final
DIP Order by the Bankruptcy Court on a final basis.
“Final Roll-Up Loan Amount” shall mean $44,000,000, which amount is equal to
(a) the principal amount of all outstanding Pre-Petition Secured Loans held by
the Pre-Petition Lenders as of the Closing Date immediately prior to giving
effect to the Roll-Up effectuated pursuant to Section 2.1(b)(i), minus (b) the
amount of the Roll-Up effectuated pursuant to Section 2.1(b)(i) in a principal
amount equal to $185,000,000 minus (c) the amount equal to the Retained
Pre-Petition Claim.
“Final Roll-Up Loans” shall have the meaning provided in Section 2.1(b)(ii).
“First Day Orders” shall have the meaning provided in Section 6.12.
“Flood Insurance Regulations” shall mean (a) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
(amending 42 USC § 4001, et seq.), as the same may be amended or recodified from
time to time, (d) the Flood Insurance Reform Act of 2004, and (e) the
Biggert-Waters Flood Reform Act of 2012 and, in each case, any regulations
promulgated thereunder.
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.
“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.
“Fronting Fee” shall have the meaning provided in Section 4.1(c).
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time.
“Genesis Pipeline Financing Lease Agreement” shall mean that certain Pipeline
Financing Lease Agreement dated as of May 30, 2008, by and between Genesis NEJD
Pipeline, LLC, a Delaware limited liability company, and Onshore, as amended,
restated, supplemented or otherwise modified from time to time.
“Genesis Pipeline Dropdown Transactions” shall mean the transactions effected
pursuant to the Genesis Pipeline Dropdown Transaction Documents.
“Genesis Pipeline Dropdown Transaction Documents” shall mean, collectively, (a)
the Transportation Services Agreement dated as of May 30, 2008, by and between
Genesis Free State Pipeline, LLC, a Delaware limited liability company, and
Onshore, (b) the Genesis Pipeline Financing Lease Agreement and (c) all other
material documents, instruments and agreements entered into in connection




18



--------------------------------------------------------------------------------





with the agreements described in clauses (a) and (b) above, in each case, as
amended, restated, supplemented or otherwise modified from time to time.
“Genesis Pipeline System” shall mean the “Pipeline System” under and as defined
in the Genesis Pipeline Financing Lease Agreement in effect as of the Closing
Date.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local and any authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” shall have the meaning provided in Section 15.1.
“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.
“Guarantors” shall mean each Domestic Subsidiary listed on Schedule 1.1(b).
“Hazardous Materials” shall mean any chemical, material, product, waste or
substance regulated or as to which liability might arise under any applicable
Environmental Law including: (a) any petroleum or petroleum products, oil and
natural gas exploration and production wastes, natural gas, condensate, crude
oil or any components, fractions or derivatives thereof, radioactive materials,
including naturally occurring radioactive materials, friable asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas and (b)
any chemicals, materials, products, wastes or substances defined as or included
in the definition of “hazardous substances”, “hazardous waste”, “solid waste”,
“hazardous materials”, “extremely hazardous waste”, “restricted hazardous
waste”, “toxic substances”, “toxic pollutants”, “contaminants”, or “pollutants”,
or words of similar import, under any applicable Environmental Law.
“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, fixed-price physical
delivery contracts, whether or not exchange traded, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or




19



--------------------------------------------------------------------------------





not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and any confirmations or trades, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement; provided, that notwithstanding the foregoing, agreements or
obligations to physically sell any commodity at any index-based price shall not
be considered “Hedge Agreements”.
“Hedge Bank” shall mean (a) with respect to any Hedge Agreement entered into on
or after the Closing Date with a Credit Party, to the extent permitted under any
DIP Order, any counterparty to such Hedge Agreement (other than the Borrower or
any of its Affiliates or Subsidiaries) that (i) at the time it enters into such
Hedge Agreement is a Lender or an Affiliate of a Lender, or (ii) at any time
after it enters into such Hedge Agreement it becomes a Lender or an Affiliate of
a Lender or (b) with respect to any Hedge Agreement entered into prior to the
Petition Date with a Credit Party that is in effect on the Closing Date (each, a
“Pre-Petition Hedge Agreement”), any Pre-Petition Lender or an Affiliate of a
Pre-Petition Lender that is a Lender or an Affiliate of a Lender on the Closing
Date to the extent such Pre-Petition Lender or Affiliate thereof enters into,
within 30 days after the Petition Date, (i) either an amended and restated
Schedule to the Master Agreement or a new Master Agreement and Schedule (in
either case, a “Post-Petition ISDA”) between the applicable Credit Party and
such Pre-Petition Lender or Affiliate thereof that is mutually acceptable to the
parties, providing among other things, that such counterparty shall not
terminate such Pre-Petition Hedge Agreement during the pendency of the Chapter
11 Cases solely as a result of a termination event or event of default under the
Pre-Petition Hedge Agreements that occurred and/or existed on the Petition Date
as a result of the filing of the Chapter 11 Cases, the insolvency of any Credit
Party or any default or event of default (howsoever defined) relating to
pre-petition indebtedness of any Credit Party and (ii) contemporaneously with
entering into the Post-Petition ISDA, an amended and restated ISDA schedule that
will automatically replace the Post-Petition ISDA upon effectiveness of the Exit
Credit Agreement so long as the Exit Credit Agreement conforms in all applicable
material respects with the Exit Facility Term Sheet and subject to conditions to
be mutually agreed to in the Post-Petition ISDA by the parties thereto (the
“Exit Facility ISDA Schedule”).
“Hedge Mark-to-Market Value” shall mean, as of any date of determination, the
net mark-to-market value of the Borrower and its Subsidiaries’ Hedge Agreements
in respect of commodities then in effect with Approved Counterparties, and
solely to the extent such Hedge Agreements are permitted pursuant to this
Agreement.
“Hedge Termination” shall mean the unwinding, terminating and/or offsetting of
any Hedge Agreement.
“Hedge PV” shall mean, with respect to any commodity Hedge Agreement, the net
present value, discounted at 9% per annum, of the future receipts expected to be
paid to the Borrower or its Subsidiaries under such Hedge Agreement calculated
in accordance with the Bank Price Deck; provided that the “Hedge PV” shall never
be less than $0.00.
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedge Agreements.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the DIP Loans under laws
applicable to such Lender which are presently in effect or, to the extent




20



--------------------------------------------------------------------------------





allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.
“Historical Financial Statements” shall mean (a) the audited consolidated
balance sheets of the Borrower and its consolidated Subsidiaries as of December
31, 2019, and the related audited statements of income and comprehensive income,
statements of changes in shareholders’ equity and statements of cash flows for
the fiscal year ended on such date and (b) the unaudited interim consolidated
balance sheets of the Borrower and its consolidated Subsidiaries as of March 31,
2020, and the related statements of income and comprehensive income, statements
of changes in shareholders’ equity and statements of cash flows for the fiscal
quarter ended on such date.
“Hydrocarbon Interests” shall mean all rights, titles, interests and estates,
excluding Carbon Dioxide Interests, now or hereafter acquired in and to oil and
gas leases, oil, gas and mineral leases, or other liquid or gaseous hydrocarbon
leases, mineral fee interests, overriding royalty and royalty interests, net
profit interests and production payment interests, including any reserved or
residual interests of whatever nature.
“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.
“IBA” shall have the meaning provided in Section 1.11.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person (other than (i)
any earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and (ii) obligations resulting
under firm transportation contracts or take or pay contracts entered into in the
ordinary course of business), (d) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all drafts drawn
thereunder, (e) all Indebtedness (excluding prepaid interest thereon) of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person (but if such
Indebtedness has not been assumed, limited to the lesser of the amount of such
Indebtedness and the Fair Market Value of the property securing such
Indebtedness), (f) the principal component of all Capitalized Lease Obligations
of such Person, (g) obligations to deliver commodities, goods or services,
including Hydrocarbons, in consideration of one or more advance payments, other
than (A) obligations relating to net oil, natural gas liquids or natural gas
balancing arrangements arising in the ordinary course of business and (B)
obligations to deliver commodities or pay royalties or other payments in
connection with obligations arising from net profits interests, working
interests, overriding royalty interests or similar real property interests, (h)
the undischarged balance of any production payment created by such Person or for
the creation of which such Person directly or indirectly received payment, and
(i) without duplication, all Guarantee Obligations of such Person in respect of
the items described in clauses (a) through (h) above; provided that Indebtedness
shall not include (i) trade and other ordinary course payables and accrued
expenses arising in the ordinary course of business, (ii) deferred or prepaid
revenue, (iii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller, (iv) in the case of the Credit Parties, (A) all intercompany
Indebtedness between the Credit Parties having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and (B) intercompany
liabilities between the Credit Parties in connection with the cash management,
tax and accounting activities of the Credit Parties, (v) any obligation in
respect of a farm-in agreement, joint




21



--------------------------------------------------------------------------------





development agreement, joint operating agreement or similar arrangement whereby
such Person agrees to pay all or a share of the drilling, completion or other
expenses of an exploratory or development well (which agreement may be subject
to a maximum payment obligation, after which expenses are shared in accordance
with the working or participation interest therein or in accordance with the
agreement of the parties) or perform the drilling, completion or other operation
on such well in exchange for an ownership interest in an oil or gas property,
(vi) any obligations in respect of any Hedge Agreement that is permitted under
this Agreement and (vii) prepayments for gas or crude oil production or net gas
imbalances not in excess of $15,000,000 in the aggregate at any time
outstanding.
“Indemnified Liabilities” shall have the meaning provided in Section 13.5.
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document other than (a) Excluded Taxes, or (b) to the
extent not described in clause (a), Other Taxes.
“Industry Investment” shall mean Investments and expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the oil and gas business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit a Person to
share risks or costs, to comply with regulatory requirements regarding local
ownership or to satisfy other objectives customarily achieved through the
conduct of oil and gas business (which may be jointly with third parties),
including: (a) ownership interests in oil and gas properties or gathering,
transportation, processing, or related systems; (b) Investments and expenditures
in the form of or pursuant to operating agreements, processing agreements,
farm-in agreements, farm-out agreements, development agreements, area of mutual
interest agreements, unitization agreements, pooling arrangements, joint bidding
agreements, service contracts, joint venture agreements, partnership agreements
(whether general or limited), and other similar agreements (including for
limited liability companies) with third parties; and (c) direct or indirect
ownership interests or Investments, singularly or with third parties, in
enhanced oil recovery business arrangements, including natural and anthropogenic
carbon dioxide sources.
“Interest Period” shall mean, with respect to any DIP Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.
“Interim Cap” shall mean an amount equal to the sum of (a) $25,000,000 plus (b)
the aggregate principal amount of the Interim Roll-Up Loans deemed funded on the
Closing Date plus (c) the Stated Amount of the Roll-Up Letters of Credit deemed
issued on the Closing Date.
“Interim DIP Order” shall mean an interim order of the Bankruptcy Court
authorizing and approving, among other things, (a) the DIP Facility and the
extensions of credit thereunder including the incurrence by the Credit Parties
of secured indebtedness in accordance with this Agreement, (b) the form of this
Agreement and the other Credit Documents, (c) the granting of superpriority
liens and other liens and claims in favor of the Administrative Agent and
Lenders, (d) the payment by the Credit Parties of the fees contemplated by this
Agreement, (e) the provision of adequate protection to the Pre-Petition Lenders,
(f) the portion of the Roll-Up to be consummated on the Closing Date consisting
of $185,000,000 in the principal amount of Pre-Petition Secured Loans funded as
Interim Roll-Up Loans and 100% of the Pre-Petition Letters of Credit deemed
issued as Roll-Up Letters of Credit hereunder, and (g) such other matters as are
usual and customary for orders of this kind, which order shall be in form and
substance satisfactory to the Administrative Agent and the Credit Parties in all
respects and shall not have been vacated, reversed, modified or stayed, and as
the same may be amended, supplemented or modified from time to time after entry
thereof in accordance with the terms hereof but only with the prior written
consent of the Administrative Agent and the Credit Parties. For purposes hereof,
it is agreed and understood that that the Credit Parties’ Emergency Motion For
Entry Of Interim And Final Orders (I) Authorizing The Debtors To




22



--------------------------------------------------------------------------------





(A) Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting
Liens And Providing Superpriority Administrative Expense Status, (III) Granting
Adequate Protection, (IV) Modifying Automatic Stay (V) Scheduling A Final
Hearing, And (VI) Granting Related Relief, dated as of July 31, 2020, and filed
with the Bankruptcy Court is acceptable to the Administrative Agent.
“Interim Roll-Up Loans” shall have the meaning provided in Section 2.1(b)(i).
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale), (b) the making of any deposit with, or advance, loan or other
extension of credit to, assumption of Indebtedness of, or capital contribution
to, or purchase or other acquisition of an equity participation in, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person) (including any partnership or joint venture) (excluding (i) any
extension of credit representing the purchase price of inventory or supplies
sold by such Person in the ordinary course of business and (ii) in the case of
the Borrower and its Subsidiaries, intercompany liabilities between the Borrower
and a Subsidiary or between a Subsidiary and another Subsidiary in connection
with the cash management, tax and accounting activities of the Borrower and its
Subsidiaries), (c) the entering into of any guarantee of, or other contingent
obligation with respect to, Indebtedness of any other Person or (d) the purchase
or other acquisition (in one transaction or a series of transactions) of (x) all
or substantially all of the property and assets or business of another Person or
(y) assets constituting a business unit, line of business or division of such
Person; provided that, in the event that any Investment is made by the Borrower
or any Subsidiary in any Person through substantially concurrent interim
transfers of any amount through one or more other Subsidiaries, then such other
substantially concurrent interim transfers shall be disregarded for purposes of
Section 10.5. The amount of any Investment shall be the amount (or the Fair
Market Value of the assets) actually invested on the date such Investment was
made, without adjustment for subsequent increases or decreases in the value of
such Investment.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” shall mean, with respect to any Letter of Credit, the
applicable Letter of Credit Request, and any other document, agreement and
instrument entered into by the Letter of Credit Issuer and the Borrower (or any
Subsidiary) or in favor of the Letter of Credit Issuer and relating to such
Letter of Credit.
“Joint Bookrunners” shall mean JPMorgan Chase Bank, N.A., BofA Securities, Inc.,
Wells Fargo Securities, LLC and Capital One, National Association, each in its
capacity as a joint bookrunner in respect of the DIP Facility.




23



--------------------------------------------------------------------------------





“Joint Lead Arrangers” shall mean JPMorgan Chase Bank, N.A., Bank of America,
N.A., Wells Fargo Securities, LLC and Capital One, National Association, each in
its capacity as a joint lead arranger in respect of the DIP Facility.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.
“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Maturity Date.
“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.
“L/C Participant” shall have the meaning provided in Section 3.3(a).
“L/C Participation” shall have the meaning provided in Section 3.3(a).
“Lender” shall have the meaning provided in the introductory paragraph thereto.
“Lender Default” shall mean (a) the refusal or failure of any Lender to make
available its portion of any incurrence of DIP Loans or participations in
Letters of Credit required to be made by it hereunder, which refusal or failure
is not cured within one Business Day after the date of such refusal or failure,
unless the subject of a good faith dispute, (b) the failure of any Lender to pay
over to the Administrative Agent, the Letter of Credit Issuer or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, (c) a
Lender has notified the Borrower or the Administrative Agent that it does not
intend or expect to comply with any of its funding obligations or has made a
public statement to that effect with respect to its funding obligations under
the DIP Facility, (d) the failure by a Lender to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its
obligations under the DIP Facility, (e) a Distressed Person has admitted in
writing that it is insolvent or such Distressed Person becomes subject to a
Lender-Related Distress Event, or (f) a Lender has become the subject of a
Bail-In Action.
“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Lender or any Person that directly or
indirectly controls such Lender by (a) a Governmental Authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to




24



--------------------------------------------------------------------------------





reject, repudiate, disavow or disaffirm any agreements made by such Lender, or
(b) an Undisclosed Administration.
“Letter of Credit” shall have the meaning provided in Section 3.1(a), and
includes any Roll-Up Letters of Credit deemed issued pursuant to Section 3.1(a).
“Letter of Credit Commitment” shall mean $100,000,000, as the same may be (i)
increased solely with the consent of the Administrative Agent and the Letter of
Credit Issuer; provided, that in no event shall the Letter of Credit Commitment
exceed the Total Commitment as a result of any such increase, and (ii) reduced
from time to time pursuant to Section 3.1.
“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the principal amount of any Unpaid Drawings in respect of which
such Lender has made (or is required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a) at such time and (b) such Lender’s
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a)) minus the amount of cash or deposit
account balances held by the Administrative Agent to Cash Collateralize
outstanding Letters of Credit and Unpaid Drawings under Section 3.8. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
“Letter of Credit Issuer” shall mean JPMorgan Chase Bank, N.A., or any of its
Affiliates or any replacement or successor appointed pursuant to Section 3.6.
“Letter of Credit Request” shall mean a request of the Borrower in accordance
with the terms of Section 3.2(a) and substantially in the form of Exhibit B or
such other form (including by electronic or fax transmission) as reasonably
agreed among the Borrower, the Administrative Agent and the Letter of Credit
Issuer.
“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.
“LIBOR” when used in reference to any DIP Loan or Borrowing refers to whether
such DIP Loan, or the DIP Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“LIBO Screen Rate” shall mean, for any day and time, with respect to any LIBOR
DIP Loan for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than one
percent (1.0%), such rate shall be deemed to be one percent (1.0%) for the
purposes of this Agreement.




25



--------------------------------------------------------------------------------





“LIBO Rate” shall mean, with respect to any LIBOR DIP Loan for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
one percent (1.0%), such rate shall be deemed to be one percent (1.0%) for
purposes of this Agreement.
“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) Production Payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.
“Liquidity” shall mean, as of any date of determination, the sum of (a) the
Available Commitment on such date and (b) the aggregate amount of cash and
Permitted Investments included in the cash and Permitted Investments accounts
listed on the consolidated balance sheet of the Borrower and its Subsidiaries at
such date.
“Loan Limit” shall mean, at any time, the least of (a) the Maximum Aggregate
Amount, (b) the Total Commitments at such time, and (c) the Borrowing Base at
such time minus the amount of any Carve-Out Reserve.
“Majority Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority (i.e., more than 50.0%) of the Adjusted Total Commitment at
such date, or (b) if the Total Commitment has been terminated or for the
purposes of acceleration pursuant to Section 11, Non-Defaulting Lenders having
or holding a majority of the outstanding principal amount of the Loans and
Letter of Credit Exposure (excluding the Loans and Letter of Credit Exposure of
Defaulting Lenders) in the aggregate at such date.
“Master Agreement” shall have the meaning provided in the definition of “Hedge
Agreement”.
“Material Adverse Effect” shall mean (a) after giving effect to the filing of
the Chapter 11 Cases, and (b) excluding any matters publicly disclosed prior to
the filing of the Chapter 11 Cases, any matters disclosed in any first day
pleadings or declarations in connection with the Chapter 11 Cases and the events
and conditions related and/or leading up to the Chapter 11 Cases and the effects
thereof, any circumstance or condition affecting the business, assets,
operations, properties or financial condition of the Borrower and its
Subsidiaries, taken as a whole, that would, individually or in the aggregate,
materially adversely affect (i) the ability of the Borrower and the other Credit
Parties, taken as a whole, to perform their payment obligations under this
Agreement or any of the other Credit Documents or (ii) the rights and remedies
of the Administrative Agent and the Lenders under this Agreement or under any of
the other Credit Documents.
“Maturity Date” shall mean July 30, 2021.
“Maximum Aggregate Amount” shall mean $615,000,000.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.




26



--------------------------------------------------------------------------------





“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower or an ERISA Affiliate is, or was
within any of the preceding six plan years, obligated to contribute.
“New Borrowing Base Notice” shall have the meaning provided in Section 2.14(d).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).
“Non-U.S. Lender” shall mean any Lender that is not a U.S. Person.
“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3(a) and substantially in the form of Exhibit A or such
other form as shall be approved by the Administrative Agent (acting reasonably).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Obligations” shall mean all advances to, and debts, liabilities, obligations
of, any Credit Party arising under any Credit Document or otherwise with respect
to any Loan or Letter of Credit or under any Secured Cash Management Agreement
or, to the extent not prohibited by the DIP Order, any Secured Hedge Agreement,
in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after and during
the commencement by or against any Credit Party or any Affiliate thereof in any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, provided that, (i) when any Hedge Bank
assigns or otherwise transfers any interest held by it under any Secured Hedge
Agreement to any other Person pursuant to the terms of such agreement, the
obligations thereunder shall thereafter continue to constitute Obligations only
if such assignee or transferee is also then a Lender or an Affiliate of a
Lender, and (ii) if a Hedge Bank ceases to be a Lender hereunder or an Affiliate
of a Lender hereunder, obligations owing to such Hedge Bank shall be included as
Obligations only to the extent such obligations arise from such transactions
under such Hedge Agreements (and not the Master Agreement between such parties)
entered into at or before the time such Hedge Bank was a Lender hereunder or an
Affiliate of a Lender hereunder without giving effect to any extension,
increases, or modifications thereof, or additional transactions thereunder,
which are made after such Hedge Bank ceases to be a Lender hereunder or an
Affiliate of a Lender hereunder. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents (and
any of their Subsidiaries to the extent they have obligations under the Credit
Documents) include the obligation (including Guarantee Obligations) to pay
principal, interest, charges, expenses, fees, attorney costs, indemnities and
other amounts payable by any Credit Party under any Credit Document.
Notwithstanding the foregoing, (a) the obligations of the Borrower or any
Subsidiary under any Secured Hedge Agreement and under any Secured Cash
Management Agreement




27



--------------------------------------------------------------------------------





shall be, in each case, secured and unconditionally guaranteed pursuant to the
Security Documents and the Guarantee only to the extent that, and for so long
as, the other Obligations are so secured and unconditionally guaranteed, (b) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement and the other Credit Documents shall not require the consent of the
holders of Hedging Obligations under Secured Hedge Agreements, or of the holders
of Cash Management Obligations under Secured Cash Management Agreements, and (c)
solely with respect to any Credit Party, Excluded Hedge Obligations of such
Credit Party shall in any event be excluded from “Obligations” owing by such
Credit Party. For the avoidance of doubt, the “Obligations” will not include the
Retained Pre-Petition Claim.
“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests, (c)
all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests, (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests, (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests, (f) all tenements, hereditaments, appurtenances and properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) any and all property, real or personal, now owned or hereafter
acquired and situated upon, used, held for use or useful in connection with the
operating, working or development of any of such Hydrocarbon Interests or
property described in clauses (a) through (f) above (excluding drilling rigs,
automotive equipment, rental equipment or other personal property which may be
on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, gas
processing plants and pipeline systems and any related infrastructure to any
thereof, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.
“Onshore” shall mean Denbury Onshore, LLC, a Delaware limited liability company.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any DIP Loan or Credit
Document).
“Other Taxes” shall mean any and all present or future stamp, registration,
court, documentary, intangible, recording, filing, property or similar Taxes
(including interest, fines, penalties, additions to Tax and related, reasonable,
out-of-pocket expenses with regard thereto) arising from any payment made
hereunder or made under any other Credit Document or from the execution or
delivery of, registration or enforcement of, consummation or administration of,
or otherwise with respect to, this Agreement or any other Credit Document;
provided that such term shall not include any of the foregoing Taxes that result
from an assignment, grant of a participation pursuant to Section 13.6(c) or
transfer or assignment to or designation of a new lending office or other office
for receiving payments under any Credit Document (“Assignment Taxes”) to the
extent such Assignment Taxes are imposed as a result of a connection between the
assignor/participating Lender and/or the assignee/Participant and the taxing
jurisdiction (other




28



--------------------------------------------------------------------------------





than a connection arising solely from any Credit Documents or any transactions
contemplated thereunder), except to the extent that any such action described in
this proviso is requested or required by the Borrower (including any request by
the Borrower under Section 2.12 or Section 13.7).
“Overnight Rate” shall mean, for any day, the rate comprised of both overnight
federal funds and overnight LIBOR loans by U.S.-managed banking offices of
depository institutions, as such composite rate shall be determined by the NYFRB
as set forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate.
“Participant” shall have the meaning provided in Section 13.6(c).
“Participant Register” shall have the meaning provided in Section 13.6(c).
“Patriot Act” shall have the meaning provided in Section 13.18.
“Payment in Full” or “Paid in Full” means (a) the Obligations have been paid in
full in cash, including any interest, fees and other charges accruing during the
Chapter 11 Cases, whether or not allowed in the proceeding (in each case, other
than (i) contingent indemnification obligations for which no claim has been
asserted and (ii) any Letters of Credit Outstanding that have been Cash
Collateralized or other arrangements have been made with respect to such Letters
of Credit, in each case, on terms and conditions satisfactory to the Letter of
Credit Issuer) or such other treatment satisfactory to the holders of the
Obligations and (b) the Commitments have been terminated, in each case,
including, if applicable, upon the occurrence of the effective date of an
Acceptable Plan, the Payment in Full pursuant to the DIP Debt Conversion.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“PDP Coverage Ratio” shall mean, as of any date of determination, the ratio of
(a) the sum of (i) Total PDP PV-10 as of such date plus (ii) the Hedge
Mark-to-Market Value as of such date to (b) the sum of (i) the Total Exposure of
the Lenders as of such date plus (ii) the outstanding principal amount of
Pre-Petition Secured Loans as of such date.
“PDP Coverage Ratio Test Date” shall mean August 31, 2020, October 30, 2020,
December 31, 2020, February 26, 2021, April 30, 2021 and June 30, 2021.
“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.
“Permitted Investments” shall mean:
(a)securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;
(b)securities issued by any state, territory or commonwealth of the United
States of America or any political subdivision of any such state, territory or
commonwealth or any public instrumentality thereof or any political subdivision
of any such state, territory or commonwealth or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or




29



--------------------------------------------------------------------------------





Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then from another nationally recognized rating service);
(c)commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);
(d)time deposits with, or domestic and LIBOR certificates of deposit or bankers’
acceptances maturing no more than two years after the date of acquisition
thereof issued by any Lender or any other bank having combined capital and
surplus of not less than $500,000,000 in the case of domestic banks and
$100,000,000 (or the Dollar equivalent thereof) in the case of foreign banks;
(e)repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;
(f)marketable short-term money market and similar funds either (i) having assets
in excess of $500,000,000 or (ii) having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service); and
(g)shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above.
“Permitted Liens” shall mean:
(a)Liens for Taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 60 days (other than Liens imposed pursuant to
Section 401(a)(29) or 412(n) of the Code or by ERISA) or that arose prior to the
Petition Date and which were, as of the Petition Date, not yet delinquent or
which were being contested in good faith and by appropriate proceedings for
which appropriate reserves have been established to the extent required by and
in accordance with GAAP, or for property Taxes on property that the Borrower or
one of its Subsidiaries has determined to abandon if the sole recourse for such
Tax, assessment, charge or claim is to such property;
(b)Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, such as landlords’, vendors’, suppliers’,
carriers’, warehousemen’s, repairmens’, construction contractors’, workers’ and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business or incident to the exploration, development, operation or maintenance
of Oil and Gas Properties, Carbon Dioxide Interests or other material
properties, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect;
(c)Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.8;
(d)Liens incurred or pledges or deposits made (i) in connection with workers’
compensation, unemployment insurance and other types of social security, old age
pension, public liability obligations or similar legislation and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations and solely to the extent arising by
operation of law, (ii) to secure liabilities for reimbursement or
indemnification obligations (including obligations in respect of letters of




30



--------------------------------------------------------------------------------





credit or bank guarantees for the benefit of) to insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary, or
(iii) to secure the performance of tenders, statutory obligations, plugging and
abandonment obligations, surety, stay, customs and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return-of-money bonds and
other similar obligations (including letters of credit issued in lieu of such
bonds or to support the issuance thereof) incurred in the ordinary course of
business or otherwise constituting Investments permitted by Section 10.5;
(e)ground leases, subleases, licenses or sublicenses in respect of real property
on which facilities owned or leased by the Borrower or any of its Subsidiaries
are located;
(f)easements, rights-of-way, licenses, surface leases, restrictive covenants,
restrictions (including zoning restrictions), title defects, exceptions,
deficiencies or irregularities in title, encroachments, protrusions, servitudes,
permits, conditions and covenants and other similar charges or encumbrances
(including in any rights of way or other property of the Borrower or its
Subsidiaries for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil or other
minerals or timber, and other like purposes, or for joint or common use of real
estate, rights of way, facilities and equipment) not interfering in any material
respect with the business of the Borrower and its Subsidiaries, taken as a whole
and, to the extent reasonably agreed by the Administrative Agent, any exception
on the title reports issued in connection with any Oil and Gas Property;
(g)any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement
including, for lease bonus, royalty or rental payments;
(h)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(i)Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued for
the account of the Borrower or any of its Subsidiaries; provided that such Lien
secures only the obligations of the Borrower or such Subsidiaries in respect of
such letter of credit or bankers’ acceptance to the extent permitted under
Section 10.1;
(j)leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries,
taken as a whole;
(k)Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases entered into by the
Borrower or any of its Subsidiaries;
(l)Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts, commodity
trading accounts or other brokerage accounts of the Borrower and its
Subsidiaries held at such banks or financial institutions, as the case may be,
to facilitate the operating of cash pooling, trading, and/or interest set-off
arrangements in respect of such accounts in the ordinary course of business;
(m)Liens which arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, farm-in agreements, division orders,
contracts for the sale, transportation or exchange of oil and natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements, overriding royalty agreements, marketing agreements, processing
agreements, net profits agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements,




31



--------------------------------------------------------------------------------





and other agreements that are usual and customary in the oil and gas business
and are for claims which are not delinquent by more than 30 days or that are
being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established to the extent required by and in
accordance with GAAP; provided that any such Lien referred to in this clause
does not in the aggregate have a Material Adverse Effect;
(n)any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;
(o)Liens arising pursuant to Article 9.343 of the Texas Uniform Commercial Code
or other similar statutory provisions of other states with respect to production
purchased from others;
(p)lease burdens which arise in the ordinary course of business and are payable
to third parties on Oil and Gas Properties; provided, that to the extent any
such Oil and Gas Properties are categorized as Proved Developed Producing
Reserves and are set forth in a Reserve Report such lease burdens are deducted
in the calculation of engineered discounted present value in such Reserve
Report;
(q)Liens on pipelines and pipeline facilities that arise by a Requirement of Law
or other like Liens arising by a Requirement of Law in the ordinary course of
business and incident to the exploration, development, operation and maintenance
of Oil and Gas Properties, Carbon Dioxide Interests and other material
properties;
(r)Liens on assets (other than Collateral) constituting security given to a
public utility or any municipality or Governmental Authority that arise by a
Requirement of Law in connection with the operations of the Person in the
ordinary course of business;
(s)Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP
(t)Liens to secure performance of tenders, surety and appeal bonds, government
contracts, performance and return of money bonds, bids, trade contracts, leases,
statutory obligations, regulatory obligations, obligations in respect of
workers’ compensation, unemployment insurance or other forms of government
benefits or insurance and other obligations of a like nature, in each case,
incurred in the ordinary course of business and consistent with past practice;
(u)Liens, titles and interests of licensors of software and other intangible
property licensed by such licensors to the Borrower or any other Credit Party,
restrictions and prohibitions on encumbrances and transferability with respect
to such property and the Borrower’s or such other Credit Party’s interests
therein imposed by such licenses, and Liens and encumbrances encumbering such
licensors’ titles and interests in such property and to which the Borrower’s or
such other Credit Party’s license interests may be subject or subordinate, in
each case, whether or not evidenced by Uniform Commercial Code financing
statement filings or other documents of record and solely to the extent incurred
in the ordinary course of business and consistent with past practice, provided
that such Liens do not secure Indebtedness of the Borrower or any other Credit
Party and do not encumber property of the Borrower or any other Credit Party
other than the property that is the subject of such licenses; and
(v)Liens, titles and interests of lessors (including sub-lessors) of property
leased by such lessors to the Borrower or any other Credit Party, restrictions
and prohibitions on encumbrances and




32



--------------------------------------------------------------------------------





transferability with respect to such property and the Borrower’s or such other
Credit Party’s interests therein imposed by such leases, and Liens and
encumbrances encumbering such lessors’ titles and interests in such property and
to which the Borrower’s or such other Credit Party’s leasehold interests may be
subject or subordinate, in each case, whether or not evidenced by Uniform
Commercial Code financing statement filings or other documents of record,
provided that such Liens do not secure Indebtedness of the Borrower or any other
Credit Party and do not encumber property of the Borrower or any other Credit
Party other than the property that is the subject of such leases and items
located thereon.
The parties acknowledge and agree that (i) no intention to subordinate the
priority afforded the Liens granted in favor of the Administrative Agent, for
the benefit of the Secured Parties, under the Security Documents is to be hereby
implied or expressed by the permitted existence of such Permitted Liens, (ii)
the term “Permitted Liens” shall not include any Lien securing Indebtedness for
borrowed money and (iii) provisions in the Credit Documents allowing Permitted
Liens on any item of property shall be construed to allow such Permitted Liens
also to cover any improvements, fixtures or accessions to such property and the
proceeds of and insurance on such property, improvements, fixtures or
accessions.
“Permitted Variances” shall mean the variances to the DIP Budget permitted
pursuant to Section 10.11(c).
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
“Petition Date” shall have the meaning providing in the recitals hereto.
“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.
“Plan” shall mean any single-employer plan, as defined in Section 4001 of ERISA
and subject to Title IV of ERISA, that is or was within any of the preceding six
plan years maintained or contributed to (or to which there is or was an
obligation to contribute or to make payments to) by the Borrower or an ERISA
Affiliate.
“Pledged Collateral” shall have the meaning provided in Section 14.6.
“Post-Petition ISDA” shall have the meaning provided in the definition of “Hedge
Bank”.
“Pre-Petition Agent” shall have the meaning provided in the recitals hereto.
“Pre-Petition Credit Documents” shall have the meaning assigned to the term
“Credit Documents” under the Pre-Petition Credit Agreement.
“Pre-Petition Credit Agreement” shall have the meaning provided in the recitals
hereto.
“Pre-Petition Hedge Agreement” shall have the meaning provided in the definition
of “Hedge Bank”.
“Pre-Petition Lenders” shall have the meaning provided in the recitals hereto.
“Pre-Petition Letter of Credit Issuer” shall have the meaning provided in the
recitals hereto.




33



--------------------------------------------------------------------------------





“Pre-Petition Letters of Credit” shall mean the letters of credit described on
Schedule 1.1(c) hereto and issued and outstanding under the Pre-Petition Credit
Agreement immediately prior to the Closing Date.
“Pre-Petition Reserve Report” shall mean the reserve report as of December 31,
2019 delivered by the Borrower’s to the Pre-Petition Agent pursuant to Section
9.13 of the Pre-Petition Credit Agreement.
“Pre-Petition Secured Indebtedness” shall mean the Pre-Petition Secured Loans
(other than the Retained Pre-Petition Claim) and Pre-Petition Letters of Credit.
“Pre-Petition Secured Loans” shall mean the “Loans” under and as defined in the
Pre-Petition Credit Agreement made by the Pre-Petition Lenders to the Borrower
pursuant to the Pre-Petition Credit Agreement that are outstanding as of any
date of determination.
“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
“Production Payment” means a production payment obligation (whether volumetric
or dollar denominated) of the Borrower or any of its Subsidiaries which are
payable from a specified share of proceeds received from production from
specified Oil and Gas Properties, together with all undertakings and obligations
in connection therewith.
“Projected Volume” means the reasonably anticipated production of crude oil,
natural gas and natural gas liquids, calculated separately, as such production
is projected from the Borrower’s and its Subsidiaries’ Oil and Gas Properties
constituting Proved Reserves, as set forth in the Pre-Petition Reserve Report
and thereafter in the most recent Reserve Report delivered pursuant to the terms
of this Agreement.
“Proposed Borrowing Base” shall have the meaning provided in Section 2.14(c)(i).
“Proposed Borrowing Base Notice” shall have the meaning provided in Section
2.14(c)(ii).
“Proved Developed Producing Reserves” shall mean oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves.”
“Proved Developed Reserves” shall mean oil and gas reserves that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and
one of the following: (a) “Developed Producing Reserves” or (b) “Developed
Non-Producing Reserves.”
“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves.”
“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Borrowing Base Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower’s and the
other Credit Parties’ collective interests in such reserves during




34



--------------------------------------------------------------------------------





the remaining expected economic lives of such reserves, calculated in accordance
with the most recent Bank Price Deck provided to the Borrower by the
Administrative Agent pursuant to Section 2.14(e).
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning given to such term in Section 13.24.
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) the
Letter of Credit Issuer, as applicable.
“Redetermination Date” shall mean, with respect to any Scheduled
Redetermination, the date that the redetermined Borrowing Base related thereto
becomes effective pursuant to Section 2.14(d).
“Register” shall have the meaning provided in Section 13.6(b)(iv).
“Regulation T” shall mean Regulation T of the Federal Reserve Board as from time
to time in effect and any successor to all or a portion thereof establishing
margin requirements.
“Regulation U” shall mean Regulation U of the Federal Reserve Board as from time
to time in effect and any successor to all or a portion thereof establishing
margin requirements.
“Regulation X” shall mean Regulation X of the Federal Reserve Board as from time
to time in effect and any successor to all or a portion thereof establishing
margin requirements.
“Reimbursement Date” shall have the meaning provided in Section 3.4(a).
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents and members
of such Person or such Person’s Affiliates and any Person that possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise.
“Release” shall mean any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration.
“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
NYFRB, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the NYFRB or, in each case, any successor thereto.
“Remaining Hedge Transactions” shall have the meaning provided in Section
13.17(b).
“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the 30-day notice
period has been waived.
“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding at least 66-⅔% of the Adjusted Total Commitment at such date or (b) if
the Total Commitment has been terminated, Non-Defaulting Lenders having or
holding at least 66-⅔% of the outstanding principal amount of the Loans and
Letter of Credit Exposure (excluding the Loans and Letter of Credit Exposure of
Defaulting Lenders) in the aggregate at such date.
“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental




35



--------------------------------------------------------------------------------





requirement enacted, promulgated or imposed or entered into or agreed by any
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or assets or to which such Person or any of its property
or assets is subject.
“Reserve Report” shall mean (a) the Pre-Petition Reserve Report and (b) any
other subsequent report, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth, as of September 30, 2020 or December 31,
2020, as applicable, the Proved Reserves and the Proved Developed Reserves
attributable to the Borrowing Base Properties of the Borrower and the Credit
Parties, together with a projection of the rate of production and future net
income, taxes, operating expenses and Capital Expenditures with respect thereto
as of such date, based upon the most recent Bank Price Deck provided to the
Borrower by the Administrative Agent pursuant to Section 2.14(e).
“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.
“Restricted Payments” shall have the meaning provided in Section 10.6.
“Retained Pre-Petition Claim” shall mean $1,000,000 of principal amount of the
Pre-Petition Secured Loans outstanding as of the Petition Date.
“Roll-Up” shall mean (a) the substitution and exchange of Pre-Petition Secured
Loans into Roll-Up Loans and the unpaid and accrued interest and fees due as of
the date of the Interim DIP Order in respect of, and as a result of, the
Pre-Petition Secured Indebtedness rolled under the DIP Facility as Obligations,
in each case, as set forth in Section 2.1(b) and (b) the deemed issuance of the
Roll-Up Letters of Credit as set forth in Section 3.1.
“Roll-Up Letters of Credit” shall have the meaning provided in Section 3.1(a).
“Roll-Up Loans” shall have the meaning provided in Section 2.1(b)(ii).
“RSA” shall mean that certain Restructuring Support Agreement dated as of July
28, 2020, by and among the Credit Parties, the Pre-Petition Lenders party
thereto, the “Consenting Second Lien Noteholders” referred to therein, and the
“Consenting Convertible Noteholders” referred to therein, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.
“RSA Termination Event” shall mean the termination of the RSA by any party
thereto in accordance with Section 12 of the RSA.
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).




36



--------------------------------------------------------------------------------





“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Scheduled Redetermination” shall have the meaning provided in Section 2.14(b).
“Scheduled Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.14(d).
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Lien Notes” means, collectively, (a) the 7.5% Senior Secured Second Lien
Notes due 2024 in the original aggregate principal amount of $450,000,000,
(b) the 7.75% Senior Secured Second Lien Notes due 2024 in the original
aggregate principal amount $528,026,000, (c) the 9.0% Senior Secured Second Lien
Notes due 2021 in the original aggregate principal amount of $531,194,000, and
(d) the 9.25% Senior Secured Second Lien Notes due 2022 in the original
aggregate principal amount of $381,568,000, in each case, issued pursuant to the
applicable Second Lien Notes Indenture.
“Second Lien Notes Documents” shall mean, collectively, the Second Lien Notes,
the Second Lien Notes Indentures, all guarantees thereof, all collateral
agreements, mortgages, security agreements and other instruments thereof, and
all other agreements, documents or instruments executed and delivered by any
Credit Party in connection with or pursuant to the issuance of the Second Lien
Notes, in each case, as amended, restated, supplemented or otherwise modified as
permitted under the terms hereof.
“Second Lien Notes Indentures” means, collectively, (a) the Indenture, dated as
of August 21, 2018, among the Borrower, the Guarantors from time to time party
thereto, and the Second Lien Trustee, (b) the Indenture, dated as of June 19,
2019, among the Borrower, the Guarantors from time to time party thereto, and
the Second Lien Trustee, (c) the Indenture, dated as of May 10, 2016, among the
Borrower, the Guarantors from time to time party thereto, and the Second Lien
Trustee, and (d) the Indenture, dated as of December 6, 2017, among the
Borrower, the Guarantors from time to time party thereto, and the Second Lien
Trustee, in each case as amended, restated, supplemented or otherwise modified
as permitted under the terms hereof.
“Second Lien Trustee” means Wilmington Trust, National Association, as “Trustee”
and “Collateral Trustee” under the Second Lien Notes Indentures.
“Securities Account” shall have the meaning set forth in Article 8 of the UCC.
“Secured Cash Management Agreement” shall mean any Cash Management Agreement by
and between the Borrower or any of its Subsidiaries and any Cash Management
Bank.
“Secured Hedge Agreement” shall mean any Hedge Agreement by and between the
Borrower or any of its Subsidiaries and any Hedge Bank, including any
Pre-Petition Hedge Agreement that is in effect on the Closing Date among any
Credit Party and any Hedge Bank (subject to the limitations set forth in the
definition thereof).
“Secured Parties” shall mean, collectively, the Administrative Agent, the Letter
of Credit Issuer, each Lender, each Hedge Bank that is party to any Secured
Hedge Agreement, each Cash Management Bank that is a party to any Secured Cash
Management Agreement and each sub-agent pursuant to Section 12 appointed by the
Administrative Agent with respect to matters relating to the Credit Documents.




37



--------------------------------------------------------------------------------





“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Documents” shall mean, collectively, (a) this Agreement, (b) the DIP
Order, and (c) each other security agreement, account control agreement or other
instrument or document executed and delivered pursuant to Section 9.11 or
pursuant to any other such Security Documents or otherwise to secure or perfect
the security interest in any or all of the Obligations.
“Senior Convertible Notes” shall mean, collectively, the 6.375% Convertible
Senior Notes due 2024 in the original aggregate principal amount of $245,584,000
issued pursuant to the Senior Convertible Notes Indenture.
“Senior Convertible Notes Documents” shall mean, collectively, the Senior
Convertible Notes, the Senior Convertible Notes Indenture, all guarantees
thereof, and all other agreements, documents or instruments executed and
delivered by any Credit Party in connection with or pursuant to the issuance of
the Senior Convertible Notes, in each case, as amended or supplemented from time
to time as permitted under the terms hereof.
“Senior Convertible Notes Indenture” shall mean the Indenture, dated as of June
19, 2019, among the Borrower, the Guarantors from time to time party thereto,
and the Wilmington Trust, National Association, as “Trustee”, as amended,
restated, supplemented or otherwise modified as permitted under the terms
hereof.
“Senior Notes Trustee” means Wilmington Trust, National Association, as
“Trustee” under the Senior Subordinated Notes Indentures.
“Senior Subordinated Notes” shall mean, collectively, (a) the 4.625% Senior
Subordinated Notes due 2023 in the original aggregate principal amount of
$1,200,000,000, (b) the 5.5% Senior Subordinated Notes due 2022 in the original
aggregate principal amount of $1,250,000,000, and (c) the 6.375% Senior
Subordinated Notes due 2021 in the original aggregate principal amount of
$400,000,000, in each case, issued pursuant to the applicable Senior
Subordinated Notes Indenture.
“Senior Subordinated Notes Documents” shall mean, collectively, the Senior
Subordinated Notes, the Senior Subordinated Notes Indentures, all guarantees
thereof, and all other agreements, documents or instruments executed and
delivered by any Credit Party in connection with or pursuant to the issuance of
the Senior Subordinated Notes, in each case, as amended or supplemented from
time to time as permitted under the terms hereof.
“Senior Subordinated Notes Indentures” means, collectively, (a) the Indenture,
dated as of February 5, 2013, among the Borrower, the Guarantors from time to
time party thereto, and the Senior Notes Trustee, (b) the Indenture, dated as of
April 30, 2014, among the Borrower, the Guarantors from time to time party
thereto, and the Senior Notes Trustee, and (c) the Indenture, dated as of
February 17, 2011, among the Borrower, the Guarantors from time to time party
thereto, and the Senior Notes Trustee, in each case as amended, restated,
supplemented or otherwise modified as permitted under the terms hereof.
“SOFR” shall mean, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” shall mean SOFR, Compounded SOFR or Term SOFR.




38



--------------------------------------------------------------------------------





“Specified Excess Cash Payment” shall have the meaning provided in Section
5.2(e)(i).
“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D. LIBOR
DIP Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Stock” shall mean any and all shares of capital stock or shares in the capital,
as the case may be (whether denominated as common stock or preferred stock or
ordinary shares or preferred shares, as the case may be), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.
“Strip Price” shall mean, as of any date, for the 60-month period commencing
with the month in which such date occurs, as quoted on the New York Mercantile
Exchange (the “NYMEX”) and published in a nationally recognized publication for
such pricing as selected by the Administrative Agent (as such prices may be
corrected or revised from time to time by the NYMEX in accordance with its rules
and regulations), the corresponding monthly quoted futures contract price for
months 0-60; provided, however, in the event that the NYMEX no longer provides
futures contract price quotes for 60 month periods, the longest period of quotes
of less than 60 months shall be used to determine the strip period and held
constant thereafter based on the average of contract prices for the last twelve
months of such period, and, if the NYMEX no longer provides such futures
contract quotes or has ceased to operate, the Administrative Agent shall
designate another nationally recognized commodities exchange to replace the
NYMEX for purposes of the references to the NYMEX herein which in the
Administrative Agent’s reasonable opinion is the most comparable exchange to the
NYMEX at such time.
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
“Subsidiary Guarantor” shall mean each Subsidiary that is a Guarantor.




39



--------------------------------------------------------------------------------





“Superpriority Claim” shall mean a claim against a Credit Party in any of the
Chapter 11 Cases that is a superpriority administrative expense claim, subject
and junior only to the Carve Out, having priority over any or all administrative
expenses and other claims of the kind specified in, or otherwise arising or
ordered under, any sections of the Bankruptcy Code (including, without
limitation, Sections 105, 326, 328, 330, 331, 503(b), 507(a), 507(b), 546, 726,
1113 and/or 1114 thereof), whether or not such claim or expenses may become
secured by a judgment Lien or other non-consensual Lien, levy or attachment.
“Supported QFC” has the meaning given to such term in Section 13.24.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings, fees or other charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Termination Date” shall mean the earliest of (a) the Maturity Date, (b) the
date of acceleration of the Obligations and the termination of the unfunded
Commitments with respect to the DIP Facility in accordance with the terms of
this Agreement upon and during the continuance of an Event of Default that is
not cured or waived in accordance with the terms of this Agreement and the
Interim DIP Order or Final DIP Order, as applicable, (c) the effective date of
an Acceptable Plan or the effective date of any other Chapter 11 Plan, (d) the
consummation of a sale of all or substantially all of the Credit Parties’ assets
pursuant to Section 363 of the Bankruptcy Code, (e) the entry of an order for
the dismissal of any of the Chapter 11 Cases, (f) the entry of an order for the
conversion of any of the Chapter 11 Cases to a case under Chapter 7 of the
Bankruptcy Code, (g) the date that is thirty-five (35) days after the Petition
Date, unless the Final DIP Order has been entered by the Bankruptcy Court on or
prior to such date and (h) the appointment of a Chapter 11 trustee in any of the
Chapter 11 Cases.
“Total Commitment” shall mean the sum of the Commitments of the Lenders. The
Total Commitment as of the Closing Date is $614,000,000.
“Total Exposure” shall mean, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the DIP Loans of such Lender then
outstanding and (b) such Lender’s Letter of Credit Exposure at such time with
respect to all Letters of Credit (including, for the avoidance of doubt, the
Total Exposure with respect to any Roll-Up Loans and Roll-Up Letters of Credit
that have been deemed funded and/or issued in accordance with this Agreement).
“Total PDP PV-10” shall mean the net present value, discounted at ten percent
(10%) per annum, of the future net revenues expected to accrue to the Borrower’s
and the other Credit Parties’ collective interest in its Oil and Gas Properties
constituting Proved Developed Producing Reserves during the remaining expected
economic lives of such Oil and Gas Properties, as calculated on any date of
determination as set forth in the last sentence of this definition. Each
calculation of such expected future net revenues shall be made in accordance
with SEC guidelines for reporting proved oil and gas reserves, provided that in
any event (a) appropriate deductions shall be made for severance and ad valorem
taxes, capital expenditures and for operating, gathering, transportation and
marketing costs required for the production and sale of such Oil and Gas
Properties, and plugging and abandonment (and other asset




40



--------------------------------------------------------------------------------





retirement obligations) or any other expenses in respect of such Oil and Gas
Properties (including expenses incurred after the end of the expected economic
lives of such Oil and Gas Properties) in respect of such Oil and Gas Properties,
(b) the pricing assumptions used in determining Total PDP PV-10 for any Oil and
Gas Properties shall be based upon the Strip Price (as set forth in the last
sentence of this definition), (c) the cash flows derived from the pricing
assumptions set forth in clause (b) above shall be further adjusted to account
for the historical basis differential and (d) any such calculation and the
components thereof shall be in form, substance and detail reasonably
satisfactory to the Administrative Agent in its good faith judgment.
Notwithstanding anything to the contrary contained herein, (i) any calculation
of Total PDP PV-10 on any date shall be made using the information set forth in
the then most recent Reserve Report delivered to the Administrative Agent in
accordance with this Agreement and (ii) for purposes of calculating Total PDP
PV-10, the Strip Price shall be determined as of a date that is no earlier than
ten (10) Business Days prior to the date on which the compliance certificate
required to be delivered pursuant to Section 9.1(d) is required to be delivered.
“Transactions” shall mean, collectively, (a) with respect to the Borrower, the
execution, delivery and performance of this Agreement and the other Credit
Documents, the borrowing (or deemed borrowing) of DIP Loans, the use of the
proceeds thereof (including, without limitation, the Roll-Up), the issuance (or
deemed issuance) of Letters of Credit hereunder and the grant of Liens by the
Borrower on the Collateral pursuant to the Security Documents (including the DIP
Order), (b) with respect to each Guarantor, the execution, delivery and
performance by such Guarantor of this Agreement and the other Credit Documents
to which it is a party, the guaranteeing of the Obligations by such Guarantor
and such Guarantor’s grant of Liens on the Collateral pursuant to the Security
Documents and (c) the other transactions contemplated by this Agreement and the
Credit Documents.
“Transferee” shall have the meaning provided in Section 13.6(e).
“Type” shall mean, as to any DIP Loan, its nature as an ABR DIP Loan or a LIBOR
DIP Loan.
“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any Person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment; provided that, if the Unadjusted
Benchmark Replacement as so determined would be less than one percent (1.0%),
the Unadjusted Benchmark Replacement will be deemed to be one percent (1.0%) for
the purposes of this Agreement.
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.




41



--------------------------------------------------------------------------------





“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under FASB Accounting Standards
Codification 715 (“ASC 715”)) under the Plan as of the close of its most recent
plan year, determined in accordance with ASC 715 as in effect on the date
hereof, exceeds the Fair Market Value of the assets allocable thereto.
“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
“U.S. Person” means a “United States person” as defined in Section 7701(a)(30)
of the Code.
“U.S. Special Resolution Regimes” has the meaning given to such term in
Section 13.24.
“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.4(e)(i)(B)(3).
“Variance Test Period” shall mean the rolling four-week period most recently
ended on the date immediately prior to the required delivery date of each DIP
Budget Variance Report as set forth in Section 9.1(h)(ii).
“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors of such
Person under ordinary circumstances.
“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that Person or any other Person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
1.2Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.
(c)Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.
(d)The term “including” is by way of example and not limitation.
(e)The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.






42



--------------------------------------------------------------------------------





(f)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(g)Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.
(h)Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.
(i)Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.
(j)The word “will” shall be construed to have the same meaning as the word
“shall”.
(k)The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
1.3Accounting Terms. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be calculated,
submitted and/or delivered (or deemed delivered) pursuant to this Agreement
shall be prepared in conformity with, GAAP, applied in a manner consistent with,
the Historical Financial Statements, except as otherwise specifically prescribed
herein; provided, however, that if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made giving
effect to Financial Accounting Standards Board Accounting Standards Codification
842 with respect to the accounting treatment of capital leases and operating
leases thereof, but without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein.
1.4Rounding. Any financial ratios required to be maintained or complied with by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
1.5References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and




43



--------------------------------------------------------------------------------





other modifications are permitted by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.
1.6Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Dallas, Texas (daylight or standard, as applicable).
1.7Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.
1.8Currency Equivalents Generally.
(a)For purposes of any determination under Section 9, Section 10 (other than
Section 10.11) or Section 11 or any determination under any other provision of
this Agreement requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Exchange Rate then in
effect on the date of such determination; provided, however, that (x) for
purposes of determining compliance with Section 10 with respect to the amount of
any Indebtedness, Investment, Disposition, Restricted Payment or payment under
Section 10.7 in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is incurred or
Disposition, Restricted Payment or payment under Section 10.7 is made, and (y)
for the avoidance of doubt, the foregoing provisions of this Section 1.8 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred or Disposition, Restricted
Payment or payment under Section 10.7 may be made at any time under such
Sections. For purposes of Section 10.11, amounts in currencies other than
Dollars shall be translated into Dollars at the applicable exchange rates used
in preparing the most recently delivered financial statements pursuant to
Section 9.1(a), Section 9.1(b) or Section 9.1(c).
(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.
1.9Classification of Loans and Borrowings. For purposes of this Agreement, DIP
Loans may be classified and referred to by Type (e.g., a “LIBOR DIP Loan”).
1.10Divisions. For all purposes under the Credit Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its Stock at such time.
1.11Interest Rates; LIBOR Notification. The interest rate on LIBOR DIP Loans is
determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE




44



--------------------------------------------------------------------------------





Benchmark Administrator, the “IBA”) for purposes of the IBA setting the London
interbank offered rate. As a result, it is possible that commencing in 2022, the
London interbank offered rate may no longer be available or may no longer be
deemed an appropriate reference rate upon which to determine the interest rate
on LIBOR DIP Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.16(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.16(d), of any change to the reference rate upon which the interest
rate on LIBOR DIP Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (a) any such alternative, successor or
replacement rate implemented pursuant to Section 2.16(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(b) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 2.16(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.
SECTION 2.Amount and Terms of Credit
2.1Commitments.
(a)DIP Loans.
(i)Subject to and upon the terms and conditions herein set forth and in the DIP
Order, each Lender severally, but not jointly, agrees to make DIP Loans
denominated in Dollars to the Borrower, which DIP Loans (A) shall be made at any
time and from time to time on and after the Closing Date and prior to the
Termination Date, (B) may, at the option of the Borrower, be incurred and
maintained as, and/or converted into, ABR DIP Loans or LIBOR DIP Loans; provided
that all such DIP Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of DIP Loans of the same Type, (C) may be repaid and reborrowed in accordance
with the provisions hereof (including any Roll-Up Loans, which the reborrowing
thereof shall, for the avoidance of doubt, constitute DIP Loans hereunder),
(D) shall not, for any Lender at any time, after giving effect thereto and to
the application of the proceeds thereof, result in such Lender’s Total Exposure
at such time exceeding such Lender’s Commitment Percentage at such time of the
Loan Limit, (E) shall not, for any Lender at any time between the Closing Date
through and including the Final DIP Order Entry Date, after giving effect
thereto and to the application of the proceeds thereof, result in such Lender’s
Total Exposure at such time exceeding such Lender’s Commitment Percentage of the
Interim Cap, (F) shall not, after giving effect thereto and to the application
of the proceeds thereof, result in the aggregate amount of all Lenders’ Total
Exposures at such time exceeding the Loan Limit then in effect, and (G) shall
not, at any time for the period between the Closing Date through and including
the Final DIP Order Entry Date, after giving effect thereto and to the
application of the proceeds thereof, result in the aggregate amount of the
Lenders’ Total Exposures at such time exceeding the Interim Cap. Notwithstanding
anything to the contrary in this clause (i), no DIP Loan shall be made if the
making of such DIP Loan would cause the aggregate Total Exposures of the Lenders
to then exceed the amount then authorized under the DIP Order then in effect.
(ii)Each Lender may at its option make any LIBOR DIP Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such DIP Loan,
provided that (A) any exercise of such option shall not affect the obligation of
the Borrower to repay such DIP Loan, (B) in




45



--------------------------------------------------------------------------------





exercising such option, such Lender shall use its reasonable efforts to minimize
any increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.10 shall apply) and (C) such
domestic or foreign branch or Affiliate will be subject to the requirements
under Section 5.4(e).
(b)Roll-Up Loans. On the terms and conditions set forth herein and the DIP
Order, (i) upon entry of the Interim DIP Order, a portion of the Pre-Petition
Secured Loans held by the Pre-Petition Lenders which are also Lenders hereunder
shall be automatically substituted and exchanged for (and repaid by) loans
hereunder on a dollar-for-dollar basis (the “Interim Roll-Up Loans”), in a
principal amount equal to $185,000,000 (and such Interim Roll-Up Loans shall be
deemed funded on the Closing Date, and shall constitute and be deemed to be DIP
Loans hereunder as of such date) and (ii) upon the Final DIP Order Entry Date, a
portion of the Pre-Petition Secured Loans held by the Pre-Petition Lenders which
are also Lenders hereunder shall be automatically substituted and exchanged for
(and repaid by) loans hereunder on a dollar-for-dollar basis (the “Final Roll-Up
Loans”, and together with the Interim Roll-Up Loans, collectively, “Roll-Up
Loans”), in a principal amount equal to the Final Roll-Up Loan Amount (and such
Final Roll-Up Loans shall be deemed funded on the Final DIP Order Entry Date,
and shall constitute and shall be deemed to be DIP Loans for all purposes
hereunder and under the other Credit Documents as of such date). Without
limiting the foregoing, such Roll-Up Loans shall be allocated among the Lenders
based on each Lender’s Commitment Percentage, in each case without constituting
a novation or satisfaction of the exchanged Pre-Petition Secured Loans. The
parties hereto acknowledge and agree that, upon entry of the Interim DIP Order,
any accrued and unpaid interest and fees due as of the date of the Interim DIP
Order in respect of, and as a result of, the Pre-Petition Secured Indebtedness
shall be rolled into the DIP Facility and deemed to constitute Obligations.
2.2Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The aggregate
principal amount of each Borrowing shall be in a minimum amount of at least
$1,000,000 and in a multiple of $100,000 in excess thereof (except (i) for any
Borrowing in an aggregate amount that is equal to the entire unused balance of
aggregate Commitments and (ii) that DIP Loans to reimburse the Letter of Credit
Issuer with respect to any Unpaid Drawing shall be made in the amounts required
by Sections 3.3 or 3.4, as applicable). More than one Borrowing may be incurred
on any date; provided, that at no time shall there be outstanding more than ten
Borrowings of LIBOR DIP Loans under this Agreement.
2.3Notice of Borrowing.
(a)Whenever the Borrower desires to incur DIP Loans (other than Borrowings to
repay Unpaid Drawings or the deemed funding of the Roll-Up Loans pursuant to
Section 2.1(b)), the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office, (i) prior to 1:00 p.m. (Dallas, Texas time) at
least three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of DIP Loans if such DIP Loans are to be
initially LIBOR DIP Loans (or prior to 9:00 a.m. (Dallas, Texas time) one
Business Day prior written notice in the case of a Borrowing of DIP Loans to be
made on the Closing Date initially as LIBOR DIP Loans) and (ii) written notice
(or telephonic notice promptly confirmed in writing) prior to 12:00 noon
(Dallas, Texas time) on the date of each Borrowing of DIP Loans that are to be
ABR DIP Loans. Such Notice of Borrowing shall specify (A) the aggregate
principal amount of the DIP Loans to be made pursuant to such Borrowing, (B) the
date of the Borrowing (which shall be a Business Day), (C) whether the
respective Borrowing shall consist of ABR DIP Loans and/or LIBOR DIP Loans and,
if LIBOR DIP Loans, the Interest Period to be initially applicable thereto (if
no Interest Period is selected, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration), (D) that the conditions set forth in
Section 7 are satisfied and (E) that the proposed




46



--------------------------------------------------------------------------------





use of proceeds thereof is for Budgeted Expenses in compliance with the DIP
Budget. The Administrative Agent shall promptly give each Lender written notice
(or telephonic notice promptly confirmed in writing) of each proposed Borrowing
of DIP Loans, of such Lender’s Commitment Percentage thereof and of the other
matters covered by the related Notice of Borrowing.
(b)Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).
(c)Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.
2.4Disbursement of Funds.
(a)No later than 1:00 p.m. (Dallas, Texas time) on the date specified in each
Notice of Borrowing, each Lender will make available its pro rata portion of
each Borrowing requested to be made on such date in the manner provided below;
provided that on the Closing Date, such funds shall be made available by
10:00 a.m. (Dallas, Texas time) or such earlier time as may be agreed among the
Lenders, the Borrower and the Administrative Agent for the purpose of
consummating the Transactions.
(b)Subject to and upon the terms and conditions herein set forth, each Lender
shall make available all amounts it is to fund to the Borrower under any
Borrowing in immediately available funds to the Administrative Agent at the
Administrative Agent’s Office in Dollars, and the Administrative Agent will
(except in the case of Borrowings to repay Unpaid Drawings) make available to
the Borrower, by depositing or wiring to an account as designated by the
Borrower in the Notice of Borrowing to the Administrative Agent the aggregate of
the amounts so made available in Dollars. Unless the Administrative Agent shall
have been notified by any Lender prior to the date of any such Borrowing that
such Lender does not intend to make available to the Administrative Agent its
portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing, and the Administrative
Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make available to the Borrower a corresponding amount.
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made available such amount
to the Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent in
Dollars. The Administrative Agent shall also be entitled to recover from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if paid by such Lender, the Overnight Rate or (ii) if paid by
the Borrower, the then-applicable rate of interest or fees, calculated in
accordance with Section 2.8, for the respective DIP Loans.
(c)Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).






47



--------------------------------------------------------------------------------





2.5Repayment of DIP Loans; Evidence of Debt.
(a)The Borrower hereby promises to pay to the Administrative Agent, for the
benefit of the applicable Lenders, on the Termination Date, the then outstanding
principal amount of all DIP Loans.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each DIP Loan made by such lending
office from time to time, including the amounts of principal and interest
payable and paid to such lending office from time to time under this Agreement.
(c)The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each DIP Loan made hereunder, the Type of each DIP Loan made and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.
(d)The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable Requirements of Law, be conclusive evidence of the
existence and amounts of the obligations of the Borrower therein recorded
(absent manifest error); provided, however, that the failure of any Lender or
the Administrative Agent to maintain such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay (with applicable interest) the DIP Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement.
(e)Any Lender may request that DIP Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit D hereto. In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender and its registered assigns. Thereafter, the DIP Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 13.6) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.
2.6Conversions and Continuations.
(a)Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $1,000,000 (and in multiples of $100,000 in excess thereof) of the
outstanding principal amount of DIP Loans of one Type into a Borrowing or
Borrowings of another Type and (ii) the Borrower shall have the option on any
Business Day to continue the outstanding principal amount of any LIBOR DIP Loans
as LIBOR DIP Loans for an additional Interest Period; provided that (A) no
partial conversion of LIBOR DIP Loans shall reduce the outstanding principal
amount of LIBOR DIP Loans made pursuant to a single Borrowing to less than
$1,000,000, (B) ABR DIP Loans may not be converted into LIBOR DIP Loans if an
Event of Default is in existence on the date of the conversion and the
Administrative Agent has or the Majority Lenders have determined in its or their
sole discretion not to permit such conversion, (C) LIBOR DIP Loans may not be
continued as LIBOR DIP Loans for an additional Interest Period if an Event of
Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Majority Lenders have determined in its or their
sole discretion not to permit such continuation, and (D) Borrowings resulting
from conversions pursuant to this Section 2.6 shall be limited in number as
provided in Section 2.2. Each such conversion or continuation shall be effected
by the Borrower by giving the Administrative Agent at the Administrative Agent’s
Office prior to 1:00 p.m. (Dallas, Texas time) at least (1) three Business
Days’, in the case of a continuation of or conversion to LIBOR DIP Loans or (2)
the date of conversion, in the case of a conversion into ABR DIP




48



--------------------------------------------------------------------------------





Loans, prior written notice (or telephonic notice promptly confirmed in writing)
(each, a “Notice of Conversion or Continuation”) specifying the DIP Loans to be
so converted or continued, the Type of DIP Loans to be converted into or
continued and, if such DIP Loans are to be converted into or continued as LIBOR
DIP Loans, the Interest Period to be initially applicable thereto (if no
Interest Period is selected, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration). The Administrative Agent shall give
each applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its DIP Loans.
(b)If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR DIP Loans and the Administrative Agent has or the
Majority Lenders have determined in its or their sole discretion not to permit
such continuation, such LIBOR DIP Loans shall be automatically converted on the
last day of the current Interest Period into ABR DIP Loans. If upon the
expiration of any Interest Period in respect of LIBOR DIP Loans, the Borrower
has failed to elect a new Interest Period to be applicable thereto as provided
in clause (a) above, the Borrower shall be deemed to have elected to convert
such Borrowing of LIBOR DIP Loans into a Borrowing of ABR DIP Loans, effective
as of the expiration date of such current Interest Period.
(c)Notwithstanding anything to the contrary herein, the Borrower may deliver a
Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any DIP Loans subject
to an interest rate Hedge Agreement as LIBOR DIP Loans for each Interest Period
until the expiration of the term of such applicable Hedge Agreement; provided
that any Notice of Conversion or Continuation delivered pursuant to this Section
2.6(c) shall include a schedule attaching the relevant interest rate Hedge
Agreement or related trade confirmation.
2.7Pro Rata Borrowings. Each Borrowing of DIP Loans under this Agreement shall
be made by the Lenders pro rata on the basis of their then applicable Commitment
Percentages. It is understood that (a) no Lender shall be responsible for any
default by any other Lender in its obligation to make DIP Loans hereunder and
that each Lender severally but not jointly shall be obligated to make the DIP
Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to fulfill its commitments hereunder and (b) subject to Section
2.15, the failure by a Lender to perform any of its obligations under any of the
Credit Documents shall not release any Person from performance of its obligation
under any Credit Document.
2.8Interest.
(a)The unpaid principal amount of each ABR DIP Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the Alternate Base Rate, in each case, in effect from time to time.
(b)The unpaid principal amount of each LIBOR DIP Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin plus the relevant Adjusted LIBO Rate, in each case, in effect
from time to time.
(c)Notwithstanding the foregoing, if all or a portion of (i) the principal
amount of any DIP Loan or (ii) any interest payable thereon shall not be paid
when due (whether at stated maturity, by acceleration, or otherwise), such
overdue amount shall automatically bear interest at a rate per annum that is (A)
in the case of overdue principal, the rate that would otherwise be applicable
thereto plus 2.0% or (B) in the case of any overdue interest, to the extent
permitted by applicable Requirements of Law, the rate described in Section
2.8(a) plus 2.0% from the date of such non-payment to the date on which such
amount is paid in full (after as well as before judgment) (in each case, the
“Default Rate”).






49



--------------------------------------------------------------------------------





(d)Interest on each DIP Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any DIP Loan that is repaid on the same date
on which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR DIP Loan, quarterly in
arrears on the last Business Day of each March, June, September and December,
(ii) in respect of each LIBOR DIP Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three-month intervals after the first day of
such Interest Period, (iii) in respect of each DIP Loan, (A) on any prepayment
(on the amount prepaid), (B) at maturity (whether by acceleration or otherwise)
and (C) after such maturity, on demand.
(e)All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f)The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR DIP Loans, shall promptly notify the Borrower and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.
2.9Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR DIP Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be a one, two, three or six or (if available to all the Lenders making
such LIBOR DIP Loans as determined by such Lenders in good faith based on
prevailing market conditions) a 12-month period or any shorter period requested
by the Borrower (including 1-week and 2-week periods).
Notwithstanding anything to the contrary contained above:
(a)the initial Interest Period for any Borrowing of LIBOR DIP Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR DIP Loans) and each Interest Period occurring thereafter
in respect of such Borrowing shall commence on the day on which the next
preceding Interest Period expires;
(b)if any Interest Period relating to a Borrowing of LIBOR DIP Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;
(c)if any Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided that, if any Interest Period in respect of a LIBOR DIP Loan would
otherwise expire on a day that is not a Business Day, but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and
(d)the Borrower shall not be entitled to elect any Interest Period in respect of
any LIBOR DIP Loan if such Interest Period would extend beyond the Maturity
Date.
2.10Increased Costs, Illegality, Etc.
(a)In the event that any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):






50



--------------------------------------------------------------------------------





(i)that, due to a Change in Law occurring at any time on or after the Closing
Date, which Change in Law shall (A) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any Tax with respect to any
Credit Document, any LIBOR DIP Loan made by it, Letters of Credit, Commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or (C) impose on any Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR DIP Loans
made by such Lender, which results in (x) an increase in the cost to such Lender
of making, converting into, continuing or maintaining DIP Loans or participating
in Letters of Credit (in each case hereunder) by an amount which such Lender in
its sole discretion deems material or (y) a reduction in the amounts received or
receivable by such Lender hereunder with respect to the foregoing; or
(ii)at any time, that the making or continuance of any LIBOR DIP Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);
then, and in any such event, such Lenders shall within a reasonable time
thereafter give notice (if by telephone, confirmed in writing) to the Borrower
and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, the Borrower shall pay to such
Lender, promptly (but no later than fifteen days (or such later date as may be
agreed by the Administrative Agent in its sole discretion)) after receipt of
written demand therefor such additional amounts as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (it being agreed that a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto) and (y) in the case of clause (ii) above, the Borrower shall take one of
the actions specified in Section 2.10(b), as promptly as possible and, in any
event, within the time period required by applicable Requirements of Law.
(b)At any time that any LIBOR DIP Loan is affected by the circumstances
described in Section 2.1(a)(i) or (ii), the Borrower may (and in the case of a
LIBOR DIP Loan affected pursuant to Section 2.1(a)(ii) shall) either (i) if the
affected LIBOR DIP Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(i) or (ii) or (ii) if the affected LIBOR
DIP Loan is then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR DIP
Loan into an ABR DIP Loan; provided that if more than one Lender is affected at
any time, then all affected Lenders must be treated in the same manner pursuant
to this Section 2.10(b).
(c)If, after the Closing Date, any Change in Law relating to capital adequacy or
liquidity requirements of any Lender or compliance by any Lender or its parent
with any Change in Law relating to capital adequacy or liquidity requirements
occurring after the Closing Date, has or would have the effect of reducing the
rate of return on such Lender’s or its parent’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent could have achieved but for such
Change in Law (taking into consideration such Lender’s or its parent’s policies
with respect to capital adequacy or liquidity requirements), then from time to
time, promptly (but in any event no later than fifteen days (or such later date
as may be agreed by the Administrative Agent in its sole discretion)) after
written demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such




51



--------------------------------------------------------------------------------





compensation as a result of such Lender’s compliance with, or pursuant to any
request or directive to comply with, any applicable Requirement of Law as in
effect on the Closing Date (except as otherwise set forth in the definition of
Change in Law). Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 2.10(c), will give prompt
written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice.
2.11Break Funding Payments. If (a) any payment of principal of any LIBOR DIP
Loan is made by the Borrower to or for the account of a Lender other than on the
last day of the Interest Period for such LIBOR DIP Loan as a result of a payment
or conversion pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result
of acceleration of the maturity of the DIP Loans pursuant to Section 11 or for
any other reason, (b) any Borrowing of LIBOR DIP Loans is not made on the date
specified in a Notice of Borrowing, (c) any ABR DIP Loan is not converted into a
LIBOR DIP Loan on the date specified in a Notice of Conversion or Continuation,
(d) any LIBOR DIP Loan is not continued as a LIBOR DIP Loan on the date
specified in a Notice of Conversion or Continuation or (e) any prepayment of
principal of any LIBOR DIP Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall after the
Borrower’s receipt of a written request by such Lender (which request shall set
forth in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent (within fifteen days after such request (or such later date
as may be agreed by the Administrative Agent in its sole discretion)) for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that such Lender may reasonably incur as a
result of such payment, failure to convert, failure to continue or failure to
prepay, including any loss, cost or expense (excluding loss of anticipated
profits) incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such LIBOR DIP Loan.
2.12Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(c), 3.5 or
5.4 with respect to such Lender, it will, if requested by the Borrower use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any DIP Loans affected by such event;
provided that such designation is made on such terms that such Lender and its
lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
any such Section. Nothing in this Section 2.12 shall affect or postpone any of
the obligations of the Borrower or the right of any Lender provided in Section
2.10, 3.5 or 5.4.
2.13Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11 or 3.5 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, Tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11 or 3.5 as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
2.14Borrowing Base.
(a)Initial Borrowing Base. For the period from and including the Closing Date to
but excluding the first Redetermination Date, the amount of the Borrowing Base
shall be $615,000,000.






52



--------------------------------------------------------------------------------





(b)Scheduled Redeterminations. The Borrowing Base shall be redetermined
semi-annually in accordance with this Section 2.14 (a “Scheduled
Redetermination”), and, subject to Section 2.14(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Letter of Credit Issuer and the Lenders as and when provided by
Section 2.14(d).
(c)Scheduled Redetermination Procedure.
(i)Each Scheduled Redetermination shall be effectuated as follows: Upon receipt
by the Administrative Agent of (A) the Reserve Report, and/or (B) such other
reports, data and supplemental information, as may, from time to time, be
reasonably requested by the Required Lenders (the Reserve Report and such other
reports, data and supplemental information to the extent reasonably requested by
the Required Lenders being the “Engineering Reports”), the Administrative Agent
shall evaluate the information contained in the Engineering Reports and shall in
good faith propose a new Borrowing Base (the “Proposed Borrowing Base”) based
upon such information and such other information (including the status of title
information with respect to the Borrowing Base Properties as described in the
Engineering Reports and the existence of any Hedge Agreements or any other
Indebtedness) as the Administrative Agent deems appropriate in good faith in
accordance with its usual and customary oil and gas lending criteria as it
exists at the particular time for such purpose with respect to similar oil and
gas reserve-based credits for similarly situated borrowers. In no event shall
the Proposed Borrowing Base exceed the Maximum Aggregate Amount.
(ii)The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”) after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.14(c)(i); and
(iii)Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by each of the Lenders
(other than any Defaulting Lenders) in each such Lender’s sole discretion and
consistent with each such Lender’s normal and customary oil and gas lending
criteria as it exists at the particular time for such purpose with respect to
similar oil and gas reserve-based credits for similarly situated borrowers as
provided in this Section 2.14(c)(iii) and any Proposed Borrowing Base that would
decrease or maintain the Borrowing Base then in effect must be approved or be
deemed to have been approved by Lenders constituting at least the Required
Lenders in each such Lender’s sole discretion and consistent with each such
Lender’s normal and customary oil and gas lending criteria as it exists at the
particular time for such purpose with respect to similar oil and gas
reserve-based credits for similarly situated borrowers as provided in this
Section 2.14(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have 15 days to agree with the Proposed Borrowing Base or disagree
with the Proposed Borrowing Base by proposing an alternate Borrowing Base. If,
in the case of any Proposed Borrowing Base that would decrease or maintain the
Borrowing Base then in effect, at the end of such 15-day period, any Lender has
not communicated its approval or disapproval in writing to the Administrative
Agent, such silence shall be deemed to be an approval of the Proposed Borrowing
Base. If, in the case of any Proposed Borrowing Base that would increase the
Borrowing Base then in effect, at the end of such 15-day period, any Lender has
not communicated its approval or disapproval in writing to the Administrative
Agent, such silence shall be deemed to be disapproval of the Proposed Borrowing
Base. It, at the end of such 15-day period, all of the Lenders (other than any
Defaulting Lenders), in the case of a Proposed Borrowing Base that would
increase the Borrowing Base then in effect, or the Required Lenders in the case
of a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.14(d). If, however, at the end of such 15‑day
period, all of the Lenders (other than any Defaulting Lenders) or the Required
Lenders, as applicable, have not approved or, in the case of a decrease or
reaffirmation, deemed




53



--------------------------------------------------------------------------------





to have approved, as aforesaid, then the Administrative Agent shall poll the
Lenders to ascertain the highest Borrowing Base then acceptable to (x) in the
case of a decrease or reaffirmation, a number of Lenders sufficient to
constitute the Required Lenders and (y) in the case of an increase, all of the
Lenders (other than any Defaulting Lenders), as applicable, and, subject to the
restrictions in Section 13.1 on increasing any Lender’s Commitment, such amount
shall become the new Borrowing Base, effective on the date specified in Section
2.14(d). It is expressly understood that the Administrative Agent and Lenders
have no obligation to designate the Borrowing Base at any particular amount,
except in the exercise of their discretion, whether in relation to the Total
Commitment, the Maximum Aggregate Amount or otherwise.
(d)Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to Section
2.14(c)(iii), the Administrative Agent shall promptly thereafter notify the
Borrower and the Lenders of the amount of the redetermined Borrowing Base (the
“New Borrowing Base Notice”), and such amount shall become the new Borrowing
Base, effective and applicable to the Borrower, the Administrative Agent, the
Letter of Credit Issuer and the Lenders, (i) if the Administrative Agent shall
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 9.12(a) in a timely and complete manner, on January 1, 2021
or July 1, 2021, as applicable (or, in each case, such date promptly thereafter
as reasonably practicable), following such notice, or (ii) if the Administrative
Agent shall not have received the Engineering Reports required to be delivered
by the Borrower pursuant to Section 9.12(a) in a timely and complete manner,
then on the Business Day next succeeding delivery of such New Borrowing Base
Notice.
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date. Notwithstanding the foregoing, no Scheduled
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.
(e)Administrative Agent Data. The Administrative Agent hereby agrees to provide,
promptly, and in any event within 3 Business Days, following its receipt of a
request by the Borrower, an updated Bank Price Deck. In addition, the
Administrative Agent and the Lenders agree, upon request and at times and
locations convenient to all relevant parties, to meet with the Borrower to
discuss their evaluation of the reservoir engineering of the Oil and Gas
Properties included in the Reserve Report and their respective methodologies for
valuing such properties and the other factors considered in calculating the
Borrowing Base.
2.15Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 4.1(a);
(b)The Commitment and Total Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Majority Lenders or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 13.1) and any
redetermination, whether an increase, decrease or affirmation, of the Borrowing
Base shall occur without the participation of a Defaulting Lender; provided that
any (i) waiver, amendment or modification requiring the consent of all Lenders
pursuant to Section 13.1 (other than Section 13.1(b)(ix)) or requiring the
consent of each affected Lender pursuant to Section 13.1(b)(i), shall require
the consent of such Defaulting Lender (which for the avoidance of doubt would
include any change to the Maturity Date applicable to such Defaulting Lender,
decreasing or forgiving any principal or interest due to such Defaulting Lender,
any decrease of any interest rate applicable to the DIP Loans made by such
Defaulting Lender (other than the




54



--------------------------------------------------------------------------------





waiving of post-default interest rates) and any increase in such Defaulting
Lender’s Commitment) and (ii) any redetermination, whether an increase, decrease
or affirmation, of the Borrowing Base shall occur without the participation of a
Defaulting Lender;
(c)If any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender, then (i) all or any part of such Letter of Credit Exposure of
such Defaulting Lender will, subject to the limitation in the first proviso
below, automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitment Percentages; provided that (A) each Non-Defaulting
Lender’s Total Exposure may not in any event exceed the Commitment Percentage of
the Loan Limit of such Non-Defaulting Lender as in effect at the time of such
reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Letter of Credit Issuer or
any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender, (ii) to the extent that all or
any portion (the “unreallocated portion”) of the Defaulting Lender’s Letter of
Credit Exposure cannot, or can only partially, be so reallocated to
Non-Defaulting Lenders, whether by reason of the first proviso in Section
2.15(c)(i) or otherwise, the Borrower shall within two Business Days following
notice by the Administrative Agent or the Letter of Credit Issuer, Cash
Collateralize for the benefit of the Letter of Credit Issuer only the Borrower’s
obligations corresponding to such Defaulting Lender’s Letter of Credit Exposure
(after giving effect to any partial reallocation pursuant to clause (c) above),
in accordance with the procedures set forth in Section 3.8 for so long as such
Letter of Credit Exposure is outstanding, (iii) if the Borrower Cash
Collateralizes any portion of such Defaulting Lender’s Letter of Credit Exposure
pursuant to this Section 2.15(c), the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 4.1(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure during the period such Defaulting
Lender’s Letter of Credit Exposure is Cash Collateralized, (iv) if the Letter of
Credit Exposure of the Non-Defaulting Lenders is reallocated pursuant to this
Section 2.15(c), then the Letter of Credit Fees payable for the account of the
Lenders pursuant to Section 4.1(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Commitment Percentages after giving effect to such
reallocation and the Borrower shall not be required to pay any Letter of Credit
Fees to the Defaulting Lender pursuant to Section 4.1(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure during the period that such
Defaulting Lender’s Letter of Credit Exposure is reallocated, or (v) if any
Defaulting Lender’s Letter of Credit Exposure is neither Cash Collateralized nor
reallocated pursuant to this Section 2.15(c), then, without prejudice to any
rights or remedies of the Letter of Credit Issuer or any Lender hereunder, all
Letter of Credit Fees payable under Section 4.1(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure shall be payable to the Letter of
Credit Issuer until such Letter of Credit Exposure is Cash Collateralized and/or
reallocated;
(d)So long as any Lender is a Defaulting Lender, the Letter of Credit Issuer
will not be required to issue any new Letter of Credit or amend any outstanding
Letter of Credit to increase the Stated Amount thereof, alter the drawing terms
thereunder or extend the expiry date thereof, unless the Letter of Credit Issuer
is reasonably satisfied that any exposure that would result from the exposure to
such Defaulting Lender is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof in
accordance with clause (c) above or otherwise in a manner reasonably
satisfactory to the Letter of Credit Issuer, and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.15(c) (and
Defaulting Lenders shall not participate therein);
(e)If the Borrower, the Administrative Agent and the Letter of Credit Issuer
agree in writing in their discretion that a Lender that is a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon, as of the effective date specified
in such notice and subject to any conditions set forth therein, such Lender will
cease to be a




55



--------------------------------------------------------------------------------





Defaulting Lender and will be a Non-Defaulting Lender and any applicable Cash
Collateral shall be promptly returned to the Borrower and any Letter of Credit
Exposure of such Lender reallocated pursuant to Section 2.15(c) shall be
reallocated back to such Lender; provided that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender; and
(f)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the Letter of Credit Issuer hereunder; third, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any DIP Loan in respect of which that Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fourth, if so determined by the Administrative
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund DIP
Loans under this Agreement; fifth, to the payment of any amounts owing to the
Lenders or the Letter of Credit Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the Letter of Credit Issuer
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any DIP Loans or Unpaid
Drawings, such payment shall be applied solely to pay the relevant DIP Loans of,
and Unpaid Drawings owed to, the relevant Non-Defaulting Lenders on a pro rata
basis prior to being applied in the manner set forth in this Section 2.15(f).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to Section 3.8 shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
2.16Alternate Rate of Interest.
(a)Unless and until a Benchmark Replacement is implemented in accordance with
Section 2.16(b) below, if:
(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; provided that no Benchmark Transition Event shall have
occurred at or prior to such time; or
(ii)the Administrative Agent is advised in writing by the Majority Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their DIP Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy, electronic mail or other means for notice as
provided in Section 13.2 as promptly as practicable




56



--------------------------------------------------------------------------------





thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Notice of Conversion or Continuation that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBOR DIP Loan shall be
ineffective and (B) if any Notice of Borrowing requests a LIBOR DIP Loan, such
Borrowing shall be made as an ABR DIP Loan; provided that if the circumstances
giving rise to such notice affect only one Type of DIP Loans, then the other
Type of DIP Loans shall be permitted.
(b)Notwithstanding anything to the contrary herein or in any other Credit
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement; provided
that such amendment shall meet the standards set forth in proposed Section
1.1001-6 of the United States Treasury Regulations so as not to be treated as a
“modification” (and therefore an exchange) of the DIP loans for purposes of
Section 1.1001-3 of the United States Treasury Regulations. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Majority Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Majority
Lenders have delivered to the Administrative Agent written notice that such
Majority Lenders accept such amendment. No replacement of the LIBO Rate with a
Benchmark Replacement pursuant to this Section 2.16(b) will occur prior to the
applicable Benchmark Transition Start Date.
(c)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent (after consultation with the Borrower) will have the right
to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Credit Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.
(d)The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.16, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.16.
(e)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Notice of Conversion or Continuation that
requests the conversion of any ABR DIP Loan to, or continuation of any ABR DIP
Loan as, a LIBOR DIP Loan shall be ineffective, and (ii) if any Notice of
Borrowing requests a LIBOR DIP Loan, such DIP Loan shall be made as an ABR DIP
Loan; provided that (A) if the circumstances giving rise to such notice affect
only one Type of DIP Loans, then the other Type of DIP Loans shall be permitted
and (B) after receipt of any such notice, the Borrower may revoke any pending
request for a DIP Loan of, or conversion to or continuation of, LIBOR DIP Loans.






57



--------------------------------------------------------------------------------





2.17Conversion. On the Conversion Date, automatically and without any further
consent or action required by any Lender, (a) (i) the aggregate principal amount
of the DIP Loans outstanding as of such date and the aggregate amount of all
Pre-Petition Secured Loans outstanding as of such date that did not become
Roll-Up Loans shall, in each case, be automatically converted on a
dollar-for-dollar basis for “Revolving Loans” (as defined in the Exit Facility
Term Sheet) in accordance with the Exit Facility Term Sheet and funded under the
Exit Credit Agreement, and (ii) all outstanding Letters of Credit as of such
date shall be deemed to be issued as “Letters of Credit” (as defined in the Exit
Facility Term Sheet) under the Exit Credit Agreement in accordance with the Exit
Facility Term Sheet (this clause (a), the “DIP Debt Conversion”), (b) the Credit
Parties (or the entities assuming the operations and assets of the Credit
Parties in the Acceptable Plan, to the extent such Person is required under the
Exit Facility Term Sheet or the Acceptable Plan to continue to be a obligor
thereunder) shall assume all obligations in respect of the DIP Loans hereunder
that are converted into “Revolving Loans” (as defined in the Exit Facility Term
Sheet) and deemed funded under the Exit Credit Agreement and all Letters of
Credit that are issued as “Letters of Credit” under the Exit Credit Agreement
and all other monetary obligations in connection therewith, (c) all Secured
Hedge Agreements shall be deemed to be “Secured Hedge Agreements” (which term
will have a correlative meaning as set forth in this Agreement) under the Exit
Credit Agreement and all Hedging Obligations under such Secured Hedge Agreements
will be deemed to be “Obligations” (as defined in the Exit Facility Term Sheet),
(d) all Secured Cash Management Agreements shall be deemed to be “Secured Cash
Management Agreements” (which term will have a correlative meaning as set forth
in this Agreement) under the Exit Credit Agreement and all Cash Management
Obligations under such Secured Cash Management Agreement will be deemed to be
“Obligations” (as defined in the Exit Facility Term Sheet), (e) each Lender
party to the RSA shall be a lender under the Exit Credit Agreement in accordance
with the RSA and (f) upon Payment in Full, this Agreement shall terminate and be
superseded and replaced in its entirety by the Exit Credit Agreement.
Notwithstanding the foregoing, all obligations of Borrowers and the other Credit
Parties to Administrative Agent and the Lenders under this Agreement and any
other Credit Document which are expressly stated in this Agreement or such other
Credit Document as surviving such agreement’s termination shall, as so
specified, survive without prejudice and remain in full force and effect. Each
of the Credit Parties, Administrative Agent and the Lenders shall take such
actions and execute and deliver such agreements, instruments or other documents
as Administrative Agent or the Majority Lenders may reasonably request to give
effect to the provisions of this ýSection 2.17 and as are required to complete
the schedules to the Exit Credit Agreement or other agreements contemplated
thereby; provided that any such action by the Administrative Agent or any of the
Lenders shall not be a condition precedent to the effectiveness of the Exit
Credit Agreement if and to the extent so provided in the Final DIP Order. Each
Lender hereto hereby agrees that, on the Conversion Date, the Administrative
Agent (in its capacity as administrative agent under the Exit Credit Agreement)
may execute and deliver the Exit Credit Agreement (and any guaranty contemplated
thereby) on its own behalf and on behalf of each Lender.
SECTION 3.Letters of Credit
3.1Letters of Credit.
(a)Subject to and upon the terms and conditions herein set forth, at any time
and from time to time on and after the Closing Date and prior to the L/C
Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 3, to issue upon the request
of the Borrower and for the direct or indirect benefit of the Borrower and the
Credit Parties, a standby letter of credit or standby letters of credit (the
“Letters of Credit” and each, a “Letter of Credit”) in such form and with such
Issuer Documents as may be approved by the Letter of Credit Issuer in its
reasonable discretion; provided that, if requested by the Letter of Credit
Issuer, the Borrower shall be a co-applicant of, and jointly and severally
liable with respect to, each Letter of Credit issued for the account of a Credit
Party (other than the Borrower). Notwithstanding anything to the contrary in the
foregoing, subject to the Interim DIP Order,




58



--------------------------------------------------------------------------------





the Pre-Petition Letters of Credit shall be deemed to have been issued hereunder
as “Letters of Credit” (the “Roll-Up Letters of Credit”).
(b)Notwithstanding the foregoing, (i) no Letter of Credit shall be issued if the
Stated Amount, when added to the Letters of Credit Outstanding at such time,
would exceed the Letter of Credit Commitment then in effect, (ii) no Letter of
Credit shall be issued if the Stated Amount would cause the aggregate amount of
all Lenders’ Total Exposures at such time to exceed the Loan Limit then in
effect, (iii) no Letter of Credit shall be issued, at any time during the period
between the Closing Date through and including the Final DIP Order Entry Date,
if the Stated Amount would cause the aggregate amount of all Lenders’ Total
Exposures at such time to exceed the Interim Cap, (iv) each Letter of Credit
shall have an expiration date occurring no later than the earlier of (A) 12
months (or 18 months in the case of any Letters of Credit issued in favor of the
Railroad Commission of Texas, as beneficiary) after the date of issuance or such
longer period of time as may be agreed by the Letter of Credit Issuer and (B)
the L/C Maturity Date, unless otherwise agreed upon by the Administrative Agent
and the Letter of Credit Issuer or as provided under Section 3.2(b); provided
that ay Letter of Credit may provide for automatic renewal thereof for
additional periods of to 12 months or such longer period of time as may be
agreed by the Letter of Credit Issuer, subject to the provisions of Section
3.2(b); provided further that in no event shall such expiration date occur later
than the L/C Maturity Date unless arrangements which are reasonably satisfactory
to the Administrative Agent and the Letter of Credit Issuer to Cash
Collateralize (or backstop) such Letter of Credit have been made (provided,
however, that no Lenders shall be obligated to fund participations in respect of
any Letter of Credit after the Termination Date), (v) each Letter of Credit
shall be denominated in Dollars, (vi) no Letter of Credit shall be issued if it
would be illegal under any applicable Requirement of Law for the beneficiary of
the Letter of Credit to have a Letter of Credit issued in its favor and (vii) no
Letter of Credit shall be issued by the Letter of Credit Issuer after it has
received a written notice from any Credit Party or the Administrative Agent or
the Majority Lenders stating that a Default or Event of Default has occurred and
is continuing until such time as the Letter of Credit Issuer shall have received
a written notice (A) of rescission of such notice from the party or parties
originally delivering such notice, (B) of the waiver of such Default or Event of
Default in accordance with the provisions of Section 13.1 or (C) that such
Default or Event of Default is no longer continuing. Notwithstanding anything to
the contrary in this clause (b), no Letter of Credit shall be issued if the
Stated Amount would cause the aggregate amount of all Lenders’ Total Exposures
at such time to exceed the amount authorized under the DIP Order then in effect.
(c)Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the Letter of
Credit Issuer (which notice the Administrative Agent shall promptly transmit to
each of the applicable Lenders), the Borrower shall have the right, on any day,
permanently to terminate or reduce the Letter of Credit Commitment in whole or
in part; provided that, after giving effect to such termination or reduction,
the Letters of Credit Outstanding shall not exceed the Letter of Credit
Commitment.
3.2Letter of Credit Requests.
(a)Whenever the Borrower desires that a Letter of Credit (other than with
respect to any Roll-Up Letters of Credit deemed issued pursuant to Section
3.1(a)) be issued for its account, the Borrower shall give the Administrative
Agent and the Letter of Credit Issuer a Letter of Credit Request by no later
than 1:00 p.m. (Dallas, Texas time) at least two (or such lesser number as may
be agreed upon by the Administrative Agent and the Letter of Credit Issuer)
Business Days prior to the proposed date of issuance. Each Letter of Credit
Request shall specify, among other things, (i) the aggregate Stated Amount of
such Letter of Credit to be issued, (ii) the proposed date of issuance (which
shall be a Business Day), (iii) the name and address of the beneficiary,
(iv) the expiration date of the Letter of Credit, and (v) that the conditions
set forth in Section 7 are satisfied. The Letter of Credit Issuer shall not
issue any Letters of




59



--------------------------------------------------------------------------------





Credit unless such Letter of Credit Issuer shall have received notice from the
Administrative Agent that the conditions to such issuance have been met, which
notice shall be deemed given (A) if the Letter of Credit Issuer has not received
notice from the Administrative Agent that the conditions to such issuance have
been met within two Business Days after the date of the applicable Letter of
Credit Request or (B) if the aggregate amount of Letters of Credit Outstanding
issued by the Letter of Credit Issuer then outstanding does not exceed the
amount theretofore agreed to by the Borrower, the Administrative Agent and the
Letter of Credit Issuer, and the Administrative Agent has not otherwise notified
the Letter of Credit Issuer that it may no longer rely on clause (A).
(b)If the Borrower so requests in any applicable Letter of Credit Request, the
Letter of Credit Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each 12-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such 12-month period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Letter of Credit Issuer, the Borrower shall not be required to
make a specific request to the Letter of Credit Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the Letter of Credit Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the L/C Maturity Date unless arrangements which are reasonably
satisfactory to the Letter of Credit Issuer to Cash Collateralize (or
satisfactory to the Letter of Credit Issuer in its sole discretion to otherwise
backstop) such Letter of Credit have been made (but no Lenders shall be
obligated to fund participations in respect of any Letter of Credit after the
Maturity Date); provided, however, that the Letter of Credit Issuer shall not
permit any such extension if (i) the Letter of Credit Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (b) of Section 3.1 or otherwise), or (ii)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date (A) from
the Administrative Agent that the Majority Lenders have elected not to permit
such extension or (B) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 7 are not
then satisfied, and in each case directing the Letter of Credit Issuer not to
permit such extension.
(c)The Letter of Credit Issuer (other than the Administrative Agent or any of
its Affiliates) shall, at least once each week, provide the Administrative Agent
with a list of all Letters of Credit issued by it that are outstanding at such
time; provided that, upon written request from the Administrative Agent, the
Letter of Credit Issuer shall thereafter notify the Administrative Agent in
writing on each Business Day of all Letters of Credit issued on the prior
Business Day by the Letter of Credit Issuer.
(d)The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
3.1(b).
3.3Letter of Credit Participations.
(a)Immediately upon the issuance by the Letter of Credit Issuer of any Letter of
Credit, the Letter of Credit Issuer shall be deemed to have sold and transferred
to each Lender (each such Lender, in its capacity under this Section 3.3, an
“L/C Participant”), and each such L/C Participant shall be deemed irrevocably
and unconditionally to have purchased and received from the Letter of Credit
Issuer, without recourse or warranty, an undivided interest and participation
(each an “L/C Participation”), to the extent of such L/C Participant’s
Commitment Percentage, in each Letter of Credit, each substitute therefor, each




60



--------------------------------------------------------------------------------





drawing made thereunder and the obligations of the Borrower under this Agreement
with respect thereto, and any security therefor or guaranty pertaining thereto.
(b)In determining whether to pay under any Letter of Credit, the Letter of
Credit Issuer shall have no obligation relative to the L/C Participants other
than to confirm that (i) any documents required to be delivered under such
Letter of Credit have been delivered, (ii) the Letter of Credit Issuer has
examined the documents with reasonable care and (iii) the documents appear to
comply on their face with the requirements of such Letter of Credit. Any action
taken or omitted to be taken by the Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for the
Letter of Credit Issuer any resulting liability.
(c)In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the Letter of Credit Issuer pursuant to Section 3.4(a), or if any
reimbursement payment is required to be refunded to the Borrower, the Letter of
Credit Issuer shall promptly notify the Administrative Agent and each L/C
Participant of such failure, and each such L/C Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of the Letter of
Credit Issuer, the amount of such L/C Participant’s Commitment Percentage of
such unreimbursed payment in Dollars and in immediately available funds;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Commitment Percentage of such unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under any such Letter of Credit as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of the Letter of Credit Issuer (as determined in a final and
non-appealable judgment by a court of competent jurisdiction). Each L/C
Participant shall make available to the Administrative Agent for the account of
the Letter of Credit Issuer such L/C Participant’s Commitment Percentage of the
amount of such payment no later than 1:00 p.m. (Dallas, Texas time) on the first
Business Day after the date notified by the Letter of Credit Issuer in
immediately available funds. If and to the extent such L/C Participant shall not
have so made its Commitment Percentage of the amount of such payment available
to the Administrative Agent for the account of the Letter of Credit Issuer, such
L/C Participant agrees to pay to the Administrative Agent for the account of the
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Letter of Credit Issuer at a
rate per annum equal to the Overnight Rate from time to time then in effect,
plus any administrative, processing or similar fees customarily charged by the
Letter of Credit Issuer in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent for the account of such
Letter of Credit Issuer its Commitment Percentage of any payment under such
Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Commitment Percentage of any such payment.
(d)Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its Commitment Percentage of such
reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the principal amount so paid in
respect of such reimbursement obligation and interest thereon accruing after the
purchase of the respective L/C Participations at the Overnight Rate.






61



--------------------------------------------------------------------------------





(e)The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:
(i)any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;
(ii)the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of the Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);
(iii)any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(iv)the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
(v)the occurrence of any Default or Event of Default;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Commitment Percentage of any unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct, bad faith or gross
negligence on the part of the Letter of Credit Issuer (as determined in a final
and non-appealable judgment by a court of competent jurisdiction).
3.4Agreement to Repay Letter of Credit Drawings.
(a)The Borrower hereby agrees to reimburse the Letter of Credit Issuer by making
payment in Dollars to the Administrative Agent for the account of the Letter of
Credit Issuer in immediately available funds, for any payment or disbursement
made by the Letter of Credit Issuer under any Letter of Credit issued by it
(each such amount so paid until reimbursed, an “Unpaid Drawing”) (i) within one
Business Day of the date of such payment or disbursement if the Borrower
receives notice from the Letter of Credit Issuer of such payment or disbursement
prior to 11:00 a.m. (Dallas, Texas time) on such next succeeding Business Day
(from the date of such payment or disbursement) or (ii) if such notice is
received after such time, on the next Business Day following the date of receipt
of such notice (such required date for reimbursement under clause (a) or (a), as
applicable, on such Business Day (the “Reimbursement Date”)), with interest on
the amount so paid or disbursed by the Letter of Credit Issuer, from and
including the date of such payment or disbursement to but excluding the
Reimbursement Date, at the per annum rate for each day equal to the rate
described in Section 2.8(a); provided that, notwithstanding anything contained
in this Agreement to the contrary, with respect to any Letter of Credit, (A)
unless the Borrower shall have notified the Administrative Agent and the Letter
of Credit Issuer prior to 11:00 a.m. (Dallas, Texas time) on the Reimbursement
Date that the Borrower intends to reimburse the Letter of Credit Issuer for the
amount of such drawing with funds other than the proceeds of the DIP Loans, the
Borrower shall be deemed to have given a Notice of Borrowing requesting that the
Lenders make DIP Loans (which shall be ABR DIP Loans) on the Reimbursement Date
in an amount equal to the amount at such drawing, and (B) the Administrative




62



--------------------------------------------------------------------------------





Agent shall promptly notify each L/C Participant of such drawing and the amount
of its DIP Loan to be made in respect thereof, and each L/C Participant shall be
irrevocably obligated to make a DIP Loan to the Borrower in the manner deemed to
have been requested in the amount of its Commitment Percentage of the applicable
Unpaid Drawing by 12:00 noon (Dallas, Texas time) on such Reimbursement Date by
making the amount of such DIP Loan available to the Administrative Agent. Such
DIP Loans made in respect of such Unpaid Drawing on such Reimbursement Date
shall be made without regard to the limits of Section 2.2 and without regard to
the satisfaction of the conditions set forth in Section 7. The Administrative
Agent shall use the proceeds of such DIP Loans solely for purpose of reimbursing
the Letter of Credit Issuer for the related Unpaid Drawing. In the event that
the Borrower fails to Cash Collateralize any Letter of Credit that is
outstanding on the Termination Date, the full amount of the Letters of Credit
Outstanding in respect of such Letter of Credit shall be deemed to be an Unpaid
Drawing subject to the provisions of this Section 3.4 except that the Letter of
Credit Issuer shall hold the proceeds received from the Lenders as contemplated
above as cash collateral for such Letter of Credit to reimburse any Drawing
under such Letter of Credit and shall use such proceeds first, to reimburse
itself for any Drawings made in respect of such Letter of Credit following the
L/C Maturity Date, second, to the extent such Letter of Credit expires or is
returned undrawn while any such cash collateral remains, to the repayment of
obligations in respect of any DIP Loans that have not paid at such time and
third, to the Borrower or as otherwise directed by a court of competent
jurisdiction. Nothing in this Section 3.4(a) shall affect the Borrower’s
obligation to repay all outstanding DIP Loans when due in accordance with the
terms of this Agreement.
(b)The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing; provided that the Borrower
shall not be obligated to reimburse the Letter of Credit Issuer for any wrongful
payment made by such Letter of Credit Issuer under the Letter of Credit issued
by it as a result of acts or omissions constituting willful misconduct, bad
faith or gross negligence on the part of the Letter of Credit Issuer (as
determined in a final and non-appealable judgment by a court of competent
jurisdiction).
3.5Increased Costs. If, after the Closing Date, the adoption of any Change in
Law shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against letters of credit
issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions, costs or expenses affecting its obligations
under this Agreement in respect of Letters of Credit or L/C Participations
therein or any Letter of Credit or such L/C Participant’s L/C Participation
therein, and the result of any of the foregoing is to increase the cost to the
Letter of Credit Issuer or such L/C Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Letter of Credit Issuer or such L/C Participant
hereunder (other than (i) Indemnified Taxes or (ii) Excluded Taxes) in respect
of Letters of Credit, L/C Participations therein or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, then,
promptly (and in any event no later than 15 days (or such later date as may be
agreed by the Administrative Agent in its sole discretion)) after receipt of
written demand to the Borrower by the Letter of Credit Issuer or such L/C
Participant, as the case may be (a copy of which notice shall be sent by the
Letter of Credit Issuer or such L/C Participant to the Administrative Agent),
the Borrower shall pay to the Letter of Credit Issuer or such L/C Participant
such additional amount or amounts as will compensate the Letter of Credit Issuer
or such L/C Participant for such increased cost or reduction, it being
understood and agreed, however, that the Letter of Credit Issuer or an L/C
Participant shall not be entitled to such compensation as a result of such
Person’s




63



--------------------------------------------------------------------------------





compliance with, or pursuant to any request or directive to comply with, any
such Requirement of Law as in effect on the Closing Date (except as otherwise
set forth in the definition of Change in Law). A certificate submitted to the
Borrower by the Letter of Credit Issuer or an L/C Participant, as the case may
be (a copy of which certificate shall be sent by the Letter of Credit Issuer or
such L/C Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the determination of such additional amount or amounts
necessary to compensate the Letter of Credit Issuer or such L/C Participant as
aforesaid shall be conclusive and binding on the Borrower absent clearly
demonstrable error.
3.6New or Successor Letter of Credit Issuer.
(a)The Letter of Credit Issuer may resign as the Letter of Credit Issuer upon 30
days’ prior written notice to the Administrative Agent, the Lenders and the
Borrower. The Borrower may replace the Letter of Credit Issuer for any reason
upon written notice to the Letter of Credit Issuer and the Administrative Agent
and may add Letter of Credit Issuers at any time upon notice to the
Administrative Agent. If the Letter of Credit Issuer shall resign or be
replaced, or if the Borrower shall decide to add a new Letter of Credit Issuer
under this Agreement, then the Borrower may appoint from among the Lenders a
successor issuer of Letters of Credit or a new Letter of Credit Issuer, as the
case may be, or, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld) and such new Letter of Credit Issuer, another
successor or new issuer of Letters of Credit, whereupon such successor issuer
shall succeed to the rights, powers and duties of the replaced or resigning
Letter of Credit Issuer under this Agreement and the other Credit Documents, or
such new issuer of Letters of Credit shall be granted the rights, powers and
duties of the Letter of Credit Issuer hereunder, and the term “Letter of Credit
Issuer” shall mean such successor or such new issuer of Letters of Credit
effective upon such appointment. The acceptance of any appointment as the Letter
of Credit Issuer hereunder whether as a successor issuer or new issuer of
Letters of Credit in accordance with this Agreement, shall be evidenced by an
agreement entered into by such new or successor issuer of Letters of Credit, in
a form reasonably satisfactory to the Borrower and the Administrative Agent and,
from and after the effective date of such agreement, such new or successor
issuer of Letters of Credit shall become a “Letter of Credit Issuer” hereunder.
After the resignation or replacement of the Letter of Credit Issuer hereunder,
the resigning or replaced Letter of Credit Issuer shall remain a party hereto
and shall continue to have all the rights and obligations of the Letter of
Credit Issuer under this Agreement and the other Credit Documents with respect
to Letters of Credit issued by it prior to such resignation or replacement until
the occurrence of events specified in clause (a) or (a) below, but shall not be
required to issue additional Letters of Credit. In connection with any
resignation or replacement pursuant to this clause (a) (but, in case of any such
resignation, only to the extent that a successor issuer of Letters of Credit
shall have been appointed), either (i) any outstanding Letters of Credit issued
by the resigning or replaced Letter of Credit Issuer shall be replaced with
Letters of Credit issued by the successor issuer of Letters of Credit or (ii)
the successor issuer of Letters of Credit, if such successor issuer is
reasonably satisfactory to the replaced or resigning Letter of Credit Issuer,
shall issue “back-stop” Letters of Credit naming the resigning or replaced
Letter of Credit Issuer as beneficiary for each outstanding Letter of Credit
issued by the resigning or replaced Letter of Credit Issuer, which new Letters
of Credit shall have a Stated Amount equal to the Letters of Credit being
back-stopped and the sole requirement for drawing on such new Letters of Credit
shall be a drawing on the corresponding back-stopped Letters of Credit. After
any resigning or replaced Letter of Credit Issuer’s resignation or replacement
as Letter of Credit Issuer, the provisions of this Agreement relating to the
Letter of Credit Issuer shall inure to its benefit as to any actions taken or
omitted to be taken by it (A) while it was the Letter of Credit Issuer under
this Agreement or (B) at any time with respect to Letters of Credit issued by
the Letter of Credit Issuer.
(b)To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit (including
any obligations related to the payment of fees or the reimbursement or funding
of amounts




64



--------------------------------------------------------------------------------





drawn), except that the Borrower, the resigning or replaced Letter of Credit
Issuer and the successor issuer of Letters of Credit shall have the obligations
regarding outstanding Letters of Credit described in clause (a) above.
3.7Role of Letter of Credit Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Letter of Credit Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Letter of Credit Issuer, the Administrative Agent, any of their respective
affiliates nor any correspondent, participant or assignee of the Letter of
Credit Issuer shall be liable to any Lender for (a) any action taken or omitted
in connection herewith at the request or with the approval of the Majority
Lenders, (b) any action taken or omitted in the absence of gross negligence,
willful misconduct or bad faith or (c) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Letter of Credit Issuer, the Administrative Agent, any of their
respective affiliates nor any correspondent, participant or assignee of the
Letter of Credit Issuer shall be liable or responsible for any of the matters
described in Section 3.3(e); provided that anything in such Section to the
contrary notwithstanding, the Borrower may have a claim against the Letter of
Credit Issuer, and the Letter of Credit Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to special,
indirect, consequential, exemplary or punitive, damages suffered by the Borrower
which the Borrower proves were caused by the Letter of Credit Issuer’s willful
misconduct, gross negligence or bad faith (as determined in a final and
non-appealable judgment by a court of competent jurisdiction) or the Letter of
Credit Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Letter of Credit Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
3.8Cash Collateral.
(a)Upon the request of the Majority Lenders if, as of the L/C Maturity Date,
there are any Letters of Credit Outstanding, the Borrower shall immediately Cash
Collateralize the then Letters of Credit Outstanding.
(b)If any Event of Default shall occur and be continuing, the Administrative
Agent and/or the Majority Lenders may require that the L/C Obligations be Cash
Collateralized.
(c)If the Termination Date shall have occurred, then the Borrower shall
immediately Cash Collateralize the then Letters of Credit Outstanding (unless
such Letters of Credit are to be deemed “Letters of Credit” under the Exit
Credit Agreement at such time in connection with the DIP Debt Conversion).
(d)For purposes of this Agreement, “Cash Collateralize” and “Cash Collateral”
shall mean to pledge and deposit with or deliver to the Administrative Agent,
for the benefit of the Letter of Credit Issuer and the Lenders, as collateral
for the L/C Obligations, cash or deposit account balances in an amount equal to
105% of the amount of the Letters of Credit Outstanding required to be Cash
Collateralized




65



--------------------------------------------------------------------------------





pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuer and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Such cash collateral shall be maintained in blocked,
interest bearing deposit accounts established by and in the name of the
Borrower, but under the “control” (as defined in Section 9-104 of the UCC) of
the Administrative Agent.
3.9Applicability of ISP. Unless otherwise expressly agreed by the Letter of
Credit Issuer and the Borrower when a Letter of Credit is issued, the rules of
the ISP shall apply to each standby Letter of Credit. Notwithstanding the
foregoing, the Letter of Credit Issuer shall not be responsible to Borrower for,
and the Letter of Credit Issuer’s rights and remedies against Borrower shall not
be impaired by, any action or inaction of the Letter of Credit Issuer with
respect to the Letter of Credit Issuer’s obligations under a Letter of Credit
expressly required under any law, order, or practice that is expressly required
to be applied to such Letter of Credit, including pursuant to a Requirement of
Law or any order of a Governmental Authority of a jurisdiction where the Letter
of Credit Issuer or the beneficiary of such Letter of Credit is located, the
practice stated in the ISP or, unless expressly provided otherwise by the terms
of such Letter of Credit, in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice applicable to letters of
credit of the same type as such Letter of Credit, whether or not any Letter of
Credit chooses such law or practice.
3.10Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
3.11Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Letter of Credit Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of the Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.
SECTION 4.Fees; Commitments.
4.1Fees.
(a)The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Lender (in each case pro rata according to the respective
Commitment Percentages of the Lenders), a commitment fee (the “Commitment Fee”)
for each day from the Closing Date until but excluding the Termination Date.
Each Commitment Fee shall be payable by the Borrower (i) quarterly in arrears on
the last Business Day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and (ii) on the Termination Date (for the period ended on
such date for which no payment has been received pursuant to clause (a) above),
and shall be computed for each day during such period at a rate per annum equal
to the Commitment Fee Rate in effect on such day on the Available Commitment in
effect on such day.
(b)The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from the date of issuance of such Letter of Credit
until the termination or expiration date of such Letter of Credit computed at
the per annum rate for each day equal to the Applicable Margin for LIBOR DIP
Loans on the average daily Stated Amount of such Letter




66



--------------------------------------------------------------------------------





of Credit. Such Letter of Credit Fees shall be due and payable (i) quarterly in
arrears on the last Business Day of each March, June, September and December and
(ii) on the Termination Date (for the period for which no payment has been
received pursuant to clause (b) above).
(c)The Borrower agrees to pay to the Letter of Credit Issuer a fee in respect of
each Letter of Credit issued by it (the “Fronting Fee”), for the period from the
date of issuance of such Letter of Credit to the termination or expiration date
of such Letter of Credit, computed at the rate for each day equal to 0.125% per
annum (or such other amount a may be agreed in a separate writing between the
Borrower and the Letter of Credit Issuer) on the average daily Stated Amount of
such Letter of Credit (or at such other rate per annum as agreed in writing
between the Borrower and the Letter of Credit Issuer). Such Fronting Fees shall
be due and payable by the Borrower (i) quarterly in arrears on the last Business
Day of each March, June, September and December and (ii) on the Termination Date
(for the period for which no payment has been received pursuant to clause (c)
above).
(d)The Borrower agrees to pay directly to the Letter of Credit Issuer upon each
issuance of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as the Letter of Credit Issuer and the Borrower shall have agreed
upon for issuances of, drawings under or amendments of, letters of credit issued
by it.
(e)The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the amounts and on the dates as set forth in writing from time to
time between the Administrative Agent and the Borrower.
4.2Voluntary Reduction of Commitments.
(a)Upon at least two Business Days’ (or such shorter period as may be agreed by
the Administrative Agent in its sole discretion) prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right,
without premium or penalty, on any day, to permanently terminate or reduce the
Commitments, as determined by the Borrower, in whole or in part; provided that
(i) any such termination or reduction shall apply ratably to reduce each
Lender’s Commitment, (ii) any partial reduction pursuant to this Section 4.2
shall be in the amount of at least $500,000 and in an integral multiple of
$100,000 in excess thereof and (iii) after giving effect to such termination or
reduction and to any prepayments of DIP Loans or cancellation or Cash
Collateralization of Letters of Credit made on the date thereof in accordance
with this Agreement, the aggregate amount of all Lenders’ Total Exposures shall
not exceed the Loan Limit.
(b)The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two (2) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion)
prior notice to the Administrative Agent (which will promptly notify the Lenders
thereof), and in such event the provisions of Section 2.15(f) will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that such termination will not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent,
the Letter of Credit Issuer or any Lender may have against such Defaulting
Lender.
4.3Mandatory Termination or Reduction of Commitments.
(a)The Total Commitment shall terminate at 5:00 p.m. (Dallas, Texas time) on the
Termination Date.






67



--------------------------------------------------------------------------------





(b)If any reduction in the Borrowing Base would result in the Borrowing Base
being less than the Total Commitment, the Total Commitment shall be
automatically and permanently reduced, without premium or penalty,
contemporaneously with such reduction in the Borrowing Base so that the Total
Commitment equals the Borrowing Base as reduced or determined; provided that any
such reduction shall apply ratably to reduce each Lender’s Commitment.
Concurrently with, and effective on, the Redetermination Date applicable to such
Borrowing Base reduction or determination, (i) Schedule 1.1(a) and the Register
shall each be amended to reflect the decrease in the Total Commitment and the
Commitment of each Lender and (ii) the Administrative Agent shall promptly
distribute to the Borrower, the Administrative Agent, the Letter of Credit
Issuer and each Lender the revised Schedule 1.1(a).
SECTION 5.Payments
5.1Voluntary Prepayments. The Borrower shall have the right to prepay DIP Loans
without premium or penalty, in whole or in part from time to time on the
following terms and conditions:
(a)the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice (or telephonic notice promptly confirmed in
writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of LIBOR DIP Loans) the specific Borrowing(s) being prepaid,
which notice shall be given by the Borrower no later than 1:00 p.m. (Dallas,
Texas time) (i) in the case of LIBOR DIP Loans, three Business Days prior to
such payment and (ii) in the case of ABR DIP Loans on the date of such
prepayment and shall promptly be transmitted by the Administrative Agent to each
of the Lenders;
(b)each partial prepayment of (i) LIBOR DIP Loans shall be in a minimum amount
of $500,000 and in multiples of $100,000 in excess thereof or a lesser amount to
the extent such lesser amount represents the entire aggregate outstanding LIBOR
DIP Loans at such time, and (ii) any ABR DIP Loans shall be in a minimum amount
of $500,000 and in multiples of $100,000 in excess thereof or a lesser amount to
the extent such lesser amount represents the entire aggregate outstanding ABR
DIP Loans at such time; provided that no partial prepayment of LIBOR DIP Loans
made pursuant to a single Borrowing shall reduce the outstanding LIBOR DIP Loans
made pursuant to such Borrowing to an amount less than $1,000,000 for such LIBOR
DIP Loans; and
(c)any prepayment of LIBOR DIP Loans pursuant to this Section 5.1 on any day
other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of Section
2.11.
Each such notice shall specify the date and amount of such prepayment and the
Type of DIP Loans to be prepaid. Prepayments made pursuant to this Section 5.1
shall be applied in the manner set forth in Section 2.15(f) for so long as any
Lender is a Defaulting Lender.
Notwithstanding anything to the contrary contained in this Agreement, any such
notice of prepayment pursuant to this Section 5.1 may state that it is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied; provided that any notice of prepayment made pursuant to this Section
5.1 shall be subject to any applicable breakage costs described in Section 2.11
incurred as a result of any conversion of LIBOR DIP Loans in anticipation of
such a prepayment.






68



--------------------------------------------------------------------------------





5.2Mandatory Prepayments.
(a)Repayment following Optional Reduction of Commitments. If, after giving
effect to any termination or reduction of the Commitments pursuant to Section
4.2(a), the aggregate Total Exposures of all Lenders exceeds the Loan Limit (as
reduced), then the Borrower shall on the same Business Day (i) prepay the DIP
Loans on the date of such termination or reduction in an aggregate principal
amount equal to such excess and (ii) if any excess remains after prepaying all
of the DIP Loans as a result of any Letter of Credit Exposure, pay to the
Administrative Agent on behalf of the Letter of Credit Issuer and the L/C
Participants an amount in cash equal to such excess to be held as cash
collateral as provided in Section 3.8.
(b)Repayment of DIP Loans Following Redetermination. Upon any redetermination of
the Borrowing Base in accordance with Section 2.14(b), if the aggregate Total
Exposures of all Lenders exceeds the redetermined Borrowing Base, then the
Borrower shall, within three (3) Business Days after its receipt of notice
indicating such Borrowing Base Deficiency, (i) prepay the DIP Loans in an
aggregate principal amount equal to such excess and (ii) if any excess remains
after prepaying all of the DIP Loans as a result of any Letter of Credit
Exposure, Cash Collateralize such excess as provided in Section 3.8; provided
that all payments required to be made pursuant to this clause must be made on or
prior to the Termination Date.
(c)Application to DIP Loans. With respect to each prepayment of DIP Loans
elected under Section 5.1 or required by this Section 5.2, the Borrower may
designate (i) the Types of DIP Loans that are to be prepaid and the specific
Borrowing(s) being repaid and (ii) the DIP Loans to be prepaid; provided that
(A) each prepayment of any DIP Loans made pursuant to a Borrowing shall be
applied pro rata among such DIP Loans and (B) notwithstanding the provisions of
the preceding clause (c), no prepayment of DIP Loans shall be applied to the DIP
Loans of any Defaulting Lender unless otherwise agreed in writing by the
Borrower. In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.
(d)LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR DIP Loan, other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit, on behalf of the
Borrower, with the Administrative Agent an amount equal to the amount of the
LIBOR DIP Loan to be prepaid and such LIBOR DIP Loan shall be repaid on the last
day of the Interest Period therefor in the required amount. Such deposit shall
be held by the Administrative Agent in a corporate time deposit account
established on terms reasonably satisfactory to the Administrative Agent,
earning interest at the then customary rate for accounts of such type. Such
deposit shall constitute cash collateral for the LIBOR DIP Loans to be so
prepaid; provided that the Borrower may at any time direct that such deposit be
applied to make the applicable payment required pursuant to this Section 5.2.
(e)Excess Cash Balances. If,
(i)on the first Business Day after the Closing Date, the Credit Parties have any
Excess Cash, taken as a whole, in excess of $20,000,000 on such date, then the
Borrower shall prepay the Borrowings on such date in an amount equal to the
lesser of (A) the amount of such excess and (B) the amount of such outstanding
Borrowings (such amount to be paid pursuant to this Section 5.2(e)(i), the
“Specified Excess Cash Payment”); and
(ii)on any Business Day thereafter, the Credit Parties have any Excess Cash,
taken as a whole, in excess of $75,000,000 on such date, then the Borrower shall
prepay the Borrowings within one




69



--------------------------------------------------------------------------------





Business Day following such date in an amount equal to the lesser of (A) the
amount of such excess and (B) the amount of such outstanding Borrowings.
Each prepayment of Borrowings pursuant to this Section 5.2(e) shall be applied
in accordance with Section 5.2(c). Each prepayment pursuant to this Section
5.2(e) shall be accompanied by accrued interest to the extent required by
Section 2.8.
(f)Other Mandatory Prepayment. The Borrower shall make payments of Borrowings to
the extent required pursuant to Section 10.4(m). Each prepayment of Borrowings
pursuant to this Section 5.2(f) shall be applied in accordance with Section
5.2(c). Each prepayment pursuant to this Section 5.2(f) shall be accompanied by
accrued interest to the extent required by Section 2.8
(g)No Premium. All prepayments required pursuant to this Section 5.2 shall be
without premium or penalty, but subject to any breakage costs which may be due
pursuant to Section 2.11.
5.3Method and Place of Payment.
(a)Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders or the Letter of Credit Issuer entitled thereto, as the case may be,
not later than 2:00 p.m. (Dallas, Texas time), in each case, on the date when
due and shall be made in immediately available funds at the Administrative
Agent’s Office or at such other office as the Administrative Agent shall specify
for such purpose by notice to the Borrower; it being understood that written or
facsimile notice by the Borrower to the Administrative Agent to make a payment
from the funds in the Borrower’s account at the Administrative Agent’s Office
shall constitute the making of such payment to the extent of such funds held in
such account. All repayments or prepayments of any DIP Loans (whether of
principal, interest or otherwise) hereunder and all other payments under each
Credit Document shall be made in Dollars. The Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 2:00 p.m. (Dallas, Texas time) or,
otherwise, on the next Business Day in the sole discretion of the Administrative
Agent) like funds relating to the payment of principal or interest or fees
ratably to the Lenders or the Letter of Credit Issuer, as applicable, entitled
thereto.
(b)For purposes of computing interest or fees, any payments under this Agreement
that are made later than 2:00 p.m. (Dallas, Texas time) shall be deemed to have
been made on the next succeeding Business Day in the sole discretion of the
Administrative Agent. Whenever any payment to be made hereunder shall be stated
to be due on a day that is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.
5.4Net Payments.
(a)Any and all payments made by or on behalf of the Borrower or any Guarantor to
any Recipient under this Agreement or any other Credit Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes; provided that if the Borrower or any Guarantor or the Administrative
Agent shall be required by applicable Requirements of Law to deduct or withhold
any Taxes from such payments, then (i) the Borrower or such Guarantor or the
Administrative Agent shall make such deductions or withholdings as are
reasonably determined by the Borrower, such Guarantor or the Administrative
Agent to be required by any applicable Requirement of Law, (ii) the Borrower,
such Guarantor or the Administrative Agent, as applicable, shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority within
the time allowed and in accordance with applicable




70



--------------------------------------------------------------------------------





Requirements of Law, and (iii) to the extent withholding or deduction is
required to be made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower or such Guarantor shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
or withholdings applicable to additional sums payable under this Section 5.4)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deductions or withholdings been made.
(b)The Borrower shall timely pay and shall indemnify and hold harmless each
Recipient with regard to any Other Taxes (whether or not such Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority).
(c)The Borrower shall indemnify and hold harmless each Recipient within 15
Business Days (or such later date as may be agreed by the Administrative Agent
in its sole discretion) after written demand therefor, for the full amount of
the Indemnified Taxes or Other Taxes imposed on such Recipient (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.4), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrower by a Lender or the Administrative Agent (as applicable) on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.
(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower or Guarantor to a Governmental Authority, such Borrower or
Guarantor shall deliver to the Administrative Agent the original or a certified
copy of any available receipt issued by such Governmental Authority evidencing
such payment, a copy of the return (if any) reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(e)Each Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Requirement of Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 5.4(e)(i)(A), (i)(B) and (i)(D) below (including any
originals of such documentation requested by the Administrative Agent or the
Borrower pursuant to the second sentence of Section 5.4(e)(ii))) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i)Without limiting the generality of the foregoing,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed and executed copies of IRS Form W-9 (or any applicable successor form)
certifying that such Lender is exempt from U.S. federal backup withholding Tax;






71



--------------------------------------------------------------------------------





(B)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, properly completed and executed copies of
IRS Form W-8BEN or IRS Form W-8BEN-E (or any applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, properly completed and
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any applicable
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)properly completed and executed copies of IRS Form W-8ECI (or any applicable
successor form);
(3)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Credit Party within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
properly completed and executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
(or any applicable successor form); or
(4)to the extent a Non-U.S. Lender is not the beneficial owner, properly
completed and executed copies of IRS Form W-8IMY (or any applicable successor
form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;
(C)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Requirement
of Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Requirement of Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by an applicable Requirement of Law and at such time or times
reasonably




72



--------------------------------------------------------------------------------





requested by the Borrower or the Administrative Agent such documentation
prescribed by an applicable Requirement of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(ii)Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 5.4 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so. In addition, upon request by the Borrower or the Administrative Agent, each
Lender agrees that it will provide originals of any form or certification it
previously delivered pursuant to this Section 5.4(e).
(f)If any Recipient determines, in its sole discretion, exercised in good faith,
that it had received and retained a refund of an Indemnified Tax or Other Tax
for which a payment has been made by the Borrower or any Guarantor pursuant to
this Agreement or any other Credit Document, which refund in the good faith
judgment of such Recipient is attributable to such payment made by the Borrower
or any Guarantor, then such Recipient shall reimburse the Borrower or such
Guarantor for such amount (net of all reasonable out-of-pocket expenses of such
Recipient and without interest other than any interest received thereon from the
relevant Governmental Authority with respect to such refund) as such Recipient
determines in its sole discretion to be the proportion of the refund as will
leave it, after such reimbursement, in no less favorable net-after Tax position
(taking into account expenses or any taxes imposed on the refund) than it would
have been in if the payment had not been required and the Indemnified Tax or
Other Tax had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid; provided that the Borrower or such Guarantor, upon the request
of such Recipient agrees to repay the amount paid over to the Borrower or such
Guarantor (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Recipient in the event such Recipient is
required to repay such refund to such Governmental Authority. In such event,
such Recipient shall, at the Borrower’s request, provide the Borrower with a
copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant Governmental Authority (provided that
such Recipient may delete any information therein that it deems confidential).
No Recipient shall be obliged to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to any Credit
Party in connection with this clause (f) or any other provision of this Section
5.4.
(g)If the Borrower determines that a reasonable basis exists for contesting a
Tax, each Lender or the Administrative Agent, as the case may be, shall use
reasonable efforts to cooperate with the Borrower as the Borrower may reasonable
request in challenging such Tax. The Borrower shall indemnify and hold each
Lender and the Administrative Agent harmless against any out-of-pocket expenses
incurred by such Person in connection with any request made by the Borrower
pursuant to this Section 5.4(g). Nothing in this Section 5.4(g) shall obligate
any Lender or the Administrative Agent to take any action that such Person, in
its sole judgment, determines may result in a material detriment to such Person,
interferes with the right of a Lender or the Administrative Agent to arrange its
Tax affairs in whatever manner it thinks fit or obligates such Lender or the
Administrative Agent to disclose any information relating to its Tax affairs or
any computations in respect thereof.
(h)On or before the date that JPMORGAN CHASE BANK N.A. (or any successor or
replacement Administrative Agent) becomes the Administrative Agent hereunder, it
shall deliver to the Borrower properly completed and executed copies of either
(i) IRS Form W-9, or (ii) such other




73



--------------------------------------------------------------------------------





documentation as will establish that the Borrower can make payments to the
Administrative Agent without deduction or withholding of any Taxes imposed by
the United States. The Administrative Agent agrees that if any form or
documentation it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or documentation. In addition, upon
request by the Borrower, the Administrative Agent agrees that it will provide
originals of IRS Form W-9 or such other documentation it previously delivered
pursuant to this Section 5.4(h).
(i)For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes the Letter of Credit Issuer and the term “Requirement of Law”
include FATCA.
(j)The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the DIP Loans and all other amounts payable
hereunder.
(k)For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Section 1.1471-2(b)(2)(i) of the United States Treasury Regulations.
5.5Computation of Interest and Fees.
(a)Except as provided in the next succeeding sentence, Interest on LIBOR DIP
Loans and ABR DIP Loans shall be calculated on the basis of a 360-day year for
the actual days elapsed. Interest on ABR DIP Loans in respect of which the rate
of interest is calculated on the basis of the Administrative Agent’s prime rate
and interest on overdue interest shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.
(b)Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.
5.6Limit on Rate of Interest.
(a)No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect to
any of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable Requirement of Law.
(b)Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of Section
5.6(a), the Borrower shall make such payment to the maximum extent permitted by
or consistent with applicable Requirement of Law.
(c)Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
any other Credit Party to make any payment of interest or other amount payable
to any Lender in an amount or calculated at a rate that would be prohibited by
any applicable Requirement of Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable Requirements of Law, such adjustment to be effected, to
the extent necessary, by reducing the amount or rate of interest required to be
paid by the Borrower to the affected Lender under Section 2.8.
(d)Rebate of Excess Interest. Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in




74



--------------------------------------------------------------------------------





excess of the maximum permitted by any applicable Requirement of Law, then the
Borrower shall be entitled, by notice in writing to the Administrative Agent to
obtain reimbursement from that Lender in an amount equal to such excess, and
pending such reimbursement, such amount shall be deemed to be an amount payable
by that Lender to the Borrower.
SECTION 6.Conditions Precedent to Effectiveness and Deemed Funding of the
Interim Roll-Up Loans and Issuance of the Roll-Up Letters of Credit. This
Agreement, and the obligations of the Lenders to make DIP Loans and of the
Letter of Credit Issuer to issue Letters of Credit hereunder, including (x) the
deemed funding of the Interim Roll-Up Loans pursuant to Section 2.1(b) and (y)
the deemed issuance of the Roll-Up Letters of Credit pursuant to Section 3.1(a),
shall not become effective until the date on which each of the following
conditions is satisfied, except as otherwise agreed or waived pursuant to
Section 13.1.
6.1Credit Documents. The Administrative Agent shall have received:
(a)this Agreement, executed and delivered by a duly Authorized Officer of each
of the Borrower, the Administrative Agent, each Lender and the Letter of Credit
Issuer;
(b)a promissory note executed by the Borrower in favor of each Lender that has
requested a promissory note not less than one (1) Business Day prior to the
Closing Date; and
(c)to the extent requested by the Administrative Agent to effectuate the grant
of security interests by the Credit Parties in the Collateral to the
Administrative Agent to secure the Obligations, any other Security Documents. In
connection with the execution and delivery of the Security Documents, the
Administrative Agent shall:
(i)be satisfied that the DIP Order creates (or will create, upon the entry
thereof) perfected Liens having the priorities set forth in the DIP Order on
substantially all of the tangible and intangible Property of the Credit Parties
other than the Excluded Assets; and
(ii)have received (or its bailee pursuant to the DIP Order has received)
certificates, if any, together with undated, blank stock powers for each such
certificate, representing all of the issued and outstanding Stock of each of the
Guarantors.
6.2Lien Searches. The Administrative Agent shall have received appropriate UCC
search certificates reflecting no prior Liens encumbering the Collateral of the
Credit Parties for each jurisdiction requested by the Administrative Agent,
other than those being assigned or released on or prior to the Closing Date or
Liens permitted by Section 10.2.
6.3Secretary’s Certificate Authorization of Proceedings of Each Credit Party;
Organizational Documents. The Administrative Agent shall have received a
certificate of the Secretary, Assistant Secretary or any Authorized Officer of
each Credit Party setting forth (a) a copy of the resolutions, in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors (or other governing body) of such Credit Party authorizing (i) the
execution, delivery and performance of the Credit Documents (and any agreements
relating thereto) to which it is a party and (ii) in the case of the Borrower,
the extensions of credit contemplated hereunder, (b) true and complete copies of
each of the organizational documents of each Credit Party, (c) the officers of
each Credit Party (i) who are authorized to sign the Credit Documents to which
such Credit Party is a party and (ii) who will, until replaced by another
officer or officers duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the transactions
contemplated hereby, and (d) specimen signatures of such authorized officers.
The Administrative Agent




75



--------------------------------------------------------------------------------





and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from the Borrower to the
contrary.
6.4Petition Date. The Petition Date shall have occurred, and each Credit Party
shall be a debtor and a debtor-in-possession in the Chapter 11 Cases.
6.5Interim DIP Order. The Bankruptcy Court shall have entered the Interim DIP
Order acceptable to the Administrative Agent, which Interim DIP Order shall be
in full force and effect and shall not have been vacated, stayed, reversed,
modified or amended in any respect except as otherwise agreed to in writing by
the Administrative Agent in its sole discretion.
6.6Fees and Expenses.
(a)The Administrative Agent, the Joint Lead Arrangers and the Lenders shall have
received all commitment, arrangement, upfront, facility and agency fees and all
other fees due and payable by the Credit Parties on or prior to the Closing
Date.
(b)The Pre-Petition Agent, the Pre-Petition Lenders, the Joint Lead Arrangers,
the Administrative Agent and the Lenders shall have received all documented (in
summary form) fees and expenses due and payable by the Credit Parties on or
prior to the Closing Date pursuant to the Pre-Petition Credit Documents or the
Credit Documents, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
thereunder (including the fees and expenses of Vinson & Elkins L.L.P., counsel
to the Administrative Agent, Opportune LLP, financial advisor to the
Administrative Agent and the other professionals retained by any of the
foregoing) that are invoiced to the Borrower at least two (2) Business Days
prior to the Closing Date.
6.7Notice of Borrowing; Letter of Credit Request.
(a)To the extent the Borrower requests the making of a DIP Loan on the Closing
Date (other than with respect to any Interim Roll-Up Loans deemed funded
pursuant to Section 2.1(b)), the Administrative Agent shall have received a
Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3(a).
(b)To the extent the Borrower requests the issuance of a Letter of Credit on the
Closing Date (other than with respect to any Roll-Up Letters of Credit deemed
issued pursuant to Section 3.1(a)), the Administrative Agent and the Letter of
Credit Issuer shall have received a Letter of Credit Request meeting the
requirements of Section 3.2(a).
6.8No Default; Representations and Warranties;. On the Closing Date and
immediately after giving effect to this Agreement, (a) no Default or Event of
Default shall exist, and (b) all representations and warranties made by any
Credit Party contained herein or in the other Credit Documents shall be true and
correct in all material respects (unless such representations and warranties are
already qualified by materiality, Material Adverse Effect or a similar
qualification in which case such representations and warranties shall be true
and correct in all respects).
6.9Patriot Act. The Administrative Agent and the Lenders shall have received, by
at least three (3) Business Days (or such later date as agreed to by the
Administrative Agent in its sole discretion) prior to the Closing Date, all
documentation and other information about the Borrower and the Guarantors as
shall have been requested in writing by the Administrative Agent or the Lenders
at least eight (8) Business Days (or such later date as agreed to by the
Borrower in its sole discretion) prior to the Closing




76



--------------------------------------------------------------------------------





Date required by U.S. regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.
6.10Projections. The Administrative Agent has received reasonably satisfactory
projections on a quarterly basis for the Borrower through December 31, 2021
prior to the Closing Date.
6.11RSA. The RSA shall be in full force and effect and no RSA Termination Event
or notice delivered by any party thereto in respect thereof shall have occurred.
6.12First Day Orders. The “first day” orders (including, without limitation, any
motions related to the Credit Documents, cash management, debtor-in-possession
cash collateral and any critical vendor or supplier motions, but excluding
retention applications), in each case, in form, scope and substance satisfactory
to the Administrative Agent shall have been entered in the Chapter 11 Cases (the
“First Day Orders”), and such First Day Orders shall not have been (x) stayed,
vacated or reversed, or (y) amended or modified except as otherwise agreed to in
writing by the Administrative Agent in its sole discretion (it being understood
and agreed that drafts approved by counsel to the Administrative Agent on or
prior to the Closing Date are satisfactory to the Administrative Agent).
6.13DIP Budget. The Administrative Agent shall have received the initial DIP
Budget which shall be in form and substance satisfactory to the Administrative
Agent.
SECTION 7.Conditions Precedent to All Credit Events.
The agreement of each Lender to make any DIP Loan requested to be made by it on
any date after the Closing Date (excluding DIP Loans required to be made by the
Lenders in respect of Unpaid Drawings pursuant to Sections 3.3 and 3.4), and the
obligation of the Letter of Credit Issuer to issue Letters of Credit on any date
after the Closing Date, is subject to the satisfaction of the following
conditions precedent:
7.1No Default; Representations and Warranties; Minimum Availability and Excess
Cash. At the time of each Credit Event and also after giving effect thereto (a)
no Default or Event of Default shall have occurred and be continuing, (b) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents shall be true and correct in all material respects
(unless such representations and warranties are already qualified by
materiality, Material Adverse Effect or a similar qualification in which case
such representations and warranties shall be true and correct in all respects)
with the same effect as though such representations and warranties had been made
on and as of the date of such Credit Event (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date), (c) the Available Commitment shall not be
less than zero and the Total Exposures of the Lenders shall not exceed the
amount then authorized by the DIP Order then in effect, (d) at any time for the
period between the Closing Date through and including the Final DIP Order Entry
Date, the Total Exposures of all of the Lenders shall not exceed the Interim Cap
of and (e) other than with respect to the Credit Event of the deemed issuance
and incurrence of any Roll-Up Loans and Roll-Up Letters of Credit pursuant to
this Agreement, the Borrower and the other Credit Parties shall not have any
Excess Cash in excess of $75,000,000 at such time.
7.2Notice of Borrowing; Letter of Credit Request.
(a)Prior to the making of each DIP Loan (other than any DIP Loan made pursuant
to Section 3.4(a) and any Roll-Up Loans that are deemed funded pursuant to
Section 2.1(b)), the Administrative Agent shall have received a Notice of
Borrowing (whether in writing or by telephone) meeting the requirements of
Section 2.3(a).






77



--------------------------------------------------------------------------------





(b)Prior to the issuance of each Letter of Credit, the Administrative Agent and
the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).
7.3Bankruptcy Court Order. No Bankruptcy Court order has been entered
authorizing the Credit Parties to obtain financing or credit pursuant to Section
364 of the Bankruptcy Code from any Person other than the Secured Parties
secured by a security interest or having the priority of an administrative claim
unless otherwise consented to by the Administrative Agent in writing.
7.4DIP Order. Solely with respect to any Credit Event that would cause the
aggregate Total Exposure of the Lenders to exceed the Interim Cap, the Final DIP
Order Entry Date shall have occurred within thirty-five (35) days after the
Petition Date, and the DIP Order shall be in full force and effect and shall not
have been vacated, reversed, modified, or amended unless otherwise consented to
by the Administrative Agent in writing and, in the event that such order is the
subject of any pending appeal, no performance of any obligation of any party
hereto shall have been stayed pending appeal (it being understood, for the
avoidance of doubt, that no Lender shall be required to make any DIP Loans and
the Letter of Credit Issuer shall not be required to issue, renew or extend any
Letter of Credit to the extent that the Final DIP Order does not approve any
portion of the Roll-Up).
7.5Specified Excess Cash Payment. Solely with respect to the making of the first
Credit Event (other than the deemed issuance and incurrence of any Roll-Up Loans
and Roll-Up Letters of Credit pursuant to this Agreement), the Specified Excess
Cash Payment shall have been made prior to the making of such Credit Event.
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.
SECTION 8.Representations, Warranties and Agreements.
In order to induce the Lenders and the Letter of Credit Issuer, as applicable,
to enter into this Agreement, to make the DIP Loans and issue or participate in
Letters of Credit as provided for herein, the Borrower makes, on the Closing
Date and on each other date as required or otherwise set forth in this
Agreement, the following representations and warranties to, and agreements with,
the Lenders, all of which shall survive the execution and delivery of this
Agreement and the making of the DIP Loans and the issuance of the Letters of
Credit:
8.1Corporate Status. Subject to any restriction arising on account of each
Credit Party’s status as a “debtor” under the Bankruptcy Code and any required
approvals of the Bankruptcy Court, each of the Borrower and the Subsidiaries (a)
is a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged, (c) has duly
qualified and is authorized to do business and is in good standing (if
applicable, or has “active” status in the case of the State of Texas) in all
jurisdictions where it is required to be so qualified except in each case
referred to in clauses (b) and (c), where the failure to be so qualified would
not reasonably be expected to result in a Material Adverse Effect.
8.2Corporate Power and Authority; Enforceability. Subject to the entry of the
DIP Order, each Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of the
Credit Documents to which it is a party and has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
of the Credit Documents to which it is a party. Subject to the entry of the DIP
Order, each Credit Party has duly executed




78



--------------------------------------------------------------------------------





and delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law).
8.3No Violation. Subject to the entry of the DIP Order, none of the execution,
delivery or performance by any Credit Party of the Credit Documents to which it
is a party or the compliance with the terms and provisions thereof will
(a) contravene any material applicable provision of any material Requirement of
Law, (b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of such Credit Party or any of the Subsidiaries (other than
Liens created under the Credit Documents) pursuant to the terms of any
indenture, loan agreement, lease agreement, mortgage, deed of trust, agreement
or other instrument with a third-party that is not an Affiliate of a Credit
Party or any Subsidiary to which such Credit Party or any of the Subsidiaries is
a party or by which it or any of its property or assets is bound (any such term,
covenant, condition or provision, a “Contractual Requirement”) except to the
extent such breach, default or Lien that would not reasonably be expected to
result in a Material Adverse Effect or (c) violate any provision of the
certificate of incorporation, by-laws or other organizational documents of such
Credit Party or any of the Subsidiaries.
8.4Litigation. Except as set forth on Schedule 8.4 and the Chapter 11 Cases,
there are no actions, suits or proceedings (including Environmental Claims)
pending or, to the knowledge of the Borrower, threatened with respect to the
Borrower or any of its Subsidiaries that would reasonably be expected to result
in a Material Adverse Effect.
8.5Margin Regulations. Neither the making of any DIP Loan hereunder nor the use
of the proceeds thereof will violate the provisions of Regulation T, Regulation
U or Regulation X of the Federal Reserve Board.
8.6Governmental Approvals. The execution, delivery and performance by any Credit
Party of each Credit Document to which it is a party, do not require any consent
or approval of, registration or filing with, or other action by, any
Governmental Authority, except for (a) such as have been obtained or made and
are in full force and effect, (b) filings and recordings in respect of the Liens
created pursuant to the Security Documents and (c) such consents, approvals,
registrations, filings or actions the failure of which to obtain or make would
not reasonably be expected to have a Material Adverse Effect.
8.7Investment Company Act. No Credit Party is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
8.8True and Complete Disclosure.
(a)None of the written factual information and written data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Borrower, any
of the Subsidiaries or any of their respective authorized representatives to the
Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners and/or any
Lender on or before the Closing Date (including all such information and data
contained in the Credit Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein contained any untrue statement
of any material fact or omitted to state any material fact necessary to make
such information and data (taken as a whole) not materially misleading at such
time (after giving effect to all supplements so furnished prior to such time) in
light of the circumstances under which such information or data was furnished;
it being understood and agreed that for purposes of this Section 8.8(a), such
factual information and data shall not include pro forma financial information,




79



--------------------------------------------------------------------------------





projections or estimates (including financial estimates, forecasts and other
forward-looking information) and information of a general economic or general
industry nature.
(b)The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in Section 8.8(a) were based on good faith estimates and assumptions believed by
the Borrower to be reasonable at the time made; it being recognized by the
Administrative Agent and the Lenders that such projections are as to future
events and are not to be viewed as facts, the projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and the Subsidiaries, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projections may differ from the
projected results and such differences may be material.
(c)As of the Closing Date, to the best knowledge of the Borrower, the
information included in any Beneficial Ownership Certification provided on or
prior to the Closing Date to any Lender in connection with this Agreement is
true and correct in all respects.
8.9Financial Condition; Financial Statements.
(a)The Historical Financial Statements present fairly in all material respects
the consolidated financial position of the Borrower and its consolidated
Subsidiaries at the date of such information and for the period covered thereby
and have been prepared in accordance with GAAP consistently applied except to
the extent provided in the notes thereto, if any, subject, in the case of the
unaudited financial information, to changes resulting from audit, normal year
end audit adjustments and to the absence of footnotes. Since the Petition Date,
there has been no Material Adverse Effect.
(b)As of the Closing Date, neither the Borrower nor any Subsidiary has any
material Indebtedness (including Disqualified Stock), any material guarantee
obligations, contingent liabilities, off balance sheet liabilities, partnership
liabilities for taxes or unusual forward or long-term commitments that, in each
case, are not reflected or provided for in the DIP Budget or the First Day
Orders.
8.10Tax Matters. Except where the failure of which would not be reasonably
expected to have a Material Adverse Effect, (a) each of the Borrower and the
Subsidiaries has filed all federal income Tax returns and all other Tax returns,
domestic and foreign, required to be filed by it and has paid all Taxes payable
by it that have become due, other than those (i) not yet delinquent or for which
payment is stayed or excused under the Bankruptcy Court or (ii) being contested
in good faith by appropriate proceedings and as to which adequate reserves have
been provided to the extent required by and in accordance with GAAP and (b) to
the extent then due and payable, the Borrower and each of the Subsidiaries have
paid, or have provided adequate reserves (in the good faith judgment of
management of the Borrower or such Subsidiary) in accordance with GAAP for the
payment of, all federal, state, provincial and foreign Taxes applicable for the
current fiscal year to the Closing Date.
8.11Compliance with ERISA.
(a)Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no written notice of any insolvency or
reorganization with respect to a Multiemployer Plan has been given to the
Borrower or any ERISA Affiliate; no Plan has an accumulated or waived funding
deficiency (or is reasonably likely to have such a deficiency); on and after the
effectiveness of the Pension Act, each Plan has satisfied the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan, and there has been no determination that any
such Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 4010(d)(2) of ERISA); none of the




80



--------------------------------------------------------------------------------





Borrower or any ERISA Affiliate has incurred (or is reasonably likely to incur)
any liability to or on account of a Plan or Multiemployer Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code or has been notified in writing that it will
incur any liability under any of the foregoing Sections with respect to any Plan
or Multiemployer Plan; no proceedings have been instituted to terminate or to
reorganize any Plan or Multiemployer Plan or to appoint a trustee to administer
any Plan or Multiemployer Plan, and no written notice of any such proceedings
has been given to the Borrower or any ERISA Affiliate; and no lien imposed under
the Code or ERISA on the assets of the Borrower or any ERISA Affiliate exists
(or is reasonably likely to exist) nor has the Borrower or any ERISA Affiliate
been notified in writing that such a lien will be imposed on the assets of the
Borrower or any ERISA Affiliate on account of any Plan or Multiemployer Plan,
except to the extent that a breach of any of the representations, warranties or
agreement in this Section 8.11(a) would not result, individually or in the
aggregate, in an amount of liability that would be reasonably likely to have a
Material Adverse Effect. No Plan has an Unfunded Current Liability that would,
individually or when taken together with any other liabilities referenced in
this Section 8.11(a), be reasonably likely to have a Material Adverse Effect.
With respect to Multiemployer Plans, the representations and warranties in this
Section 8.11(a), other than any made with respect to liability under Section
4201 or 4204 of ERISA, are made to the knowledge of the Borrower.
(b)All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
8.12Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower (and the
direct and indirect ownership interest of the Borrower therein), in each case
existing on the Closing Date (after giving effect to the Transactions). The
Borrower has no Foreign Subsidiaries.
8.13Environmental Laws.
(a)Except as would not reasonably be expected to have a Material Adverse Effect:
(i) the Borrower and each of the Subsidiaries and their Oil and Gas Properties
and operations thereof are in compliance with all Environmental Laws; (ii) the
Borrower and each Subsidiary has obtained all permits and approvals required
under Environmental Law for their respective operations as currently conducted
at each of their Oil and Gas Properties and all such permits and approvals are
in full force and effect; (iii) neither the Borrower nor any Subsidiary has
received written notice of any Environmental Claim or any other liability under
any Environmental Law that has not been fully resolved; (iv) neither the
Borrower nor any Subsidiary is conducting, or required to conduct, any
investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location; and (v) no underground storage tank or
related piping, or any impoundment or disposal area containing Hazardous
Materials has been used by the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower, is located at, on or under any Oil and Gas Properties
currently owned or leased by the Borrower or any of its Subsidiaries in
violation of any Environmental Law.
(b)Except as would not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any of the Subsidiaries has used, generated, processed,
treated, stored, transported, Released or disposed or arranged for disposal or
transport for disposal of Hazardous Materials at, on, under or from any (x) of
its currently or formerly owned or leased Oil and Gas Properties or facilities
or (y) real property offsite the Oil and Gas Properties where the Borrower or
any of its Subsidiaries transported or disposed,




81



--------------------------------------------------------------------------------





arranged for the transport or disposal, of Hazardous Materials, in each case of
(x) or (y) that would reasonably be expected to give rise to liability of the
Borrower or any Subsidiary under Environmental Law.
8.14Properties.
(a)Each Credit Party has good and defensible title to the Borrowing Base
Properties evaluated in the most recently delivered Reserve Report (other than
those (i) Disposed of in compliance with Section 10.4 since delivery of such
Reserve Report, (ii) leases that have expired in accordance with their terms and
(iii) with title defects disclosed in writing to the Administrative Agent), and
good title to all its material personal properties, in each case, free and clear
of all Liens other than Liens permitted by Section 10.2. After giving full
effect to the Liens permitted by Section 10.2, the Borrower or any other Credit
Party specified as the owner owns the working interests and net revenue
interests attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and, without regard to any customary consent
or non-consent provisions in any joint operating agreement, the ownership of
such properties shall not in any material respect obligate the Borrower or such
other Credit Party to bear the costs and expenses relating to the maintenance,
development and operations of each such property in an amount in excess of the
working interest of each property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
the Borrower’s or such Subsidiary’s net revenue interest in such property.
(b)All material leases and agreements necessary for the conduct of the business
of the Borrower and the Subsidiaries are valid and subsisting, in full force and
effect, except to the extent that any such failure to be valid or subsisting
would not reasonably be expected to have a Material Adverse Effect.
(c)The rights and properties presently owned, leased or licensed by the Credit
Parties, including all easements and rights of way, include all rights and
properties necessary to permit the Credit Parties to conduct their respective
businesses as currently conducted, except to the extent any failure to have any
such rights or properties would not reasonably be expected to have a Material
Adverse Effect.
(d)All of the properties of the Borrower and the Subsidiaries that are
reasonably necessary for the operation of their businesses are in good working
condition (ordinary wear and tear excepted) and are maintained in accordance
with prudent business standards, except to the extent any failure to satisfy the
foregoing would reasonably be expected to have a Material Adverse Effect.
8.15Insurance. The properties of the Borrower and the Subsidiaries are insured
in the manner contemplated by Section 9.3.
8.16Patriot Act. On the Closing Date, each Credit Party is in compliance in all
material respects with the material provisions of the Patriot Act, and the
Borrower has provided to the Administrative Agent and the Lenders all
information related to the Credit Parties (including but not limited to names,
addresses and Tax identification numbers (if applicable)) reasonably requested
in writing by the Administrative Agent and the Lenders and mutually agreed to be
required by the Patriot Act to be obtained by the Administrative Agent or any
Lender.
8.17Hedge Agreements. Schedule 8.17 sets forth, as of the Closing Date, a true
and complete list of all material commodity Hedge Agreements of each Credit
Party, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes) and the counterparty to each
such agreement.






82



--------------------------------------------------------------------------------





8.18Lien Priority; Liens Under the Security Documents. Upon entry of the Interim
DIP Order and the execution and delivery of the Security Documents in accordance
therewith, the Liens granted and to be granted by any Credit Party to the
Administrative Agent, constitute validly created, perfected and first priority
Liens, subject only to Liens permitted under Section 10.2 and the relative lien
priorities of such Liens as set forth in the DIP Order.
8.19No Default; Requirements of Law. On the Closing Date, subject to the entry
of the DIP Order, neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Requirement that would, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Credit Document.
Each of the Borrower and each Subsidiary is in compliance with the Requirements
of Law applicable to it or to its properties, except in such instances in which
(a) such Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted, (b) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or (c) non-compliance therewith is permitted by any
applicable Governmental Authority (including the Bankruptcy Court) or as a
result of the commencement of the Chapter 11 Cases.
8.20Direct Benefit. The initial Borrowing hereunder and all additional
Borrowings are for the direct benefit of the Borrower and its Subsidiaries. The
Borrower and its Subsidiaries shall engage in the business of oil and gas
exploration, enhanced oil recovery operations and related activities and certain
other legal business purposes, and any benefits to the Borrower and its
Subsidiaries is a benefit to all of them, both directly and indirectly.
8.21Sanctions Laws; Foreign Corrupt Practices Act.
(a)None of the Borrower or any Subsidiary is in violation of any of the country
or list-based economic and trade sanctions administered and enforced by the
Office of Foreign Assets Control of the U.S. Department of the Treasury. None of
the Borrower or any Subsidiary (i) is a Sanctioned Person, (ii) has any of its
assets located in a Sanctioned Country; or (iii) derives any revenues from
investments in, or transactions with, Sanctioned Persons. The Borrower will not
use the proceeds of any extension of credit hereunder to fund any operation in,
finance any investments or activities in, or make payments to, a Sanctioned
Person.
(b)No part of the proceeds of the DIP Loans or Letters of Credit shall be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
8.22Commodity Exchange Act. No Credit Party is a “financial entity” as defined
in section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor
provision thereto).
8.23Security Interests.
(a)This Agreement and the other Credit Documents, upon execution and delivery
thereof by the parties thereto and entry of the DIP Order (and subject to the
terms therein), and in the case of intellectual property, the recording of
security agreements with the U.S. Patent and Trademark Office and the U.S.
Copyright Office, as applicable, will create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and the
proceeds thereof, which security interest shall be deemed valid and perfected as
of the Closing Date by




83



--------------------------------------------------------------------------------





entry of the DIP Order with respect to each Credit Party and which shall
constitute continuing Liens on the Collateral having priority over all other
Liens on the Collateral, securing all the Obligations, other than the Carve Out
and as such lien priority is otherwise set forth in the DIP Order.
(b)Pursuant to Section 364(c)(1) of the Bankruptcy Code, the Obligations of the
Credit Parties shall at all times constitute allowed senior administrative
expenses against each of the Credit Parties in the Chapter 11 Cases (without the
need to file any proof of claim or request for payment of administrative
expense), with priority over any and all other administrative expenses, adequate
protection claims, diminution claims and all other claims against the Credit
Parties, now existing or hereafter arising, of any kind or nature whatsoever,
other than, as to priority, the Carve Out and as otherwise set forth in the DIP
Order, but including, without limitation, all administrative expenses of the
kind specified in sections 503(b) and 507(b) of the Bankruptcy Code, and over
any and all other administrative expense claims arising under Sections 105, 326,
328, 330, 331, 503(b), 506(c) (with any claims arising under Section 506(c) only
subject to the entry of the DIP Order), 507(a), 507(b), 546, 726, 1113 and 1114
of the Bankruptcy Code, whether or not such expenses or claims may become
secured by a judgment Lien or other non-consensual Lien, levy or attachment,
which allowed claims shall for purposes of Section 1129(a)(9)(A) of the
Bankruptcy Code be considered administrative expenses allowed under Section
503(b) of the Bankruptcy Code, and which shall be payable from and have recourse
to all pre- and post-petition property of the Credit Parties and their estates
and all proceeds thereof.
8.24Reorganization Matters.
(a)The Chapter 11 Cases were commenced on the Petition Date in accordance in all
material respects with applicable law and proper notice thereof and the proper
notice of the motion seeking approval of the Credit Documents and the DIP Order
were given.
(b)The DIP Order is in full force and effect has not been reversed, stayed,
modified or amended in an adverse manner without the Administrative Agent’s
consent. The Credit Parties are in compliance in all material respects with the
DIP Order.
(c)The DIP Budget and all projected consolidated balance sheets, income
statements and cash flow statements of the Credit Parties delivered to the
Administrative Agent were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed in good faith by the Borrower to
be fair in light of the conditions existing at the time of delivery of such
report or projection.
SECTION 9.Affirmative Covenants.
The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until Payment in Full:
9.1Information Covenants. The Borrower will furnish to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)Annual Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year), the
audited consolidated balance sheets of the Borrower as at the end of such fiscal
year, and the related consolidated statements of operations, stockholders’
equity and cash flows for such fiscal year, setting forth comparative
consolidated figures for the preceding fiscal years, all in reasonable detail
and prepared in accordance with GAAP, and except with




84



--------------------------------------------------------------------------------





respect to such reconciliation, certified by independent certified public
accountants of recognized national standing whose opinion shall not be
materially qualified with a “going concern” qualification.
(b)Quarterly Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Borrower (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 60 days after the end of each
such quarterly accounting period), the consolidated balance sheets of the
Borrower as at the end of such quarterly period and the related consolidated
statements of operations and cash flows for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and setting forth comparative consolidated figures for the
related periods in the prior fiscal year or, in the case of such consolidated
balance sheet, for the last day of the prior fiscal year, all of which shall be
certified by an Authorized Officer of the Borrower as fairly presenting in all
material respects the consolidated financial condition, results of operations
and cash flows, of the Borrower in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments and the absence of
footnotes.
(c)Monthly Financial Statements. As soon as available and in any event within 30
days after the end of each calendar month, commencing with the calendar month
ending July 31, 2020, the consolidated balance sheets of the Borrower as at the
end of such calendar month and the related consolidated statements of operations
and cash flows for such month and for the elapsed portion of the fiscal year
ended with the last day of such calendar month, and setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the prior fiscal
year, all of which shall be certified by an Authorized Officer of the Borrower
as fairly presenting in all material respects the consolidated financial
condition, results of operations and cash flows, of the Borrower in accordance
with GAAP, subject to changes resulting from audit and normal year-end audit
adjustments and the absence of footnotes.
(d)Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.1(a), 9.1(b) and 9.1(c), a certificate of
an Authorized Officer of the Borrower (i) certifying that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, and (ii) in the case of any certificate delivered
pursuant to Section 9.1(c), such certificate shall set forth (A) reasonably
detailed calculations demonstrating compliance Section 10.11(a) as of such date
the certificate is delivered and (B) reasonably detailed calculations
demonstrating compliance with Section 10.11(b) as of PDP Coverage Ratio Test
Date most recently ended.
(e)Notices of Default; Litigation; Beneficial Ownership. Promptly after an
Authorized Officer of the Borrower or any of its Subsidiaries obtains actual
knowledge thereof, notice of (i) the occurrence of any event that constitutes a
Default or Event of Default, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower proposes to take with
respect thereto and (ii) other than the Chapter 11 Cases, any litigation or
governmental proceeding pending against the Borrower or any of the Subsidiaries
that would reasonably be expected to be determined adversely and, if so
determined, to result in a Material Adverse Effect. Upon the reasonable request
of the Administrative Agent, the Borrower shall deliver prompt notice of any
change in the information provided in any relevant Beneficial Ownership
Certification required to be delivered that would result in a change to the list
of beneficial owners identified in parts (c) or (d) of such certification or to
the exclusion claimed thereunder, as applicable.
(f)Environmental Matters. Promptly after an Authorized Officer of Borrower or
any of its Subsidiaries obtains actual knowledge of any one or more of the
following environmental matters, unless such environmental matters have been
previously disclosed (without any material change to the facts,




85



--------------------------------------------------------------------------------





circumstances, conditions or occurrences since such disclosure was made) to the
Administrative Agent in writing or would not, individually, or when aggregated
with all other such unresolved matters, be reasonably expected to result in a
Material Adverse Effect, notice of:
(i)any pending or threatened Environmental Claim against the Borrower or any
Subsidiary or any of their Oil and Gas Properties not otherwise set forth on
Schedule 8.4, provided, however, that the facts, circumstances, conditions or
occurrences as expressed in Schedule 8.4 have not materially changed;
(ii)any noncompliance by the Borrower or any Subsidiary with any applicable
Environmental Law;
(iii)any environmental condition on any of the Credit Parties’ Oil and Gas
Properties that would reasonably be expected to cause such Oil and Gas
Properties to be subject to any restrictions on the ownership, occupancy, use or
transferability of such Oil and Gas Properties under any Environmental Law; and
(iv)the conduct of any investigation, or any removal, remedial or other
corrective action that is required under Environmental Law in response to the
actual or alleged presence, Release or threatened Release of any Hazardous
Material on, at, under or from any of the Credit Parties’ Oil and Gas
Properties.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.
(g)Other Information. (i) Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8), (ii) copies of all financial statements, proxy statements, notices
and reports that the Borrower or any of its Subsidiaries shall send to the
holders of any publicly issued debt of the Borrower and/or any of its
Subsidiaries, in each case in their capacity as such holders, lenders or agents
(in each case to the extent not theretofore delivered to the Administrative
Agent pursuant to this Agreement), (iii) with reasonable promptness, but subject
to the limitations set forth in the last sentences of Section 9.2(a) and Section
13.6, such other information (financial or otherwise) as the Administrative
Agent on its own behalf or on behalf of any Lender (acting through the
Administrative Agent) may reasonably request in writing from time to time and
(iv) promptly following any reasonable request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the Patriot Act or other applicable anti-money laundering laws.
(h)DIP Budget Reporting and DIP Variance Reports.
(i)DIP Budget. No later than 5:00 p.m. (Dallas, Texas time) on date that is the
four week anniversary of the immediately prior rolling four-week period (or, if
such date is not a Business Day, then the immediately succeeding Business Day),
commencing with August 27, 2020, a proposed DIP Budget for the following rolling
13-week period in form and substance satisfactory to the Administrative Agent,
which proposed DIP Budget shall replace and supersede the most recently
delivered DIP Budget upon the approval thereof by the Administrative Agent. To
the extent that the proposed DIP Budget is not approved by the Administrative
Agent as set forth above in this clause (i), the then existing DIP Budget




86



--------------------------------------------------------------------------------





will remain as the DIP Budget until replaced by a proposed DIP Budget that is
approved by the Administrative Agent.
(ii)DIP Budget Variance Report. No later than 5:00 p.m. (Dallas, Texas time) on
the Friday one week after the last day of each rolling four-week period (or, if
such Friday is not a Business Day, then the immediately succeeding Business
Day), commencing with September 4, 2020, a DIP Budget Variance Report for the
Variance Test Period most recently ended. Each DIP Budget Variance Report shall
be certified by an Authorized Officer of the Borrower as being prepared in good
faith and fairly presenting in all respects the information set forth therein.
(iii)Bi-Monthly Variance Reports. No later than 5:00 p.m. (Dallas, Texas time)
on Friday of every other week (or, if such Friday is not a Business Day, then
the immediately succeeding Business Day), commencing with August 14, 2020, a
variance report which shall include a line-by-line reconciliation report showing
the variances comparing actual cash receipts and disbursements of the Credit
Parties during the immediately-preceding two calendar week period with
corresponding forecasted amounts for such two calendar week period as set forth
in the most recent DIP Budget, including written descriptions in reasonable
detail explaining any material positive or negative variances.
(iv)Notice of Material Changes in DIP Budget Disbursements. Promptly after an
Authorized Officer of the Borrower or any of its Subsidiaries obtains actual
knowledge thereof, notice of any material change in projected disbursements as
set forth in the DIP Budget most recently delivered.
Documents required to be delivered pursuant to Sections 9.1(a), Section 9.1(b),
Section 9.1(c) and Section 9.1(g) may be delivered electronically shall be
deemed to have been so delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 13.2, (ii) on which such
documents are transmitted by electronic mail to the Administrative Agent or
(iii) on which such documents are filed of record with the SEC; provided that:
(A) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (B) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents
(except that no such notice shall be required to the extent such documents are
filed on record with the SEC). Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide paper copies of the
certificates required by Section 9.1(d) to the Administrative Agent. Each Lender
shall be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents.
9.2Books, Records and Inspections.
(a)The Borrower will, and will cause each Subsidiary to, permit officers and
designated representatives of the Administrative Agent or the Majority Lenders
(as accompanied by the Administrative Agent) to visit and inspect any of the
properties or assets of the Borrower or such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, upon reasonable advance
notice to the Borrower, all at such reasonable times and intervals during normal
business hours and to such reasonable extent as the Administrative Agent or the
Majority




87



--------------------------------------------------------------------------------





Lenders may desire (and subject, in the case of any such meetings or advice from
such independent accountants, to such accountants’ customary policies and
procedures); provided that, excluding any such visits and inspections during the
continuation of an Event of Default (i) only the Administrative Agent on behalf
of the Majority Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 9.2, and (ii) only one such visit shall be at the
Borrower’s expense; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
or any representative of the Majority Lenders may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Majority Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in Section 9.1(g)(iii) or this Section 9.2, neither the Borrower nor
any Subsidiary will be required to disclose, permit the inspection, examination
or making copies or abstracts of, or discussion of, any document, information or
other matter (A) that constitutes non-financial trade secrets or non-financial
proprietary information, (B) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(C) that is subject to attorney-client or similar privilege or constitutes
attorney work product.
(b)The Borrower will, and will cause each of the Subsidiaries to, maintain
proper books of record and account, in which entries that are fairly presented
in all material respects and are in conformity with GAAP consistently applied
shall be made of all material financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.
9.3Maintenance of Insurance. The Borrower will, and will cause each Subsidiary
to, at all times maintain in full force and effect, pursuant to self-insurance
arrangements or with insurance companies that the Borrower believes (in the good
faith judgment of the management of the Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business; and will
furnish to the Administrative Agent, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried. The Secured Parties shall be the additional insured on any
such liability insurance as their interests may appear and, if casualty
insurance is obtained, the Administrative Agent shall be the additional lender
loss payee under any such casualty insurance; provided that, so long as no Event
of Default has occurred and is then continuing, the Secured Parties will provide
any proceeds of such casualty insurance to the Borrower to the extent that the
Borrower undertakes to apply such proceeds to the reconstruction, replacement or
repair of the property insured thereby. All policies of insurance required by
the terms of this Agreement shall provide that each insurer shall endeavor to
give at least 30 days’ prior written notice to the Administrative Agent of any
cancellation of such insurance (or at least 10 days’ prior written notice in the
case of cancellation of such insurance due to non-payment of premiums).
9.4Payment of Taxes. In accordance with the Bankruptcy Code and subject to any
required approval by an applicable order of the Bankruptcy Code, the Borrower
will pay and discharge, and will cause each of the Subsidiaries to pay and
discharge, all Taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it,
prior to the date on which material penalties attach thereto, and all lawful
material claims in respect of any Taxes imposed, assessed or levied that, if
unpaid, would reasonably be expected to become a material Lien upon any
properties of the Borrower or any of its Subsidiaries; provided that neither the
Borrower nor any of its Subsidiaries shall be required to pay or discharge any
such Tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings if it has maintained adequate reserves (in the
good




88



--------------------------------------------------------------------------------





faith judgment of management of the Borrower) with respect thereto to the extent
required by, and in accordance with, GAAP or the failure to pay or discharge
would not reasonably be expected to result in a Material Adverse Effect.
9.5Consolidated Corporate Franchise. The Borrower will do, and will cause each
Subsidiary to do, or cause to be done, all things necessary to preserve and keep
in full force and effect its existence, corporate rights and authority, except
to the extent that the failure to do so would not reasonably be expected to have
a Material Adverse Effect; provided, however, that the Borrower and its
Subsidiaries may consummate any transaction permitted under Section 10.3, 10.4
or 10.5.
9.6Compliance with Statutes, Regulations, Etc. The Borrower will, and will cause
each Subsidiary to, comply with all Requirements of Law applicable to it or its
property, including all governmental approvals or authorizations required to
conduct its business, and to maintain all such governmental approvals or
authorizations in full force and effect, in each case except (a) where such
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted or (b) where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
9.7ERISA.
(a)Promptly after the Borrower or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the plan administrator with respect
thereto: that a Reportable Event has occurred with respect to any Plan; that an
accumulated funding deficiency has been incurred or an application is to be made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 of the Code with respect to a Plan;
that a Plan having an Unfunded Current Liability has been or is to be
terminated, or a Multiemployer Plan is to be reorganized, partitioned or
declared insolvent, under Title IV of ERISA (including the giving of written
notice thereof); that a Plan has an Unfunded Current Liability that has or will
result in a lien under ERISA or the Code; that proceedings will be or have been
instituted to terminate a Plan having an Unfunded Current Liability (including
the giving of written notice thereof); that a proceeding has been instituted
against the Borrower or an ERISA Affiliate pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Multiemployer Plan; that the PBGC has
notified the Borrower or any ERISA Affiliate of its intention to appoint a
trustee to administer any Plan or Multiemployer Plan; that the Borrower or any
ERISA Affiliate has failed to make a required installment or other payment
pursuant to Section 412 or Section 430 of the Code with respect to a Plan; or
that the Borrower or any ERISA Affiliate has incurred or will incur (or has been
notified in writing that it will incur) any liability (including any contingent
or secondary liability) to or on account of a Plan or Multiemployer Plan
pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code.
(b)Promptly following any request therefor, on and after the effectiveness of
the Pension Act, the Borrower will deliver to the Administrative Agent copies of
(i) any documents described in Section 101(k) of ERISA that the Borrower and any
of its Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l) of ERISA
that the Borrower and any of its Subsidiaries or any ERISA Affiliate may request
with respect to any Multiemployer




89



--------------------------------------------------------------------------------





Plan; provided that if the Borrower, any of its Subsidiaries or any ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, the Borrower, the applicable
Subsidiary(ies) or the ERISA Affiliate(s) shall promptly, following a request
from the Administrative Agent, make a request for such documents or notices from
such administrator or sponsor and shall provide copies of such documents and
notices promptly after receipt thereof.
9.8Maintenance of Properties. The Borrower will, and will cause each of its
Subsidiaries to, in accordance with and to the extent permitted by the DIP
Budget and any Permitted Variance and except in each case, where the failure to
so comply would not reasonably be expected to result in a Material Adverse
Effect:
(a)operate its Oil and Gas Properties, Carbon Dioxide Interests and other
material properties or cause such Oil and Gas Properties, Carbon Dioxide
Interests and other material properties to be operated in a careful and
efficient manner in accordance with the practices of the industry and in
compliance with all applicable Contractual Requirements and all applicable
Requirements of Law, including applicable proration requirements and
Environmental Laws, and all applicable Requirements of Law of every other
Governmental Authority from time to time constituted to regulate the development
and operation of its Oil and Gas Properties and Carbon Dioxide Interests and the
production and sale of Hydrocarbons and other minerals therefrom;
(b)keep and maintain all tangible property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties,
Carbon Dioxide Interests and other material tangible properties, including all
equipment, machinery and facilities unless the Borrower or such Subsidiary
determines in good faith that the continued maintenance of such property is no
longer economically desirable, necessary or useful to the business or the
Disposition of such property is otherwise permitted under this Agreement ; and
(c)to the extent a Credit Party is not the operator of any tangible property,
the Borrower shall use reasonable efforts to cause the operator to comply with
standards similar to those required of the Borrower in accordance with this
Section 9.8.
9.9End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause each of its, and each of its Subsidiaries’, fiscal
years and fiscal quarters to end on dates consistent with past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.
9.10Use of Proceeds; DIP Budget.
(a)The Borrower will use the proceeds of the DIP Loans (i) for working capital,
capital expenditures and other general corporate purposes of the Borrower and
its Subsidiaries during the pendency of the Chapter 11 Cases strictly in
accordance with the DIP Budget (subject to Permitted Variances), including to
pay any Obligations under any Secured Hedge Agreement as they become due, (ii)
to refinance the Pre-Petition Secured Loans pursuant to the Roll-Up, (iii) to
pay fees, costs and expenses incurred by the Administrative Agent and the
Lenders in connection with the Transactions and other fees, costs and expenses
of the Administrative Agent and the Lenders to the extent reimbursable
hereunder, (iv) to fund adequate protection payments as authorized by the
Bankruptcy Court in the DIP Order, (v) to fund the costs




90



--------------------------------------------------------------------------------





of the administration of the Chapter 11 Cases (including the Carve Out) strictly
in accordance with the DIP Budget (subject to Permitted Variances) and (vi) in
accordance with Section 9.15.
(b)The Borrower will use Letters of Credit (i) for general corporate purposes,
including, to secure bids, tenders, bonds and contracts entered into in the
ordinary course of the Credit Parties’ business and to support deposits required
under purchase agreements pursuant to which the Borrower or its Subsidiaries may
acquire Oil and Gas Properties, Carbon Dioxide Interests and other assets, in
each case, solely to the extent permitted under this Agreement and so long as
issued strictly in accordance with the DIP Budget (subject to Permitted
Variances) and (ii) in accordance with Section 9.15.
(c)The Credit Parties shall use all proceeds of the DIP Loans and any DIP Cash
Collateral, and shall operate, strictly in accordance with the DIP Budget, as
updated from time to time in accordance with this Agreement, and subject to the
Permitted Variances.
9.11Further Assurances.
(a)Subject to the applicable limitations set forth in the Security Documents,
the Borrower will, and will cause each other Credit Party to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, assignments of as-extracted collateral, mortgages,
deeds of trust and other documents) that may be required under any applicable
Requirements of Law, or that the Administrative Agent or the Majority Lenders
may reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the Borrower
and its Subsidiaries.
(b)Notwithstanding anything herein to the contrary, if the Administrative Agent
in its reasonable judgment determines that the cost of creating or perfecting
any Lien on any property is excessive in relation to the benefits afforded to
the Lenders thereby, then such property may be excluded from the Collateral for
all purposes of the Credit Documents.
(c)Upon the reasonable request of the Administrative Agent, the Borrower and
each of its Subsidiaries shall take any additional actions requested, with
respect to any Property of the Borrower or any other Credit Party, in each case
constituting Collateral, to cause such Property to be subject to a Lien pursuant
to the Security Documents or the DIP Order or to evidence the Lien on such
Property, including to execute and deliver such Security Documents (in proper
form for filing, registration or recordation, as applicable) as are requested by
the Administrative Agent, and take such actions necessary or advisable to
subject such Property to a Lien or evidence of the Lien on such Property
pursuant to the Security Documents, including such matters set forth in Section
14.3; provided that no actions in any non-United States jurisdiction shall be
required to be taken pursuant to this sentence and no Security Documents
governed under the laws of any non-United States jurisdiction shall be required
to be entered into.
9.12Reserve Reports; Hedging Agreements.
(a)On or before December 1, 2020 and June 1, 2021, the Borrower shall furnish to
the Administrative Agent a Reserve Report evaluating, as of the immediately
preceding September 30, 2020 or December 31, 2020, respectively, the Proved
Reserves of the Borrower and the other Credit Parties located within the
geographic boundaries of the United States of America (or the Outer Continental
Shelf adjacent to the United States of America) that the Borrower desires to
have included in any calculation of the Borrowing Base. The Reserve Report as of
December 31, 2020 shall be prepared by one or more Approved Petroleum Engineers.
The Reserve Report as of September 30, 2020 hall be prepared by or under the
supervision of the chief engineer of the Borrower who shall certify such Reserve
Report (x) to be true




91



--------------------------------------------------------------------------------





and accurate in all material respects and (y) to have been prepared in
accordance with the procedures used in the Pre-Petition Reserve Report.
(b)At the time of delivery of any Reserve Report pursuant to clause (a) of this
Section 9.12, the Borrower shall also deliver to the Administrative Agent a true
and complete list of all commodity Hedge Agreements of each Credit Party, the
material terms thereof (including the type, term, effective date, termination
date, notional amounts or volumes and counterparty) and, to the extent requested
by the Administrative Agent, all credit support agreements relating thereto
(including any margin required or supplied) and the net mark to market value
thereof (as of the last Business Day of the most recent fiscal quarter preceding
the date of delivery and for which a mark to market value is reasonably
available).
9.13Title Information.
(a)In connection with the delivery to the Administrative Agent of each Reserve
Report required by Section 9.12(a), the Borrower will, if requested by the
Administrative Agent, deliver title information consistent with usual and
customary standards for the geographic regions in which the Borrowing Base
Properties are located, taking into account the size, scope and number of leases
and wells of the Borrower and its Subsidiaries covering enough of the Borrowing
Base Properties that were not included in the immediately preceding Reserve
Report, so that the Administrative Agent shall have received, together with
title information previously delivered to the Administrative Agent, satisfactory
title information on at least ninety percent (90%) of the PV-9 of all Borrowing
Base Properties evaluated by such Reserve Report.
(b)If the Borrower has provided title information for additional Borrowing Base
Properties under Section 9.13(a) the Borrower shall, within sixty (60) days
after notice from the Administrative Agent that title defects (excluding Liens
permitted by Section 10.2) exist with respect to such additional Borrowing Base
Properties, either (i) cure any such title defects which are not permitted by
Section 10.2 raised by such information, (ii) provide satisfactory title
information for acceptable oil and gas property constituting Collateral or other
Borrowing Base Properties having an equivalent value in substitution for such
additional Borrowing Base Properties or (iii) deliver title information in form
and substance acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, satisfactory title information on at least ninety
percent (90%) of the PV-9 of all Borrowing Base Properties evaluated by such
Reserve Report.
9.14Commodity Exchange Act Keepwell Provisions. The Borrower hereby guarantees
the payment and performance of all Obligations of each Credit Party (other than
Borrower) and absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each Credit
Party (other than the Borrower) in order for such Credit Party to honor its
obligations under its respective Guarantee including obligations in respect of
Hedge Agreements (provided, however, that the Borrower shall only be liable
under this Section 9.14 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 9.14, or
otherwise under this Agreement or any Credit Document, as it relates to such
other Credit Parties, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of the Borrower under this Section 9.14 shall remain in full force
and effect until all Obligations are Paid in Full (other than Hedging
Obligations under Secured Hedge Agreements, Cash Management Obligations under
Secured Cash Management Agreements and contingent indemnification obligations,
in each case, not then due and payable), and all of the Commitments are
terminated. The Borrower intends that this Section 9.14 constitute, and this
Section 9.14 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.






92



--------------------------------------------------------------------------------





9.15Sanctions Laws and Regulations; Foreign Corrupt Practices Act.
(a)The Borrower shall not, directly or indirectly, use the proceeds of the DIP
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) to fund any
activities or business of or with any Sanctioned Person, or in any Sanctioned
Country, or (ii) in any other manner that would result in a violation of any
Sanctions Laws and Regulations by any party to this Agreement.
(b)None of the funds or assets of the Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Sanctioned Persons or Sanctioned Country under any Sanctions
Laws and Regulations.
(c)The Borrower shall not, and shall not permit any Subsidiary to, use any part
of the proceeds of the DIP Loans or Letters of Credit, directly or indirectly,
for any payment to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977.
9.16Deposit Accounts; Account Control Agreements.
(a)The Credit Parties will maintain one or more of the Lenders as their
principal depository banks, including for the maintenance of any Deposit Account
for the primary operation of its business.
(b)Upon the written request of the Administrative Agent, each Credit Party will
cause each of their respective Deposit Accounts, Commodity Accounts and
Securities Accounts (other than Excluded Accounts) to at all times be subject to
an Account Control Agreement.
9.17Lender Meetings. Upon request of the Administrative Agent (or at the
direction of the Majority Lenders), the Borrower shall arrange for conference
calls, which call shall occur not more frequently than once per calendar week,
discussing and analyzing the DIP Budget, the DIP Budget Variance Reports, the
financial condition, business operations, liquidity, business plan, contract
negotiations and projections of each of the Credit Parties, the status of the
Chapter 11 Cases and progress in achieving the Case Milestones. The Borrower
shall make members of its senior management available for such weekly conference
calls.
9.18Case Milestones. Each Credit Party shall ensure that each of the milestones
set forth below (the “Case Milestones”) is achieved in accordance with the
applicable timing referred to below; provided that when the performance of any
covenant, duty or obligation is stated to be due or performance required under
this Section 9.18 falls on a day which is not a Business Day, the date of such
performance shall extend to the immediately succeeding Business Day:
(a)Not later than the date that is thirty-five (35) days following the Petition
Date, the Bankruptcy Court shall have entered the Final DIP Order and such Final
DIP Order shall be in full force and effect and shall not have been (A) vacated,
reversed, or stayed, or (B) amended or modified except as otherwise agreed to in
writing by the Administrative Agent.
(b)The following Case Milestones in respect of an Acceptable Plan shall be
achieved:
(i)Not later than September 6, 2020, the Bankruptcy Court shall have entered an
order (the “Confirmation Order”) confirming the Acceptable Plan and
corresponding disclosure statement (the




93



--------------------------------------------------------------------------------





“Disclosure Statement”), in each case, in form and substance acceptable to the
Administrative Agent and the Pre-Petition Agent.
(ii)Not later than fourteen (14) days after the entry of the Confirmation Order,
the effective date of the Acceptable Plan shall have occurred and the Credit
Parties shall have discharged the Obligations by (i) Payment in Full of the
Obligations or (ii) such other treatment as acceptable to the Majority Lenders
and the Credit Parties.
9.19Pleadings. The Credit Parties shall provide the Administrative Agent with
drafts of all pleadings (together with proposed orders attached thereto, as
applicable), including all “first day” and “second day” pleadings to be filed in
the Chapter 11 Cases, in each case before filing and with reasonable time (in
any event no less than five Business Days) for the Administrative Agent to
comment thereon, and all such pleadings shall not conflict with the terms of the
Credit Documents.
9.20Bankruptcy Related Matters. The Credit Parties shall:
(a)deliver to the Administrative Agent, as soon as practicable in advance of
filing with the Bankruptcy Court of any document, motion or pleading relating to
or impacting (i) any rights or remedies of the Administrative Agent or any
Lender, (ii) the DIP Facility, the Roll-Up, the DIP Order, the Credit Documents,
the Pre-Petition Credit Documents (including the Credit Parties’ obligations
thereunder), (iii) the Collateral, any Liens thereon or any Superpriority Claims
(including, without limitation, any sale or other disposition of Collateral or
the priority of any such Liens or Superpriority Claims), (iv) use of cash
collateral, (v) debtor-in-possession financing, (vi) adequate protection or
otherwise relating to the Pre-Petition Secured Indebtedness, (vii) any Chapter
11 Plan, (viii) any sale pursuant to Section 363 of the Bankruptcy Code, or
(ix) any transaction outside of the ordinary course of business with any Credit
Party, all such documents to be filed and provide the Administrative Agent and
the Lenders with a reasonable opportunity to review and comment on all such
documents;
(b)comply with each order entered by the Bankruptcy Court in connection with the
Chapter 11 Cases; and
(c)except as otherwise is permitted by the DIP Order or the Acceptable Plan, the
Credit Parties shall provide prior written notice as soon as reasonably
practicable to the Administrative Agent prior to any assumption or rejection of
any Debtor’s or any Subsidiary’s material contracts or material non-residential
real property leases pursuant to Section 365 of the Bankruptcy Code, and no such
contract or lease shall be assumed or rejected, if such assumption or rejection
adversely impacts the Collateral, any Liens thereon or any Superpriority Claims
payable therefrom (including, without limitation, any sale or other disposition
of Collateral or the priority of any such Liens or Superpriority Claims), if the
Administrative Agent informs the Borrower in writing within three (3) Business
Days after receipt of the notice from the applicable Credit Party that it
objects to such assumption or rejection, as applicable.
SECTION 10.Negative Covenants.
The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until Payment in Full:
10.1Limitation on Indebtedness. The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than the following:
(a)Indebtedness arising under the Credit Documents;






94



--------------------------------------------------------------------------------





(b)Indebtedness in respect of the Senior Subordinated Notes and the Senior
Convertible Notes outstanding as of the Closing Date and any accrued but unpaid
interest thereon arising prior to or during the Chapter 11 Cases;
(c)Indebtedness of any Credit Party owing to any other Credit Party;
(d)Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business or consistent with past practice or industry practice
(including in respect of workers compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims);
(e)Guarantee Obligations incurred by any Credit Party in respect of Indebtedness
of any other Credit Party that is permitted to be incurred under this Agreement;
provided that if the Indebtedness being guaranteed under this Section 10.1(e) is
subordinated to the Obligations, such Guarantee Obligations shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders (in the reasonable determination of the Administrative Agent) as
those contained in the subordination of such Indebtedness;
(f)Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors,
licensees or sublicensees or (ii) otherwise constituting Investments permitted
by Section 10.5(c), (l), and (m);
(g)Indebtedness under Capital Leases in effect on the Closing Date as set forth
on Schedule 10.1;
(h)Indebtedness outstanding on the date hereof listed on Schedule 10.1;
(i)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, completion guarantees and similar obligations (including such obligations
in respect of letters of credit and bank guarantees related thereto and such
obligations incurred to secure health, safety and environmental obligations), in
each case, not in connection with money borrowed and provided in the ordinary
course of business or consistent with past practice;
(j)Cash Management Obligations, Cash Management Services and other Indebtedness
in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business;
(k)Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Credit Party to pay the deferred purchase
price of goods or services or progress payments in connection with such goods
and services;
(l)Indebtedness arising from agreements of the Borrower or any Credit Party
providing for indemnification, adjustment of purchase price or similar
obligations (including earn-outs), in each case entered into in connection with
Investments and the Disposition of any business, assets or Stock permitted
hereunder;
(m)Indebtedness of any Credit Party consisting of (i) obligations to pay
insurance premiums or (ii) obligations contained in firm transportation or
supply agreements or other take or pay contracts, in each case arising in the
ordinary course of business;






95



--------------------------------------------------------------------------------





(n)Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) and the
Subsidiaries incurred in the ordinary course of business;
(o)Indebtedness associated with self-insurance obligations or bid, plugging and
abandonment, appeal, reimbursement, performance, surety and similar bonds,
letters of credit and completion guarantees required by Requirements of Law or
by Governmental Authorities in connection with the operation of Oil and Gas
Properties, Carbon Dioxide Interests or other material properties in the
ordinary course of business or obligations and worker’s compensation claims in
the ordinary course of business;
(p)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (o) above and (q) through (s) below;
(q)Indebtedness arising as a result of the Genesis Pipeline Dropdown
Transactions outstanding as of the Closing Date and any accrued but unpaid
interest thereon during the Chapter 11 Cases;
(r)Indebtedness in respect of the Second Lien Notes outstanding as of the
Closing Date and any accrued but unpaid interest thereon during the Chapter 11
Cases;
(s)the “Obligations” under and as defined in the Pre-Petition Credit Agreement
and any accrued but unpaid interest thereon during the Chapter 11 Cases; and
(t)other Indebtedness (except for borrowed money) so long as the aggregate
principal amount of all such Indebtedness described in this Section 10.1(t) does
not exceed $2,500,000 at any time outstanding.
10.2Limitation on Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal, tangible or intangible) of the
Borrower or any Subsidiary, whether now owned or hereafter acquired, except:
(a)Liens arising under the Credit Documents to secure the Obligations (including
Liens contemplated by Section 3.8);
(b)Permitted Liens;
(c)Liens (including liens arising under Capital Leases to secure Capitalized
Lease Obligations) securing Indebtedness permitted pursuant to Section 10.1(g);
provided that (i) such Liens attach concurrently with or within 270 days after
the acquisition, lease, repair, replacement, construction, expansion or
improvement (as applicable) being financed with such Indebtedness, (ii) other
than the property financed by such Indebtedness, such Liens do not at any time
encumber any property, except for replacements thereof and accessions and
additions to such property and the proceeds and the products thereof and
customary security deposits and (iii) with respect to Capital Leases, such Liens
do not at any time extend to or cover any assets (except for accessions and
additions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to such Capital Leases;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;
(d)Liens granted pursuant to the DIP Order, including Liens on the Collateral to
provide adequate protection pursuant to the DIP Order acceptable to the
Administrative Agent;






96



--------------------------------------------------------------------------------





(e)Liens securing Indebtedness or other obligations of the Borrower or a
Subsidiary in favor of a Credit Party;
(f)Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off);
(g)Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a transaction permitted under Section
10.4, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(h)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of its Subsidiaries in the ordinary course of business permitted by this
Agreement;
(i)Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 10.5;
(j)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage and securities accounts (and the
personal property assets therein) incurred in the ordinary course of business
and not for speculative purposes;
(k)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Subsidiary in the
ordinary course of business;
(l)Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(m)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(n)Liens in respect of Production Payments to the extent required under Section
10.4(b);
(o)the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(p)agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any Subsidiary pursuant to an agreement entered into in the
ordinary course of business;
(q)Liens on Stock in a joint venture that does not constitute a Subsidiary
securing obligations of such joint venture so long as the assets of such joint
venture do not constitute Collateral;






97



--------------------------------------------------------------------------------





(r)Liens on any property of the Borrower or any Subsidiary, other than property
or assets securing the Obligations or any Borrowing Base Properties, to secure
Indebtedness and obligations of the Borrower or such Subsidiary under Hedge
Agreements permitted under Section 10.10 with counterparties other than a Hedge
Bank;
(s)Liens on assets which are the subject of any Genesis Pipeline Dropdown
Transaction; provided, that such Liens do not attach to Collateral or other
Borrowing Base Properties;
(t)Liens on any cash amounts (i) raised and received under any indenture or
other debt agreement issued in escrow and held by a trustee pursuant to
customary escrow arrangements pending the release thereof, or (ii) held by a
trustee under any indenture or other debt agreement pursuant to customary
discharge, redemption or defeasance provisions and, in each case, solely with
respect to transactions permitted hereunder, including Sections 10.1 and 10.7);
(u)Liens on Collateral securing Indebtedness permitted pursuant to Section
10.1(r);
(v)Liens on Collateral securing Indebtedness permitted pursuant to Section
10.1(s);
(w)other Liens (other than on Borrowing Base Properties) not to exceed
$2,500,000 at any time outstanding;
(x)Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9607(l), or other
Environmental Law, unless such Lien (i) by action of the lienholder, or by
operation of law, takes priority over any Liens arising under the Credit
Documents on the property upon which it is a Lien, and (ii) relates to a
liability of the Borrower or any Subsidiary that is reasonably likely to exceed
$25,000,000 in the aggregate; and
(y)Liens outstanding on the date hereof listed on Schedule 10.2.
10.3Limitation on Fundamental Changes. Except as permitted by Sections 10.4 or
10.5, the Borrower will not, and will not permit any of its Subsidiaries to,
enter into any division, merger, consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
Dispose of, all or substantially all its business units, assets or other
properties, except that:
(a)any Subsidiary of the Borrower may be merged, amalgamated or consolidated
with or into the Borrower; provided that the Borrower shall be the continuing or
surviving Person;
(b)any Subsidiary Guarantor may be merged, amalgamated or consolidated with or
into any one or more Subsidiary Guarantors; and
(c)any Subsidiary may liquidate or dissolve if (i) the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders and (ii) to the
extent such Subsidiary is a Credit Party, any assets or business of such
Subsidiary not otherwise Disposed of or transferred in accordance with Section
10.4 or 10.5, or in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, a Credit Party after giving
effect to such liquidation or dissolution.
10.4Limitation on Sale of Assets. The Borrower will not, and will not permit any
of its Subsidiaries to, (x) convey, sell, lease, sell and leaseback, assign,
farm-out, transfer or otherwise dispose (each of the foregoing a “Disposition”)
of any of its property, business or assets (including receivables and leasehold
interests), whether now owned or hereafter acquired, (y) sell to any Person
(other than the




98



--------------------------------------------------------------------------------





Borrower or a Guarantor) any shares owned by it of any Subsidiary’s Stock and
Stock Equivalents or (z) cause or effectuate a Hedge Termination, except that:
(a)the Borrower and its Subsidiaries may Dispose of (i) inventory and other
goods held for sale, including Hydrocarbons, obsolete, worn out, used or surplus
equipment, vehicles and other assets (other than accounts receivable) in the
ordinary course of business (including equipment that is no longer necessary for
the business of the Borrower or its Subsidiaries or is replaced by equipment of
at least comparable value and use), (ii) Permitted Investments, and (iii) assets
for the purposes of charitable contributions or similar gifts to the extent such
assets are not material to the ability of the Borrower and its Subsidiaries,
taken as a whole, to conduct its business in the ordinary course;
(b)the Borrower and its Subsidiaries may Dispose of any Oil and Gas Properties
or any interest therein or Carbon Dioxide Interests or any interest therein,
which Disposition may, in each case, include Dispositions in respect of
Production Payments and in connection with net profits interests, operating
agreements, farm-ins, joint exploration and development agreements and other
agreements customary in the oil and gas industry for the purpose of developing
such Oil and Gas Properties or Carbon Dioxide Interests; provided that such
Disposition is for Fair Market Value; provided further that any Disposition made
pursuant to this clause (b) together with any Dispositions made pursuant to
clause (e), clause (f) and clause (i) of this Section 10.4 do not exceed
$15,000,000 in the aggregate;
(c)the Borrower and any Subsidiary may effect any transaction permitted by
Section 10.3, 10.5 or 10.6;
(d)the Borrower and its Subsidiaries may lease, sublease, license or sublicense
real, personal or intellectual property (other than Oil and Gas Properties) in
the ordinary course of business;
(e)Dispositions constituting like-kind exchanges of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or the proceeds of such Disposition are applied to the
purchase price of such replacement property, in each case under Section 1031 of
the Code or otherwise, and (ii) any Disposition made pursuant to this clause (e)
together with any Dispositions made pursuant to clause (b), clause (f) and
clause (i) of this Section 10.4 do not exceed $15,000,000 in the aggregate
(f)Dispositions of Oil and Gas Properties to which no Proved Reserves are
attributable and farm-outs of undeveloped acreage to which no Proved Reserves
are attributable and assignments in connection with such farm-outs; provided
that any Disposition made pursuant to this clause (f) together with any
Dispositions made pursuant to clause (b), clause (e) and clause (i) of this
Section 10.4 do not exceed $15,000,000 in the aggregate;
(g)Dispositions of Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements to the extent the same would be
permitted under Section 10.5;
(h)transfers of property (i) subject to a Casualty Event or in connection with
any condemnation proceeding with respect to Collateral upon receipt of the net
cash proceeds of such Casualty Event or condemnation proceeding or (ii) in
connection with any Casualty Event or any condemnation proceeding, in each case
with respect to property that does not constitute Collateral;
(i)Dispositions of Carbon Dioxide Interests and material properties (other than
Oil and Gas Properties) not constituting Collateral or Borrowing Base
Properties; provided that any Disposition made




99



--------------------------------------------------------------------------------





pursuant to this clause (i) together with any Dispositions made pursuant to
clause (b), clause (e) and clause (f) of this Section 10.4 do not exceed
$15,000,000 in the aggregate;
(j)Dispositions of accounts receivable (i) in connection with the collection or
compromise thereof, (ii) to the extent the proceeds thereof are used to prepay
any DIP Loans then outstanding or (iii) in connection with a Disposition of a
Subsidiary permitted hereunder;
(k)Disposition of any asset between or among the Borrower and/or its
Subsidiaries as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to clauses (a) through (j)
above;
(l)(i) Dispositions set forth in clauses (1) through (3) on Schedule 10.4, so
long as (x) any such Disposition is for Fair Market Value, (y) 100% of the
consideration received in respect of any such Disposition shall be cash, and
(z) no Event of Default or Borrowing Base Deficiency then exists or would exist
as a result thereof and (ii) Dispositions set forth in clause (4) on Schedule
10.4;
(m)other Dispositions of assets not otherwise permitted pursuant to the
foregoing clauses that do not exceed $10,000,000 in the aggregate; provided that
the net cash proceeds received in connection with any Disposition in reliance on
this clause (m) will be utilized to repay any DIP Loans then outstanding within
three (3) Business Days after receipt of such net cash proceeds; and
(n)the Borrower and its Subsidiaries may transfer, abandon or otherwise dispose
of intellectual property which is not, in the reasonable business judgment of
the Borrowers or its Subsidiaries, material to the conduct of the Borrower’s or
its Subsidiaries’ respective businesses.
10.5Limitation on Investments. The Borrower will not, and will not permit any of
its Subsidiaries, to make any Investment except:
(a)extensions of trade credit and purchases of assets and services (including
purchases of inventory, supplies and materials) in the ordinary course of
business;
(b)Investments in assets that constituted Permitted Investments at the time such
Investments were made;
(c)(i) Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date as set forth on Schedule 10.5, and
any extensions, renewals or reinvestments thereof, so long as the amount of any
such Investment is not increased at any time above the amount of such Investment
set forth on Schedule 10.5 (if applicable), and (ii) Investments existing on and
made prior to the Closing Date of the Borrower or any Subsidiary in any other
Subsidiary;
(d)Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
(e)Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents (other than Disqualified Stock not otherwise
permitted by Section 10.1) of the Borrower (or any direct or indirect parent
thereof);
(f)Investments constituting non-cash proceeds of Dispositions of assets to the
extent such Disposition is permitted by Section 10.4;






100



--------------------------------------------------------------------------------





(g)Investments made to repurchase or retire Stock or Stock Equivalents of the
Borrower or any direct or indirect parent thereof owned by any employee or any
stock ownership plan or key employee stock ownership plan of the Borrower (or
any direct or indirect parent thereof);
(h)loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not in excess of the amount of, Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 10.6;
(i)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(j)Investments in the ordinary course of business consisting of endorsements for
collection or deposit and customary trade arrangements with customers consistent
with past practices;
(k)advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;
(l)guarantee obligations of the Borrower or any Subsidiary of leases (other than
Capital Leases) or of other obligations that do not constitute Indebtedness, in
each case entered into in the ordinary course of business;
(m)Investments in Industry Investments and in interests in additional Oil and
Gas Properties, Carbon Dioxide Interests or other material properties and gas
gathering systems related thereto or Investments related to farm-out, farm-in,
joint operating, joint venture, joint development or other area of mutual
interest agreements, other similar industry investments, gathering systems,
pipelines or other similar oil and gas exploration and production business
arrangements or enhanced oil recovery business arrangements, whether through
direct ownership or ownership through a joint venture or similar arrangement;
provided that any such Investments made pursuant this clause (m) do not exceed
$15,000,000 in the aggregate;
(n)Investments in Hedge Agreements permitted by Section 10.10;
(o)Investments consisting of Indebtedness, fundamental changes, Dispositions and
Restricted Payments permitted under Sections 10.1, 10.3, 10.4 and 10.6 (other
than 10.6(c));
(p)Investments consisting of licensing of intellectual property with other
Persons in the ordinary course of business;
(q)Investments (i) by the Borrower in any Guarantor or by any Guarantor in the
Borrower and (ii) by any Subsidiary that is not a Guarantor in the Borrower or
any other Subsidiary; and
(r)other Investments that do not exceed $5,000,000 in the aggregate at any time.
10.6Limitation on Restricted Payments. The Borrower will not pay any dividends
(other than Restricted Payments payable solely in its Stock that is not
Disqualified Stock) or return any capital to its equity holders or make any
other distribution, payment or delivery of property or cash to its equity
holders as such, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for consideration, any shares of any class of its Stock or Stock
Equivalents or the Stock or Stock Equivalents of any direct or indirect




101



--------------------------------------------------------------------------------





parent now or hereafter outstanding, or set aside any funds for any of the
foregoing purposes, or permit any of the Subsidiaries to purchase or otherwise
acquire for consideration (other than in connection with an Investment permitted
by Section 10.5) any Stock or Stock Equivalents of the Borrower (or any direct
or indirect parent thereof), now or hereafter outstanding (all of the foregoing,
“Restricted Payments”); except that:
(a)(i) the Borrower may redeem in whole or in part any of its Stock or Stock
Equivalents in exchange for another class of its Stock or Stock Equivalents or
with proceeds from substantially concurrent equity contributions or issuances of
new Stock or Stock Equivalents; provided that such new Stock or Stock
Equivalents contain terms and provisions at least as advantageous to the Lenders
in all material respects to their interests as those contained in the Stock or
Stock Equivalents redeemed thereby, and (ii) the Borrower may pay Restricted
Payments payable solely in the Stock and Stock Equivalents (other than
Disqualified Stock not otherwise permitted by Section 10.1) of the Borrower;
(b)the Borrower may (i) redeem, acquire, retire or repurchase shares of its
Stock or Stock Equivalents held by any present or former officer, manager,
consultant, director or employee (or their respective Affiliates, estates,
spouses, former spouses, successors, executors, administrators, heirs, legatees,
distributees or immediate family members) of the Borrower and its Subsidiaries,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any equity option or equity appreciation
rights plan, any management, director and/or employee equity ownership, benefit
or incentive plan or agreement, equity subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement;
provided that, with respect to non-discretionary repurchases, acquisitions,
retirements or redemptions pursuant to the terms of any equity option or equity
appreciation rights plan, any management, director and/or employee equity
ownership, benefit or incentive plan or agreement, equity subscription plan,
employment termination agreement or any other employment agreements or equity
holders’ agreement, the aggregate amount of all cash paid in respect of all such
shares of Stock or Stock Equivalents so redeemed, acquired, retired or
repurchased together with any Restricted Payments made pursuant to either
clause (b) or clause (d) of Section 10.6 do not exceed $5,000,000 in the
aggregate; and (ii) pay Restricted Payments in an amount equal to withholding or
similar Taxes payable or expected to be payable by any present or former
employee, director, manager or consultant (or their respective Affiliates,
estates or immediate family members) and any repurchases of Stock or Stock
Equivalents in consideration of such payments including deemed repurchases in
connection with the exercise of stock options so long as the amount of such
payments together with any Restricted Payments made pursuant to this clause (b)
or clause (d) below of Section 10.6 do not exceed $5,000,000 in the aggregate;
(c)to the extent constituting Restricted Payments, the Borrower may make
Investments permitted by Section 10.5;
(d)the Borrower may repurchase Stock or Stock Equivalents of the Borrower (or
any direct or indirect parent thereof) upon exercise of stock options or
warrants if such Stock or Stock Equivalents represents all or a portion of the
exercise price of such options or warrants; provided that any Restricted
Payments made pursuant to this clause (d) or clause (b) of Section 10.6 do not
exceed $5,000,000 in the aggregate;
(e)the Borrower or any of its Subsidiaries may (i) pay cash in lieu of
fractional shares in connection with any dividend, split or combination thereof
and (ii) so long as, after giving pro forma effect thereto, (A) no Default or
Event of Default shall have occurred and be continuing and (B) no Borrowing Base
Deficiency exists, honor any conversion request by a holder of convertible
Indebtedness and make cash payments in lieu of fractional shares in connection
with any such conversion and may make payments on convertible Indebtedness in
accordance with its terms; and






102



--------------------------------------------------------------------------------





(f)the Borrower may make payments described in Sections 10.12(b), (c), (d) and
(g) (subject to the conditions set out therein).
10.7Limitations on Debt Payments and Amendments.
(a)The Borrower will not, and will not permit any of its Subsidiaries to,
exchange, prepay, repurchase or redeem or otherwise defease (i) Indebtedness
under (A) the Senior Subordinated Notes, (B) the Senior Convertible Notes or (C)
the Second Lien Notes, except in each case, by converting such Indebtedness to
Stock or exchanging such Indebtedness for Stock (in each case other than
Disqualified Stock) of the Borrower or any of its direct or indirect parent or
(ii) any other Indebtedness, unless approved by the Administrative Agent in
writing and authorized by the Bankruptcy Court after notice and hearing;
(b)The Borrower will not amend or modify the Senior Subordinated Notes
Documents, the Senior Convertible Notes Documents or the Second Lien Notes
Documents or, in each case, the terms applicable thereto, except to the extent
that any such amendment or modification, taken as a whole, would not be adverse
to the Lenders in any material respect (as determined by the Administrative
Agent in good faith).
10.8Negative Pledge Agreements. The Borrower will not, and will not permit any
of the Subsidiaries to, enter into or permit to exist any Contractual
Requirement (other than this Agreement or any other Credit Document or any
documentation in respect of secured Indebtedness otherwise permitted to exist
hereunder) that limits the ability of the Borrower or any Guarantor to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Secured Parties with respect to the Obligations or under the
Credit Documents; provided that the foregoing shall not apply to Contractual
Requirements that (i) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 10.8) are listed on Schedule 10.8, (ii) arise pursuant
to agreements entered into with respect to any sale, transfer, lease or other
Disposition permitted by Section 10.4 and applicable solely to assets under such
sale, transfer, lease or other Disposition, (iii) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted by Section 10.5 and applicable solely to such joint venture
or otherwise arise in agreements which restrict the Disposition or distribution
of assets or property in oil and gas leases, joint operating agreements, joint
exploration and/or development agreements, participation agreements and other
similar agreements entered into in the ordinary course of the oil and gas
exploration and development business and the enhanced oil recovery business and
customary provisions in any agreement of the type described in the definition of
“Industry Investments” entered into in the ordinary course of business, (iv) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 10.1, but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness,
(v) are customary restrictions on easements, rights of way, leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto, (vi) comprise restrictions
imposed by any agreement relating to secured Indebtedness permitted pursuant to
Section 10.1 to the extent that such restrictions apply only to the property or
assets securing such Indebtedness, (vii) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Subsidiary, (viii) are customary provisions restricting
assignment of any agreement or any rights thereunder entered into in the
ordinary course of business, (ix) restrict the use of cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, (x) are imposed by any Requirement of Law, (xi) are customary net
worth provisions contained in real property leases entered into by Subsidiaries
of the Borrower, so long as the Borrower has determined in good faith that such
net worth provisions would not reasonably be expected to impair the ability of
the Borrower and its Subsidiaries to meet their ongoing obligation, (xii) are
any restrictions regarding licenses or sublicenses by the Borrower and its
Subsidiaries of intellectual property in the ordinary course of business (in
which case such restriction shall relate only to such intellectual property) and
(xiii) solely with respect to clauses (i), (ii) and (iv) above, are




103



--------------------------------------------------------------------------------





encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, replacements or refinancings of the contracts,
instruments or obligations, in each case, permitted thereby; provided that such
amendments, modifications, restatements, renewals, replacements or refinancings
are no more restrictive than those prior to such amendment, modification,
restatement, renewal, replacement or refinancing.
10.9Limitation on Subsidiary Distributions. The Borrower will not, and will not
permit any of its Subsidiaries that are not Guarantors to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any such
Subsidiary to pay dividends or make any other distributions to the Borrower or
any Subsidiary on its Stock or with respect to any other interest or
participation in, or measured by, its profits or transfer any property to the
Borrower or any Subsidiary except (in each case) for such encumbrances or
restrictions existing under or by reason of:
(a)contractual encumbrances or restrictions in effect on the Closing Date that
are described on Schedule 10.9 or pursuant to the Credit Documents;
(b)the Senior Subordinated Notes, the Senior Subordinated Notes Documents and
related guarantees;
(c)purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions on
transferring the property so acquired;
(d)Requirement of Law or any applicable rule, regulation or order;
(e)any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Subsidiary, or that is assumed in
connection with the acquisition of assets from such Person, in each case that is
in existence at the time of such transaction (but not created in contemplation
thereof), which encumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person and its
Subsidiaries, or the property or assets of the Person and its Subsidiaries, so
acquired or designated;
(f)contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Stock or assets of such Subsidiary;
(g)secured Indebtedness otherwise permitted to be incurred pursuant to Sections
10.1 and 10.2 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;
(h)restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(i)other Indebtedness, Disqualified Stock or preferred stock of Subsidiaries
permitted to be incurred subsequent to the Closing Date pursuant to Section 10.1
and either (A) the provisions relating to such encumbrance or restriction
contained in such Indebtedness are no less favorable to the Borrower, taken as a
whole, as determined by the Borrower in good faith, than the provisions
contained in this Agreement as in effect on the Closing Date or (B) any such
encumbrance or restriction contained in such Indebtedness does not prohibit
(except upon a default or an event of default thereunder) the payment of
dividends in an amount sufficient, as determined by the Borrower in good faith,
to make scheduled payments of cash interest on the Obligations when due;






104



--------------------------------------------------------------------------------





(j)(i) customary provisions, including encumbrances or restrictions, imposed in
joint venture agreements or agreements governing property held with a common
owner and other similar agreements or arrangements relating solely to such joint
venture or property and (ii) other customary encumbrances or restrictions
pursuant to any agreement of the type described in the definition of “Industry
Investments” relating solely to such “Industry Investment” or the property
relating thereto, in the case of clause (j) above, entered into in the ordinary
course of business;
(k)customary provisions contained in leases, sub-leases, licenses, sub-licenses
or similar agreements, in each case, entered into in the ordinary course of
business;
(l)customary provisions contained in agreements entered into with respect to any
sale, transfer, lease or other Disposition permitted by Section 10.4 and
applicable solely to assets which are the subject of such sale, transfer, lease
or other Disposition; or
(m)any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (l) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive in any material respect with respect to such encumbrances and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
10.10Hedge Agreements. The Borrower will not, and will not permit any other
Credit Party to, enter into any Hedge Agreements with any Person unless such
Hedge Agreements are non-speculative and are:
(a)Hedge Agreements entered into with an Approved Counterparty (including Hedge
Agreements entered into to unwind or offset other permitted Hedge Agreements);
provided that:
(i)any such Hedge Agreement does not have a term greater than sixty (60) months
from the date such Hedge Agreement is entered into;
(ii)(A)    as of the date such Hedge Agreement is entered into, on a net basis,
the aggregate notional volume for each of natural gas, natural gas liquids and
crude oil, calculated separately, covered by market sensitive Hedge Agreements
(other than Excluded Hedges) shall not exceed 85% of the Projected Volume of
natural gas, natural gas liquids and crude oil production, calculated
separately, for each month in the forthcoming five year period; and
(B)at all times, on a net basis, the aggregate notional volume for each of
natural gas, natural gas liquids and crude oil, calculated separately, covered
by market sensitive Hedge Agreements (other than Excluded Hedges) shall not
exceed 100% of the Projected Volume of natural gas, natural gas liquids and
crude oil productions, calculated separately, for each month in the forthcoming
five year period; and
(iii)so long as the Credit Parties properly identify and consistently report
such hedges, the Credit Parties may utilize crude oil hedges as a substitute for
hedging natural gas liquids.
(b)Hedge Agreements entered into with the purpose and effect of (i) fixing or
limiting interest rates on a principal amount of indebtedness of any Credit
Party that is accruing interest at a variable rate or (ii) obtaining variable
interest rates on a principal amount of indebtedness of any Credit Party that is
accruing interest at a fixed rate (in each case including Hedge Agreements
entered into to unwind or offset




105



--------------------------------------------------------------------------------





other permitted Hedge Agreements), provided that: the aggregate notional amount
of such Hedge Agreements does not (on a net basis) exceed the outstanding
principal balance of the variable or fixed rate, as the case may be,
Indebtedness of the Credit Parties at the time such Hedge Agreement is entered
into.
(c)It is understood that for purposes of this Section 10.10, the following Hedge
Agreements shall not be deemed speculative or entered into for speculative
purposes: (i) any commodity Hedge Agreement intended, at inception of execution,
to hedge or manage any of the risks related to existing and or forecasted
Hydrocarbon production of the Borrower or any other Credit Party (whether or not
contracted) and (ii) any Hedge Agreement intended, at inception of execution,
(A) to hedge or manage the interest rate exposure associated with any debt
securities, debt facilities or leases (existing or forecasted) of the Borrower
or any other Credit Party, (B) for foreign exchange or currency exchange
management, (C) to manage commodity portfolio exposure associated with changes
in interest rates or (D) to hedge any exposure that the Borrower or any other
Credit Party may have to counterparties under other Hedge Agreements such that
the combination of such Hedge Agreements is not speculative taken as a whole.
10.11Financial Covenants.
(a)Minimum Liquidity. Upon the Final DIP Order Entry Date, the Credit Parties
shall not allow Liquidity at any time to be less than $315,000,000.
(b)Minimum PDP Coverage Ratio. The Credit Parties will not, as of the PDP
Coverage Ratio Test Date, permit the PDP Coverage Ratio as of such date to be
less than 1.50 to 1.00.
(c)DIP Budget Variance Test. As of the last day of any Variance Test Period, the
Credit Parties shall not permit (i) aggregate actual disbursements by the Credit
Parties for such Variance Test Period to exceed 110% of the aggregate forecasted
disbursements (excluding Allowed Professional Fees) as set forth in the DIP
Budget for such Variance Test Period and (ii) actual disbursements for any line
item in the DIP Budget with respect to each of, without duplication, (A) lease
operating expenses (including p-card program and marketing expenses) and general
and administrative expenses (excluding payroll), (B) payroll and benefit
expenses, and (C) capital expenditures of the Credit Parties for such Variance
Test Period to exceed 115% of the forecasted disbursements for each
corresponding line item as set forth in the DIP Budget for such Variance Test
Period.
10.12Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to conduct, any material transaction with any of its
Affiliates (other than the Borrower and its Subsidiaries) on terms other than
those that are substantially as favorable to the Borrower or such Subsidiary as
it would obtain at the time in a comparable arm’s-length transaction with a
Person that is not an Affiliate, as determined by the Borrower or such
Subsidiary in good faith; provided that the foregoing restrictions shall not
apply to:
(a)loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Stock or Stock Equivalents in
such joint venture or such Subsidiary) to the extent permitted under Section
10.5,
(b)employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower (or any direct or indirect
parent thereof) and the Subsidiaries and their respective directors, officers,
employees or consultants (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of Stock or Stock Equivalents pursuant to put/call rights or similar
rights with current or former employees, officers, directors




106



--------------------------------------------------------------------------------





or consultants and equity option or incentive plans and other compensation
arrangements) in the ordinary course of business or as otherwise approved by the
Borrower (or any direct or indirect parent thereof),
(c)the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of, or in connection with any services provided to,
the Borrower and the Subsidiaries,
(d)transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 10.12 or any amendment thereto to the extent such an amendment
is not adverse, taken as a whole, to the Lenders in any material respect,
(e)Restricted Payments, redemptions, repurchases and other actions permitted
under Section 10.6 and Section 10.7,
(f)any issuance of Stock or Stock Equivalents or other payments, awards or
grants in cash, securities, Stock, Stock Equivalents or otherwise pursuant to,
or the funding of, employment arrangements, equity options and equity ownership
plans approved by the Board of Directors of the Borrower (or any direct or
indirect parent thereof),
(g)transactions with joint ventures for the purchase or sale of goods, equipment
and services entered into in the ordinary course of business and in a manner
consistent with prudent business practice followed by companies in the industry
of the Borrower and its Subsidiaries,
(h)payments by the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries pursuant to Tax payment arrangements among the Borrower (and any
such parent) and the Subsidiaries on customary terms; provided that payments by
Borrower and the Subsidiaries under any such Tax payment arrangements shall not
exceed the excess (if any) of the amount they would have paid on a standalone
basis over the amount they actually pay directly to Governmental Authorities,
(i)customary agreements and arrangements with oil and gas royalty trusts and
master limited partnership agreements that comply with the affiliate transaction
provisions of such royalty trust or master limited partnership agreement.
10.13Change in Business. The Borrower and its Subsidiaries, taken as a whole,
will not fundamentally and substantively alter the character of their business,
taken as a whole, from the business of Industry Investments by the Borrower and
its Subsidiaries and other business activities incidental or reasonably related
to any of the foregoing.
10.14Subsidiaries. The Borrower will not, and will not permit any Subsidiary to,
create or acquire any additional Subsidiary after the Closing Date. The Borrower
will not, and will not permit any Subsidiary to, Dispose of any Stock or Stock
Equivalents in any Subsidiary except in compliance with Section 10.4. The
Borrower will not permit any Person other than the Borrower or another Credit
Party to own any Stock or Stock Equivalents in any Guarantor.
10.15Use of Proceeds.
(a)The Borrower will not, and will not permit any of its Subsidiaries to, use
the proceeds of any DIP Loans or Letter of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Federal Reserve




107



--------------------------------------------------------------------------------





Board) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose.
(b)No part of the proceeds of the DIP Loans or Letters of Credit shall be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
(c)The Borrower will not, and will not permit any of its Subsidiaries to, use
the proceeds of any DIP Loans or Letters of Credit, whether directly or
indirectly, in contravention of the DIP Budget, as updated from time to time in
accordance with this Agreement, subject only to Permitted Variances.
10.16Chapter 11 Claims. Other than (i) any valid, perfected, and non-avoidable
liens and security interests in the Collateral in existence immediately prior to
the Petition Date and any such valid and non-avoidable liens in existence
immediately prior to the Petition Date that are perfected subsequent to the
Petition Date pursuant to section 546(b) of the Bankruptcy Code, in each case
that are senior in priority under applicable law to the Liens of the
Pre-Petition Agent in such Collateral and (ii) the Carve Out, the Credit Parties
shall not incur, create, assume, suffer to exist, or permit any claim in the
Chapter 11 Cases (including without limitation any claim under Section 506(c) of
the Bankruptcy Code and any deficiency claim remaining after the satisfaction of
a Lien that secures a claim) to be on a parity with or senior to the claims of
the Administrative Agent for the benefit of the Lenders against the Credit
Parties hereunder, or apply to the Bankruptcy Court for authority to do so
unless such relief, if granted, would cause the Obligations to be Paid in Full.
The Credit Parties shall not pay fees and expenses to any Professional Person
(as defined in the DIP Order) until such Professional Person is authorized to be
paid pursuant to any fee procedure approved by the Bankruptcy Court.
10.17Other Financings. The Credit Parties shall not obtain any financing or
credit pursuant to Section 364 of the Bankruptcy Code from any Person other than
the Lenders.
10.18Superpriority Claims. The Credit Parties shall not create or permit to
exist any superpriority claim (including any superpriority administrative claim
and all other benefits and protections allowable under Sections 507(b) and
503(b)(1) of the Bankruptcy Code) other than with respect to the Pre-Petition
Secured Indebtedness or the Obligations or as expressly permitted in writing by
the Administrative Agent.
10.19Amendments to Organizational Documents. The Borrower shall not, and shall
not permit any Subsidiary to, amend, supplement, or otherwise modify (or permit
to be amended, supplemented or otherwise modified) its organizational documents
in a manner adverse to the interests of the Lenders.
SECTION 11.Events of Default
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
11.1Payments. The Borrower shall (a) default in the payment when due of any
principal of the DIP Loans or (b) default, and such default shall continue for
three (3) or more Business Days, in the payment when due of any interest on the
DIP Loans, fees or of any other amounts owing hereunder, under any other Credit
Document (in each case, other than any amount referred to in clause (a) above),
including, without limitation, the Credit Parties’ failure to timely pay any
amount required to be paid to the Pre-Petition Agent, the Pre-Petition Lenders,
the Administrative Agent or the Lenders under the DIP Order.






108



--------------------------------------------------------------------------------





11.2Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.
11.3Covenants. Any Credit Party shall:
(a)default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 9.1(d), Section 9.1(e)(i), Section 9.1(h),
Section 9.5 (solely with respect to the Borrower), Section 9.15, Section
9.16(a), Section 9.18, Section 9.20 or Section 10; or
(b)default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or Section 11.2, Section
11.3(a) or, with respect to the DIP Order, Section 11.10(e)) contained in this
Agreement or any Security Document and such default shall continue unremedied
for a period of at least 30 days after receipt of written notice thereof by the
Borrower from the Administrative Agent.
11.4Default Under Other Agreements.
(a)Except with respect to obligations that are unenforceable as a result of the
commencement of the Chapter 11 Cases and defaults that occur solely as a result
of the filing of the Chapter 11 Cases, the Borrower or any of its Subsidiaries
shall (i) default in any payment with respect to any Indebtedness (other than
Indebtedness described in Section 11.1) or Hedging Obligations in excess of
$30,000,000, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness or Hedging Obligations was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness described in clause (a) above or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist (other than, (1) with respect to any
Hedging Obligations, termination events or equivalent events pursuant to the
terms of the related Hedge Agreements, (2) secured Indebtedness that becomes due
as a result of a Disposition (including as a result of Casualty Event) of the
property or assets securing such Indebtedness permitted under this Agreement and
(3) prepayments, tender offers or calls of Indebtedness to the extent permitted
under Section 10.1 and Section 10.7), the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or
(b)Except with respect to obligations that are unenforceable as a result of the
commencement of the Chapter 11 Cases and defaults that occur solely as a result
of the filing of the Chapter 11 Cases, without limiting the provisions of
clause (a) above, any such Indebtedness or Hedging Obligations shall be declared
to be due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment or as a mandatory prepayment (and, (i) with
respect to any Hedging Obligations, other than due to a termination event or
equivalent event pursuant to the terms of the related Hedge Agreements and (ii)
other than secured Indebtedness that becomes due as a result of a Disposition
(including as a result of Casualty Event) of the property or assets securing
such Indebtedness permitted under this Agreement), prior to the stated maturity
thereof.
11.5ERISA.
(a)Any Plan shall fail to satisfy the minimum funding standard required for any
plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under




109



--------------------------------------------------------------------------------





Section 412 or Section 430 of the Code; any Plan or Multiemployer Plan is or
shall have been terminated or is the subject of termination proceedings under
ERISA (including the giving of written notice thereof); an event shall have
occurred or a condition shall exist in either case entitling the PBGC to
terminate any Plan or to appoint a trustee to administer any Plan (including the
giving of written notice thereof); any Plan shall have an accumulated funding
deficiency (whether or not waived); the Borrower or any ERISA Affiliate has
incurred or is likely to incur a liability to or on account of a Plan or
Multiemployer Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code (including the
giving of written notice thereof);
(b)there results from any event or events set forth in clause (a) of this
Section 11.5 the imposition of a lien, the granting of a security interest, or a
liability; and
(c)such lien, security interest or liability would be reasonably likely to have
a Material Adverse Effect.
11.6Guarantee. The Guarantee or any material provision thereof shall cease to be
in full force or effect (other than pursuant to the terms hereof and thereof) or
any Guarantor or any other Credit Party shall deny or disaffirm in writing any
such Guarantor’s obligations under the Guarantee.
11.7Security Documents. Any Security Document pursuant to which the assets of
the Borrower or any Subsidiary are pledged as Collateral or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof) or any grantor thereunder or any other Credit
Party shall deny or disaffirm in writing any grantor’s obligations under any
Security Document.
11.8Judgments. Other than the APMTG Claim, one or more monetary judgments or
decrees shall be entered against the Borrower or any of its Subsidiaries
involving a liability of $30,000,000 or more in the aggregate for all such
judgments and decrees for the Borrower and its Subsidiaries (to the extent not
paid or covered by insurance provided by a carrier not disputing coverage) and
any such judgments or decrees shall not have been satisfied, vacated, discharged
or stayed or bonded pending appeal within 60 days after the entry thereof.
11.9Change of Control. A Change of Control shall occur.
11.10Other Events of Default.
(a)any of the Chapter 11 Cases concerning the Credit Parties shall be dismissed
or converted to a case under chapter 7 of the Bankruptcy Code or any Credit
Party shall file a motion or other pleading or support a motion or other
pleading filed by any other Person seeking the dismissal or conversion of any of
the Chapter 11 Cases concerning the Credit Parties under Section 1112 of the
Bankruptcy Code or otherwise, in each case, without the consent of the
Administrative Agent; or a trustee under Chapter 7 or Chapter 11 of the
Bankruptcy Code, an examiner under Section 1106(b) of the Bankruptcy Code with
enlarged powers relating to the operation of the business (powers beyond those
set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) shall be
appointed in any of the Chapter 11 Cases or any Credit Party shall file a motion
or other pleading or shall consent to a motion or other pleading filed by any
other Person seeking any of the foregoing;
(b)an order of the Bankruptcy Court shall be entered without the consent of the
Administrative Agent granting any other Superpriority Claim or any Lien (other
than the Carve Out and those approved by the DIP Order) which is pari passu with
or senior to the claims of the Administrative Agent and the other Secured
Parties against any other Credit Party hereunder, or there shall arise or be
granted any such pari passu or senior Superpriority Claim (other than the Carve
Out and those approved by the DIP Order) or any




110



--------------------------------------------------------------------------------





Credit Party shall file a motion or other pleading or support a motion or other
pleading filed by any other Person requesting any of the foregoing (other than
in connection with any financing pursuant to which the Obligations would be Paid
in Full);
(c)the Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay applicable under section 362 of the Bankruptcy Code (i) to the
holder or holders of any security interest to proceed against, including
foreclosure (or the granting of a deed in lieu of foreclosure or the like) on,
any Collateral with an aggregate value in excess of $1,000,000 or (ii) to any
state or local environmental or regulatory agency or authority to proceed
against, including foreclose (or the granting of a deed in lieu of foreclosure
or the like) on, any Collateral with an aggregate value in excess of $1,000,000;
(d)an order of the Bankruptcy Court (or any other court of competent
jurisdiction) shall be entered, whether on appeal or otherwise, (i) without the
written consent of the Administrative Agent, reversing, staying, revoking or
vacating the DIP Order that would otherwise be in effect, (ii) without the
written consent of the Administrative Agent, amending, supplementing or
modifying the DIP Order then in effect or (iii) denying or terminating the use
of cash collateral by the Credit Parties pursuant to either of the DIP Order; or
any Credit Party shall file a motion or other pleading or shall support a motion
or other pleading filed by any other Person seeking any of the foregoing;
(e)any of the Credit Parties shall fail to comply in any respect with any
provision of the DIP Order (subject to any applicable notice periods set forth
therein);
(f)subject to entry of the DIP Order, the Bankruptcy Court shall enter an order
imposing, surcharging or assessing against the Administrative Agent’s or any
Lender’s interest in the Collateral any costs of expenses, whether pursuant to
sections 506(c) or 552 of the Bankruptcy Code or otherwise, or any Credit Party
shall file a motion or other pleading or support a motion or other pleading
filed by any other Person requesting the foregoing;
(g)the Credit Parties shall obtain court authorization to commence, or shall
commence, join in, assist or otherwise participate as an adverse party in any
suit or other proceeding against the Administrative Agent or any of the Lenders,
provided, however, that the Credit Parties may comply with discovery requests in
connection with any such suit or other proceeding in accordance with applicable
law;
(h)an order of the Bankruptcy Court (or any other court of competent
jurisdiction) shall be entered approving any financing under Section 364 of the
Bankruptcy Code (other than under the Credit Documents) without the written
consent of the Majority Lenders that does not result in Payment in Full of the
Indebtedness or any Credit Party shall file a motion or other pleading or shall
support a motion or other pleading filed by any other Person seeking any of the
foregoing;
(i)any Credit Party contests the validity or enforceability of any provision of
any Credit Document or any Pre-Petition Credit Document or the validity, extent,
perfection or priority of a Lien granted in favor of the Administrative Agent,
the Pre-Petition Agent, the Lenders or the Pre-Petition Lenders on the
Collateral pursuant to the DIP Order or shall support or consent to any other
Person concerning the foregoing;
(j)the filing by any Credit Party of any plan of reorganization without the
consent of the Administrative Agent that is not an Acceptable Plan;
(k)an order of the Bankruptcy Court shall be entered approving a sale of
substantially all of the Credit Parties’ assets that does not propose for all
Obligations to be Paid in Full on the effective date of such sale;






111



--------------------------------------------------------------------------------





(l)an order of the Bankruptcy Court shall be entered pursuant to section 363(k)
of the Bankruptcy Code limiting the ability of the Lenders, either individually
or together with one or more Lenders, to credit bid the full amount of their
claims in the Chapter 11 Cases in connection with any asset sale process or plan
sponsorship process or any sale of assets (in whole or part) by any Credit
Party, including without limitation sales occurring pursuant to Section 363 of
the Bankruptcy Code or included as part of any restructuring plan subject to
confirmation under Section 1129(b)(2)(A)(ii)-(iii) of the Bankruptcy Code;
(m)an order shall have been entered by the Bankruptcy Court without the consent
of the Administrative Agent providing for a change in venue with respect to the
Chapter 11 Cases;
(n)the Borrower or any of its Subsidiaries shall be enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any part of
the business affairs of the Borrower and its Subsidiaries, taken as a whole,
which would reasonably be expected to have a Material Adverse Effect; provided
that the Borrower or such Subsidiary shall have five (5) Business Days after the
entry of such an order to obtain a court order vacating, staying or otherwise
obtaining relief from the Bankruptcy Court or another court to address any such
court order; or
(o)an RSA Termination Event occurs.
Immediately upon the earlier of (x) the date that is 35 days after the Petition
Date if the Final DIP Order has not been entered by the Bankruptcy Court on or
before such date (unless such period is extended by mutual agreement of the
Credit Parties and the Majority Lenders, notice of which will be filed with the
Bankruptcy Court) and (y) five (5) Business Days (any such five Business Day
period of time, the “Default Notice Period”) following the delivery of a written
notice (with a copy filed with the Bankruptcy Court) (a “Default Notice”) by the
Administrative Agent to the Credit Parties of the occurrence of an Event of
Default unless such occurrence is cured by the Credit Parties prior to the
expiration of the Default Notice Period or such occurrence is waived in writing
by the requisite Lenders in their sole discretion in accordance with Section
13.1, one or more of the following shall occur to the extent elected by the
Majority Lenders in their sole discretion: (i) the automatic stay shall
terminate, (ii) authority to use DIP Cash Collateral shall terminate, (iii)
declare the Total Commitment terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately and any fees theretofore accrued shall
forthwith become due and payable without any other notice of any kind;
(iv) declare the principal of and any accrued interest and fees in respect of
any or all DIP Loans and any or all Obligations owing hereunder and thereunder
to be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; (v) terminate any Letter of Credit that may be
terminated in accordance with its terms; (vi) direct the Borrower to pay (and
the Borrower agrees that upon receipt of such notice, it will pay) to the
Administrative Agent at the Administrative Agent’s Office such additional
amounts of cash, to be held as security for the Borrower’s respective
reimbursement obligations for Drawings that may subsequently occur thereunder,
equal to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding and/or (vii) any other rights and remedies available under this
Agreement, including Section 14.7 and at law and equity; provided that during
the Default Notice Period, the Credit Parties shall be entitled to continue to
use Cash Collateral in accordance with the terms of the DIP Order; provided,
further, that the Administrative Agent shall be required to seek relief and
shall be entitled to an emergency hearing regarding the termination of the
automatic stay as to clause (vii) above before expiration of the Default Notice
Period.
Notwithstanding the foregoing, and irrespective of the Default Notice Period,
the Lenders shall not be obligated to provide any DIP Loans and the Letter of
Credit Issue shall not be obligated to issue any Letters of Credit, in each
case, at any time a Default, an Event of Default or any other event giving rise
to a the Termination Date has occurred and is continuing.






112



--------------------------------------------------------------------------------





11.11Application of Proceeds. Any amount received by the Administrative Agent
from any Credit Party (or from proceeds of any Collateral) following any
acceleration of the Obligations under this Agreement shall be applied:
(i)first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in each Person’s capacity as such;
(ii)second, to the Secured Parties, an amount equal to all Obligations due and
owing to them on the date of distribution and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the unpaid amount
thereof; and
(iii)third, pro rata to any other Obligations then due and owing; and
(iv)fourth, any surplus then remaining, after all of the Obligations then due
shall have been indefeasibly paid in full in cash, shall be paid to the Borrower
or its successors or assigns or to whomever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may award.
Notwithstanding the foregoing, amounts received from the Borrower or any Credit
Party that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Hedge Obligations (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Hedge Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause second above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in clause second above by the holders of any Excluded
Hedge Obligations are the same as the proportional aggregate recoveries with
respect to other Obligations pursuant to clause second above).
SECTION 12.The Administrative Agent
12.1Appointment.
(a)Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(b) with respect to the Joint Lead Arrangers, the Joint Bookrunners,
the Co-Syndication Agents and the Co-Documentation Agents and Section 12.9 with
respect to the Borrower) are solely for the benefit of the Administrative Agent
and the Lenders, and the Borrower shall not have rights as third party
beneficiary of any such provision. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.
(b)Each of the Co-Syndication Agents, the Co-Documentation Agents, the Joint
Lead Arrangers and the Joint Bookrunners, each in its capacity as such, shall
not have any obligations, duties or responsibilities under this Agreement but
shall be entitled to all benefits of this Section 12.






113



--------------------------------------------------------------------------------





12.2Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Credit Documents by or through agents,
sub-agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it in the absence of gross
negligence or willful misconduct (as determined in the final judgment of a court
of competent jurisdiction).
12.3Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein (IT BEING THE INTENTION OF
THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL,
IN ALL CASES, BE INDEMNIFIED FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE)) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of the Borrower, any other Credit Party or any officer thereof contained in
this Agreement or any other Credit Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document, or
the perfection or priority of any Lien or security interest created or purported
to be created under the Security Documents, or for any failure of the Borrower
or any other Credit Party to perform its obligations hereunder or thereunder.
The Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party or
any Affiliate thereof. The Administrative Agent shall not be under any
obligation to any Lender or the Letter of Credit Issuer to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Credit Document, or to inspect
the properties, books or records of any Credit Party.
12.4Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or instruction believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Majority Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the DIP Loans; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable Requirements of Law. For purposes
of determining compliance with the conditions specified in Section 6 on the
Closing Date, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable




114



--------------------------------------------------------------------------------





or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
12.5Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Majority Lenders; provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
12.6Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrower or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender or the
Letter of Credit Issuer. Each Lender and the Letter of Credit Issuer represents
to the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of an
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and each other Credit Party and
made its own decision to make its DIP Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and any other Credit Party. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower or any other Credit Party that may
come into the possession of the Administrative Agent any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates.
12.7Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Credit Parties and
without limiting the obligation of the Credit Parties to do so), ratably
according to their respective portions of the Commitments or DIP Loans, as
applicable, outstanding in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the DIP Loans shall have been paid in full, ratably in
accordance with their respective portions of the Total Exposure in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the DIP Loans) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable to the Administrative Agent for the
payment of any portion of such liabilities, obligations, losses,




115



--------------------------------------------------------------------------------





damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence, bad faith or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction (IT BEING THE INTENTION OF THE PARTIES HERETO THAT THE
ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL, IN ALL CASES, BE INDEMNIFIED
FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE); provided,
further, that no action taken in accordance with the directions of the Majority
Lenders (or such other number or percentage of the Lenders as shall be required
by the Credit Documents) shall be deemed to constitute gross negligence, bad
faith or willful misconduct for purposes of this Section 12.7. In the case of
any investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the DIP Loans), this Section
12.7 applies whether any such investigation, litigation or proceeding is brought
by any Lender or any other Person. Without limitation of the foregoing, each
Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including attorneys’ fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice rendered in respect of rights or responsibilities under, this Agreement,
any other Credit Document, or any document contemplated by or referred to
herein, to the extent that the Administrative Agent is not reimbursed for such
expenses by or on behalf of the Borrower; provided that such reimbursement by
the Lenders shall not affect the Borrower’s continuing reimbursement obligations
with respect thereto. If any indemnity furnished to the Administrative Agent for
any purpose shall, in the opinion of the Administrative Agent, be insufficient
or become impaired, the Administrative Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify the Administrative Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s pro rata portion thereof; and provided
further, this sentence shall not be deemed to require any Lender to indemnify
the Administrative Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement resulting from
the Administrative Agent gross negligence, bad faith or willful misconduct. The
agreements in this Section 12.7 shall survive the payment of the DIP Loans and
all other amounts payable hereunder.
12.8Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower and any other Credit Party as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Credit Documents. With respect to the DIP Loans made by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Credit Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
12.9Successor Agent. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Letter of Credit Issuer and the Borrower. If the
Administrative Agent, in its capacity a Lender, becomes a Defaulting Lender,
then such Administrative Agent may be removed as the Administrative Agent at the
reasonable request of the Borrower and the Majority Lenders. Upon receipt of any
such notice of resignation or removal, as the case may be, the Majority Lenders
shall have the right, subject to the consent of the Borrower (not to be
unreasonably withheld or delayed) so long as no Default under Section 11.1 is
continuing, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If, in the case of the resignation of the Administrative Agent, no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the Administrative Agent gives
notice of its resignation, then the Administrative Agent may on behalf of the
Lenders and the Letter of Credit Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above. Upon the acceptance




116



--------------------------------------------------------------------------------





of a successor’s appointment as the Administrative Agent hereunder, and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Majority Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower (following the effectiveness of such
appointment) to the successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Section 12 (including
Section 12.7) and Section 13.5 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as the Administrative Agent.
Any resignation of any Person as Administrative Agent pursuant to this Section
shall also constitute its resignation as the Letter of Credit Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Letter of Credit Issuer, (b) the
retiring Letter of Credit Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.
12.10Withholding Tax. To the extent required by any applicable Requirement of
Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by any applicable
Credit Party and without limiting the obligation of any applicable Credit Party
to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties, additions to Tax
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Credit Document
against any amount due to the Administrative Agent under this Section 12.10. For
the avoidance of doubt, for purposes of this Section 12.10, the term “Lender”
includes the Letter of Credit Issuer.
12.11Security Documents and Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 13.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent may (a) execute any documents or instruments necessary in
connection with a Disposition of assets (including the Disposition of the equity
interest in any Subsidiary) permitted by this Agreement, (b) release any Lien
encumbering any item of Collateral that is the subject of such Disposition of
assets or with respect to which Majority Lenders (or such other Lenders as may
be required to give such consent under Section 13.1) have otherwise consented,
or (c) release any Guarantor from the Guarantee as to any Guarantor that




117



--------------------------------------------------------------------------------





is the subject of such Disposition of assets or with respect to which Majority
Lenders (or such other Lenders as may be required to give such consent under
Section 13.1) have otherwise consented. To the extent any Collateral is Disposed
of as expressly permitted by Section 10.4 to any Person other than a Credit
Party, such Collateral shall be sold free and clear of the Liens created by the
Credit Documents, and, if requested by the Administrative Agent, upon the
certification by the Borrower that such Disposition is permitted by this
Agreement, the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.
12.12Right to Realize on Collateral and Enforce Guarantee. Anything contained in
any of the Credit Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent and each Secured Party hereby agree that (a) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee; it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Administrative Agent, and (b) in the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Administrative Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Majority Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Administrative Agent at
such sale or other disposition.
12.13Credit Bidding. Each of the Secured Parties hereby irrevocably authorizes
the Administrative Agent, at the direction of the Majority Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and, in such manner, purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Credit Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Majority
Lenders on a ratable basis (with the Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Majority Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on




118



--------------------------------------------------------------------------------





actions by the Majority Lenders contained in Section 13.1 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that the Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
the Obligations assigned to the acquisition vehicle exceeds the amount of the
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
SECTION 13.Miscellaneous
13.1Amendments, Waivers and Releases. Except as expressly set forth in this
Agreement, including Section 2.16(b) and Section 2.16(c), neither this Agreement
nor any other Credit Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1. The Majority Lenders may, or, with the written consent of the
Majority Lenders, the Administrative Agent shall, from time to time, (a) enter
into with the relevant Credit Party or Credit Parties written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Credit Parties
hereunder or thereunder or (b) waive in writing, on such terms and conditions as
the Majority Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that each such waiver and each such amendment, supplement or
modification shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that no such waiver and no
such amendment, supplement or modification shall (i) forgive or reduce any
portion of any DIP Loan or reduce the stated rate (it being understood that only
the consent of the Majority Lenders shall be necessary to waive any obligation
of the Borrower to pay interest at the Default Rate or amend Section 2.8(e), or
forgive any portion, or extend the date for the payment, of any interest or fee
payable hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates), or extend the final expiration date of
any Lender’s Commitment (provided that any Lender, upon the request of the
Borrower, may extend the final expiration date of its Commitment without the
consent of any other Lender, including the Majority Lenders) or extend the final
expiration date of any Letter of Credit beyond the L/C Maturity Date unless
arrangements which are reasonably satisfactory to the Letter of Credit Issuer to
Cash Collateralize (or satisfactory to the Letter of Credit Issuer in its sole
discretion to otherwise backstop) such Letter of Credit have been made
(provided, that no Lenders shall be obligated to fund participations in respect
of any Letter of Credit after the Termination Date), or increase the amount of
the Commitment of any Lender (provided that, any Lender, upon the request of the
Borrower, may increase the amount of its Commitment without the consent of any
other Lender, including the Majority Lenders), or make any DIP Loan, interest,
fee or other amount payable in any currency other than Dollars, in each case
without the written consent of each Lender directly and adversely affected
thereby), or (ii) amend, modify or waive any provision of this Section 13.1, or
amend




119



--------------------------------------------------------------------------------





or modify any of the provisions of Section 13.8(a) to the extent it would alter
the ratable allocation of payments thereunder, or reduce the percentages
specified in the definitions of the terms “Majority Lenders” or “Required
Lenders”, consent to the assignment or transfer by the Borrower of its rights
and obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3) or alter the order of application set forth
in Section 11.11 or modify any definition used in such final paragraph if the
effect thereof would be to alter the order of payment specified therein, in each
case without the written consent of each Lender, or (iii) amend, modify or waive
any provision of Section 12 without the written consent of the then-current
Administrative Agent, as applicable, or any other former Administrative Agent to
whom Section 12 then applies in a manner that directly and adversely affects
such Person, or (iv) amend, modify or waive any provision of Section 3 with
respect to the Letter of Credit without the written consent of the Letter of
Credit Issuer to whom Section 3 then applies in a manner that directly and
adversely affects such Person, or (v) release all or substantially all of the
Guarantors under the Guarantee (except as expressly permitted by the Guarantee
or this Agreement) without the prior written consent of each Lender, or (vi)
release all or substantially all of the Collateral under the Security Documents
(except as expressly permitted by the Security Documents or this Agreement)
without the prior written consent of each Lender, or (vii) amend Section 2.9 so
as to permit Interest Period intervals greater than six months without regard to
availability to Lenders, without the written consent of each Lender directly and
adversely affected thereby, or (viii) increase the Borrowing Base without the
written consent of each of the Lenders (other than any Defaulting Lender),
decrease or maintain the Borrowing Base without the written consent of the
Required Lenders or otherwise modify Section 2.14(b), (c), (d) or (e) if such
modification would have the effect of increasing the Borrowing Base without the
written consent of each of the Lenders (other than any Defaulting Lender);
provided that a Scheduled Redetermination may be postponed by the Required
Lenders, or (ix) affect the rights or duties of, or any fees or other amounts
payable to the Administrative Agent under this Agreement or any other Credit
Document without the prior written consent of the Administrative Agent, or (x)
amend, modify or change in any manner any term or condition of the Exit Facility
Term Sheet that refers to the consent of all Lenders, without the prior written
consent of each Lender or (xi) amend, modify or change in any manner any term or
condition in Section 13.17 or Section 13.22 without the prior written consent of
each Lender; provided, further, that any provision of this Agreement or any
other Credit Document may be amended by an agreement in writing entered into by
the Borrower and the Administrative Agent to cure any ambiguity, omission,
defect or inconsistency so long as, in each case, the Lenders shall have
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Majority Lenders
stating that the Majority Lenders object to such amendment. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the affected Lenders and shall be binding upon the Borrower, such Lenders, the
Administrative Agent and all future holders of the affected DIP Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon. In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligations to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.
13.2Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile transmission or electronic mail). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:






120



--------------------------------------------------------------------------------





(a)if to the Borrower, the Administrative Agent or the Letter of Credit Issuer,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 13.2 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and
(b)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent and the Letter of Credit Issuer.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and a confirmation has been received by the sending party; and (D) if delivered
by electronic mail, when delivered; provided that notices and other
communications to the Administrative Agent or the Lenders pursuant to Sections
2.3, 2.6, 2.9, 4.2 and 5.1 shall not be effective until received.
Nothing in this Agreement or in any other Credit Document shall be construed to
limit or affect the obligation of the Borrower or any other Person to serve upon
the Administrative Agent and the Lenders in the manner prescribed by the
Bankruptcy Code any pleading or notice required to be given to the
Administrative Agent and the Lenders pursuant to the Bankruptcy Code.
13.3No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by
Requirements of Law.
13.4Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
DIP Loans hereunder.
13.5Payment of Expenses; Indemnification. Subject to the provisions of the DIP
Order, the Borrower agrees (a) to pay or reimburse the Pre-Petition Agent, the
Pre-Petition Lenders, the Administrative Agent and the Lenders for all of their
documented (in summary form) out-of-pocket costs and expenses incurred in
connection with the preparation and execution and delivery of, and any
amendment, waiver, supplement or modification to, this Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the fees, disbursements and other
charges of Vinson & Elkins L.L.P., in its capacity as counsel to the
Pre-Petition Agent and the Administrative Agent, and any financial advisors,
engineers and environmental consultants of the Pre-Petition Agent, the
Pre-Petition Lenders, the Administrative Agent and the Lenders, (b) to pay or
reimburse the Pre-Petition Agent, the Pre-Petition Lenders, the Administrative
Agent and the Lenders for all of their documented (in summary form)
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Credit Documents and
any such other documents, including the fees, disbursements and other charges of
counsel, financial advisors, engineers and environmental consultants to the
Pre-Petition Agent, the Pre-Petition Lenders, the




121



--------------------------------------------------------------------------------





Administrative Agent and the Lenders, (c) to pay, indemnify, and hold harmless
each Lender, the Letter of Credit Issuer and the Administrative Agent from, any
and all recording and filing fees and (d) to pay, indemnify, and hold harmless
each Lender, the Letter of Credit Issuer and the Administrative Agent and their
respective Related Parties from and against any and all other liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
whether or not such proceedings are brought by the Borrower, any of its Related
Parties or any other third Person, including documented (in summary form) fees,
disbursements and other charges counsel for all such Persons, with respect to
the execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents and any
transaction contemplated hereby or any transaction connected therein, including,
without limitation, any of the foregoing relating (i) to the violation of,
noncompliance with or liability under, any Environmental Law (other than by such
indemnified person or any of its Related Parties (other than any trustee or
advisor)) or (ii) to any actual or alleged presence, Release or threatened
Release of, or exposure to, Hazardous Materials, in each case of clauses (i) and
(ii), involving or attributable to the operations of the Borrower, any of its
Subsidiaries or any of the Oil and Gas Properties (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”); provided that the
Borrower shall have no obligation hereunder to the Administrative Agent or any
Lender or any of their respective Related Parties with respect to Indemnified
Liabilities to the extent it has been determined by a final non-appealable
judgment of a court of competent jurisdiction to have resulted from (i) the
gross negligence, bad faith or willful misconduct of the party to be indemnified
or any of its Related Parties (IT BEING THE INTENTION OF THE PARTIES HERETO THAT
EACH LENDER, THE LETTER OF CREDIT ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR
RESPECTIVE RELATED PARTIES SHALL, IN ALL CASES, BE INDEMNIFIED FOR ITS ORDINARY
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE), (ii) any material breach of any
Credit Document by the party to be indemnified or any of its Related Parties or
(iii) disputes, claims, demands, actions, judgments or suits not arising from
any act or omission by the Borrower or its Affiliates, brought by an indemnified
Person against any other indemnified Person (other than disputes, claims,
demands, actions, judgments or suits involving claims against the Administrative
Agent in its capacity as such). NO PERSON ENTITLED TO INDEMNIFICATION UNDER
CLAUSE (d) OF THIS SECTION 13.5 SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE
USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED
BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION
SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION SYSTEMS USED BY THE ADMINISTRATIVE AGENT IS
PROVIDED “AS IS” AND “AS AVAILABLE.” NONE OF THE ADMINISTRATIVE AGENT OR ANY OF
ITS RELATED PARTIES WARRANT THE ADEQUACY OF SUCH TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION SYSTEMS AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PARTIES IN CONNECTION WITH ANY COMMUNICATIONS OR ANY TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS. No Person entitled to
indemnification under clause (d) of this Section 13.5, nor the Borrower or any
of its Subsidiaries, shall have any liability for any special, punitive,
indirect, exemplary or consequential damages (including any loss of profits,
business or anticipated savings) relating to this Agreement or any other Credit
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date); provided that the foregoing shall
not negate the Borrower’s obligations with respect to Indemnified Liabilities.
All amounts payable under this Section 13.5 shall be paid within 10 Business
Days after receipt by the Borrower of an invoice relating thereto setting forth
such




122



--------------------------------------------------------------------------------





expense in reasonable detail. The agreements in this Section 13.5 shall survive
repayment of the DIP Loans and all other amounts payable hereunder. This Section
13.5 shall not apply with respect to any claims for Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.
13.6Successors and Assigns; Participations and Assignments.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 13.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in clause (c) of this Section 13.6) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Letter of Credit Issuer and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)(i)    Subject to the conditions set forth in clause (b)(ii) below, any
Lender may at any time assign to one or more assignees (other than a Defaulting
Lender, an Affiliate of a Defaulting Lender, the Borrower, its Subsidiaries or
any natural person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the DIP Loans
(including participations in L/C Obligations) at the time owing to it) with the
prior written consent (such consent not be unreasonably withheld or delayed; it
being understood that the Borrower shall have the right to withhold or delay its
consent to any assignment solely if, in order for such assignment to comply with
applicable Requirements of Law, the Borrower would be required to obtain the
consent of, or make any filing or registration with, any Governmental Authority)
of:
(A)the Borrower; provided that no consent of the Borrower shall be required for
(x) an assignment if an Event of Default has occurred and is continuing and (y)
any assignment to a Lender, an Affiliate of a Lender or an Approved Fund; and
(B)the Administrative Agent and the Letter of Credit Issuer (in each case, not
to be unreasonably withheld or delayed).
(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or DIP Loans, the amount of the Commitment or DIP
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 and
increments of $1,000,000 in excess thereof, unless each of the Borrower, the
Letter of Credit Issuer and the Administrative Agent otherwise consents (which
consents shall not be unreasonably withheld or delayed); provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing; provided, further, that contemporaneous assignments to a
single assignee made by Affiliates of Lenders and related Approved Funds shall
be aggregated for purposes of meeting the minimum assignment amount requirements
stated above;






123



--------------------------------------------------------------------------------





(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(iii)Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 13.6.
(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest amounts) of the DIP Loans and L/C
Obligations and any payment made by the Letter of Credit Issuer under any Letter
of Credit owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Further, the Register shall contain the name and address of
the Administrative Agent and the lending office through which each such Person
acts under this Agreement. The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent, the Letter of Credit Issuer and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Letter of Credit Issuer and, solely with respect
to itself, each other Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by
clause (b) of this Section 13.6, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.
(c)(i)    Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Letter of Credit Issuer, sell participations to one
or more banks or other entities other than the Borrower or any Subsidiary of the
Borrower (each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the DIP Loans owing to it); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Letter of Credit Issuer and
the other Lenders shall




124



--------------------------------------------------------------------------------





continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Credit Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (i) or (ii) of the
proviso to Section 13.1 that affects such Participant, provided that the
Participant shall have no right to consent to any modification to the
percentages specified in the definitions of the terms “Majority Lenders” or
“Required Lenders”. Subject to clause (c)(ii) of this Section 13.6, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.10,
2.11, 3.5 and 5.4 to the same extent as if it were a Lender (subject to the
limitations and requirements of those Sections as though it were a Lender and
had acquired its interest by assignment pursuant to Section 13.6(b), including
the requirements of Section 5.4(e) (it being understood that the documentation
required under Section 5.4(e) shall be delivered to the participating Lender)).
To the extent permitted by Requirements of Law, each Participant also shall be
entitled to the benefits of Section 13.8(b) as though it were a Lender; provided
such Participant agrees to be subject to Section 13.8(a) as though it were a
Lender.
(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld) or the entitlement to receive a greater payment results from a change
in a Requirement of Law that occurs after the Participant acquired the
applicable participation; provided that the Participant shall be subject to the
provisions in Section 2.12 as if it were an assignee under clauses (a) and (b)
of this Section 13.6. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and related interest amounts) of each participant’s interest
in the DIP Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. No Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Credit Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.
(d)Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section 13.6 shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. In order to facilitate such pledge or assignment
or for any other reason, the Borrower hereby agrees that, upon request of any
Lender at any time and from time to time after the Borrower has made its initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of Exhibit
D, evidencing the DIP Loans owing to such Lender.
(e)Subject to Section 13.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its




125



--------------------------------------------------------------------------------





Affiliates that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates pursuant to this Agreement or that has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.
(f)The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
13.7Replacements of Lenders under Certain Circumstances.
(a)With the consent of the Administrative Agent, not to be unreasonably
withheld, the Borrower shall be permitted to replace any Lender that (i)
requests reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4,
or (ii) becomes a Defaulting Lender, with a replacement bank, lending
institution or other financial institution; provided that (A) such replacement
does not conflict with any Requirement of Law, (B) no Event of Default shall
have occurred and be continuing at the time of such replacement, (C) the
replacement bank or institution shall purchase, at par, all DIP Loans and the
Borrower shall pay all other amounts (other than any disputed amounts), pursuant
to Sections 2.10, 3.5 or 5.4 (as the case may be) owing to such replaced Lender
prior to the date of replacement, (D) the replacement bank or institution, if
not already a Lender, and the terms and conditions of such replacement, shall be
reasonably satisfactory to the Administrative Agent (and if a Commitment is
being assigned, the Letter of Credit Issuer), (E) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
13.6(b) (provided that the Borrower shall be obligated to pay the registration
and processing fee referred to therein) and (F) any such replacement shall not
be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.
(b)Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.
13.8Adjustments; Set-off.
(a)If any Lender (a “Benefited Lender”) shall at any time receive any payment in
respect of any principal of or interest on all or part of the DIP Loans made by
it, or the participations in L/C Obligations held by it, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s DIP
Loans, or interest thereon, such Benefited Lender shall (i) notify the
Administrative Agent of such fact, and (ii) purchase for cash at face value from
the other Lenders a participating interest in such portion of each such other
Lender’s DIP Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably in accordance with the aggregate principal of and accrued
interest on their respective DIP Loans and other amounts owing them; provided,
however, that, (A) if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest and (B) the provisions of




126



--------------------------------------------------------------------------------





this paragraph shall not be construed to apply to (1) any payment made by the
Borrower or any other Credit Party pursuant to and in accordance with the
express terms of this Agreement and the other Credit Documents, (2) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its DIP Loans, Commitments or participations in Drawings
to any assignee or participant or (3) any disproportionate payment obtained by a
Lender as a result of the extension by Lenders of the maturity date or
expiration date of some but not all DIP Loans or Commitments or any increase in
the Applicable Margin in respect of DIP Loans or Commitments of Lenders that
have consented to any such extension. Each Credit Party consents to the
foregoing and agrees, to the extent it may effectively do so under Requirements
of Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Credit Party rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Credit Party in the amount of such participation.
(b)After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Requirements of
Law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable Requirements of Law, upon any amount becoming due and payable by the
Borrower hereunder or under any Credit Document (whether at the stated maturity,
by acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower (and the Credit Parties, if applicable)
and the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.
13.9Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission, i.e. a “pdf” or a “tif”), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.
13.10Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.11Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrower, the Guarantors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Borrower, the
Guarantors, the Administrative Agent nor any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Credit
Documents.
13.12GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CHOICE OF LAW
PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION
AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.






127



--------------------------------------------------------------------------------





13.13Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:
(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive jurisdiction of the Bankruptcy Court, and if the Bankruptcy Court
does not have (or abstains from) jurisdiction, in the non-exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York and appellate courts
from any thereof;
(b)consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;
(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;
(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
13.13 any special, exemplary, punitive or consequential damages; and
(f)agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.
13.14Acknowledgments. The Borrower hereby acknowledges that:
(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;
(b)(i)the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower and the other
Credit Parties, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, and the Borrower and the other Credit Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent and the Lenders is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for any of the
Borrower, any other Credit Parties or any of their respective Affiliates, equity
holders, creditors or employees or any other Person; (iii) neither the
Administrative Agent, the Joint Bookrunners, the Joint Lead Arrangers, nor any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Credit Party with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent,
the Joint Bookrunners, the Joint Lead Arrangers or any Lender has advised or is
currently advising any of the Borrower, the other




128



--------------------------------------------------------------------------------





Credit Parties or their respective Affiliates on other matters) and none of the
Administrative Agent, the Joint Bookrunners, the Joint Lead Arrangers or any
Lender has any obligation to any of the Borrower, the other Credit Parties or
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; (iv) the Administrative Agent and its Affiliates and each Lender and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its respective Affiliates,
and none of the Administrative Agent or any Lender has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) neither the Administrative Agent nor any Lender has
provided and none will provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Credit Document)
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. The Borrower hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent with respect to any breach or alleged breach of
agency or fiduciary duty; and
(c)no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.
13.15WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE LETTER OF
CREDIT ISSUER AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
13.16Confidentiality. The Administrative Agent, the Letter of Credit Issuer,
each other Lender and any Affiliate of a Lender shall hold all non-public
information furnished by or on behalf of the Borrower or any of its Subsidiaries
in connection with such Lender’s evaluation of whether to become a Lender
hereunder or obtained by such Lender, the Administrative Agent, the Letter of
Credit Issuer or such other Agent pursuant to the requirements of this Agreement
(“Confidential Information”), confidential in accordance with its customary
procedure for handling confidential information of this nature and in any event
may make disclosure (a) as required or requested by any Governmental Authority,
self-regulatory agency or representative thereof or pursuant to legal process or
applicable Requirements of Law, (b) to such Lender’s, Affiliate of a Lender’s,
or the Administrative Agent’s, the Letter of Credit Issuer’s or such other
agent’s attorneys, professional advisors, independent auditors, trustees or
Affiliates, in each case who need to know such information in connection with
the administration of the Credit Documents and are informed of the confidential
nature of such information, (c) to an investor or prospective investor in a
securitization that agrees its access to information regarding the Credit
Parties, the DIP Loans and the Credit Documents is solely for purposes of
evaluating an investment in a securitization and who agrees to treat such
information as confidential, (d) to a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
a securitization and who agrees to treat such information as confidential, and
(e) to a nationally recognized ratings agency that requires access to
information regarding the Credit Parties, the DIP Loans and Credit Documents in
connection with ratings issued with respect to a securitization; provided that
unless specifically prohibited by applicable Requirements of Law, each Lender,
Affiliate of a Lender, the Administrative Agent, the Letter of Credit Issuer and
each other Agent shall endeavor to notify the Borrower (without any liability
for a failure to so notify the Borrower) of any request made to such Lender, the
Administrative Agent, the Letter of Credit Issuer or such other Agent, as
applicable, by any governmental, regulatory or self-regulatory agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information; provided further




129



--------------------------------------------------------------------------------





that in no event shall any Lender, Affiliate of a Lender, the Administrative
Agent, the Letter of Credit Issuer or any other Agent be obligated or required
to return any materials furnished by the Borrower or any Subsidiary. In
addition, each Lender, the Administrative Agent and each other Agent may provide
Confidential Information to prospective Transferees or to any pledgee referred
to in Section 13.6 or to prospective direct or indirect contractual
counterparties in Hedge Agreements to be entered into in connection with DIP
Loans made hereunder as long as such Person is advised of and agrees to be bound
by the provisions of this Section 13.16 or confidentiality provisions at least
as restrictive as those set forth in this Section 13.16.
13.17Release of Collateral and Guarantee.
(a)The Lenders hereby irrevocably agree that the Liens granted to the
Administrative Agent by the Credit Parties on any Collateral shall be
automatically released (i) in full, as set forth in clause (b) below, (ii) upon
the Disposition of such Collateral (including as part of or in connection with
any other Disposition permitted hereunder) to any Person other than another
Credit Party, to the extent such Disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Majority Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee in accordance with the immediately following sentence and
(vi) as required by the Administrative Agent to effect any Disposition of
Collateral in connection with any exercise of remedies of the Administrative
Agent pursuant to the Security Documents. Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those being released) upon (or obligations (other than those being released) of
the Credit Parties in respect of) all interests retained by the Credit Parties,
including the proceeds of any Disposition, all of which shall continue to
constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Credit Documents. Additionally, the
Lenders hereby irrevocably agree that a Guarantor shall be released from its
obligations under a Guarantee upon the consummation of any transaction permitted
hereunder, including a Disposition permitted hereunder. The Lenders hereby
authorize the Administrative Agent to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender. Any
representation, warranty or covenant contained in any Credit Document relating
to any such Collateral or Guarantor shall no longer be deemed to be repeated.
(b)Notwithstanding anything to the contrary contained herein or in any other
Credit Document, when all Obligations (other than (i) Hedging Obligations in
respect of any Secured Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Hedge Bank have been made (it being understood
that the arrangement with respect to Secured Hedge Agreements and Hedging
Obligations thereunder pursuant to Section 2.17(c) shall be deemed to be
reasonably satisfactory) (the “Remaining Hedge Transactions”), (ii) Cash
Management Obligations in respect of any Secured Cash Management Agreements and
(iii) any contingent or indemnification obligations, in each case, not then due)
have been paid in full in cash or Permitted Investments thereof, all Commitments
have terminated or expired, all transactions under Secured Hedge Agreements
other than the Remaining Hedge Transactions have terminated or expired, and no
Letter of Credit shall be outstanding that is not Cash Collateralized,
back-stopped or have been deemed to be issued as “Letters of Credit” (as defined
in the Exit Facility Term Sheet) under the Exit Credit Agreement in connection
with the DIP Debt Conversion, upon request of the Borrower, the Administrative
Agent shall (without notice to, or vote or consent of, any Secured Party) take
such actions as shall be required to release its security interest in all
Collateral, and to release all obligations




130



--------------------------------------------------------------------------------





under any Credit Document, whether or not on the date of such release there may
be any (A) Hedging Obligations in respect of any Remaining Hedge Transactions,
(B) Cash Management Obligations in respect of any Secured Cash Management
Agreements and (C) any contingent or indemnification obligations, in each case,
not then due. Any such release of Obligations shall be deemed subject to the
provision that such Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.
Upon request by the Administrative Agent at any time, each Lender shall confirm
in writing and shall cause its Affiliates party to any Secured Cash Management
Agreement or any Secured Hedge Agreement (as applicable) to confirm in writing
the Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 13.17(b).
13.18USA PATRIOT Act. The Administrative Agent and each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow the Administrative Agent and such Lender to
identify each Credit Party in accordance with the Patriot Act.
13.19Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.
13.20Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
13.21Disposition of Proceeds. The Security Documents contain an assignment by
the Borrower and/or the Guarantors unto and in favor of the Administrative Agent
for the benefit of the Lenders of all of the Borrower’s or each Guarantor’s
interest in and to their as-extracted collateral in the form of production and
all proceeds attributable thereto which may be produced from or allocated to the
Collateral. The Security Documents further provide in general for the
application of such proceeds to the satisfaction of the Obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Documents, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other




131



--------------------------------------------------------------------------------





action to cause such proceeds to be remitted to the Administrative Agent or the
Lenders, but the Lenders will instead permit such proceeds to be paid to the
Borrower and its Subsidiaries and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Subsidiaries.
13.22Collateral Matters; Hedge Agreements. The benefit of the Security Documents
and of the provisions of this Agreement relating to any Collateral securing the
Obligations shall also extend to and be available on a pro rata basis to any
Person (a) under any Secured Hedge Agreement, in each case, after giving effect
to all netting arrangements relating to such Hedge Agreements or (b) under any
Secured Cash Management Agreement; provided that, with respect to any Secured
Hedge Agreement or Secured Cash Management Agreement that remains secured after
the Hedge Bank thereto or the Cash Management Bank thereunder is no longer a
Lender or an Affiliate of a Lender, the provisions of Section 12 shall also
continue to apply to such Hedge Bank or Cash Management Bank in consideration of
its benefits hereunder and each such Hedge Bank or Cash Management Bank, as
applicable, shall, if requested by the Administrative Agent, promptly execute
and deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to evidence the
continued applicability of the provisions of Section 12. No Person shall have
any voting rights under any Credit Document solely as a result of the existence
of obligations owed to it under any such Secured Hedge Agreement or Secured Cash
Management Agreement.
13.23Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
13.24Acknowledgement Regarding Any Supported QFCs.To the extent that the Credit
Documents provide support, through a guarantee or otherwise, for any Hedge
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit




132



--------------------------------------------------------------------------------





Support (with the provisions below applicable notwithstanding that the Credit
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
13.25Incorporation of DIP Order by Reference. Each of the Credit Parties, the
Administrative Agent and the Lenders agrees that any reference contained herein
to the DIP Order shall include all terms, conditions and provisions of such DIP
Order and that the DIP Order is incorporated herein for all purposes. To the
extent there is any conflict or inconsistency between the terms of any of the
Credit Documents and the terms of the DIP Order, the terms of the DIP Order
shall govern.
13.26Release. IN PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE ADMINISTRATIVE
AGENT AND THE LENDERS PARTY HERETO TO ENTER INTO THIS AGREEMENT, EACH CREDIT
PARTY HEREBY KNOWINGLY AND UNCONDITIONALLY WAIVES AND FULLY AND FINALLY RELEASES
AND DISCHARGES THE ADMINISTRATIVE AGENT, EACH LENDER PARTY HERETO, THE LETTER OF
CREDIT ISSUER, ANY OF THEIR AFFILIATES (INCLUDING ANY SECURED PARTY) OR ANY OF
THEIR OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS OR REPRESENTATIVES OR
ANY OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS OR ASSIGNS (COLLECTIVELY, THE
“LENDER-RELATED PARTIES”) FROM, AND COVENANTS NOT TO SUE THE LENDER-RELATED
PARTIES FOR, ANY AND ALL SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS,
CLAIMS, CAUSES OF ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS AND EXPENSES
OF EVERY NATURE AND CHARACTER, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED,
UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE,
SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR
UNFORESEEN, DIRECT OR INDIRECT, IN EACH CASE, SOLELY ARISING OUT OF OR FROM OR
RELATED TO ANY OF THE CREDIT DOCUMENTS, WHICH ANY CREDIT PARTY NOW OWNS AND
HOLDS, OR HAS AT ANY TIME HERETOFORE OWNED OR HELD, SUCH WAIVER, RELEASE AND
DISCHARGE BEING MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES
AND EFFECTS OF SUCH WAIVER, RELEASE AND DISCHARGE AND AFTER HAVING CONSULTED
LEGAL COUNSEL OF ITS OWN CHOOSING WITH RESPECT THERETO. THIS SECTION IS IN
ADDITION TO ANY OTHER RELEASE OF ANY OF THE LENDER-RELATED PARTIES BY ANY CREDIT
PARTY AND SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR




133



--------------------------------------------------------------------------------





WAIVER MADE BY ANY CREDIT PARTY IN FAVOR OF ANY OF THE LENDER-RELATED PARTIES.
SECTION 14.Collateral.
14.1Grant of Security Interest. As collateral security for all of the
Obligations, each Credit Party hereby collaterally assigns and grants to the
Administrative Agent, for the benefit of the Secured Parties, a continuing first
priority (subject to the Carve Out and such lien priority as otherwise set forth
in the DIP Order) security interest in all property and assets of such Credit
Party, whether now owned or existing or hereafter acquired or arising,
regardless of where located, including, without limitation, the following:
(a)all accounts;
(b)all contract rights;
(c)all chattel paper;
(d)all documents;
(e)all instruments;
(f)all supporting obligations and letter-of-credit rights;
(g)all general intangibles (including payment intangibles, intercompany
accounts, intellectual property and software);
(h)all inventory and other goods;
(i)all motor vehicles, equipment and fixtures;
(j)all investment property (including any Stock and Stock Equivalents) and all
financial assets;
(k)all money, cash, Permitted Investments, and securities;
(l)all deposit accounts, securities accounts and commodity accounts;
(m)all notes and documents of title;
(n)all books, records and other property related to or referring to any of the
foregoing, including books, records, account ledgers, data processing records,
computer software and other property, and general intangibles at any time
evidencing or relating to any of the foregoing;
(o)all commercial tort claims;
(p)all Hydrocarbons and other real property owned or leased by such Credit
Party;
(q)all other personal property of such Credit Party;
(r)all “Collateral” (or any equivalent or similar term describing property in
which Liens are granted as security for the Obligations) under and as defined in
the DIP Order; and






134



--------------------------------------------------------------------------------





(s)all accessions to, substitutions for, and replacements, products and proceeds
of any of the foregoing, including, but not limited to, dividends or
distributions on investment property, rents, profits, income and benefits,
proceeds of any insurance policies, claims against third parties, and
condemnation or requisition payments with respect to all or any of the foregoing
All of the foregoing is herein collectively referred to as the “Collateral”.
Notwithstanding any provision in this Agreement, the DIP Order or any other
Security Document to the contrary, for the avoidance of doubt, in no event is
(i) any Building (as defined in the applicable Flood Insurance Regulations) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulations) included in the definition of “Collateral” and no Building or
Manufactured (Mobile) Home is hereby encumbered by the Security Documents;
provided that the Credit Parties’ interests in all lands and Hydrocarbons
situated under any such Building or Manufactured (Mobile) Home or (ii) any
Excluded Asset included in the definition of “Collateral” or is encumbered by
the Credit Documents.
In each case, subject to the Final DIP Order and upon the Final DIP Order Entry
Date, (x) no cost or surcharge shall be imposed against any Collateral under
Section 506(c) of the Bankruptcy Code and (y) the Collateral shall not be
subject to the doctrine of marshalling or Section 552 of the Bankruptcy Code
“equities of the case” arguments, in each case, as provided in the DIP Order.
14.2Assignment of As-Extracted Collateral.
(a)Each Credit Party has absolutely and unconditionally assigned, transferred,
conveyed and granted a security interest, and does hereby absolutely and
unconditionally assign, transfer, convey and grant a security interest unto the
Administrative Agent, for the benefit of the Secured Parties, in and to:
(i)all of its as-extracted collateral located in or relating to the Collateral
owned by such Credit Party, including without limitation, all as-extracted
collateral relating to the Hydrocarbon Interests, the Hydrocarbons and all
products obtained or processed therefrom;
(ii)the revenues and proceeds now and hereafter attributable to such Collateral,
including the Hydrocarbons, and said products and all payments in lieu, such as
“take or pay” payments or settlements; and
(iii)all amounts and proceeds hereafter payable to or to become payable to such
Credit Party or now or hereafter relating to any part of such Collateral and all
amounts, sums, monies, revenues and income which become payable to such Credit
Party from, or with respect to, any of such Collateral, present or future, now
or hereafter constituting a part of the Hydrocarbon Interests.
(b)The Hydrocarbons and products are to be delivered into pipelines connected
with the Collateral, or to the purchaser thereof, to the credit of the
Administrative Agent, for its benefit and the benefit of the other Secured
Parties, free and clear of all taxes, charges, costs and expenses; and all such
revenues and proceeds shall be paid directly to the Administrative Agent, with
no duty or obligation of any party paying the same to inquire into the rights of
the Administrative Agent to receive the same, what application is made thereof,
or as to any other matter. Each Credit Party hereby appoints the Administrative
Agent as its attorney-in-fact to pursue any and all rights of such Credit Party
to Liens in the Hydrocarbons securing payment of proceeds of runs attributable
to the Hydrocarbons. The power of attorney granted to the Administrative Agent
in this Section 14.2(b), being coupled with an interest, shall be irrevocable
until the Obligations have been Paid In Full.






135



--------------------------------------------------------------------------------





(c)The Administrative Agent hereby grants a license to the Credit Parties to
receive Hydrocarbons and proceeds or revenues thereof, and the purchasers or
other Persons obligated to make such payments shall continue to make payments to
the Credit Parties until such time as written demand has been made upon them by
the Administrative Agent that payment be made directly to the Administrative
Agent. Such failure to notify such purchasers or other Persons shall not in any
way waive, remit, or release the right of the Administrative Agent to receive
any payments not theretofore paid over to the Credit Parties before the giving
of written notice. In this regard, in the event payments are made direct to the
Administrative Agent, and then, at the request of the Administrative Agent
payments are, for a period or period of time, paid to the Credit Parties, the
Administrative Agent shall nevertheless have the right, effective upon written
notice, to require future payments be again made to it.
14.3Perfection of Security Interest.
(a)Pursuant to the terms of the DIP Order, no filings or other action (including
the taking of possession or control) will be necessary to perfect or protect the
Liens and security interests created pursuant to this Agreement, the DIP Order
or any other Security Document. Upon entry by the Bankruptcy Court of the DIP
Order, the Liens and security interests created by the Interim DIP Order shall
automatically constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Credit Parties in the Collateral covered
thereby (including after-acquired Collateral), in each case free of all Liens
other than Liens permitted under Section 10.2, and prior and superior to all
other Liens other than as provided in the DIP Order. Notwithstanding the
perfection of any security interest granted hereunder pursuant to the order of
the Bankruptcy Court under the DIP Order, to the fullest extent permitted by
applicable law, the Administrative Agent may file or authorize the filing of one
or more financing statements disclosing the Liens granted by the Credit Parties
hereunder on the Collateral.
(b)In the event that a motion for dismissal from any of the Chapter 11 Cases is
filed with respect to any Subsidiary without the consent of the Administrative
Agent and Stock of such Subsidiary is owned by a Credit Party, and to the extent
the Stock of such Subsidiary is in certificated form, such Credit Party shall
promptly deliver all certificates or instruments at any time representing or
evidencing such Stock in such Subsidiary to the Administrative Agent, and shall
be in suitable form for transfer by delivery, or shall be accompanied by
instruments of transfer or assignment, duly executed in blank, all in form and
substance sufficient to transfer such instruments to the Administrative Agent
(or otherwise reasonably satisfactory to the Administrative Agent). The
Administrative Agent shall have the right, at any time, after the occurrence and
during the continuance of an Event of Default, to transfer to or to register in
the name of the Administrative Agent or its nominee any capital stock in such
wholly-owned Subsidiary. In addition, the Administrative Agent shall have the
right at any time to exchange certificates or instruments representing or
evidencing capital stock of such Subsidiaries for certificates or instruments of
smaller or larger denominations during the continuance of an Event of Default.
14.4Right to Cure. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right to (but not the
obligation to), at the written direction of the Majority Lenders (accompanied by
sufficient funds to pay any such amounts) and upon ten (10) days’ notice to the
applicable Credit Party, pay any amount or do any act required of any Credit
Party hereunder or under any other Credit Document (other than in respect of
principal, interest or fees on the DIP Loans) in order to preserve, protect,
maintain, or enforce the Obligations, the Collateral, or the Liens granted by
the Credit Parties hereunder, and which any Credit Party fails to pay or do,
including payment of any judgment against any Credit Party, any insurance
premium, any warehouse charge, any finishing or processing charge, any
landlord’s or bailee’s claim, and any other obligation secured by a Lien upon or
with respect to the Collateral; provided that the Administrative Agent shall not
pay any amount being diligently contested by appropriate proceedings. All
payments that the Administrative Agent makes under this Section 14.4 and all
out-of-pocket costs and expenses that the Administrative Agent pays or incurs in




136



--------------------------------------------------------------------------------





connection with any action taken by it hereunder shall be considered part of the
Obligations. Any payment made or other action taken by the Administrative Agent
under this Section 14.4 shall be without prejudice to any right to assert an
Event of Default hereunder and to proceed thereafter as herein provided.
14.5The Administrative Agent’s and Lenders’ Rights, Duties, and Liabilities. The
Credit Parties assume all responsibility and liability arising from or relating
to the use, sale, or other disposition of the Collateral. The Obligations shall
not be affected by any failure of the Secured Parties to take any steps to
perfect the Liens under the DIP Facility or to collect or realize upon the
Collateral, nor shall loss of or damage to the Collateral release any Credit
Party from any of the Obligations. Nothing in this Agreement shall be
interpreted as giving the Administrative Agent responsibility for or any duty
concerning the validity, perfection, priority or enforceability of the Liens
granted hereunder or giving the Administrative Agent any obligation to take any
action to procure or maintain such validity, perfection, priority or
enforceability, including, without limitation, any duty to file any financing
statements, amendments, continuation statements, mortgages or other documents to
perfect or maintain the perfection of the security interest granted hereunder.
14.6Rights in Respect of Stock and Stock Equivalents. During the existence of an
Event of Default, subject to any order of the Bankruptcy Court (including the
DIP Order) and the penultimate paragraph of Section 11.10, (a) the
Administrative Agent at the direction of the Majority Lenders may, upon written
notice to the relevant Credit Party, transfer or register in the name of the
Administrative Agent or any of its nominees, for the benefit of the Secured
Parties, any or all of the Collateral consisting of Stock and Stock Equivalents,
the proceeds thereof (in cash or otherwise), and all liens, security, rights,
remedies and claims of any Credit Party with respect thereto (as used in this
Section 14.6 collectively, the “Pledged Collateral”) held by the Administrative
Agent hereunder, and the Administrative Agent or its nominee may thereafter,
after written notice to the applicable Credit Party, exercise all voting and
corporate rights at any meeting of any corporation, partnership, or other
business entity issuing any of the Pledged Collateral and any and all rights of
conversion, exchange, subscription, or any other rights, privileges, or options
pertaining to any of the Pledged Collateral as if it were the absolute owner
thereof, including the right to exchange at its discretion any and all of the
Pledged Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization, or other readjustment of any corporation, partnership, or
other business entity issuing any of such Pledged Collateral or upon the
exercise by any such issuer or the Administrative Agent of any right, privilege
or option pertaining to any of the Pledged Collateral, and in connection
therewith, to deposit and deliver any and all of the Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as it may determine, all without liability except to
account for property actually received by it, but the Administrative Agent shall
have no duty to exercise any of the aforesaid rights, privileges or options, and
the Administrative Agent shall not be responsible for any failure to do so or
delay in so doing, (b) to the extent permitted under applicable law, after the
Administrative Agent’s giving of the notice specified in clause (a) of this
Section 14.6, all rights of any Credit Party to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise and to
receive the dividends, interest and other distributions which it would otherwise
be authorized to receive and retain thereunder shall be suspended until such
Event of Default shall no longer exist, and all such rights shall, until such
Event of Default shall no longer exist, thereupon become vested in the
Administrative Agent which shall thereupon have the sole right to exercise such
voting and other consensual rights and to receive and hold as Pledged Collateral
such dividends, interest, and other distributions (provided that any such
Pledged Collateral the Administrative Agent shall collect shall promptly be
returned to each applicable Credit Party after such Event of Default is cured or
waived to the extent such Pledged Collateral was not applied to repay the
Obligations), and (c) each Credit Party shall promptly execute and deliver (or
cause to be executed and delivered) to the Administrative Agent all such proxies
and other instruments that the Administrative Agent or a Lender may reasonably
request for the purpose of enabling the Administrative Agent to exercise the
voting and other rights which




137



--------------------------------------------------------------------------------





it is entitled to exercise pursuant to this Section 14.6 and to receive the
dividends, interest, and other distributions which it is entitled to receive and
retain pursuant to this Section 14.6.
14.7Remedies.
(a)Subject to the penultimate paragraph of Section 11.10, each Credit Party
recognizes that the Administrative Agent may be unable to effect a public sale
of any or all of the Collateral that constitutes securities to be sold by reason
of certain prohibitions contained in the laws of any jurisdiction outside the
United States or in applicable federal, provincial, territorial or state
securities laws but may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire such Collateral to be sold for their own account for
investment and not with a view to the distribution or resale thereof. Each
Credit Party acknowledges and agrees that any such private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall, to the extent permitted by law, be deemed to have been made
in a commercially reasonable manner. Unless required by applicable law, the
Administrative Agent shall not be under any obligation to delay a sale of any of
such Collateral to be sold for the period of time necessary to permit the issuer
of such securities to register such securities under the laws of any
jurisdiction outside the United States or under any applicable federal,
provincial, territorial or state securities laws, even if such issuer would
agree to do so. Each Credit Party further agrees to do or cause to be done, to
the extent that such Credit Party may do so under applicable law, all such other
acts and things as the Administrative Agent may reasonably request to make such
sales or resales of any portion or all of such Collateral or other property to
be sold valid and binding and in compliance with any and all applicable laws at
the Credit Parties’ expense. Each Credit Party further agrees that a breach of
any of the covenants contained in this Section 14.7(a) will cause irreparable
injury to the Secured Parties for which there is no adequate remedy at law and,
as a consequence, agrees that each covenant contained in this Section 14.7(a)
shall be specifically enforceable against such Credit Party, and each Credit
Party hereby waives and agrees, to the fullest extent permitted by law, not to
assert as a defense against an action for specific performance of such covenants
that (i) such Credit Party’s failure to perform such covenants will not cause
irreparable injury to the Secured Parties or (ii) the Secured Parties have an
adequate remedy at law in respect of such breach. Each Credit Party further
acknowledges the impossibility of ascertaining the amount of damages which would
be suffered by the Secured Parties by reason of a breach of any of the covenants
contained in this Section 14.7(a) and, consequently, agrees that, if such Credit
Party shall breach any of such covenants and the Secured Parties shall sue for
damages for such breach, such Credit Party shall pay to the Administrative
Agent, for the benefit of the Secured Parties, as liquidated damages and not as
a penalty, an aggregate amount equal to the value of the Collateral or other
property to be sold on the date the Administrative Agent shall demand compliance
with this Section 14.7(a).
(b)Subject to the terms of the DIP Order and the penultimate paragraph of
Section 11.10, if an Event of Default has occurred and is continuing, the
Administrative Agent shall have for the benefit of the Secured Parties, in
addition to all other rights of the Secured Parties, the rights and remedies of
a secured party under the UCC, and without limiting the generality of the
foregoing, the Administrative Agent may, and at the request of the Majority
Lenders shall: (i) take possession of, foreclose on and/or request a receiver of
the Collateral and keep it on any Credit Party’s premises at any time, at no
cost to the Secured Parties, or remove any part of it to such other place or
places as the Administrative Agent may desire, or the Credit Parties shall, upon
the Administrative Agent’s or the Majority Lender’s demand, at the Credit
Parties’ cost, assemble the Collateral and make it available to the
Administrative Agent at a place reasonably convenient to the Administrative
Agent; (ii) exercise of set-off rights on cash collateral or deposits;
(iii) sell and deliver any Collateral at public or private sales, for cash, upon
credit or otherwise, at such prices and upon such terms as the Administrative
Agent deems advisable, in its sole discretion, and may postpone or adjourn any
sale of the Collateral by an announcement at the time and place of sale or of
such postponed or adjourned sale; (iv) hold, lease, develop, manage, operate,
control and otherwise use the Collateral upon such terms




138



--------------------------------------------------------------------------------





and conditions as may be reasonable under the circumstances (making such
repairs, alterations, additions and improvements and taking other actions, from
time to time, as may be reasonably necessary or desirable), exercise all such
rights and powers of each Credit Party with respect to the Collateral, whether
in the name of such Credit Party or otherwise, including without limitation the
right to make, cancel, enforce or modify leases, obtain and evict tenants, and
demand, sue for, collect and receive all rents, in each case, in accordance with
the standards applicable to the Administrative Agent under the Credit Documents,
and (v) take any other reasonable actions, as may be reasonably necessary or
desirable, in connection with the Collateral (including preparing for the
disposition thereof), and all actual, reasonable, out-of-pocket fees and
expenses incurred in connection therewith shall be borne by the Credit Parties.
Subject to the terms of the DIP Order, if an Event of Default has occurred and
is continuing, promptly following written demand from the Administrative Agent,
the applicable Credit Party shall direct the grantor or licensor of, or the
contracting party to, any property agreement with respect to any property to
recognize and accept the Administrative Agent, for the benefit of and on behalf
of the Secured Parties, as the party to such agreement for any and all purposes
as fully as it would recognize and accept such Credit Party and the performance
of such Credit Party thereunder and, in such event, without further notice or
demand and at such Credit Party’s sole cost and expense, the Administrative
Agent, for the benefit of and on behalf of the Secured Parties, may exercise all
rights of such Credit Party arising under such agreements. Without in any way
requiring notice to be given in the following manner, each Credit Party agrees
that any notice by the Administrative Agent of sale, disposition or other
intended action hereunder or in connection herewith, whether required by the UCC
or otherwise, shall constitute reasonable notice to such Credit Party if such
notice is mailed by registered or certified mail, return receipt requested,
postage prepaid, or is delivered personally against receipt, at least five (5)
Business Days prior to such action to the Credit Parties’ address specified in
or pursuant to Section 13.2. If any Collateral is sold on terms other than
payment in full at the time of sale, no credit shall be given against the
Obligations until the Administrative Agent or the Lenders receive payment, and
if the buyer defaults in payment, the Administrative Agent may resell the
Collateral. In the event the Administrative Agent seeks to take possession of
all or any portion of the Collateral by judicial process, each Credit Party
irrevocably waives (to the extent permitted by applicable law): (A) the posting
of any bond, surety or security with respect thereto which might otherwise be
required; (B) any demand for possession prior to the commencement of any suit or
action to recover the Collateral; and (C) any requirement that the
Administrative Agent retain possession and not dispose of any Collateral until
after trial or final judgment. Each Credit Party agrees that the Administrative
Agent has no obligation to preserve rights to the Collateral or marshal any
Collateral for the benefit of any Person. The Administrative Agent is hereby
granted a license or other right to use, without charge, each Credit Party’s
labels, patents, copyrights, name, trade secrets, trade names, trademarks and
advertising matter, or any similar property, in completing production of,
advertising or selling any Collateral, and each such Credit Party’s rights under
all licenses and all franchise agreements shall inure to the Administrative
Agent’s benefit for such purpose; provided that the Administrative Agent shall
not exercise such license or rights unless an Event of Default has occurred and
is continuing. The Administrative Agent will return any excess proceeds to the
applicable Credit Party and the Credit Parties shall remain liable for any
deficiency. The proceeds of any sale shall be applied as required pursuant to
Section 11.11 hereof.
(c)Notwithstanding anything herein to the contrary, (i) neither the
Administrative Agent nor any Lender shall take any action under this Section
14.7 (or similar provisions of any Credit Document) except after compliance with
any applicable requirements set forth in the DIP Order and (ii) following the
occurrence and during the continuance of an Event of Default, all amounts
received by the Administrative Agent on account of the Obligations, from the
Credit Parties and/or all amounts with respect to the proceeds of any Collateral
shall be promptly disbursed by the Administrative Agent as required pursuant to
Section 11.11 hereof.






139



--------------------------------------------------------------------------------





SECTION 15.Guarantee.
15.1Guarantee; Limitation of Liability.
(a)Each Guarantor, jointly and severally, hereby absolutely, unconditionally and
irrevocably guarantees (this “Guarantee”) the performance and punctual payment
when due, whether at scheduled maturity or on any date of a required prepayment
or by acceleration, demand or otherwise, of all Obligations of each other Credit
Party now or hereafter existing under or in respect of the Credit Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
interest, premiums, fees, indemnities, contract causes of action, costs,
expenses or otherwise, and agrees to pay any and all reasonable out-of-pocket
expenses (including reasonable out-of-pocket fees and expenses of counsel to the
extent reimbursable pursuant to Section 13.5 but excluding allocated costs of
in-house counsel) incurred by the Administrative Agent in enforcing any rights
under this Guarantee or any other Credit Document.
(b)Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent or
any Lender under this Guarantee, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor so as to maximize
the aggregate amount paid to the Administrative Agent and the Lenders under or
in respect of the Credit Documents.
15.2Guaranty Absolute. Each Guarantor guarantees that the Obligations will be
paid strictly in accordance with the terms of the Credit Documents, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or any
Lender with respect thereto. The Obligations of each Guarantor under or in
respect of this Guarantee are independent of the Obligations of any other Credit
Party under or in respect of the Credit Documents, and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce this
Guarantee, irrespective of whether any action is brought against the Borrower or
any other Credit Party or whether the Borrower or any other Credit Party is
joined in any such action or actions. The liability of each Guarantor under this
Guarantee shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:
(a)any lack of validity or enforceability of any provision under this Agreement,
any Credit Document or any agreement or instrument relating thereto;
(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations under or in respect of the Credit Documents,
or any other amendment or waiver of or any consent to departure from any Credit
Document, including any increase in the Obligations resulting from the extension
of additional credit to any Credit Party or otherwise;
(c)any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Obligations;
(d)any manner of application of Collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of sale or other disposition of any Collateral
for all or any of the Obligations under the Credit Documents or any other assets
of any Credit Party;
(e)any change, restructuring or termination of the corporate structure or
existence of any Credit Party;






140



--------------------------------------------------------------------------------





(f)any failure of the Administrative Agent or any Lender to disclose to any
Credit Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Credit
Party now or hereafter known to the Administrative Agent or such Lender, as the
case may be (each Guarantor waiving any duty on the part of the Administrative
Agent and the Lenders to disclose such information);
(g)the failure of any other Person to execute or deliver this Guarantee or the
release or reduction of liability of any Guarantor or surety with respect to the
Obligations; or
(h)any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Administrative Agent or
any Lender that might otherwise constitute a defense available to, or a
discharge of, any Credit Party or any other guarantor or surety, in its capacity
as a guarantor or surety (other than payment or performance).
This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Administrative Agent or any Lender or any other
Person, for whatever reason, all as though such payment had not been made.
15.3Waivers and Acknowledgments.
(a)Each Guarantor hereby unconditionally and irrevocably waives (to the extent
permitted by applicable law) any right to revoke this Guarantee and acknowledges
that this Guarantee is continuing in nature and applies to all Obligations,
whether existing now or in the future.
(b)Each Guarantor hereby unconditionally and irrevocably waives (to the extent
permitted by applicable law) (i) any defense arising by reason of any claim or
defense based upon an election of remedies by the Administrative Agent or any
Lender that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Credit Parties, any other guarantor or any
other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
(c)Each Guarantor acknowledges that the Administrative Agent may, to the extent
permitted by applicable law and the DIP Order, without notice to or demand upon
such Guarantor and without affecting the liability of such Guarantor under this
Guarantee, foreclose under any Credit Document by non-judicial sale, and each
Guarantor hereby waives (to the extent permitted by applicable law) any defense
to the recovery by the Administrative Agent and the Lenders against such
Guarantor of any deficiency after such non-judicial sale and any defense or
benefits that may be afforded by applicable law.
(d)Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any Lender to disclose to such Guarantor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Credit
Party or any of its Subsidiaries now or hereafter known by the Administrative
Agent or such Lender, as the case may be.
(e)Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Credit
Documents and that the waivers set forth in Section 15.2 and this Section 15.3
are knowingly made in contemplation of such benefits.
15.4Subrogation. Each Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against the
Borrower or any other Credit Party




141



--------------------------------------------------------------------------------





that arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under or in respect of this Guarantee or any Credit
Document, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Administrative Agent or any Lender against the Borrower or any
other Credit Party, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including the right to take or receive
from the Borrower or any other Credit Party, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Obligations
(other than inchoate indemnity obligations and similar obligations that survive
the termination of this Agreement) and all other amounts payable under this
Guarantee shall have been Paid in Full. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the later of (a) the Payment in Full and (b) the Termination Date, such
amount shall be received and held in trust for the benefit of the Administrative
Agent and the Lenders, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Obligations and all other amounts payable
under this Guarantee, whether matured or unmatured, in accordance with the terms
of the Credit Documents, or to be held as Collateral for any Obligations or
other amounts payable under this Guarantee thereafter arising. If (i) any
Guarantor shall make payment to the Administrative Agent of all or any part of
the Obligations, (ii) all of the Obligations shall have been Paid in Full and
(iii) the Termination Date shall have occurred, the Administrative Agent and the
Lenders will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Obligations resulting from such payment
made by such Guarantor pursuant to this Guarantee.
15.5Continuing Guaranty; Assignment. This Guarantee is a continuing guaranty and
shall (a) remain in full force and effect until Payment in Full, (b) be binding
upon each Guarantor, its successors and assigns and (c) inure to the benefit of
and be enforceable by the Administrative Agent and the Lenders and their
respective successors, transferees and assigns. Without limiting the generality
of clause (c) of the immediately preceding sentence, any assignee that has been
assigned or transferred all or any portion of a Lender’s advances, Commitments
or rights and obligations under this Agreement in accordance with Section 13.6,
shall thereupon become vested with all the benefits granted to such transferring
Lender under this Guarantee. No Guarantor shall have the right to assign its
rights hereunder or any interest herein or delegate any of its duties,
liabilities or obligations hereunder or under any other Credit Document without
the prior written consent of the Majority Lenders, except as otherwise permitted
hereby.
15.6Guarantor Commodity Exchange Act Keepwell Provisions. Each Guarantor hereby
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each Credit Party (other
than itself) in order for such Credit Party to honor its obligations in respect
of Hedge Agreements (provided, however, that each Guarantor shall only be liable
under this Section 15.6 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 15.6, or
otherwise under this Agreement or any Credit Document, as it relates to such
other Credit Parties, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Guarantor under this Section 15.6 shall remain in full force
and effect until all Obligations are Paid in Full (other than Hedging
Obligations under Secured Hedge Agreements, Cash Management Obligations under
Secured Cash Management Agreements and contingent indemnification obligations,
in each case, not then due and payable), and all of the Commitments are
terminated. Each Guarantor intends that this Section 15.6 constitute, and this
Section 15.6 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.




142



--------------------------------------------------------------------------------





[Signature Pages Follow]






143



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
BORROWER:
 
 
 
 
DENBURY RESOURCES INC.,
 
as the Borrower
 
 
 
 
By:
/s/ Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Executive Vice President, Chief
Financial Officer, Treasurer and Assistant
Secretary









SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
GUARANTORS:
 
 
 
 
DENBURY GATHERING & MARKETING, INC.
 
DENBURY HOLDINGS, INC.
 
DENBURY OPERATING COMPANY
 
DENBURY ONSHORE, LLC
 
DENBURY PIPELINE HOLDINGS, LLC
 
DENBURY AIR, LLC
 
DENBURY GREEN PIPELINE-TEXAS, LLC
 
DENBURY GULF COAST PIPELINES, LLC
 
GREENCORE PIPELINE COMPANY LLC
 
DENBURY GREEN PIPELINE-MONTANA, LLC
 
DENBURY GREEN PIPELINE-RILEY RIDGE, LLC
 
DENBURY THOMPSON PIPELINE, LLC
 
ENCORE PARTNERS GP HOLDINGS LLC
 
PLAIN ENERGY HOLDINGS, LLC
 
DENBURY BROOKHAVEN PIPELINE, LLC
 
DENBURY GREEN PIPELINE-NORTH DAKOTA, LLC
 
 
 
 
By:
/s/ Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Executive Vice President, Chief Financial
Officer, Treasurer and Assistant Secretary

 
 
 
 
DENBURY BROOKHAVEN PIPELINE
PARTNERSHIP, LP
 
 
 
 
By:
Denbury Brookhaven Pipeline, LLC,
its general partner
 
 
 
 
By:
/s/ Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Executive Vice President, Chief Financial
Officer, Treasurer and Assistant Secretary











SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT/LENDER:
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent, Letter of Credit Issuer and a Lender
 
 
 
 
By:
/s/ Anca Loghin
 
Name:
Anca Loghin
 
Title:
Authorized Officer









SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
LENDERS:
 
 
 
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Tyler D. Levings
 
Name:
Tyler D. Levings
 
Title:
Director















SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ Edward Markham
 
Name:
Edward Markham
 
Title:
Director















SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
 
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ Michael P. Robinson
 
Name:
Michael P. Robinson
 
Title:
Senior Vice President













SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as a Lender
 
 
 
 
By:
/s/ Megan Kane
 
Name:
Megan Kane
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Didier Siffer
 
Name:
Didier Siffer
 
Title:
Authorized Signatory

























SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
 
 
 
 
ROYAL BANK OF CANADA,
 
as a Lender
 
 
 
 
By:
/s/ Amy G. Josephson
 
Name:
Amy G. Josephson
 
Title:
Authorized Signatory















SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
 
 
 
 
ABN AMRO CAPITAL USA LLC,
 
as a Lender
 
 
 
 
By:
/s/ David Montgomery
 
Name:
David Montgomery
 
Title:
Managing Director
 
 
 
 
By:
/s/ Darrell Holley
 
Name:
Darrell Holley
 
Title:
Managing Director















SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
 
 
 
 
COMERICA BANK,
 
as a Lender
 
 
 
 
By:
/s/ Lesley B. Higginbotham
 
Name:
Lesley B. Higginbotham
 
Title:
Vice President















SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
 
 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK BRANCH,
 
as a Lender
 
 
 
 
By:
/s/ Donovan C. Broussard
 
Name:
Donovan C. Broussard
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Jacob W. Lewis
 
Name:
Jacob W. Lewis
 
Title:
Authorized Signatory















SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
 
 
 
 
ING CAPITAL LLC,
 
as a Lender
 
 
 
 
By:
/s/ Juli Bieser
 
Name:
Juli Bieser
 
Title:
Managing Director
 
 
 
 
By:
/s/ Lauren Gutterman
 
Name:
Lauren Gutterman
 
Title:
Vice President









SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
 
 
 
 
TRUIST BANK (as successor by merger to SunTrust Bank),
 
as a Lender
 
 
 
 
By:
/s/ William S. Krueger
 
Name:
William S. Krueger
 
Title:
Senior Vice President









SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
 
 
 
 
KEY BANK NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ Dale Conder
 
Name:
Dale Conder
 
Title:
Senior Vice President









SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
 
 
 
 
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ Michael Miller
 
Name:
Michael Miller
 
Title:
Vice President









SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
 
 
 
 
GOLDMAN SACHS BANK USA,
 
as a Lender
 
 
 
 
By:
/s/ Jacob Elder
 
Name:
Jacob Elder
 
Title:
Authorized Signatory







SIGNATURE PAGE
DENBURY RESOURCES INC.
SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF NOTICE OF BORROWING
[Letterhead of Borrower]
[Date] 1 


JPMorgan Chase Bank, N.A.,
as Administrative Agent


Re:    Denbury Resources Inc. Notice of Borrowing


Ladies and Gentlemen:


This Notice of Borrowing is delivered to you pursuant to Section 2.3 of the
Senior Secured Super Priority Debtor-in-Possession Credit Agreement, dated as of
August 4, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Denbury Resources Inc., a Delaware corporation (the “Borrower”), the Guarantors
from time to time party thereto, the banks, financial institutions and other
lending institutions from time to time parties or lenders thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent and the Letter
of Credit Issuer (such terms and each other capitalized term used but not
defined herein having the meaning provided in Section 1.1 of the Credit
Agreement).


The Borrower hereby requests that a DIP Loan be extended as follows:
(i)    Aggregate amount of the requested DIP Loan is $[_______];


(ii)    Date of such Borrowing is [________], 20[__]2 


(iii)    Requested Borrowing is to be [an ABR DIP Loan][a LIBOR DIP Loan];


(iv)    In the case of a LIBOR DIP Loan, the initial Interest Period applicable
thereto is [_________];3 


(v)    Location and number of the Borrower’s account to which funds are to be
disbursed is as follows:


Financial Institution:        [____________________________]
ABA Routing Number:        [____________________________]
SWIFT Code:            [____________________________]
Account Name:            [____________________________]
Account Number:            [____________________________]
Reference:            [____________________________]
















________________________
1 Date of Notice of Borrowing: To be submitted (A) prior to 1:00 p.m. (Dallas,
Texas time) at least three Business Days’ prior to each Borrowing of DIP Loans
if such DIP Loans are to be initially LIBOR DIP Loans; or (B) prior to 12:00
noon (Dallas, Texas time) on the date of each Borrowing of DIP Loans that are to
be ABR DIP Loans.
2 Which shall be a Business Day.
3 If no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.




Exhibit A-1





--------------------------------------------------------------------------------





The Borrower hereby represents and warrants that:
(i)    At the time of the Borrowing and after giving effect thereto, no Default
or Event of Default has occurred and is continuing under the Credit Agreement;


(ii)    At the time of the Borrowing and after giving effect thereto, each of
the representations and warranties of the Credit Parties set forth in the Credit
Documents are true and correct in all material respects (unless such
representations and warranties are already qualified by materiality, Material
Adverse Effect or a similar qualification in which case such representations and
warranties are true and correct in all respects) on and as of the date hereof,
both before and after giving effect to the DIP Loan requested hereby, unless
stated to relate to a specific earlier date, in which case such representations
and warranties are true and correct in all material respects as of such earlier
date;


(iii)    At the time of the Borrowing and after giving effect thereto, the
Available Commitment is not less than zero and the Total Exposures of the
Lenders does not exceed the amount then authorized by the DIP Order currently in
effect;


(iv)    At the time of the Borrowing and after giving effect thereto, the
Borrower and the other Credit Parties do not have any Excess Cash in excess of
$75,000,000; and


(v)    The proposed use of proceeds is for Budgeted Expenses in compliance with
the DIP Budget.[; and


(vi)    At the time of the Borrowing and after giving effect thereto, the Total
Exposures of all of the Lenders does not exceed the Interim Cap.]4 


[Remainder of page intentionally left blank; signature page follows]


























































________________________
4 To be included if Notice of Borrowing is delivered prior to the Final DIP
Order Entry Date.




Exhibit A-2





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this Notice of Borrowing
by its authorized representative as of the date set forth above.
 
 
 
 
 
 
DENBURY RESOURCES INC.
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







Signature Page
Denbury Resources Inc.
Notice of Borrowing



--------------------------------------------------------------------------------






EXHIBIT B


FORM OF LETTER OF CREDIT REQUEST


[Letterhead of Borrower]


[Date] 5 




[JPMorgan Chase Bank, N.A.,
as Administrative Agent and the Letter of Credit Issuer]




Re:    Denbury Resources Inc. Letter of Credit Request


Ladies and Gentlemen:


This Letter of Credit Request is delivered to you pursuant to Section 3.2 of the
Senior Secured Super Priority Debtor-in-Possession Credit Agreement, dated as of
August 4, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Denbury Resources Inc., a Delaware corporation (the “Borrower”), the Guarantors
from time to time party thereto, the banks, financial institutions and other
lending institutions from time to time parties or lenders thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent and the Letter
of Credit Issuer (such terms and each other capitalized term used but not
defined herein having the meaning provided in Section 1.1 of the Credit
Agreement).


The Borrower hereby requests that a Letter of Credit be issued:


(i)    on [insert date of issuance]6


(ii)    in the aggregate Stated Amount of $[_________];


(iii)    in favor of [insert name and address of beneficiary]; and


(iv)    which expires on [insert date no later than the earlier of (A) 12 months
(or 18 months in the case of any Letters of Credit issued in favor of the
Railroad Commission of Texas, as beneficiary) after the date of issuance or such
longer period of time as may be agreed by the Letter of Credit Issuer and (B)
the L/C Maturity Date]7.
















________________________
5 Letter of Credit Request to be submitted prior to 1:00 p.m. (Dallas, Texas
time) at least two Business Days prior to the date of issuance or such lesser
number as may be agreed by the Administrative Agent and the Letter of Credit
Issuer.


6 Which shall be a Business Day.
7 Unless otherwise agreed upon by the Administrative Agent and the Letter of
Credit Issuer or as otherwise provided for under Section 3.2(b) of the Credit
Agreement (including any such automatic renewal); provided that in no event
shall such expiration date occur later than the L/C Maturity Date unless
arrangements which are reasonably satisfactory to the Administrative Agent and
the Letter of Credit Issuer to Cash Collateralize (or backstop) such Letter of
Credit have been made (provided further, however, that no Lenders shall be
obligated to fund participations in respect of any Letter of Credit after the
Termination Date).




Exhibit B-1



--------------------------------------------------------------------------------





The Borrower hereby represents and warrants that:


(i)    At the time of the issuance of the requested Letter of Credit and after
giving effect thereto, the Stated Amount of the Letter of Credit requested by
this Letter of Credit Request shall not (A) when added to the Letters of Credit
Outstanding at this time, exceed the Letter of Credit Commitment now in effect
or (B) cause the aggregate amount of the Lenders’ Total Exposures to exceed the
Loan Limit now in effect;


(ii)    At the time of the issuance of the requested Letter of Credit and after
giving effect thereto, no Default or Event of Default has occurred and is
continuing under the Credit Agreement;


(iii)    At the time of the issuance of the requested Letter of Credit and after
giving effect thereto, each of the representations and warranties of the Credit
Parties set forth in the Credit Documents are true and correct in all material
respects (unless such representations and warranties are already qualified by
materiality, Material Adverse Effect or a similar qualification in which case
such representations and warranties are true and correct in all respects) on and
as of the date hereof, both before and after giving effect to the issuance of
the Letter of Credit requested hereby, unless stated to relate to a specific
earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date;


(iv)    At the time of the issuance of the requested Letter of Credit and after
giving effect thereto, the Available Commitment is not less than zero and the
Total Exposures of the Lenders does not exceed the amount then authorized by the
DIP Order currently in effect; and


(v)    At the time of the issuance of the requested Letter of Credit and after
giving effect thereto, the Borrower and the other Credit Parties do not have any
Excess Cash in excess of $75,000,000.[; and


(vi)    At the time of the issuance of the requested Letter of Credit and after
giving effect thereto, the aggregate amount of the Total Exposures of all of the
Lenders does not exceed the Interim Cap.]8 


The undersigned hereby agrees that the Letter of Credit Issuer is expressly
authorized to make such changes from the forms of this Letter of Credit Request
as the Letter of Credit Issuer in its sole discretion may deem advisable,
provided no such changes shall vary the principal terms hereof.


[Remainder of page intentionally left blank; signature page follows]






































________________________
8 To be included if the Letter of Credit Request is delivered prior to the Final
DIP Order Entry Date.




Exhibit B-2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this Letter of Credit
Request by its authorized representative as of the date set forth above.
 
 
 
 
 
 
DENBURY RESOURCES INC.
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







Signature Page
Denbury Resources Inc.
Letter of Credit Request



--------------------------------------------------------------------------------






EXHIBIT C


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT


This Assignment and Acceptance Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and accepts from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.


1.    Assignor:            ______________________


2.    Assignee:            ______________________


3.    Borrower:            Denbury Resources Inc.


4.
Administrative Agent:         JPMorgan Chase Bank, N.A., as Administrative Agent
under the

Credit Agreement.


5. Credit Agreement:
The Senior Secured Super Priority Debtor-in-Possession Credit Agreement, dated
as of August 4, 2020 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among DENBURY
RESOURCES INC., a Delaware corporation (the “Borrower”), the Guarantors from
time to time party thereto, the banks, financial institutions and other lending
institutions from time to time party thereto (the “Lenders”) and JPMORGAN CHASE
BANK, N.A., as Administrative Agent and the Letter of Credit Issuer (such terms
and each other capitalized term used but not defined herein having the meaning
provided in Section 1.1 of the Credit Agreement).









Exhibit C-1



--------------------------------------------------------------------------------





6.
Assigned Interest:



Total Commitment for all Lenders
Amount of Commitment/DIP Loans Assigned
Commitment Percentage
$______________
$______________
____________%





Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


7.
Notice and Wire Instructions:



 
 
 
 
 
 
[NAME OF ASSIGNOR]
 
[NAME OF ASSIGNEE]
 
 
 
 
 
Notices:
 
 
Notices:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
Attention:
 
 
Facsimile:
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
with a copy to:
 
 
with a copy to:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
Attention:
 
 
Facsimile:
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Wire Instructions
 
 
Wire Instructions
 
 
 
 
 
 
 
 
[_________________]
 
 
[_________________]
 







[Remainder of page intentionally left blank; signature page follows]
















______________________
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/DIP Loans
of all Lenders thereunder.




Exhibit C-2



--------------------------------------------------------------------------------






The terms set forth in this Assignment are hereby agreed to:
 
 
 
 
 
 
ASSIGNOR:
 
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





 
 
 
 
 
 
ASSIGNEE:
 
[NAME OF ASSIGNEE]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 













Signature Page
Denbury Resources Inc.
Assignment and Acceptance Agreement



--------------------------------------------------------------------------------







Consented to and Accepted:
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent and the Letter of Credit Issuer
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 











Signature Page
Denbury Resources Inc.
Assignment and Acceptance Agreement



--------------------------------------------------------------------------------





Consented to:
 
 
 
 
DENBURY RESOURCES INC.,
 
as Borrower
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 







Signature Page
Denbury Resources Inc.
Assignment and Acceptance Agreement



--------------------------------------------------------------------------------






ANNEX 1


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ACCEPTANCE AGREEMENT


1.Representations and Warranties.


1.1Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, the Credit Documents or any other instrument or
document delivered pursuant thereto, other than this Assignment (herein
collectively the “Loan Documents”), or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.


1.2Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iii)
it has received a copy of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, and (iv) if it is a
Non‑U.S. Lender, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with its terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.


2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued up to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment.
This Assignment shall be governed by, and construed in accordance with, the
internal laws of the State of New York.










Annex 1-1



--------------------------------------------------------------------------------






EXHIBIT D


FORM OF PROMISSORY NOTE


Dallas, Texas


[__________], 20[__]


FOR VALUE RECEIVED, the undersigned, DENBURY RESOURCES INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay
[__________] or its registered assigns (the “Lender”), at the Administrative
Agent’s Office or such other place as JPMORGAN CHASE BANK, N.A. (the
“Administrative Agent”) shall have specified, in Dollars and in immediately
available funds, in accordance with Section 5.3 of the Credit Agreement (as
defined below) on the Termination Date, the aggregate unpaid principal amount,
if any, of all advances made by the Lender to the Borrower in respect of DIP
Loans pursuant to the Credit Agreement. The Borrower further promises to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time outstanding at the rates per annum and on the dates specified in
Section 2.8 of the Credit Agreement. Capitalized terms used but not otherwise
defined herein shall have the meaning provided in Section 1.1 of the Credit
Agreement.


This Promissory Note is one of the promissory notes referred to in Section
2.5(e) of the Senior Secured Super Priority Debtor-in-Possession Credit
Agreement, dated as of August 4, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, the Guarantors from time to time party thereto, the
banks, financial institutions and other lending institutions from time to time
party thereto (collectively with the Lender, the “Lenders”) and JPMORGAN CHASE
BANK, N.A., as Administrative Agent and the Letter of Credit Issuer.


This Promissory Note is subject to, and the Lender is entitled to the benefits
of, the provisions of the Credit Agreement, and the DIP Loans evidenced hereby
are guaranteed and secured as provided therein and in the other Credit
Documents. The DIP Loans evidenced hereby are subject to prepayment prior to the
Termination Date in whole or in part, as provided in the Credit Agreement.


All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.


All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5 of the Credit Agreement,
and such Person shall be treated as a Lender hereunder for all purposes of the
Credit Agreement.


THIS PROMISSORY NOTE, AND ANY CLAIM, CONTROVERSY, OR DISPUTE ARISING OUT OF OR
IN CONNECTION WITH THIS PROMISSORY NOTE, SHALL BE GOVERNED BY,




Exhibit D-1



--------------------------------------------------------------------------------





AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.


[Remainder of page intentionally left blank; signature page follows]






Exhibit D-2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower, intending to be legally bound hereby, has duly
executed this Promissory Note as of the day and year first written above.
 
 
 
 
 
 
DENBURY RESOURCES INC.
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







Signature Page
Denbury Resources Inc.
Promissory Note



--------------------------------------------------------------------------------






EXHIBIT E-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Senior Secured Super Priority
Debtor-in-Possession Credit Agreement, dated as of August 4, 2020 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Denbury Resources Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the banks, financial institutions and other lending institutions from time to
time parties or lenders thereto (the “Lenders”) and JPMorgan Chase Bank, N.A.,
as Administrative Agent and the Letter of Credit Issuer (the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the DIP Loan(s) (as well as any promissory notes evidencing such DIP Loan(s))
in respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




[NAME OF LENDER]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]






Exhibit E-1-1



--------------------------------------------------------------------------------






EXHIBIT E-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Senior Secured Super Priority
Debtor-in-Possession Credit Agreement, dated as of August 4, 2020 (as amended,
restated, amended and restated supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Denbury Resources Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the banks, financial institutions and other lending institutions from time to
time parties or lenders thereto (the “Lenders”) and JPMorgan Chase Bank, N.A.,
as Administrative Agent and the Letter of Credit Issuer (the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.




[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]






Exhibit E-2-1



--------------------------------------------------------------------------------






EXHIBIT E-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Senior Secured Super Priority
Debtor-in-Possession Credit Agreement, dated as of August 4, 2020 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Denbury Resources Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the banks, financial institutions and other lending institutions from time to
time parties or lenders thereto (the “Lenders”) and JPMorgan Chase Bank, N.A.,
as Administrative Agent and the Letter of Credit Issuer (the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.




[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]








Exhibit E-3-1



--------------------------------------------------------------------------------






EXHIBIT E-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Senior Secured Super Priority
Debtor-in-Possession Credit Agreement, dated as of August 4, 2020 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Denbury Resources Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the banks, financial institutions and other lending institutions from time to
time parties or lenders thereto (the “Lenders”) and JPMorgan Chase Bank, N.A.,
as Administrative Agent and the Letter of Credit Issuer (the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the DIP
Loan(s) (as well as any promissory notes evidencing such DIP Loan(s)) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such DIP Loan(s) (as well as
any promissory notes evidencing such DIP Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Credit
Document, neither the undersigned nor any of its direct or indirect
partners/members is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




[NAME OF LENDER]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]






Exhibit E-4-1



--------------------------------------------------------------------------------






EXHIBIT F
EXIT FACILITY TERM SHEET
[Attached.]






Exhibit F-1



--------------------------------------------------------------------------------






DENBURY RESOURCES INC.
$615,000,000 Senior Secured Revolving Credit Facility
Borrower:
Denbury Resources Inc., a Delaware corporation (the “Borrower”).


Administrative Agent:
JPMorgan Chase Bank, N.A. (“JPMCB”) in its capacity as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”) in respect of
the Revolving Facility (as hereinafter defined) for a syndicate of banks,
financial institutions and other institutional lenders from time to time party
thereto (together with JPMCB and the Initial Lenders, the “Lenders”). On the
Conversion Date (as defined below), the Lenders shall constitute all of the
Existing Lenders (as defined below) participating in the DIP Facility (as
defined below).


Joint Bookrunners and Lead Arrangers:
JPMCB, Bank of America, N.A., Wells Fargo Securities, LLC and Capital One,
National Association, in their respective capacities as joint lead arrangers (in
such capacities, the “Joint Lead Arrangers”) for the Revolving Facility.


Co-Syndication Agents:
Bank of America, N.A. and Wells Fargo Bank, National Association.


Co-Documentation Agents:
Canadian Imperial Bank of Commerce, New York Branch, Comerica Bank, Credit
Suisse AG, Cayman Islands Branch, Royal Bank of Canada and ABN AMRO Capital USA
LLC.


Revolving Credit Facility:
A senior secured revolving credit facility (the “Revolving Facility”, and the
commitments thereunder, the “RBL Commitments”) in an aggregate maximum principal
amount of $615,000,000 (the “Maximum Amount”), subject to availability as
described under the heading “Availability” below. The loans under the Revolving
Facility are collectively referred to as “Revolving Loans” or the “Loans”.


Swingline:
In connection with the Revolving Facility, JPMCB (in such capacity, the
“Swingline Lender”) will make available to the Borrower a swingline facility in
U.S. dollars under which the Borrower may make short term borrowings upon same
day notice up to an aggregate amount not to exceed $25,000,000 in minimum
principal amounts of $100,000 or increments of $10,000 in excess thereof subject
to customary notice requirements. Any such swingline borrowing will reduce
availability under the Revolving Facility on a dollar-for-dollar basis.


 
Upon notice from the Swingline Lender, the Lenders will be unconditionally
obligated to purchase participations in any swingline loan pro rata based upon
their RBL Commitments.


Purpose / Use of Proceeds:
(A)The proceeds of borrowings under the Revolving Facility may be used by the
Borrower (i) for payments of certain fees, costs and expenses in connection with
the Borrower’s exit from chapter 11 and refinancing certain debt in connection
therewith (including, without limitation, the DIP Facility (as defined in the
DIP Term Sheet)), (ii) to make investments, payments, dividends or distributions
on, or redemptions of, the Borrower’s capital stock to the extent permitted
under the Revolving Facility, (iii) to provide for the working capital needs of
the Borrower and its subsidiaries, (iv) to pay the fees and expenses related to
the Revolving Facility, and (v) for other general corporate purposes, including,
without limitation, the exploration, acquisition and development of oil and gas
properties.







1





--------------------------------------------------------------------------------





 
(B) Letters of credit are used by the Borrower and its restricted subsidiaries
for general corporate purposes, including, without limitation, to secure bids,
tenders, bonds and contracts entered into in the ordinary course of the
Borrower’s business and to support deposits required under purchase agreements
pursuant to which the Borrower or one or more restricted subsidiaries may
acquire oil and gas assets.


Availability:
So long as the Total Outstandings (as defined below) do not exceed the Revolving
Loan Limit (as defined below): (i) Revolving Loans will be available at any time
(on same day notice in the case of ABR (as defined in Annex I) Loans) prior to
the Maturity Date (as defined below), in minimum principal amounts of $1,000,000
or increments of $100,000 in excess thereof, (ii) Letters of Credit under the
Revolving Facility will be issued as described in the section entitled “Letters
of Credit” below and (iii) amounts repaid under the Revolving Facility may be
reborrowed.


 
“Total Outstandings” means, at any time, the aggregate principal amount of
Revolving Loans then outstanding plus the aggregate stated amount of all issued
but undrawn Letters of Credit (as hereinafter defined) and, without duplication,
all unreimbursed disbursements on any Letter of Credit as of such date (unless
cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the Issuing Lender (as hereinafter defined)).


 
“Revolving Loan Limit” means, the least of (i) the RBL Commitments, (ii) the
Borrowing Base (as hereinafter defined) and (iii) the Maximum Amount.
For purposes hereof, “Availability” shall mean an amount (if positive) equal to
the Revolving Loan Limit less Total Outstandings.


Borrowing Base:
The borrowing base for the Revolving Facility will be based on the loan value of
the Credit Parties’ (as hereinafter defined) proved oil and gas reserves as
reflected in a Reserve Report (as hereinafter defined) and other oil and gas
properties of the Credit Parties, in each case located within the geographic
boundaries of the United States or the outer continental shelf adjacent to the
United States, determined in accordance with the terms set forth below (the
“Borrowing Base”).







2





--------------------------------------------------------------------------------





 
The initial Borrowing Base as of the Conversion Date will be an amount
determined by the Required Lenders based on the Initial Reserve Report (as
defined below) (but will not, in any event, be an amount in excess of the
borrowing base in effect under the DIP Facility immediately prior to the
Conversion Date) and will remain at such level until, subject to the Borrower’s
right of optional re-determination and any Adjustment (as hereafter defined),
the next re-determination date, which re-determination date shall be subject to
adjustment as set forth in the Revolving Facility. The Borrowing Base shall be
re-determined semi-annually on or about May 1 and November 1 of each year (or in
each case, such date reasonably practicable thereafter), beginning on the first
May 1 or November 1 after the Conversion Date (as defined below), based upon a
reserve report prepared as of the immediately preceding June 30 (with regard to
the November 1 redetermination) or December 31 (with regard to the May 1
redetermination), and delivered on or before October 1 (with regard to the
November 1 redetermination) and April 1 (with regard to the May 1
redetermination), as applicable (each such report, a “Reserve Report”), and
other related information, if any, required to be delivered to the
Administrative Agent; provided that if the Conversion Date occurs less than 90
days prior to the first May 1 or November 1 thereafter, then the first scheduled
Borrowing Base redetermination after the Conversion Date shall occur on the next
May 1 or November 1, whichever is first. Each Reserve Report shall be in a form
reasonably acceptable to the Administrative Agent. Subject to the following two
sentences, all Reserve Reports, including those prepared in connection with a
re-determination, may be prepared internally by petroleum engineers who are
employees of the Borrower or its subsidiaries. Each December 31st Reserve Report
shall be prepared by (a) DeGolyer and MacNaughton, (b) Netherland, Sewell &
Associates, Inc., (c) Cawley, Gillespie & Associates, Inc., (d) Ryder Scott
Company, L.P., or (e) at the Borrower’s election, such other independent
petroleum engineering firm reasonably acceptable to the Administrative Agent
(each, an “Approved Petroleum Engineer”). Each June 30th Reserve Report will be
prepared, at the Borrower’s option, by an Approved Petroleum Engineer or
internally under the supervision of the chief petroleum engineer of the Borrower
who shall certify such Reserve Report to be true and accurate in all material
respects and to have been prepared in accordance with the procedures used in the
immediately preceding December 31st Reserve Report.


 
The Borrowing Base shall be proposed by the Administrative Agent and approved by
all of the Lenders (in the case of increases) or the Required Lenders (as
hereinafter defined) (in the case of decreases or reaffirmation) as provided
below. Each determination of the Borrowing Base shall be made by the
Administrative Agent and, to the extent any determination represents an increase
in the Borrowing Base in effect immediately prior to such determination, all of
the Lenders, and to the extent any determination represents a decrease in or
reaffirmation of, the Borrowing Base in effect immediately prior to such
determination, the Required Lenders, in each case, in their respective sole
discretion, but in good faith in accordance with their respective usual and
customary oil and gas lending criteria as they exist at the particular time and
as specified in the Revolving Facility Documentation (as defined below);
provided that no Lender shall be required to increase its commitment amount
under the Revolving Facility in connection with an increase in the Borrowing
Base.







3





--------------------------------------------------------------------------------





 
The Borrower and the Administrative Agent (at the direction of the Required
Lenders) shall each have the option to request one unscheduled re-determination
of the Borrowing Base between each scheduled redetermination (including prior to
the first scheduled re-determination date). To the extent any re-determination
represents an increase in the Borrowing Base in effect immediately prior to such
re-determination, such Borrowing Base will be the largest amount approved by all
of the Lenders, and to the extent any re-determination represents a decrease in,
or reaffirmation of, the Borrowing Base in effect prior to such
re-determination, such Borrowing Base will be the largest amount approved by the
Required Lenders.


 
In addition to the foregoing scheduled and unscheduled re-determinations, the
Borrowing Base is also subject to adjustments (each, an “Adjustment”) between
re-determinations in connection with:


 
(i) sales or other dispositions (including in connection with the designation of
unrestricted subsidiaries and investments) of Borrowing Base Properties (as
hereinafter defined) and early monetization or early termination of any hedge or
swap positions relied on by the Lenders (as determined by the Administrative
Agent) in determining the Borrowing Base, in each case since the later of (A)
the most recent re-determination date and (B) the last adjustment made pursuant
to this clause (i), and with an aggregate value (together with the economic
value of any earlier sales or dispositions during such period or any early
monetization or early termination of any hedge or swap positions relied on by
the Lenders (as determined by the Administrative Agent) in determining the
Borrowing Base (net of (x) any positions entered into (1) contemporaneously with
such early monetization or termination or (2) since the last re-determination of
the Borrowing Base and (y) acquisitions consummated since the last
re-determination with respect to which the Borrower has delivered a Reserve
Report and other engineering information reasonably satisfactory to the
Administrative Agent)) exceeding 5% of the Borrowing Base then in effect;


 
(ii) at the Borrower’s election, acquisitions (including in connection with the
designation of an unrestricted subsidiary as a restricted subsidiary) of
domestic oil and gas properties between scheduled redeterminations, with an
aggregate value (together with the economic value of any earlier such
acquisitions during such period) exceeding 5% of the Borrowing Base then in
effect; and


 
(iii) upon the issuance of any senior unsecured or senior subordinated loans or
notes after the Conversion Date (“Specified Additional Debt”), other than
permitted refinancing debt in respect thereof, the Borrowing Base will be
immediately reduced by $0.25 for every $1.00 of the principal amount of
Specified Additional Debt.


 
The Borrower may on any re-determination date elect a reduced Borrowing Base.







4





--------------------------------------------------------------------------------





Accordion:
The Revolving Facility shall permit the Borrower to increase commitments under
the Revolving Facility (any such increase, an “Incremental Increase”) at any
time and from time to time in a minimum amount per increase of at least
$25,000,000 (and increments of $1,000,000 above that minimum), up to a maximum
aggregate incremental commitment such that after giving effect thereto the total
RBL Commitments shall not exceed the lesser of (a) the Borrowing Base then in
effect and (b) the Maximum Amount; provided that (i) no existing Lender will be
required to participate in any such Incremental Increase without its consent,
(ii) no Event of Default under the Revolving Facility shall exist after giving
effect thereto, (iii) the Administrative Agent, the Swingline Lender and the
Issuing Lender shall have been given notice of the Incremental Increase, (iv)
the Borrower shall have paid to the Administrative Agent, for payment to any
increasing Lender or Additional Lender, as applicable, any fees payable in the
amounts and at the times separately agreed upon among the Borrower, the
Administrative Agent and each such Lender or Lenders and (v) such Incremental
Increase shall be on the same terms (including the same maturity date) and
pursuant to the same documentation applicable to the Revolving Facility (other
than with respect to any arrangement, structuring, upfront or other fees or
discounts payable in connection with such Incremental Increase (provided that
the Applicable Margin of the Revolving Facility may be increased to be
consistent with the applicable margin for such Incremental Increase)).


 
The Borrower may seek commitments in respect of the Incremental Increase, in its
sole discretion, from either existing Lenders (each of which shall be entitled
to agree or decline to participate in its sole discretion) or from additional
banks, financial institutions and other institutional lenders or investors who
will become Lenders in connection therewith (in each case (i.e., existing or new
Lenders), with the consent of the Administrative Agent, the Swingline Lender and
the Issuing Lender (in each case, such consent not to be unreasonably withheld
or delayed)) (“Additional Lenders”) or from both existing Lenders and Additional
Lenders.


Interest Rates and Fees:
As set forth on Annex I to this Exhibit A.


Default Rate:
With respect to overdue principal, the applicable interest rate plus 2.00% per
annum, and with respect to any other overdue amount, including overdue interest,
the interest rate applicable to ABR Loans plus 2.00% per annum.


Letters of Credit:
An aggregate amount of $100,000,000 (as may be increased solely with the consent
of the Administrative Agent and the Issuing Lender) of the Revolving Facility
shall be available to the Borrower for the purpose of issuing standby letters of
credit (the “Letters of Credit”). Letters of Credit will be issued by JPMCB or
any of its affiliates or any replacement or successor thereof (the “Issuing
Lender”). The Administrative Agent will be promptly notified by the Borrower and
the Issuing Lender of each issuance, extension or amendment of a Letter of
Credit. Each Letter of Credit shall expire not later than the earlier of (a) 12
months (or 18 months in the case of Letters of Credit issued in favor of the
Texas Railroad Commission) after its date of issuance or such longer period of
time as may be agreed by the Issuing Lender and (b) the fifth business day prior
to the Maturity Date; provided that any Letter of Credit may provide for
automatic renewal thereof for additional periods of up to 12 months (or 18
months in the case of Letters of Credit issued in favor of the Texas Railroad
Commission) or such longer period of time as may be agreed by the Issuing Lender
(which in no event shall extend beyond the date referred to in clause (b) above,
except to the extent cash collateralized or backstopped pursuant to arrangements
reasonably acceptable to the Issuing Lender; provided that no Lender shall be
required to fund participations in Letters of Credit after the maturity date
applicable to its commitments).







5





--------------------------------------------------------------------------------





 
Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of borrowings under the Revolving
Facility) within one business day after notice of such drawing is received by
the Borrower from the Issuing Lender. To the extent that the Borrower does not
reimburse the Issuing Lender within the time period specified above, the Lenders
under the Revolving Facility shall be irrevocably obligated to reimburse the
Issuing Lender pro rata based upon their respective Revolving Facility
commitments.


 
On the Conversion Date, all outstanding “DIP Letters of Credit” (as defined in
the DIP Term Sheet) under the DIP Facility shall automatically be deemed issued
under the Revolving Facility as “Letter of Credit”.


Final Maturity:
The Revolving Facility will mature, and lending commitments will terminate, on
the date that is 42 months after the Petition Date (as defined in the DIP Term
Sheet, as defined below) (the “Maturity Date”).


Guarantees: 
All obligations of the Credit Parties (the “Obligations”) under (i) the
Revolving Facility and Revolving Facility Documentation, (ii) interest rate
protection, commodity trading or hedging, currency exchange or other
non-speculative hedging or swap arrangements entered into with any Lender or any
affiliate of a Lender (including any hedging agreements entered into with such
Lender or affiliate thereof under the DIP Facility prior to the Conversion Date)
(the “Hedging Arrangements”) and (iii) treasury management arrangements entered
into with any Lender or any affiliate of a Lender (including any treasury
agreements entered into with such Lender or affiliate thereof under the DIP
Facility prior to the Conversion Date) (“Treasury Arrangements”) will, in each
case, be unconditionally guaranteed jointly and severally on a pari passu senior
secured basis (the “Guarantees”) by each existing and subsequently acquired or
organized direct or indirect subsidiary of the Borrower other than an Excluded
Subsidiary (as defined below) (the “Guarantors”; together with the Borrower, the
“Credit Parties”). Notwithstanding the foregoing, any subsidiary that owns
Borrowing Base Properties shall be required to be a Guarantor.


 
The Borrower will not be permitted to create or acquire any foreign subsidiaries
without the prior written consent of the Administrative Agent.


 
“Approved Counterparty” means any person if such person or its credit support
provider has a long-term senior unsecured debt rating of BBB+/Baa1 by S&P or
Moody’s (or their equivalent) or higher.


 
The Revolving Facility Documentation contains customary provisions to address
the status of Guarantors as eligible contract participants.


 
Subject to the investments covenant in the Revolving Facility Documentation and
other customary limitations, the Borrower may designate any subsidiary as an
“unrestricted subsidiary” and subsequently redesignate any such unrestricted
subsidiary as a restricted subsidiary. Unrestricted subsidiaries are not subject
to the representations and warranties, covenants, events of default or other
provisions of the Revolving Facility Documentation, and the results of
operations and indebtedness of unrestricted subsidiaries will not be taken into
account for purposes of calculating any financial metric contained in the
Revolving Facility Documentation except to the extent that distributions in the
form of cash or cash equivalents are received by a Credit Party therefrom.





6





--------------------------------------------------------------------------------





Security:
Subject to the limitations set forth below in the Revolving Facility, the
Obligations, including in respect of the Guarantees and any Hedging Arrangements
or Treasury Arrangements, shall be secured by the following (collectively, but
excluding the Excluded Assets (as hereinafter defined), the “Collateral”): (a)
substantially all personal property of the Credit Parties, including, without
limitation, (i) a first-priority (subject to permitted liens) perfected pledge
of all the equity interests of each direct material wholly-owned restricted U.S.
subsidiary held by any Credit Party and the equity interests of any Guarantor,
(ii) a first priority (subject to permitted liens) perfected security interest
in all of the Credit Parties’ commodity hedge contracts and the proceeds thereof
and (iii) a first-priority (subject to permitted liens) perfected security
interest in all deposit accounts, securities accounts and commodity accounts of
the Credit Parties other than Excluded Accounts (as defined below); and (b)
first-priority (subject to permitted liens) perfected real property mortgages on
oil and gas reserves and related assets of the Credit Parties located in the
United States included in the most recent Reserve Report delivered to the
Administrative Agent (such properties, the “Borrowing Base Properties”) and
representing not less than ninety percent (90%) of the PV-9 of the Borrowing
Base Properties.


 
The Borrower shall provide reasonably satisfactory title information on at least
ninety percent (90%) of the PV-9 of the Borrowing Base Properties evaluated in
the most recent Reserve Report.


 
“PV-9” means, with respect to any proved reserves expected to be produced from
any oil and gas properties, the net present value, discounted at 9% per annum,
of the future net revenues expected to accrue to the Credit Parties’ collective
interests in such reserves during the remaining expected economic lives of such
reserves, calculated in accordance with the most recent bank price deck provided
to the Borrower by the Administrative Agent.







7





--------------------------------------------------------------------------------





 
For the avoidance of doubt, the Collateral shall exclude the following: (i) any
real property (owned or leased), any midstream assets, and any oil and gas
properties (owned or leased) other than those constituting Borrowing Base
Properties, (ii) any contract, license, agreement, instrument or other document
(or any items of property, subject thereto) to the extent that the grant of a
security interest therein is prohibited by, or constitutes a breach or default
under or results in the termination of or gives rise to a right on the part of
the parties thereto other than any Credit Party to terminate (or materially
modify) or requires any consent not obtained under, any such contract, license,
agreement, instrument or other document, except to the extent that the term in
such contract, license, agreement, instrument or other document providing for
such prohibition, breach, default or right of termination or modification or
requiring such consent is ineffective under Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law, (iii) intellectual property and
licenses, including any United States “intent to use” trademark applications for
which a statement of use has not been filed, in relation to which any applicable
law, or any agreement with a domain name registrar or any other person entered
into by any grantor, prohibits the creation of a security interest therein or
would otherwise invalidate or result in the abandonment of any of such grantor’s
right, title or interest therein, (iv) any motor vehicles and other assets
subject to certificates of title (except to the extent the security interest in
such assets can be perfected by the filing of a UCC-1 financing statement), (v)
letter of credit rights (except to the extent the security interest in such
assets can be perfected by the filing of a UCC-1 financing statement), (vi)
margin stock, (vii) any building or manufactured (mobile) home located within an
area having special flood hazards and in which flood insurance is available
under the National Flood Insurance Act of 1968, (viii) any consumer goods, (ix)
any Excluded Accounts, (x) equity interests in Excluded Subsidiaries, (xi) the
Genesis Assets (as defined below), (xii) those assets as to which the
Administrative Agent reasonably determines that the cost or other consequences
of obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby,
and (xiii) other exceptions to be reasonably agreed by the Administrative Agent
and the Borrower. The foregoing described in clauses (i) through (xiii) are,
collectively, the “Excluded Assets”.


 
“Genesis Assets” means, collectively, (a) that certain Pipeline Financing Lease
Agreement, dated as of May 30, 2008 (as amended), among Denbury Onshore, LLC and
Genesis NEJD Pipeline, LLC, (b) any interest, title and right that the Credit
Parties have to the “Pipeline System” (as defined in the Pipeline Financing
Lease Agreement) (hereinafter referred to as the “Pipeline System”), (c) any
proceeds received at any time resulting from the sale or other disposition of
all or part of the Credit Parties’ interest, title and right to the Pipeline
System, and (d) all rents, income or related fees or charges for transportation
of carbon dioxide or any other substance through the Pipeline System.







8





--------------------------------------------------------------------------------





 
“Excluded Accounts” means, collectively, (a) any deposit account, securities
account or commodity account that is exclusively used for trust, payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any employees of the Credit parties or any of their subsidiaries, (b) any
deposit account, securities account or commodity account that is exclusively
used in the ordinary course of the Credit Parties’ business for (i) deposits
that are escrowed amounts in connection with transactions with third parties or
(ii) deposits that are pledged to third parties to secure obligations (other
than debt for borrowed money) incurred in the ordinary course of the Credit
Parties’ business, (c) any deposit account, securities account or commodity
account that is exclusively used for deposits to fund one or more political
action committees of the Credit Parties so long as the balance of all such
deposit accounts, securities accounts and commodity accounts does not in the
aggregate exceed $1,000,000 at any time, (d) any deposit account that is a zero
balance account, (e) any deposit account, commodity account or securities
account so long as the balance in each such account, individually, does not at
any time exceed $1,000,000 and the aggregate balance of all such deposit
accounts, commodity accounts and securities accounts does not at any time exceed
$3,000,000, (f) any deposit account which is used as an escrow account or
fiduciary or trust account and solely maintains cash and cash equivalents made
for the benefit of third parties (other than the Debtors) to be used exclusively
in the ordinary course of the Debtors’ business for royalty obligations,
suspense payments, working interest payments, plugging and abandonment,
remediation, and similar payments owed or to be made to such third parties
(other than the Debtors), and (g) the Professional Fee Escrow Account (as
defined in the Plan (as defined in the DIP Term Sheet)) so long as, at any time,
the balance in such account includes only the amounts deposited therein on or
prior to the Conversion Date in accordance with the Plan.


 
“Excluded Subsidiary” means (a) any subsidiary that is not a wholly-owned
domestic Material Subsidiary, “Material Subsidiary” shall mean each subsidiary
whose revenues or total assets are less than 7.5% of the consolidated revenues
or total assets of the Borrower and its restricted subsidiaries (provided that
if at any time the aggregate amount of revenues or total assets of all such
subsidiaries of the Borrower excluded as Guarantors pursuant to this clause (a)
exceeds 10% of the consolidated revenues or total assets, respectively, of the
Borrower and its restricted subsidiaries (as of the end of any period of four
fiscal quarters), the Borrower shall designate sufficient subsidiaries as
Guarantors to eliminate such excess (unless such designation would not be
permitted pursuant to clauses (c), (d), (e) or (f) below)), (b) any unrestricted
subsidiary, (c) any subsidiary that owns no material assets other than the Stock
or Indebtedness of one or more direct or indirect foreign subsidiaries, (d) each
subsidiary that, subject to customary limitations, is acquired pursuant to a
permitted acquisition and is prohibited from guaranteeing or providing liens to
secure the obligations by the financing documentation relating to such permitted
acquisition, (e) that is not permitted by law, such subsidiary’s organizational
documents, regulation or contract to provide the guarantee or liens to secure
the obligations, or would require governmental or regulatory consent, approval,
license or authorization to provide such guarantee or such liens (unless such
consent, approval, license or authorization has been received), (f) for which
the provision of the guarantee of the obligations would result in a material
adverse tax consequence to the Borrower or one of its subsidiaries (as
reasonably determined by the Borrower), or (g) for which the Administrative
Agent reasonably determines that the cost or other consequences of providing
such a guarantee is excessive in relation to the value afforded thereby







9





--------------------------------------------------------------------------------





 
It is understood and agreed that (a) no actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction shall be required to be taken
to create any security interests in assets located or titled outside of the U.S.
or to perfect or make enforceable any security interests in any assets (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) and (b) with respect to
all assets of the Credit Parties other than the Borrowing Base Properties, the
Credit Parties shall not be required to take any action to perfect a lien on any
such assets unless such perfection may be accomplished by (i) the filing of a
UCC-1 financing statement or other equivalent filing, (ii) delivery of
certificates representing any pledged equity consisting of certificated
securities, and delivery of tangible paper, documents or instruments, in each
case, with appropriate endorsements or transfer powers, or (iii) delivery of
control agreements in respect of deposit accounts, commodity accounts and
securities accounts (other than Excluded Accounts).


Mandatory Prepayments / Adjustments of the Borrowing Base:
Other than as a result of an Adjustment, if the Total Outstandings exceed the
Borrowing Base (a “Borrowing Base Deficiency”), the Borrower shall, within ten
(10) business days after written notice from the Administrative Agent to the
Borrower of such Borrowing Base Deficiency, notify the Administrative Agent that
it elects to take one or more of the following actions (provided that if the
Borrower fails to elect an option, option (c) shall be designated by default):


 
(a) within thirty (30) days after such election, provide additional Borrowing
Base Properties to the extent necessary to eliminate such Borrowing Base
Deficiency;


 
(b) within thirty (30) days after such election, prepay the Revolving Loans in
an amount sufficient to eliminate such Borrowing Base Deficiency (or if no
Revolving Loans remain outstanding, cash collateralize all unreimbursed
disbursements on any Letter of Credit in an amount sufficient to eliminate such
Borrowing Base Deficiency);


 
(c) prepay such Borrowing Base Deficiency in six equal monthly installments with
interest beginning on the 30th day after the Borrower’s receipt of notice of
such Borrowing Base Deficiency from the Administrative Agent (as such Borrowing
Base Deficiency may be reduced during such six-month period as a result of a
Borrowing Base re-determination or Adjustment); or


 
(d) take any combination of actions set forth in clauses (a) through (c) above;


 
provided, in each case, that any such Borrowing Base Deficiency must be cured
prior to the Maturity Date.


 
If the Borrowing Base is adjusted as the result of an asset sale, disposition,
early monetization or termination of any hedge position or issuance of Specified
Additional Debt (as described in the section entitled “Borrowing Base”) and a
Borrowing Base Deficiency results from such adjustment, then no later than three
business days following the date it receives written notice of the adjustment or
determination of the Borrowing Base and the resulting Borrowing Base Deficiency,
the Borrower shall eliminate such Borrowing Base Deficiency. Additionally, any
Borrowing Base Deficiency resulting from a voluntary termination of commitments
shall be required to be eliminated contemporaneously with and on the date of
such termination.







10





--------------------------------------------------------------------------------





 
If, on the last business day of any calendar week (or, on any business day if a
Borrowing Base Deficiency or Event of Default then exists and is continuing),
the Debtors have any Excess Cash (as defined below) as of the end of such day in
excess of $75,000,000, the Borrower shall prepay the Loans within one business
day following such date in an amount equal to such excess.


 
“Excess Cash” means, as of any date of determination, the difference, if
positive, between Consolidated Cash Balance (as defined below) of the Credit
Parties and their restricted subsidiaries as of such date and Excluded Cash (as
defined below) of the Credit Parties and their restricted subsidiaries as of
such date.


 
“Consolidated Cash Balance” means, as of any date of determination, the
aggregate amount of all (a) cash, (b) cash equivalents and (c) any other
marketable securities, treasury bonds and bills, certificates of deposit,
investments in money market funds and commercial paper, in each case, held or
owned by (either directly or indirectly) any Credit Party or any restricted
subsidiary as of such date.


 
“Excluded Cash” means as of any date of determination, (a) cash or cash
equivalents of the Credit Parties and their restricted subsidiaries from (i) the
issuance of any Specified Additional Debt or other unsecured indebtedness
permitted to be incurred pursuant to the Revolving Facility Documentation, (ii)
the issuance by the Borrower of any equity interests in the Borrower, or (iii)
any disposition of property, in each case so long as the Borrower and the other
Credit Parties keep any such proceeds in segregated accounts until such proceeds
are used for the purpose(s) obtained, as the case may be, (b) without
duplication of clauses (f), (g) and (h) below, and other than cash and cash
equivalents held or maintained in accounts described in clause (e) of the
definition of Excluded Accounts, any cash or cash equivalents in Excluded
Accounts, (c) any cash collateral required to cash collateralize any Letter of
Credit, (d) any cash or cash equivalents constituting purchase price deposits
made by or held by an unaffiliated third party pursuant to a binding and
enforceable purchase and sale agreement with an unaffiliated third party
containing customary provisions regarding the payment and refunding of such
deposits, (e) any cash or cash equivalents for which any Credit Party or any
restricted subsidiary has, in the ordinary course of business, issued checks or
initiated wires or ACH transfers in order to utilize such cash or cash
equivalents, (f) any cash or cash equivalents set aside to pay payroll, payroll
taxes, other taxes, employee wage and benefits payments, and trust and fiduciary
obligations or other similar obligations of the Credit Parties then due and
owing to third parties and for which the Debtors have issued checks or initiated
wires or ACH transfers (or, in their respective good faith discretion, will
issue checks or initiate wires or ACH wires within five business days in order
to make such payments), (g) any cash or cash equivalents set aside to pay
royalty obligations, working interest obligations, production payments, vendor
payments, suspense payments, severance and ad valorem taxes of the Credit
Parties and their restricted subsidiaries then due and owing to third parties
and for which the Credit Parties and their restricted subsidiaries have issued
checks or initiated wires or ACH transfers (or, in their respective good faith
discretion, will issue checks or initiate wires or ACH wires within five
business days in order to make such payments) and (h) any cash or cash
equivalents in any escrow accounts or fiduciary or trust accounts that are used
exclusively in the ordinary course of the Debtors’ business for plugging and
abandonment, remediation, and similar obligations owed to third parties.


 
The application of proceeds from mandatory prepayments shall not reduce the
aggregate amount of commitments under the Revolving Facility and amounts prepaid
may be reborrowed, subject to Availability and the other conditions to borrowing
set forth below.







11





--------------------------------------------------------------------------------





Voluntary Prepayments and Reductions in Commitments:
Voluntary reductions of the unutilized portion of the RBL Commitments and
voluntary prepayments of borrowings under the Revolving Facility will be
permitted at any time, in minimum principal amounts of $500,000 or increments of
$100,000 in excess thereof, without premium or penalty, subject to reimbursement
of the Lenders’ redeployment costs in the case of a prepayment of LIBOR Loans
(as defined in Annex I) other than on the last day of the relevant interest
period.


Documentation:
The definitive documentation for the Revolving Facility, including all other
related agreements and documents creating, evidencing or securing indebtedness
or obligations of any of the Credit Parties to the Administrative Agent or
granting or perfecting liens or security interests by any of the Credit Parties
in favor of and for the benefit of the Administrative Agent, for itself and for
and on behalf of the Lenders, on account of the Revolving Facility (the
“Revolving Facility Documentation”) shall contain the terms set forth herein and
shall otherwise be negotiated in good faith within a reasonable time period to
be determined based on the expected Conversion Date. The Revolving Facility
Documentation will be based on the applicable “Credit Documents” under and as
defined in that certain Amended and Restated Credit Agreement dated as of
December 9, 2014 (as in effect immediately prior to the Eighth Amendment thereto
dated as of June 26, 2020, the “Existing RBL Credit Agreement”; and, the lenders
thereunder, the “Existing Lenders”), among the Borrower, JPMCB, as
administrative agent, and the lenders from time to time party thereto, with
changes consistent with this Exit Credit Facility Term Sheet and taking into
account recent precedent credit agreements negotiated between the Administrative
Agent and similarly situated companies to the Borrower, and otherwise to reflect
customary lender form updates, including without limitation updated LIBOR
replacement provisions, and modifications to baskets and materiality thresholds
to be agreed (the “Documentation Principles”).


Conditions to Initial Borrowing and Closing of Revolving Facility:
The availability of the initial borrowing under the Revolving Facility shall be
conditioned upon satisfaction of the following conditions precedent (the date
upon which all such conditions precedent shall be satisfied or waived, the
“Conversion Date”):


 
(a) the negotiation, execution, and delivery of reasonably satisfactory
Revolving Facility Documentation, including security documentation, promissory
notes and other usual and customary closing documents, certificates, and
authorizing resolutions for the Revolving Facility;


 
(b) the Lenders, the Joint Lead Arrangers and the Administrative Agent shall
have received all reasonable and documented out-of-pocket fees and expenses
required to be paid on or before the Conversion Date (including the reasonable
and documented fees and expenses of professional retained by the foregoing)
invoiced at least two business days prior thereto;


 
(c) all representations and warranties of the Credit Parties in the Revolving
Facility Documentation shall be true and correct in all respects, and there
shall be no default or event of default, in existence at the time of, or after
giving effect to the making of, such funding on such date;







12





--------------------------------------------------------------------------------





 
(d) receipt and reasonably satisfactory review of (i) Borrower’s audited
financial statements for the most recent fiscal year ending at least 90 days
prior to the Conversion Date, (ii) Borrower’s unaudited financial statements for
the most recent fiscal quarter ending at least 60 days prior to the Conversion
Date, (iii) pro forma financial statements of the Borrower (after giving effect
to closing) and (iv) detailed financial projections (to be mutually agreed upon)
of the Borrower (prepared on a quarterly basis for the first two fiscal years
following the Conversion Date and on an annual basis for the subsequent two
fiscal years);


 
(e) receipt and reasonably satisfactory review of the reserve reports and
engineering reports prepared internally by petroleum engineers who are employees
of the Borrower or its subsidiaries with an “as of” date to be determined;
provided that if the Conversion Date has not occurred by July 1, 2021, such
reserve report shall be prepared by an independent petroleum engineering firm
reasonably acceptable to the Administrative Agent (the “Initial Reserve
Report”);


 
(f) reasonably satisfactory title information as reasonably required by the
Administrative Agent on at least 90% of the PV-9 of the initial Borrowing Base
Properties;


 
(g) receipt of mortgages and security agreements providing perfected, first
priority (subject to permitted liens to be as defined in the Revolving Facility
Documentation) liens and security interests on (i) all personal property assets
of the Borrower and the Guarantors constituting Collateral, and (ii) not less
than 90% of the PV-9 of the initial Borrowing Base Properties;


 
(h) all governmental and third party approvals necessary in connection with the
financing contemplated hereby shall have been obtained and be in full force and
effect;


 
(i) the Administrative Agent shall have received lien search results and be
reasonably satisfied that there are no liens and security interests on the
Borrower’s and Guarantor’s property other than (i) those being released and (ii)
other liens to be agreed upon;


 
(j) the Lenders shall have received such legal opinions, including, as
applicable, opinions of local counsel (which opinions shall include, among other
things, the enforceability of the Revolving Facility Documentation under
applicable local law), documents and other instruments as are customary for
transactions of this type or as they may reasonably request;


 
(k) the Administrative Agent and the Lenders shall have received, by at least
three (3) business days prior to the Conversion Date, “know your customer” and
similar information required by bank regulatory authorities at least eight (8)
business days prior to the Conversion Date;


 
(l) reasonably satisfactory review of the legal, corporate, and capital
structure of the Borrower and its subsidiaries, upon closing;


 
(m) no material adverse change from the Petition Date until closing (excluding
the pendency of the bankruptcy cases);







13





--------------------------------------------------------------------------------





 
(n) satisfaction of the Administrative Agent with the Confirmation Order (as
defined in the DIP Term Sheet) and the entry thereof by the Bankruptcy Court;


 
(o) the effective date of the Plan (and which Plan shall be satisfactory to the
Administrative Agent) shall have occurred (or shall occur concurrently with the
Conversion Date);


 
(p) immediately prior to giving effect to closing, the sum of the unused DIP
Commitments (as defined in the DIP Term Sheet) and unrestricted cash and cash
equivalents of the Credit Parties on hand shall be not less than $[285,000,000];


 
(q) the making of any requested credit extension on the Conversion Date would
not cause Total Outstandings to be greater than $[275,000,000];


 
(r) subject to the section titled “Commodity Hedging” herein, on or prior to the
Conversion Date (solely in the event the Conversion Date occurs after December
31, 2020), the Borrower shall, or shall have caused another Credit Party to,
enter into commodity swap agreements, collar agreements or put agreements
(whether deferred premium or fully-paid) with Approved Counterparties to hedge
notional amounts of crude oil covering not less than, for the period beginning
August 1, 2020 through July 31, 2021 (the “Initial Measurement Period”), 65% of
the reasonably anticipated production of such crude oil constituting proved,
developed, producing oil and gas properties for such Initial Measurement Period
as such anticipated production is set forth in the Initial Reserve Report;
provided that, such swap, collar or put agreements (whether deferred premium or
fully-paid) shall have effective floor prices of not less than the lesser of (x)
the prices set forth in JPMCB’s price deck or (y) the NYMEX strip price less
10%, in each case, for the applicable maturity dates of such hedges as of the
date such swap, collar or put agreement (whether deferred premium or fully-paid)
is entered into; and


 
(s) after giving effect to any requested credit extension on the Conversion
Date, the Borrower and its subsidiaries shall have no outstanding debt except
for the (i) Obligations, (ii) debt arising as a result of the “Genesis Pipeline
Dropdown Transaction” (as such term is defined under the Existing RBL Credit
Agreement) to the extent permitted under the Revolving Facility Documentation,
and (iii) capital leases in an amount not to exceed $1,000,000 in the aggregate.


Conditions to All Extensions of Credit:
Limited to the following: (a) the accuracy of representations and warranties set
forth in the Revolving Facility Documentation in all material respects,
(b) delivery of a customary borrowing notice, (c) before and after giving effect
to such borrowing Availability shall not be less than zero, (d) the absence of
defaults or events of default at the time of, and after giving effect to the
making of, such extension of credit and (e) immediately before and after giving
effect to such Borrowing, the Borrower and the other Credit Parties not having
any Excess Cash in excess of $75,000,000 after giving pro forma effect thereto.







14





--------------------------------------------------------------------------------





Representations and Warranties:
Representations and warranties, applicable to the Borrower and its restricted
subsidiaries (other than certain customary representations and warranties that
will be applicable to restricted subsidiaries and unrestricted subsidiaries)
subject to customary exceptions, baskets and materiality qualifiers to be agreed
and otherwise consistent with the Documentation Principles, including: existence
and organizational status; power and authority; qualification; execution,
delivery and enforceability of Revolving Facility Documentation; compliance with
laws; with respect to the execution, delivery and performance of the Revolving
Facility Documentation, no violation of, or conflict with, law, charter
documents or material agreements; litigation; margin regulations; licenses and
permits; governmental approvals and other consents with respect to the
execution, delivery and performance of the Revolving Facility; Investment
Company Act; PATRIOT Act; absence of undisclosed liabilities; accuracy of
disclosure and financial statements; since the Conversion Date, no material
adverse effect (as hereinafter defined); no defaults; insurance; taxes; ERISA;
creation and perfection of security interests; environmental laws; ownership of
properties; subsidiaries and equity interests; sanctions laws/OFAC; direct
benefit and consolidated solvency.


Affirmative Covenants:
Affirmative covenants, applicable to the Borrower and its restricted
subsidiaries, subject to customary exceptions, baskets and materiality
qualifiers to be agreed and otherwise consistent with the Documentation
Principles, including: delivery of annual and quarterly financial statements and
other information (with annual financial statements to be accompanied by an
audit opinion from nationally recognized auditors that is not subject to
qualification as to “going concern” or the scope of such audit other than solely
with respect to, or resulting solely from (i) an upcoming maturity date under
the Revolving Facility occurring within one year from the time such opinion is
delivered or (ii) any potential inability to satisfy any financial maintenance
covenant on a future date or in a future period); certificates and other
information; delivery of notices of defaults, certain material events and
changes in beneficial ownership; inspections (including books and records);
maintenance of organizational existence and rights and privileges; maintenance
of insurance; payment of taxes; corporate franchises; compliance with laws
(including environmental laws); maintenance of properties; reasonably
satisfactory title review on at least ninety percent (90%) of the PV-9 of the
Borrowing Base Properties evaluated in the most recent Reserve Report;
operations; ERISA; additional guarantors and collateral; use of proceeds;
know-your-customer information; sanctions laws/OFAC/anti-money laundering laws;
further assurances on collateral matters; ECP guarantor/keepwell and reserve
reports.


Negative Covenants:
Negative covenants, applicable to the Borrower and its restricted subsidiaries,
subject to customary exceptions, baskets and materiality qualifiers to be agreed
and otherwise consistent with the Documentation Principles, including:







15





--------------------------------------------------------------------------------





 
(a) incurrence of debt, with exceptions for, among other things, (i) the
Revolving Facility (including any Incremental Increase), (ii) capital lease
arrangements up to a cap to be agreed, (iii) the Genesis Pipeline Dropdown
Transactions, (iv) non-speculative hedging and swap arrangements, including,
without limitation, in respect of interest rate protection, commodity hedging,
or currency exchange and (v) Specified Additional Debt in an aggregate principal
amount not to exceed $150,000,000, but subject to pro forma compliance with the
financial covenants, no default, event of default or Borrowing Base Deficiency
existing at the time or resulting from the incurrence thereof, the maturity of
such debt being at least 180 days after the Maturity Date, there being no
scheduled amortization or principal payments before 180 days after the Maturity
Date, no restrictions on the ability of the Borrower and its restricted
subsidiaries to guarantee the Revolving Facility, no covenants (other than
financial maintenance covenants) or events of default that are more onerous,
taken as a whole than those in the Revolving Facility, no financial maintenance
covenants that are more onerous that those in the Revolving Facility, no
mandatory prepayment or redemption in priority to the Revolving Facility, no
prohibition on prior repayment of the Revolving Facility, and a reduction in
Borrowing Base in the manner described in section above with the heading titled
“Borrowing Base”;


 
(b) liens, which shall permit, among other things, liens (i) created under the
Revolving Facility Documentation (including those liens securing the Revolving
Facility, the Guarantees, any Hedging Arrangements and any Treasury
Arrangements), (ii) in respect of the Genesis Pipeline Dropdown Transactions,
and (iii) in respect of purchase money or capital lease arrangements up to a cap
to be agreed;


 
(c) fundamental changes;


 
(d) asset sales and early monetization or early termination of any hedge or swap
positions relied on by the Lenders (as determined by the Administrative Agent)
in determining the Borrowing Base, which shall permit, among other things,
(i) asset sales or dispositions of Borrowing Base Properties (or subsidiaries or
affiliates which own or lease Borrowing Base Properties) and early monetization
or early termination of any hedge or swap positions relied on by the Lenders (as
determined by the Administrative Agent) in determining the Borrowing Base, in
each case, subject only to Adjustments, and compliance with the mandatory
prepayment provisions of the Revolving Facility Documentation to the extent any
Borrowing Base Deficiency results therefrom; (ii) sales or dispositions of any
assets that are not Borrowing Base Properties (“Non-Borrowing Base Properties”)
without limit (provided that during the continuation of an Event of Default or
Borrowing Base Deficiency, 100% of the net proceeds of such disposition shall be
used to pay any outstanding Revolving Loans), including, without limitation, any
oil and gas properties not included in the Borrowing Base and any subsidiaries
or affiliates which own or lease oil and gas properties not included in the
Borrowing Base; provided that all proved oil and gas properties included in the
Reserve Report for which the most recent Borrowing Base has been established and
all commodity hedge contracts entered into on or prior to the date on which the
most recent Borrowing Base has been established shall be deemed to have been
included in the determination of the then existing Borrowing Base and (iii)
other asset sales or dispositions of other assets under specified baskets to be
set forth in the RBL Facility Documentation;







16





--------------------------------------------------------------------------------





 
(e) investments, which shall permit (i) investments consisting of acquisitions,
farm-outs, farm-ins, and similar joint ventures without limit; (ii) other
investments under specified baskets to be set forth in the Revolving Facility
Documentation and (ii) loans and advances; provided no limitation on
intercompany investments among Credit Parties or permitted acquisitions (subject
to compliance with guarantee and collateral requirements described below, if
applicable);


 
(f) dividends or distributions on, or redemptions of, Borrower capital stock;


 
(g) exchanges, prepayments or redemptions in respect of indebtedness;


 
(h) limitations on negative pledges and limitations on the prohibition of
subsidiary distributions;


 
(i) commodity hedging that does not exceed the limits set forth under “Commodity
Hedging” below;


 
(j) transactions with affiliates;


 
(k) change in nature of business; and


 
(l) use of proceeds.


Financial Covenants:
Limited to the following:


(i) a maximum ratio of Consolidated Total Debt to Consolidated EBITDAX for the
most recently completed four fiscal quarter period not to exceed 3.50 to 1.0 and
(ii) a minimum ratio of Consolidated Current Assets to Consolidated Current
Liabilities as of the most recently completed fiscal quarter of 1.0 to 1.0.


 
The financial covenants will be tested in accordance with GAAP as in effect on
the Conversion Date with respect to the Borrower and its restricted subsidiaries
on a consolidated basis beginning with the last day of the fiscal quarter of the
Borrower and thereafter will be tested as of the last day of each fiscal quarter
ended thereafter for which financial statements are delivered.







17





--------------------------------------------------------------------------------





Commodity Hedging:
Commodity hedging arrangements shall be with (i) any Lender or any affiliate of
a Lender or (ii) an Approved Counterparty, shall not be for speculative purposes
and shall be limited to no more than 85% of the reasonably anticipated
forecasted production from the proved oil and gas properties of the Credit
Parties (based on the most recent Reserve Report) for the period not exceeding
60 months from the date such hedging arrangement is created (collectively, the
“Ongoing Hedges”); provided that, in addition to the Ongoing Hedges, in
connection with a proposed acquisition (each, a “Proposed Acquisition”) by a
Credit Party of oil and gas properties, the Credit Parties may also enter into
incremental hedging contracts from and after the date on which such Credit Party
signs a definitive acquisition agreement in connection with a Proposed
Acquisition (but not earlier than 90 days prior to the anticipated closing date
of the Proposed Acquisition) with respect to the reasonably anticipated
forecasted production from the oil and gas reserves attributable to such
Proposed Acquisition (based on the Borrower’s internal engineering reports)
having notional volumes not in excess of 70% of such projected production for a
period not exceeding 36 months from the date such hedging arrangement is
created; provided further that if the Proposed Acquisition has not been
consummated within 90 days after such definitive acquisition agreement was
executed (or such longer period as to which the Administrative Agent may agree)
or if the Proposed Acquisition terminates or is terminated, then within 15 days
after the earlier of such 90 day period (or longer) or such termination, the
Borrower shall novate, unwind or otherwise dispose of such incremental hedging
contracts to the extent necessary to be in compliance with the hedging covenants
concerning Ongoing Hedges.


 
It is understood that for purposes hereof, the following hedging agreements
shall not be deemed speculative or entered into for speculative purposes: (a)
any commodity hedging agreement intended, at inception of execution, to hedge or
manage any of the risks related to existing and or forecasted oil and gas
production (based on the most recently delivered Reserve Report) of the Borrower
or its restricted subsidiaries (whether or not contracted) and (b) any hedging
agreement intended, at the time of execution, (i) to hedge or manage the
interest rate exposure associated with any debt securities, debt facilities or
leases (existing or forecasted) of the Borrower or its restricted subsidiaries,
(ii) for foreign exchange or currency exchange management, (iii) to manage
commodity portfolio exposure associated with changes in interest rates or (iv)
to hedge any exposure that the Borrower or its restricted subsidiaries may have
to counterparties under other hedging agreements such that the combination of
such hedging agreements is not speculative taken as a whole.







18





--------------------------------------------------------------------------------





 
The Credit Parties shall provide evidence satisfactory to the Administrative
Agent of the Credit Parties having entered into commodity swap agreements,
collar agreements or put agreements (whether deferred premium or fully-paid)
with Approved Counterparties hedging notional volumes of crude oil covering not
less than (i) if the Conversion Date occurs on or prior to December 31, 2020,
65% of the reasonably anticipated production of such crude oil constituting
proved, developed, producing oil and gas properties for the Initial Measurement
Period as such anticipated production is set forth in the Initial Reserve Report
by no later than December 31, 2020, (ii) 17.5% of the reasonably anticipated
production of crude oil constituting proved, developed, producing oil and gas
properties for the period of 12 consecutive calendar months following the
Initial Measurement Period by no later than December 31, 2020 and (iii) 35% of
the reasonably anticipated production of crude oil constituting proved,
developed, producing oil and gas properties for the period of 12 consecutive
calendar months following the Initial Measurement Period, as such anticipated
production is set forth in the Initial Reserve Report by the later of (A) 60
days following the Conversion Date and (B) December 31, 2020; provided that,
such swap, collar or put agreements (whether deferred premium or fully-paid)
shall have effective floor prices of not less than the lesser of (x) the prices
set forth in JPMCB’s price deck or (y) the NYMEX strip price less 10%, in each
case, for the applicable maturity dates of such hedges as of the date such swap,
collateral or put agreement (whether deferred premium or fully-paid) is entered
into.


Events of Default:
Events of default, subject to customary exceptions, grace/cure periods, and
materiality qualifiers to be agreed and otherwise consistent with the
Documentation Principles, including: nonpayment of principal, interest or other
amounts (subject, in the case of non-principal nonpayments, to a 3-business day
grace period); violation of covenants (subject, in the case of certain
affirmative covenants, to a 30-day grace period); inaccuracy of representations
and warranties in any material respect; cross-payment default and
cross-acceleration of material indebtedness in excess of $50,000,000; bankruptcy
events; judgments in excess of $50,000,000; ERISA events; actual or asserted
revocation or invalidity of Guarantees or Collateral documents; and change of
control.


Voting:
Amendments and waivers of the Revolving Facility Documentation for the Revolving
Facility will require the approval of Lenders holding more than 50% of the
aggregate amount of the commitments then outstanding under the Revolving
Facility (the “Majority Lenders”), except that:


 
(i) the consent of each Lender directly and adversely affected thereby shall be
required with respect to: (A) increases in the commitment of such Lender,
(B) reductions of principal, interest or fees owing to such Lender (or any
extension or postponement of such payments), and (C) extensions or postponement
of the Maturity Date,


 
(ii) the consent of 100% of Lenders will be required with respect to releases of
all or substantially all of the value of the Guarantees or releases of liens on
all or substantially all of the Collateral (other than in connection with any
sale of Collateral or the release or sale of the relevant guarantor permitted by
the Revolving Facility),


 
(iii) the consent of 100% of the Lenders will be required with respect to
modifications to any of the voting percentages or such modifications that would
alter the ratable allocation / priority of payments to the holders of the
Obligations,







19





--------------------------------------------------------------------------------





 
(iv) the consent of 100% of the Lenders will be required with respect to
increases in the Borrowing Base and to certain provisions related to adjustment
to the Borrowing Base,


 
(v) the consent of 100% of the Lenders will be required with respect to
amendments, modifications or waivers of any provisions in the Revolving Facility
substantially equivalent to the provisions of Sections 13.17 and 13.22 of the
Existing RBL Credit Agreement,


 
(vi) the consent of Lenders holding not less than 66⅔% of the aggregate amount
of the commitments then outstanding under the Revolving Facility (the “Required
Lenders”) will be required in the case of decreases in, or reaffirmations of,
the Borrowing Base; and


 
(vii) customary protections for the Administrative Agent, the Issuing Lender and
the Swingline Lender will be provided.


 
The Revolving Facility contains customary provisions permitting the Borrower to
replace non-consenting Lenders in connection with amendments and waivers
requiring greater than a Majority Lender or Required Lender vote or the consent
of all Lenders or of all Lenders directly affected thereby so long as the
Majority Lenders shall have consented thereto.


 
The Revolving Facility also contains usual and customary provisions regarding
“Defaulting Lenders”.


 
The Revolving Facility shall include provisions substantially equivalent to the
provisions of Sections 13.17 and 13.22 of the Existing RBL Credit Agreement,
with such modifications to be mutually agreed upon.


Cost and Yield Protection:
Usual for facilities and transactions of this type, with provisions protecting
the Lenders from withholding tax liabilities; provided that requests for
additional payments due to increased costs from market disruption shall be
limited to circumstances generally affecting the banking market or when Majority
Lenders have made such a request. The Revolving Facility shall contain
provisions regarding the timing for asserting a claim under these provisions and
permitting the Borrower to replace a Lender who asserts such claim without
premium or penalty.


Assignments and Participations:
The Lenders are permitted to assign Loans and RBL Commitments with the consent
of the Borrower (not to be unreasonably withheld or delayed); provided that no
consent of the Borrower shall be required after the occurrence and during the
continuance of a payment or bankruptcy event of default (with respect to any
Credit Party). All assignments will require the consent of the Administrative
Agent, the Swingline Lender and the Issuing Lender (in each case, not to be
unreasonably withheld or delayed). No assignments or participations shall be
made to (i) natural persons, (ii) the Borrower or its subsidiaries, or (iii)
Industry Competitors (to be defined in the Revolving Facility Documentation in a
manner to be agreed, which definition shall in any event be limited to oil and
gas companies that are competitors of, and have primary oil and gas exploration
and production operations within the same geographical basins as, the Borrower).
Each assignment will be not less than $5,000,000 (and increments of $1,000,000
in excess thereof) or, if less, all of such Lender’s remaining loans and
commitments of the applicable class. The Administrative Agent shall receive a
processing and recordation fee of $3,500 for each assignment (unless waived by
the Administrative Agent).







20





--------------------------------------------------------------------------------





 
The Lenders are permitted to sell participations in the Revolving Facility
without restriction, other than as set forth in the next sentence, and in
accordance with applicable law. Voting rights of participants, as among the
applicable Lender and the participant, shall be limited to matters in respect of
(a) increases in commitments participated to such participants, (b) reductions
of principal, interest or fees, (c) extensions of the Maturity Date and (d)
releases of all or substantially all of the value of the Guarantees or all or
substantially all of the Collateral.


Expenses and Indemnification:
The Borrower shall pay all reasonable and documented out-of-pocket expenses of
the Administrative Agent and the Joint Lead Arrangers in connection with the
syndication of the Revolving Facility and the preparation, execution, delivery,
administration, amendment, waiver or modification and enforcement of the
Revolving Facility Documentation (including the reasonable and documented fees
and expenses of a single outside counsel identified herein and of a single firm
of local counsel in each appropriate jurisdiction or otherwise retained with the
Borrower’s consent).


 
The Borrower will indemnify and hold harmless the Administrative Agent, the
Joint Lead Arrangers and the Lenders and their respective affiliates, and the
officers, directors, employees, agents, controlling persons, members and the
successors of the foregoing (each, an “Indemnified Person”) from and against any
and all losses, claims, damages and liabilities of any kind or nature
(regardless of whether any such Indemnified Person is a party thereto and
whether any such proceeding is brought by the Borrower or any other person) in
connection with the transactions contemplated hereby or arising under the
Revolving Facility Documentation and all reasonable and documented out-of-pocket
fees and expenses incurred in connection with investigating or defending any of
the foregoing, including, without limitation, reasonable and documented fees,
disbursements and other charges of one firm of outside counsel for all
Indemnified Persons, taken as a whole, and, if necessary, a single firm of local
counsel in each appropriate jurisdiction for all Indemnified Persons, taken as a
whole (unless representation of all such Indemnified Persons in such matter by a
single counsel would be inappropriate due to the existence of an actual or
reasonably perceived conflict of interest in which case each such affected
Indemnified Person may, with your consent (not to be unreasonably withheld or
delayed), retain its own counsel and you shall be required to reimburse such
Indemnified Person(s) for the reasonable and documented out-of-pocket legal fees
and expenses of such additional counsel); provided that no Indemnified Person
will be indemnified for any losses, claims, damages, liabilities or related
expenses to the extent that they have resulted from (i) the bad faith, willful
misconduct or gross negligence of such Indemnified Person, including any of such
Indemnified Person’s affiliates or any of its or their respective officers,
directors, employees, agents, controlling persons, members or the successors of
any of the foregoing, (as determined by a court of competent jurisdiction in a
final and non-appealable decision), (ii) a material breach (or, in the case of a
proceeding brought by the Borrower, a breach) of the obligations of such
Indemnified Person (or any of such Indemnified Person’s affiliates or any of its
or their respective officers, directors, employees, agents, controlling persons,
members or the successors of any of the foregoing) or (iii) any proceeding not
arising from any act or omission by the Borrower or its affiliates that is
brought by an Indemnified Person against any other Indemnified Person (other
than disputes involving claims against the Joint Lead Arrangers or
Administrative Agent in its capacity as such).







21





--------------------------------------------------------------------------------





DIP to Exit Conversion:
On the Conversion Date, (the following clauses (i) through (iv), collectively,
the “DIP Debt Conversion”): (i) all “DIP Loans” under and as defined in that
certain DIP Term Sheet attached hereto as Exhibit A (the “DIP Term Sheet”) that
are outstanding as of such date and any Pre-Petition Secured Indebtedness (as
defined in the DIP Term Sheet) that was not converted into the DIP Facility
shall, in each case, be automatically converted on a dollar-for-dollar basis for
Revolving Loans under the Revolving Facility, (ii) all outstanding “DIP Letters
of Credit” (as defined in the DIP Term Sheet) shall be deemed to be issued as
Letters of Credit under the Revolving Facility, (iii) all outstanding “DIP
Hedges” (as defined in the DIP Term Sheet) with a Lender or an affiliate of a
Lender under the DIP Facility shall be deemed to be included in the Revolving
Facility, and the Credit Parties shall receive credit therefor for purposes of
satisfying the minimum hedging requirements set forth herein (but solely to the
extent satisfying the conditions in the section titled “Commodity Hedging”
herein), and (iv) all outstanding treasury management arrangements with a Lender
or an affiliate of a Lender under the DIP Facility shall be deemed to be
included in the Revolving Facility. Upon payment in full of the DIP Obligations
(as defined in the DIP Term Sheet, including all or in part as a result of the
DIP Debt Conversion (as defined therein)), the DIP Facility will terminate and
be superseded and replaced in its entirety by the Revolving Facility.


Governing Law and Forum:
New York.


Counsel to the Administrative Agent:
Vinson & Elkins L.L.P.

















22





--------------------------------------------------------------------------------






ANNEX I


Interest Rates:
The Borrower may elect that the Revolving Loans comprising each borrowing bear
interest at a rate per annum equal to: (i) ABR plus the Applicable Margin or
(ii) LIBOR plus the Applicable Margin.


 
The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if available
to all relevant Lenders, 12 months or a shorter period (including 1 week or 2
weeks)) for LIBOR borrowings.


 
Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
Loans based on the prime rate) and interest shall be payable at the end of each
interest period and, in any event, at least every 3 months.


 
“ABR” means the Alternate Base Rate, which is the highest of the Administrative
Agent’s Prime Rate, the Federal Funds Effective Rate plus 1/2 of 1.0% and
one-month LIBOR plus 1.0%.


 
“LIBOR” means the London interbank offered rate for dollars, subject to a 1.0%
floor.


 
“Applicable Margin” means for any day, with respect to any LIBOR or ABR
borrowing or with respect to any Unused Commitment Fee, the applicable rate per
annum set forth below.


 
Borrowing Base
Usage
Unused
Commitment Fee
Applicable Margin
 
ABR Loans
LIBOR Loans
 
X <25%
0.500%
2.00%
3.00%
 
> 25% X <50%
0.500%
2.25%
3.25%
 
> 50% X <75%
0.500%
2.50%
3.50%
 
> 75% X <90%
0.500%
2.75%
3.75%
 
X > 90%
0.500%
3.00%
4.00%
 


“Borrowing Base Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (i) Total Outstandings divided by (ii) the
Borrowing Base.


Letters of Credit Fees:
A per annum fee equal to the Applicable Margin then in effect for LIBOR
borrowings will accrue on the aggregate face amount of outstanding Letters of
Credit, payable in arrears at the end of each quarter and upon the termination
of the Revolving Facility, in each case for the actual number of days elapsed
over a 360-day year. Such fees shall be distributed to the Lenders pro rata in
accordance with the amount of each such Lender’s RBL Commitment. In addition,
the Borrower shall pay to the Issuing Lender, for its own account, (a) a
fronting fee equal to 0.125% per annum of the aggregate face amount of
outstanding Letters of Credit or such other amount as may be agreed by the
Borrower and the Issuing Lender, payable in arrears at the end of each quarter
and upon the termination of the Revolving Facility, calculated based upon the
actual number of days elapsed over a 360-day year, and (b) customary issuance
and administration fees to be mutually agreed.


Commitment Fees:
The Borrower will pay a fee (the “Commitment Fee”), in an amount computed on a
daily basis equal to the Revolving Loan Limit less the Total Outstandings on
each day, multiplied by the applicable percentage specified as the “Unused
Commitment Fee” in the table set forth under the definition of “Applicable
Margin” corresponding to the Borrowing Base Usage as of the end of such day. The
Commitment Fee is payable quarterly in arrears commencing after the Conversion
Date.







1





--------------------------------------------------------------------------------





Upfront Fees:
20.0 bps per year (for the period commencing on the Conversion Date and ending
on the Maturity Date) for the Lenders, payable on each Lender’s final allocation
of its RBL Commitment.













2





--------------------------------------------------------------------------------






EXHIBIT G


CLOSING DATE DIP BUDGET


[On file with the Company]








Exhibit G-1

